             Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 1 of 394 Page ID
                                                #:5700


                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                      UNITED STATES DISTRICT COURT
                 19        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20
                      MARCUS GRAY, et al.,                  CASE NO. 2:15-cv-05642-CAS (JCx)
                 21                                         Honorable Christina A. Snyder
                                Plaintiffs,
                 22                                         DECLARATION OF AARON M.
                           v.                               WAIS IN SUPPORT OF
                 23                                         DEFENDANTS’ MOTION TO
                    KATHERYN ELIZABETH HUDSON,              PRECLUDE THE TESTIMONY OF
                 24 et al.,                                 PLAINTIFF’S EXPERT MICHAEL
                                                            EINHORN AT TRIAL
                 25             Defendants.                 Final Pretrial Conference
                                                            Date:        July 1, 2019
                 26                                         Time:        11:00 a.m.
                                                            Courtroom: 8D – 8th Fl., First Street
                 27
                                                            Filed: July 1, 2014
    Mitchell     28                                         Trial: July 16, 2019
  Silberberg &
   Knupp LLP
                        WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION TO PRECLUDE EINHORN
11127565.2
                                                  TESTIMONY AT TRIAL
             Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 2 of 394 Page ID
                                                #:5701


                  1                       DECLARATION OF AARON M. WAIS
                  2
                  3         I, Aaron M. Wais, declare:
                  4         1.     I am an attorney at law duly licensed to practice law in the State of
                  5 California and before this Court. I am, through my professional corporation, a
                  6 partner in the law firm of Mitchell Silberberg & Knupp LLP, attorneys of record
                  7 for Defendants Capitol Records, LLC, Jordan Houston, Lukasz Gottwald, Sarah
                  8 Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter, UMG Recordings,
                  9 Inc., Universal Music Group, Inc., WB Music Corp., Kobalt Music Publishing
                 10 America, Inc., and Kasz Money, Inc. I have personal knowledge of the following
                 11 facts, and if called and sworn as a witness, could and would competently testify
                 12 thereto.
                 13         2.     On May 24, 2019 and June 6, 2019, I, along with my colleague Jacob
                 14 Albertson and counsel for Defendants Katheryn Elizabeth Hudson and Kitty Purry,
                 15 Inc., Vincent Chieffo, met and conferred with Plaintiffs’ counsel, including
                 16 Michael Kahn and Lauren Cohen, regarding the substance of this motion in limine.
                 17 The parties were unable to narrow the evidentiary issues in dispute or otherwise
                 18 come to an agreement that would obviate the need for this motion.
                 19         3.     Attached hereto as Exhibit 1 are true and correct copies of relevant
                 20 portions of the certified copy of the transcript of the deposition of Steven
                 21 Drellishak, Defendant Capitol Records’ 30(b)(6) corporate representative, taken on
                 22 February 28, 2019.
                 23         4.     Attached hereto as Exhibit 2 are true and correct copies of relevant
                 24 portions of the certified copy of the transcript of the deposition of Plaintiff’s
                 25 damages expert, Michael Einhorn, Ph.D. taken May 17, 2019.
                 26         5.     Attached hereto as Exhibit 3 is a true and correct copy of the expert
                 27 report of Dr. Einhorn dated April 12, 2019.
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                2
                         WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION TO PRECLUDE EINHORN
11127565.2
                                                   TESTIMONY AT TRIAL
             Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 3 of 394 Page ID
                                                #:5702


                  1         6.    Attached hereto as Exhibit 4 are true and correct copies of relevant
                  2 portions of the transcript of the deposition of Dr. Einhorn in Fitness Quest, Inc. v.
                  3 Universal Music Publishing Group taken on December 17, 2003.
                  4         7.    Attached hereto as Exhibit 5 are true and correct copies of relevant
                  5 portions of the transcript of the February 8, 2007 trial testimony of Dr. Einhorn in
                  6 Bridgeport Music, Inc. v. Universal Music Group, Inc.
                  7         8.    Attached hereto as Exhibit 6 are true and correct copies of relevant
                  8 portions and Exhibit 1 from the certified copy of the transcript of the deposition of
                  9 Plaintiff Chike Ojukwu taken on November 17, 2017.
                 10         9.    Attached hereto as Exhibit 7 is a true and correct copy of Dr.
                 11 Einhorn’s rebuttal expert report dated May 3, 2019, submitted in rebuttal to the
                 12 expert report of Defendants’ expert, Dr. Lawrence Ferrera.
                 13         10.   Attached hereto as Exhibit 8 is a true and correct copy of this Court’s
                 14 March 1, 2019 Order Re: Joint Stipulation to Modify Case Schedule, Docket No.
                 15 322.
                 16         11.   Attached hereto as Exhibit 9 is a true and correct copy of Dr.
                 17 Einhorn’s updated expert damages report served on Defendants on May 14, 2019.
                 18         12.   Attached hereto as Exhibit 10 is a true and correct copy of an
                 19 electronically generated redlined comparison of Dr. Einhorn’s updated damages
                 20 report served May 14, 2019 against his original expert report served on April 12,
                 21 2019. Exhibit 10 was prepared by my office using Litera Change-Pro.
                 22         13.   The deposition of Katheryn Hudson p/k/a Katy Perry was taken in this
                 23 case on March 13, 2019. Attached hereto as Exhibit 11 is a true and correct copy
                 24 of the March 21, 2019 email from the court reporting agency transmitting the final
                 25 transcript of Ms. Perry’s deposition to counsel for the parties, including Plaintiffs’
                 26 counsel, Michael Kahn.
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               3
                         WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION TO PRECLUDE EINHORN
11127565.2
                                                   TESTIMONY AT TRIAL
             Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 4 of 394 Page ID
                                                #:5703


                  1        14.    Attached hereto as Exhibit 12 is a true and correct copy of the May
                  2 28, 2019 email from Plaintiffs’ counsel, Michael Kahn, on which I am copied,
                  3 serving Dr. Einhorn’s second updated expert damages report dated as of May 24,
                  4 2019 attached hereto as Exhibit 13.
                  5        15.    Attached hereto as Exhibit 13 is a true and correct copy of Dr.
                  6 Einhorn’s second updated expert damages report, dated as of May 24, 2019, and
                  7 served on Defendants on May 28, 2019.
                  8        16.    Attached hereto as Exhibit 14 is a true and correct copy of an
                  9 electronically generated redlined comparison of Dr. Einhorn’s first updated
                 10 damages report updated as of May 14, 2019 with his second updated expert report
                 11 updated as of May 24, 2019. Exhibit 14 was prepared by my office using Litera
                 12 Change-Pro.
                 13
                 14        I declare under penalty of perjury under the laws of the United States of
                 15 America that the foregoing is true and correct.
                 16
                 17        Executed this 12th day of June, 2019, at Los Angeles, California
                 18
                 19                                               /s/ Aaron M. Wais
                                                                     Aaron M. Wais
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              4
                         WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION TO PRECLUDE EINHORN
11127565.2
                                                   TESTIMONY AT TRIAL
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 5 of 394 Page ID
                                   #:5704




                        EXHIBIT 1




                                 EXHIBIT 1
                                  PAGE 5
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 6 of 394 Page ID
                                   #:5705
        STEVEN DRELLISHAK ***HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY*** 2/28/2019
                                                                                Page 1


        1                      UNITED STATES DISTRICT COURT
        2               FOR THE CENTRAL DISTRICT OF CALIFORNIA
        3
        4    MARCUS GRAY (p/k/a FLAME);        )
             EMANUEL LAMBERT; AND CHIKE OJUKWU,)
        5                                      )
                         Plaintiffs,           )
        6                                      )
                      vs.                      ) Case No.
        7                                      ) 2:15-cv-05642-CAS-JC
             KATHERYN ELIZABETH HUDSON         )
        8    (p/k/a KATY PERRY), et al.,       )
                                               )
        9                Defendants.           )
             __________________________________)
      10
      11
      12
      13
      14             ***HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY***
      15                    DEPOSITION OF STEVEN DRELLISHAK,
      16             CAPITAL RECORDS 30(b)(6) CORPORATE REPRESENTATIVE
      17                          Los Angeles, California
      18                        Thursday, February 28, 2019
      19
      20
      21
      22     REPORTED BY:
      23     JEAN KIM
             CSR NO. 13555, RPR
      24
      25



                                 ALARIS LITIGATION SERVICES
     www.alaris.us                  Phone: 1.800.280.3376               Fax: 314.644.1334
                                   EXHIBIT 1
                                    PAGE 6
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 7 of 394 Page ID
                                   #:5706
        STEVEN DRELLISHAK ***HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY*** 2/28/2019
                                                                                Page 2

        1                     UNITED STATES DISTRICT COURT
        2               FOR THE CENTRAL DISTRICT OF CALIFORNIA
        3
        4    MARCUS GRAY (p/k/a FLAME);        )
             EMANUEL LAMBERT; AND CHIKE OJUKWU,)
        5                                      )
                         Plaintiffs,           )
        6                                      )
                      vs.                      ) Case No.
        7                                      ) 2:15-cv-05642-CAS-JC
             KATHERYN ELIZABETH HUDSON         )
        8    (p/k/a KATY PERRY), et al.,       )
                                               )
        9                Defendants.           )
             __________________________________)
      10
      11             ***HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY***
      12             Deposition of STEVEN DRELLISHAK, CAPITAL RECORDS
      13     30(b)(6) CORPORATE REPRESENTATIVE, taken on behalf of the
      14     Plaintiffs, at 11377 West Olympic Boulevard, Los Angeles,
      15     California, commencing at 10:14 a.m., on Thursday,
      16     February 28, 2019, before Jean Kim, CSR No. 13555, RPR, a
      17     Certified Shorthand Reporter in and for the County of
      18     Los Angeles, State of California.
      19
      20
      21
      22
      23
      24
      25



                                 ALARIS LITIGATION SERVICES
     www.alaris.us                  Phone: 1.800.280.3376               Fax: 314.644.1334
                                   EXHIBIT 1
                                    PAGE 7
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 8 of 394 Page ID
                                   #:5707
        STEVEN DRELLISHAK ***HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY*** 2/28/2019
                                                                                Page 3


        1    APPEARANCES:
        2
             FOR PLAINTIFFS:
        3        CAPES SOKOL GOODMAN & SARACHAN, PC
                 BY: LAUREN R. COHEN
        4             Attorney at Law
                 7701 Forsyth Boulevard
        5        12th Floor
                 St. Louis, Missouri 63105
        6        314.721.7701
                 lcohen@capessokol.com
        7
        8
             FOR DEFENDANTS CAPITOL RECORDS, JORDAN HOUSTON, LUKASZ
        9    GOTTWALD, SARAH THERESE HUDSON, KARL MARTIN SANDBERG AND
             HENRY RUSSELL WALTER, KASZ MONEY, INC., UMG RECORDINGS,
      10     INC., UNIVERSAL MUSIC GROUP, INC., WB MUSIC CORP. AND
             KOBALT MUSIC PUBLISHING AMERICA, INC.:
      11         MITCHELL SILBERBERG & KNUPP, LLP
                 BY: AARON M. WAIS
      12              Attorney at Law
                 2049 Century Park East
      13         18th Floor
                 Los Angeles, California 90067
      14         310.312.2000
                 amw@msk.com
      15
      16
             ALSO PRESENT:
      17
                     JoAn Cho, Universal Music Group
      18
      19
      20
      21
      22
      23
      24
      25



                                 ALARIS LITIGATION SERVICES
     www.alaris.us                  Phone: 1.800.280.3376               Fax: 314.644.1334
                                   EXHIBIT 1
                                    PAGE 8
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 9 of 394 Page ID
                                   #:5708
       STEVEN DRELLISHAK ***HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY*** 2/28/2019
                                                                              Page 17

       1    collection of processes.        It's a very manual process.            So

       2    this is not -- this is not something that existed.                It

       3    had to be created.       And so we used, really, system

       4    queries and pulling documents to prepare this.              It's a

       5    collection of approaches.

       6            Q   So you used documents -- and what do you mean by
       7    "system queries"?
       8            A   If we have a database of information that holds

       9    the detail we need, we would query the system and

      10    generate a report.

      11            Q   Were there any other sources of information that
      12    went into the creation of this document besides other
      13    financial records or documents themselves or system
      14    inquiries?
      15            A   No.

      16            Q   And whether it was documents or, you know,
      17    databases, system queries, all of the material that forms
      18    the foundation of this document is maintained in the
      19    course of Capitol Records's business; is that right?
      20            A   Yes.

      21                MS. COHEN:    I'm going to have you turn to Tab 2

      22    in your binder, and we'll mark this next document

      23    Exhibit 3.

      24                (Exhibit 3 was marked for identification by the

      25                certified shorthand reporter.)



                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376               Fax: 314.644.1334
                                   EXHIBIT 1
                                    PAGE 9
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 10 of 394 Page ID
                                   #:5709



1                                             REPORTER'S CERTIFICATE

2

3

4                            I, Jean Kim, CSR No. 13555, RPR, a Certified

5    Shorthand Reporter in and for the State of California, do

6    hereby certify:

7                            That prior to being examined, the witness

8    named in the foregoing proceedings declared under penalty

9    of perjury to testify to the truth, the whole truth, and

10   nothing but the truth;

11                           That said proceedings were taken by me in

12   shorthand at the time and place herein named and was

13   thereafter transcribed into typewriting under my

14   direction, said transcript being a true and correct

15   transcription of my shorthand notes;

16                           Pursuant to Federal Rule 30(e), transcript

17   review was not requested;

18                           I further certify that I have no interest in

19   the outcome of this action.

20                                                        March 13, 2019

21

22

23

24                                                        ________________________
                                                          JEAN KIM
25                                                        CSR No. 13555

                                                                                                                                                             149
                                                                                                                        




                                                          EXHIBIT 1
                                                          PAGE 10
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 11 of 394 Page ID
                                   #:5710




                         EXHIBIT 2




                                 EXHIBIT 2
                                 PAGE 11
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 12 of 394 Page ID
                                    #:5711
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                              Page 1
 1           UNITED STATES DISTRICT COURT
 2       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3   -----------------------------X
     MARCUS GRAY (p/k/a FLAME),
 4   et al.,                         Civil Action
 5

                                                      2:15-cv-05642-CAS-JCx
 6

                        Plaintiffs,
 7

                   v.
 8

     KATHERYN ELIZABETH HUDSON
 9   (p/k/a KATY PERRY), et al.,
10                Defendants.
     -----------------------------X
11
12   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *
13             VIDEOTAPED DEPOSITION
14                      OF
15            MICHAEL A. EINHORN, PH.D.
16              New York, New York
17             Friday, May 17, 2019
18
19
20
21
22
23   Reported by:
24   ANNETTE ARLEQUIN, CCR, RPR, CRR, CLR
25   JOB NO. 161187

                          TSG Reporting - Worldwide    877-702-9580
                                      EXHIBIT 2
                                      PAGE 12
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 13 of 394 Page ID
                                    #:5712
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                          Page 2
 1

 2

 3

 4                      May 17, 2019
 5                      10:30 a.m.
 6

 7        HIGHLY CONFIDENTIAL/ATTORNEYS' EYES
 8   ONLY video deposition of MICHAEL A.
 9   EINHORN, PH.D., held at the offices of
10   MITCHELL SILBERBERG & KNUPP LLP, 437
11   Madison Avenue, New York, New York
12   pursuant to Notice, before Annette
13   Arlequin, a Certified Court Reporter, a
14   Registered Professional Reporter, a
15   Certified Realtime Reporter, and a
16   Realtime Systems Administrator and a
17   Notary Public of the State of New York
18   and New Jersey.
19

20

21

22

23

24

25


                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 13
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 14 of 394 Page ID
                                    #:5713
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                          Page 3
 1   A P P E A R A N C E S:
 2

 3   CAPES, SOKOL, GOODMAN & SARACHAN
 4   Attorneys for Plaintiffs
 5        Pierre Laclede Center
 6        7701 Forsyth Boulevard
 7        St. Louis, Missouri 63105
 8   BY: MICHAEL KAHN, ESQ.
 9

10

11   MITCHELL SILBERBERG & KNUPP
12   Attorneys for Defendants
13        437 Madison Avenue
14        New York, New York 10022
15   BY: JEFFREY MOVIT, ESQ.
16        JACOB ALBERTSON, ESQ.
17             - and -
18        2049 Century Park East
19        Los Angeles, California 90067
20   BY: GABRIELLA NOURAFCHAN, ESQ.
21

22

23

24

25


                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 14
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 15 of 394 Page ID
                                    #:5714
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                          Page 4
 1   A P P E A R A N C E S(Cont'd.):
 2

 3   ALSO PRESENT:
 4           RODOLFO DURAN, Legal Video Specialist
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 15
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 16 of 394 Page ID
                                    #:5715
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                          Page 5
 1          IT IS HEREBY STIPULATED AND
 2   AGREED by and between the attorneys for
 3   the respective parties herein, that
 4   filing and sealing be and the same are
 5   hereby waived;
 6          IT IS FURTHER STIPULATED AND
 7   AGREED that all objections, except as
 8   to the form of the question, shall be
 9   reserved to the time of the trial;
10          IT IS FURTHER STIPULATED AND
11   AGREED that the within deposition may
12   be sworn to and signed before any
13   officer authorized to administer an
14   oath, with the same force and effect as
15   if signed and sworn to before the
16   Court.
17

18                        - o0o -
19

20

21

22

23

24

25


                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 16
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 17 of 394 Page ID
                                        #:5716
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                            Page 58
 1             A.     I didn't say it in the sentence
 2       you read to me either.
 3             Q.     I said defending against the
 4       claim.     Sometimes that person is a
 5       plaintiff and sometimes the person is a
 6       defendant.
 7             A.     I'm sorry.         Can you read that
 8       sentence back to me?
 9             Q.     Let's just have a new question.
10                    In the past three years, isn't it
11       correct that all of your professional
12       engagements in copyright cases have been on
13       behalf of the party claiming that its work
14       was infringed?
15             A.     Yes.
16             Q.     Thank you.
17                    And is it correct that since the
18       year 2000, the majority of your
19       professional engagements in copyright cases
20       have been on behalf of the party claiming
21       that its work was infringed?
22             A.     Yes.
23             Q.     Thank you, sir.
24                    Dr. Einhorn, not counting
25       investment income or pensions, what

                             TSG Reporting - Worldwide   877-702-9580
                                         EXHIBIT 2
                                         PAGE 17
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 18 of 394 Page ID
                                        #:5717
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                            Page 59
 1      percentage of your income comes from work
 2      as a testifying expert witness?
 3             A.     Oh, 80 to 90.
 4                    MR. KAHN:        Jeff would you pause
 5             for one second?
 6                    MR. MOVIT:         Yes.
 7                    MR. KAHN:        We don't need to take
 8             a break.      I need to get a pen.
 9                    MR. MOVIT:         Sure.           No problem.
10             Of course.       Let me know when you're
11             ready.
12                    MR. KAHN:        I'm ready.
13      BY MR. MOVIT:
14             Q.     Dr. Einhorn, is it correct that
15      from 1997 to 2000 you worked as a staff
16      economist at Broadcast Music Incorporated?
17             A.     Yes.
18             Q.     Is it correct that this is the
19      only time that you have worked as an
20      employee in the music industry?
21             A.     As an internal employee, yes.
22             Q.     And isn't it correct that this is
23      your only job that you have ever had in the
24      music industry other than being an expert?
25             A.     Yes.

                             TSG Reporting - Worldwide    877-702-9580
                                         EXHIBIT 2
                                         PAGE 18
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 19 of 394 Page ID
                                    #:5718
                   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 63
 1          A.    When I was head-hunted, my
 2   headhunter told me that there was a bonus
 3   that I was going to get after a year or so,
 4   and I did not get that in writing.
 5                After two years were up, I sent a
 6   memorandum around asking for clarification
 7   of that issue and what was the status -- I
 8   sent a memorandum around to people at BMI.
 9                And instead of addressing it
10   forthrightly, Frances Preston, the head of
11   BMI, dismissed me and then gave me a
12   terminating bonus, a terminating
13   arrangement.
14          Q.    Is it correct, Dr. Einhorn, that
15   during your tenure at BMI you were never
16   involved in any negotiations concerning the
17   licenses of any individual composition to a
18   third party?
19                MR. KAHN:        Object.           Asked and
20          answered.     But you can answer.
21          A.    Correct.
22          Q.    Isn't it correct, Dr. Einhorn,
23   that during your tenure at BMI you were
24   never involved in either the licensing or
25   negotiation of a license for the adaptation

                         TSG Reporting - Worldwide   877-702-9580


                                     EXHIBIT 2
                                     PAGE 19
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 20 of 394 Page ID
                                    #:5719
                   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                        Page 64
 1   of a composition?
 2          A.    Correct.
 3          Q.    Isn't it correct, Dr. Einhorn,
 4   that during your tenure at BMI, you were
 5   never involved in the licensing or the
 6   negotiation of a license to make a
 7   derivative work from any single
 8   composition?
 9          A.    Correct.
10          Q.    Isn't it correct, Dr. Einhorn,
11   that at BMI you were never involved in
12   either the licensing or negotiation of a
13   license to interpolate a composition?
14          A.    Correct.
15          Q.    Dr. Einhorn, is it correct that
16   you are not an expert in music?
17          A.    I'm an expert in music.
18          Q.    Describe your expertise in music.
19          A.    I've worked in the music business
20   for the past 20 years as a professional
21   economist.      I earned a Ph.D. in economics
22   from Yale University in 1981.                    I think I'm
23   an expert.
24          Q.    Are you an expert in musicology?
25          A.    No.

                         TSG Reporting - Worldwide   877-702-9580
                                     EXHIBIT 2
                                     PAGE 20
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 21 of 394 Page ID
                                        #:5720
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                            Page 66
 1             A.     Correct.
 2             Q.     Is it correct that you have never
 3       held any position of employment in which
 4       your job duties involved dealing with
 5       mechanical licenses?
 6             A.     Correct.
 7             Q.     Is it correct that you have never
 8       worked in radio promotions?
 9             A.     Of course, we understand by the
10       word "worked" here, I mean worked as a
11       full-time employee.           All these things I
12       worked as an expert on, including
13       mechanical licenses, of course.                      I've don't
14       previous work on this stuff.
15                    But as a full-time employee, I'm
16       assuming here all the time full-time
17       employee, the answer is I have never worked
18       for a radio station.
19             Q.     Or as a part-time employee,
20       correct?
21             A.     As a part-time salaried employee,
22       correct.
23             Q.     Any work you have done touching
24       upon mechanical licenses has been as a paid
25       expert, correct?

                             TSG Reporting - Worldwide   877-702-9580
                                         EXHIBIT 2
                                         PAGE 21
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 22 of 394 Page ID
                                        #:5721
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                            Page 67
 1              A.    Yes.
 2              Q.    Okay.      And the same would apply
 3       for music marketing, correct?
 4              A.    Yes.
 5              Q.    Is it correct that you have no
 6       degree in marketing?
 7              A.    Yes.
 8              Q.    Is it correct that you have no
 9       degree in accounting?
10              A.    Yes.
11              Q.    Is it correct that you had never
12       personally negotiated a licensing split for
13       a musical composition?
14              A.    Yes.
15              Q.    Is it correct that you have never
16       personally negotiated a sample clearance?
17              A.    Yes.
18              Q.    Is it correct that you had never
19       personally negotiated an interpolation
20       license?
21              A.    Yes.
22              Q.    Okay.      Is it correct that you had
23       never personally negotiated any type of
24       license for a single musical composition?
25              A.    Yes.

                              TSG Reporting - Worldwide   877-702-9580
                                          EXHIBIT 2
                                          PAGE 22
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 23 of 394 Page ID
                                    #:5722
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                        Page 85
 1   your work at BMI?
 2          A.    Yeah.
 3          Q.    Okay.      Would you agree that a lot
 4   of the definitions of revenues and costs in
 5   a P&L statement are really matters of
 6   accounting?
 7          A.    I don't know.             I'm not an
 8   accountant.
 9          Q.    Have you ever provided the
10   following testimony:             "A P&L is a profit
11   and loss statement, reports revenues and
12   costs.      A lot of the definitions of
13   revenues and costs are really matters of
14   accounting.       An economist is not qualified
15   to talk about them."
16          A.    Yes.
17          Q.    And that's from the Bridgeport
18   case; is that correct?
19          A.    Yes.
20          Q.    Is it correct that you're unable
21   to testify as to whether or not the profit
22   and loss statement of Capitol Records in
23   this case is accurate or not?                     Let me
24   restate that.
25                Is it correct that you cannot

                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 23
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 24 of 394 Page ID
                                        #:5723
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                            Page 87
 1      correct?
 2             A.     Correct.
 3             Q.     And your reports restates some of
 4      the -- strike that.
 5                    And your report sets forth the
 6      income data contained on that P&L
 7      statement, correct?
 8             A.     Correct.
 9             Q.     But it does not set forth the
10      expense data contained on that P&L
11      statement, correct?
12             A.     Correct.
13             Q.     Okay.      And you are unable to
14      testify as to whether or not that expense
15      data is accurate, correct?
16             A.     I have not reviewed any data that
17      would confirm whether that expense data is
18      accurate or not.           I have not audited the
19      company.
20             Q.     So my question was:                  "And you are
21      unable to testify as to whether or not that
22      expense data is accurate, correct?"
23                    So the answer would be yes?
24             A.     Yes.
25             Q.     Thank you.

                              TSG Reporting - Worldwide   877-702-9580
                                          EXHIBIT 2
                                          PAGE 24
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 25 of 394 Page ID
                                        #:5724
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                           Page 110
 1                    You testified before about your
 2      personal experience with licensing
 3      negotiations.
 4                    Have you ever personally
 5      negotiated a songwriting split, sir?
 6             A.     No.
 7             Q.     So you have no personal
 8      knowledge, correct?
 9             A.     I have no personal experience.
10             Q.     Thank you.
11                    Doc, the only time you were
12      exposed to this issue is as an expert,
13      correct?
14             A.     Correct.
15             Q.     Do you have any professional
16      basis to opine -- strike that.
17                    Is it your testimony that any of
18      the Dark Horse writers had knowledge of the
19      principal of copyright law that joint
20      authors share equally in profits?
21             A.     I don't know what knowledge they
22      had.
23             Q.     Isn't it correct that under the
24      copyright law Juicy J is also a joint
25      author of the Dark Horse composition?

                             TSG Reporting - Worldwide   877-702-9580
                                          EXHIBIT 2
                                          PAGE 25
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 26 of 394 Page ID
                                    #:5725
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                         Page 159
 1          that the parties will shortly stipulate
 2          the final numbers.
 3                 Attorneys' eyes only and without
 4          prejudice basis, for the record.
 5   BY MR. MOVIT:
 6          Q.     Dr. Einhorn, if you would please
 7   look at page 14 of Exhibit 2, which is your
 8   amended report.
 9                 (Document review.)
10          Q.     Are you ready, sir?
11          A.     Yes.
12          Q.     Okay.      Do you see that you've
13   taken the publisher royalties number for
14   Juicy J of                                               straight
15   from the first page of Exhibit 5, correct?
16          A.     Yes.
17          Q.     For the line items, it says BMG
18   Chrysalis, correct?
19          A.     Yes.
20          Q.     One would not need to be an
21   expert economist to take this gross income
22   number of                    from Exhibit 5 and put
23   it onto page 14 of your report, correct?
24          A.     Correct.
25          Q.     Do you see, sir, on Exhibit 5

                           TSG Reporting - Worldwide   877-702-9580
                                       EXHIBIT 2
                                       PAGE 26
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 27 of 394 Page ID
                                    #:5726
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 160
 1   where there is a gross income line item of
 2               with the source listed as your
 3   former employer BMI, correct?
 4          A.     Yes.
 5          Q.     And do you see, sir, on
 6   Exhibit 14 where there is a line item
 7   called performance royalties of
 8                 Do you see that, sir?
 9          A.     Yes.
10          Q.     And you took that line item from
11   the first page of Exhibit 5, correct?
12          A.     I did.
13          Q.     Okay.      And one would not need to
14   be an expert economist to take this gross
15   income number from BMI and put it onto page
16   14 of your report, correct?
17          A.     No.    To copy one page number to
18   another page number, no.
19          Q.     I know -- so that is correct what
20   I said, right?
21          A.     Yes.
22          Q.     Thank you, sir.
23                 And then, sir, you see that you
24   have added up for Juicy J the publisher
25   royalties and performance royalties to a

                           TSG Reporting - Worldwide   877-702-9580
                                       EXHIBIT 2
                                       PAGE 27
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 28 of 394 Page ID
                                        #:5727
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                           Page 161
 1       subtotal of
 2                    Do you see that, sir?
 3             A.     Yes.
 4             Q.     And that is a basic arithmetic
 5       exercise, correct, dividing up those two
 6       numbers; would you agree with that?
 7             A.     Yes.
 8             Q.     One would not need to be an
 9       expert economist to engage in that basic
10       arithmetic excise, correct?
11             A.     No, arithmetic, no.                 You could do
12       it.   It's relatively easy.                It's an
13       arithmetic operation.
14             Q.     And similarly, for the income
15       numbers on page 14 and 15, for Dr. Luke,
16       Max Martin, Cirkut, Sarah Hudson, you have
17       similarly taken the revenue numbers from
18       charts produced by defendants which are
19       similar to Exhibit 5, correct?
20             A.     Yes.
21             Q.     And again, one would not need to
22       be an expert economist to take those gross
23       income numbers from defendant's
24       spreadsheets and place them onto page 13
25       and 14 of your report, correct?

                             TSG Reporting - Worldwide   877-702-9580
                                         EXHIBIT 2
                                         PAGE 28
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 29 of 394 Page ID
                                    #:5728
                   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                             Page 164
 1   income numbers from the plaintiffs'
 2   financials -- strike that.
 3                You've copied the gross income
 4   numbers from the defendant's financial
 5   statements in paragraph 5.18 of your report
 6   but you have not copied or otherwise
 7   accounted for the expense numbers on those
 8   same statements, correct?
 9          A.    Correct.
10          Q.    So you're accepting the income as
11   true, but not the expenses as true even
12   though they were provided to you in the
13   exact same documents, correct?
14          A.    Yes.    I am going to tell you what
15   I was advised.       I am advised that I carry a
16   plaintiff's burden, prove revenues.                            Either
17   you go out and prove them or you accept
18   what they tell you.
19                You have an either/or situation
20   but you have to do one or the other, okay?
21                With expenses, they have the
22   defense burden.        They got to prove them.
23   You wait till they prove them and then you
24   respond.
25                I'm doing the plaintiff's burden

                         TSG Reporting - Worldwide   877-702-9580


                                     EXHIBIT 2
                                     PAGE 29
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 30 of 394 Page ID
                                    #:5729

                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                         Page 165
 1   here.     Either I can prove different
 2   revenues or I use yours, but I have to do
 3   one or the other.           That's what we got.
 4          Q.     That's a legal assumption you've
 5   made that is not a principal of economics,
 6   correct?
 7          A.     I just told you that.                   I just
 8   said that I was advised.
 9          Q.     But my question is:                 That's a
10   legal assumption you've made.                     That is not
11   a principal of economics, correct?                         Yes or
12   no, correct?
13          A.     Yes.
14          Q.     Thank you.
15                 Is it correct that you have made
16   no opinion in this case as to what the net
17   profit is for any defendant with respect to
18   Dark Horse?
19          A.     I can't do that until you prove
20   costs.
21          Q.     So, correct, right?
22          A.     Correct.
23          Q.     So in other words, you accept the
24   financial documents with which you were
25   provided for an issue on which the party

                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 30
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 31 of 394 Page ID
                                    #:5730
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 171
 1   the defendants have not proven their costs,
 2   as you said a few moments ago, that's not
 3   an opinion you're providing?
 4          A.     Okay.      Maybe this is an opinion.
 5   The defendants let me say it more clearly.
 6                 The defendants have not proven
 7   costs.      Now you want to argue about the
 8   word "opine"?
 9          Q.     Isn't it correct that in
10   copyright infringement cases in which you
11   are retained as an expert, you routinely
12   state in your opinions and in your
13   testimony that the allegedly infringing
14   party has not proven costs?
15          A.     Yeah.
16          Q.     You said that in the last same
17   Loussier case?
18          A.     Yes.
19          Q.     And you said in the Led Zeppelin
20   case, right?
21          A.     Yes.
22          Q.     And you said it in the YouTube
23   page, right?
24          A.     Under lawyers advice, yeah.
25          Q.     Okay.      And if you stopped saying

                           TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 31
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 32 of 394 Page ID
                                    #:5731
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 173
 1   And you look at people's -- how people's
 2   motivations are affected by economic
 3   considerations, correct?
 4          A.    Yes.
 5          Q.    And attorneys representing
 6   parties alleging infringement -- alleging
 7   copyright infringement retain you as a
 8   testifying expert, correct?
 9          A.    Yes.
10          Q.    And as you've stated a few
11   moments ago, you have routinely testified
12   or opined in copyright infringement cases
13   that the allegedly infringing parties have
14   failed to prove costs, correct?
15          A.    Yes.
16          Q.    Okay.      Does providing that
17   testimony and opinion on a regular basis in
18   copyright cases make plaintiffs' lawyers in
19   copyright cases more likely or less likely
20   to retain you as an expert?
21                MR. KAHN:         I'll object.
22   BY MR. MOVIT:
23          Q.    I'm asking for your opinion as an
24   economist.
25                MR. KAHN:         I'll object.               It's

                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 32
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 33 of 394 Page ID
                                    #:5732
                   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 198
 1   are far more than three markets listed in
 2   Exhibit 6?
 3          A.    Yes.
 4          Q.    Would you agree with me that the
 5   table on paragraph 9.7 is wrong?
 6          A.    Well, I captured the wrong chart.
 7   I reported what was on Capitol 0 -- Capitol
 8   0169.
 9                MR. KAHN:        1069.
10          A.    1069 and I reported those numbers
11   as they appear.
12          Q.    You misinterpreted the document,
13   correct?
14          A.    And I misinterpreted, and I am
15   more than happy to go out and change these
16   numbers.     That's -- I misinterpreted the
17   document.
18                I thought the numbers at the
19   bottom were summaries and -- because they
20   were the last numbers, and now I realize
21   they are not summaries.               They are just --
22   well, it's a very strange chart because the
23   word "total" in all formats does not appear
24   in bold until you get to 1069.
25          Q.    Correct, sir.

                         TSG Reporting - Worldwide   877-702-9580


                                      EXHIBIT 2
                                      PAGE 33
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 34 of 394 Page ID
                                    #:5733
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 199
 1          A.     That's correct.              So what I did
 2    was assume when I see a total in bold that
 3    says total and they put it in bold one
 4    time, I assumed that was the summary line.
 5    I just grabbed that and said that's a
 6    summary line.
 7          Q.     Without looking at the data --
 8          A.     And now that you pointed this
 9    out, I can see that I misinterpreted that
10    summary line and, sure, I'll change them.
11    Okay.    It's a summary line and I had a
12    different impression of what it --
13          Q.     Yeah, you looked at the summary
14    line and not the preceding 15 pages,
15    correct?
16          A.     It said to me "total all formats"
17    and listed a bunch of numbers.                     This is
18    your document.
19                 And I interpreted that to be the
20    total and I just took that number.
21          Q.     You looked at the summary page
22    and not the preceding pages, correct?
23          A.     I looked at the preceding pages,
24    but I interpreted the summary page
25    incorrectly.

                          TSG Reporting - Worldwide   877-702-9580


                                      EXHIBIT 2
                                      PAGE 34
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 35 of 394 Page ID
                                    #:5734
                   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 200
 1         Q.     You didn't actually add up the
 2   total to check them, correct?
 3                MR. KAHN:          Don't talk over each
 4         other.
 5         A.     I interpreted the summary page
 6   incorrectly.
 7         Q.     Is it your testimony this
 8   document, the data on this document was
 9   generated by any of the defendants in this
10   case?
11                MR. KAHN:          Which document?
12                MR. MOVIT:          Exhibit 6.
13         A.     I believe they get it from a
14   service, actually.
15         Q.     Yeah, Mediabase, correct?
16         A.     Yes.
17         Q.     Okay.      So it's not data generated
18   by the defendants, right?
19         A.     That's right.             You provided it in
20   discovery.
21         Q.     Per the request of the plaintiff,
22   correct?     Per the request of the plaintiff?
23         A.     Yes.
24         Q.     Okay.      And this time I would
25   respectfully ask the witness not to remove

                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 35
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 36 of 394 Page ID
                                        #:5735
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                          Page 201
 1      the paper clip and take the documents out
 2      of order because it just runs a risk that
 3      we lose pages and/or pages get out of order
 4      for Exhibit 7 which we're now marking and
 5      going forward.
 6                    (Defendants' Einhorn 7, Document
 7             entitled "Katy Perry Unconditionally by
 8             Spins to Date, Bates-stamped
 9             CAPITOL01084 through 1098, marked for
10             identification, as of this date.)
11      BY MR. MOVIT:
12             Q.     And for the record, Exhibit 7 is
13      Bates numbers Capitol 1084 through 1098 and
14      was marked confidential.
15                    (Document review.)
16             A.     Okay.
17             Q.     For the song Unconditionally,
18      Dr. Einhorn, the number of stations, the
19      number of markets listed in your chart in
20      Section 9.8 is wrong, correct?
21             A.     We have the same problem.
22             Q.     So it's wrong, right?
23             A.     Yes, it's the exact same problem.
24      I misinterpreted the chart.
25                    MR. MOVIT:          All right.             Let's

                              TSG Reporting - Worldwide   877-702-9580
                                           EXHIBIT 2
                                           PAGE 36
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 37 of 394 Page ID
                                        #:5736
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                                 Page 203
 1              Q.    So just so we have a clear
 2      record, Dr. Einhorn, do you agree that the
 3      numbers in your chart in Section 9.8 with
 4      respect to number of stations and number of
 5      markets for the song Birthday is wrong?
 6              A.    The whole chart is wrong.                         I made
 7      a mistake.      I transcribed numbers under
 8      one -- one belief and I believe the chart
 9      said one thing because it only had one line
10      for totality and that was boldfaced.                             And
11      my standard way of thinking is if it says
12      total and I said boldface, that is the end.
13                    I was incorrect in that and these
14      numbers will have to be changed.
15              Q.    So the -- just to confirm, the
16      date of first play column is also wrong
17      throughout this chart, correct?                       Everything
18      is wrong, right?
19              A.    The chart has to be reinterpreted
20      because I misinterpreted what the chart
21      said.
22              Q.    So I just want to just confirm
23      for the record that the date of first play
24      column is also wrong for this chart, right?
25              A.    Yes, everything, yes.

                             TSG Reporting - Worldwide   877-702-9580
                                          EXHIBIT 2
                                          PAGE 37
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 38 of 394 Page ID
                                        #:5737
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                          Page 207
 1             give answers to the witness, and you
 2             know that.
 3                    MR. KAHN:         I can do the cross
 4             right now if you like.
 5                    MR. MOVIT:          You have been doing
 6             this for a very long time and you know
 7             you cannot do that.
 8       BY MR. MOVIT:
 9             Q.     Dr. Einhorn, isn't it correct
10       that your date of first play column in
11       table 9.8 is erroneous?
12             A.     I said I misinterpreted the
13       chart.     So everything that I have derived,
14       yes, is erroneous.            I mean I said I mis --
15             Q.     Thank you.
16             A.     I said it five times.
17             Q.     Mr. Kahn objects to me doing it
18       in totality, so I'm going column by column.
19       And I just want a clear record that the
20       date of first play column is erroneous?
21             A.     Yes.
22             Q.     And the number of stations column
23       is erroneous, correct?
24             A.     Yup.
25             Q.     Okay.      And the number of markets

                              TSG Reporting - Worldwide   877-702-9580

                                           EXHIBIT 2
                                           PAGE 38
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 39 of 394 Page ID
                                    #:5738

                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 208
 1   column is erroneous, correct?
 2          A.     Same mistakes I made every time.
 3          Q.     On the chart?
 4          A.     Yes.
 5          Q.     If you look at paragraph 9
 6   point -- actually, before we move that.
 7                 Dr. Einhorn do you know what the
 8   audience column signifies?
 9          A.     Yes.
10          Q.     What does it signify, sir?
11          A.     The audience means is they take
12   the population of a market -- it's done for
13   advertising purposes.              They take the
14   population of the market and multiply it
15   times -- that is the measure of the size of
16   the audience.
17                 So when you add up the pop- --
18   the total feasible population that can hear
19   a song, that's the measure of the audience.
20   It doesn't mean that everybody really heard
21   it.
22          Q.     Right.      Now, Dr. Einhorn, is your
23   understanding that the media-based data
24   that we've been looking at is just for the
25   United States?        Is that your understanding,

                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 39
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 40 of 394 Page ID
                                    #:5739
                   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                           Page 210
 1          Q.    This column does not represent
 2   the number of people in the United States
 3   that could have heard the song, correct?
 4   That's my question.
 5          A.    The audience -- that is not the
 6   population of the United States.
 7          Q.    Right.       It's many times larger,
 8   correct?
 9          A.    Yes.
10          Q.    Okay.      So that number cannot
11   represent the potential audience for
12   hearing the song on the radio, correct?
13          A.    Well, as I said, I made a
14   misinterpretation here.                So anything that
15   stems from that chart is incorrect.
16          Q.    Okay.      Including the audience
17   column, right?
18          A.    Yup.
19          Q.    Okay.      Thank you, sir.
20                If you look at paragraph 9.12 of
21   your report, sir, Exhibit 2, the assertions
22   in paragraph 9.12 are erroneous?
23          A.    They're all --
24          Q.    Correct?
25          A.    9.12 is based on the chart.                        The

                          TSG Reporting - Worldwide   877-702-9580

                                      EXHIBIT 2
                                      PAGE 40
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 41 of 394 Page ID
                                    #:5740

                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                     Page 211
 1    error is pervasive.
 2          Q.    And 9.11 is also erroneous,
 3    correct, because it relies upon the dates
 4    of release in your chart in 9.8, correct?
 5          A.    Everything that is based on 9.8
 6    is still made based on the same
 7    misinterpretation I had of these numbers.
 8    The interpretation pervades.
 9          Q.    The misinterpretation?
10          A.    Misinterpretation.
11          Q.    So we have a clear record here,
12    paragraph 9.10 is erroneous, correct?
13          A.    Yes.
14          Q.    Paragraph 9.11 is erroneous,
15    correct?
16          A.    Everything that is based on 9.8
17    is erroneous.
18          Q.    So 9.11 would be erroneous?
19          A.    Yes.
20          Q.    Okay.      Thank you.
21                And 9.12 is erroneous, correct?
22          A.    Yep.
23          Q.    And 9.13 is erroneous, correct?
24          A.    If it's based on 9.8, it's
25    erroneous.

                          TSG Reporting - Worldwide   877-702-9580


                                       EXHIBIT 2
                                       PAGE 41
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 42 of 394 Page ID
                                    #:5741

                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 212
 1          Q.     That's what I'm asking you, sir.
 2                 Yes or no, is 9.13 erroneous?
 3          A.     It looks like it's all based on
 4   my misinterpretation of that total.
 5          Q.     So that is a yes?
 6          A.     Yes.
 7          Q.     Okay.      Yes or no, is 9.14
 8   erroneous?
 9          A.     Yes.
10          Q.     Yes or no, is 9.15 erroneous?
11          A.     Yes.
12          Q.     You certainly can't stand behind
13   9.16 at this time given that it's a summary
14   of preceding paragraphs that are erroneous,
15   correct?
16          A.     These numbers have to be
17   reworked.      That's all there is to it.
18          Q.     And you can't stand behind 9.16,
19   correct?
20          A.     Not based on false numbers, no.
21          Q.     And it was, correct?
22          A.     Yes.     You have to do it right and
23   if you can't do it the first time, you got
24   to do it right the second time.
25                 THE REPORTER:             I need a break.

                           TSG Reporting - Worldwide   877-702-9580
                                       EXHIBIT 2
                                       PAGE 42
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 43 of 394 Page ID
                                    #:5742
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                            Page 213
 1                MR. MOVIT:          Off the record.
 2                THE VIDEOGRAPHER:                   The time is
 3          4:20 p.m., and we're going off the
 4          record.
 5                (Recess is taken.)
 6                THE VIDEOGRAPHER:                   This is the
 7          start of media labeled No. 4.                        The time
 8          is 4:41 p.m., and we are on the record.
 9   BY MR. MOVIT:
10          Q.    Back on the record.
11                Dr. Einhorn, if you would please
12   turn to paragraph 6.4 of Exhibit 2.
13                (Witness complies.)
14          Q.    Okay.      Dr. Einhorn, all the
15   revenue numbers in paragraph 6.4 are taken
16   from the Capitol Records P&L statement,
17   correct?
18          A.    Correct.
19          Q.    And one need not be an expert in
20   economics to pull those revenue numbers
21   from the P&L and insert them into paragraph
22   6.4 of your report, correct?
23          A.    As before, you do not need a
24   Ph.D. in economics to take numbers from one
25   page and bring it over to another.

                          TSG Reporting - Worldwide    877-702-9580



                                      EXHIBIT 2
                                      PAGE 43
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 44 of 394 Page ID
                                    #:5743

                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                              Page 214
 1          Q.     So the answer to my last question
 2   would be yes?
 3          A.     Correct.
 4          Q.     Thank you, sir.
 5                 Okay.      The line item that says
 6   physical albums, (Thirteen tracks)
 7               ; is that correct, sir?
 8          A.     Yes.
 9          Q.     That's the gross revenue number
10   for all tracks on the 13 track
11   configuration of the Prism album?
12          A.     May I see the P&L?                  I don't
13   want --
14          Q.     We can mark the P&L, that's fine.
15   I'll mark it is a binder with tabs because
16   it will get us out of here quickly.                              I ask
17   the witness to not take it apart or
18   rearrange it.        The court reporter will give
19   you one, Dr. Einhorn.
20                 (Defendants' Einhorn 10, Binder
21          containing documents Bates-stamped
22          CAPITOL 01099 through 011197, marked
23          for identification, as of this date.)
24                 (Document review.)
25          A.     Okay.

                           TSG Reporting - Worldwide   877-702-9580
                                       EXHIBIT 2
                                       PAGE 44
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 45 of 394 Page ID
                                    #:5744
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 215
 1          Q.     And my question was, the first
 2   line of your chart in Section 6.4 that
 3   says, "Physical albums, 13 tracks,
 4                      ."
 5                 That's the total gross revenue
 6   number for the sale of Prism album in the
 7   13-track configuration, correct?
 8          A.     Correct.
 9          Q.     So that number is not prorated at
10   all?    It's the total amount for sales of
11   that entire album which had both the Dark
12   Horse track and 12 additional tracks that
13   were not Dark Horse, correct?
14          A.     Correct.
15          Q.     Okay.       And my next question is,
16   the second line of your chart in Section
17   6.4 that says, "Physical album, 16-tracks,
18                     ."
19                 That's the total gross revenue
20   number for the sale of the Prism album in
21   the 16-track configuration, correct?
22          A.     Correct.
23          Q.     Okay.       So that number is not
24   prorated at all?            In other words, it's the
25   total amount for sales of that entire album

                            TSG Reporting - Worldwide   877-702-9580
                                        EXHIBIT 2
                                        PAGE 45
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 46 of 394 Page ID
                                    #:5745
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                          Page 216
 1   which had both the Dark Horse track and 15
 2   additional tracks that were not Dark Horse,
 3   correct?
 4          A.     Correct.
 5          Q.     Okay.       And the next line says,
 6   "Download albums, 13 tracks."
 7                 And the number is                                  ,
 8   correct?
 9          A.     Correct.
10          Q.     Okay.       And that's total gross
11   revenue number for the sale of digital
12   download albums of the Prism album in the
13   13-track configuration, correct?
14          A.     Yes.
15          Q.     In other words, that is the total
16   amount of sales for that entire digital
17   album which had both the Dark Horse track
18   and 12 tracks that were not Dark Horse,
19   correct?
20          A.     Correct.
21          Q.     And then the next line says,
22   "Download album, 16 tracks,
23                        ."    Correct?
24          A.     Yes.
25          Q.     Okay.       And that is the total

                           TSG Reporting - Worldwide   877-702-9580
                                       EXHIBIT 2
                                       PAGE 46
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 47 of 394 Page ID
                                   #:5746
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 217
 1   gross revenue number for the sale of the
 2   Prism albums in this -- digitally in the
 3   16-track configuration, correct?
 4          A.    Correct.
 5          Q.    Okay.      And that's the total
 6   amount of sales for the entire album which
 7   had both the Dark Horse track and 15
 8   additional tracks that were not Dark Horse,
 9   correct?
10          A.    Correct.
11          Q.    Okay.      So there's no proration at
12   all in that number, correct?
13          A.    Correct.
14          Q.    Okay.      The next line is barely
15   worth asking about, but it's                            for a
16   two-track configuration, which another
17   track was not Dark Horse, correct?
18          A.    Correct.
19          Q.    And you added up all the line
20   items in 6.4, your chart in 6.4, and
21   tallied it as                          , correct?
22          A.    Yes.
23          Q.    And one need not be an expert
24   economist to conduct the arithmetic
25   exercise that you performed in Section 6.4,

                          TSG Reporting - Worldwide   877-702-9580



                                     EXHIBIT 2
                                     PAGE 47
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 48 of 394 Page ID
                                    #:5747

                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                               Page 218
 1    correct?
 2           A.    Once again, I have performed
 3    arithmetic --
 4           Q.    And when --
 5           A.    -- a tool that is available to
 6    people outside of the economic profession,
 7    yes.
 8           Q.    Okay.      Thank you.
 9                 Again, you have the right to
10    answer as you wish, but a yes will get us
11    all out of here sooner.
12           A.    Okay.
13           Q.    And so the                                         number
14    in 6.4 encompasses total revenues from
15    albums including tracks other than Dark
16    Horse, correct?
17                 MR. KAHN:         Asked and answered.
18           A.    Yes.
19           Q.    Okay.      And that
20    number is a gross revenue number that does
21    not deduct any costs or expenses, correct?
22           A.    Correct.
23           Q.    Okay.      And again you have --
24    would you agree that the P&L statement from
25    which you've taken the gross revenue

                           TSG Reporting - Worldwide   877-702-9580
                                       EXHIBIT 2
                                       PAGE 48
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 49 of 394 Page ID
                                        #:5748
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                           Page 219
 1       numbers in Section 6.4 also sets forth
 2       costs and expenses?
 3             A.     I'm sorry?
 4             Q.     Do you agree that there are costs
 5       and expenses stated in the P&L report from
 6       which you've taken the gross revenue
 7       numbers in Section 6.4?               I'm not asking
 8       whether you agree with them.                    I'm asking
 9       whether there are costs stated there.
10             A.     Yes.
11             Q.     Thank you, sir.
12                    So am I correct that you have
13       accepted the defendant's Capitol Records'
14       P&L accounting report for purposes of gross
15       revenue, but have not accepted it for
16       purposes of costs and expenses?
17             A.     Yes.
18             Q.     Thank you, sir.
19                    If you would look at Section 6.7
20       of your report.
21                    Do you see the sentence that
22       states:     "There are no additional costs of
23       production or distribution for digital
24       product."
25                    Do you see that sentence, sir?

                             TSG Reporting - Worldwide   877-702-9580
                                         EXHIBIT 2
                                         PAGE 49
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 50 of 394 Page ID
                                    #:5749
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                        Page 238
 1    strike everything after the phrase, "No, I
 2    can't."
 3                 And, again, stick to the
 4    questions, Dr. Einhorn.               We will get out of
 5    here more quickly.
 6                 Let's turn to Section 8 of your
 7    report, which is Exhibit 2, please.
 8                 (Witness complies.)
 9          Q.     My question is whether all of the
10    dollar amounts in Section 8 of your report
11    were pulled from the financial reports of
12    the individual defendants that defendants
13    produced to plaintiffs in this case.
14          A.     I believe so.            I'll look at them.
15    The records that I -- I gave you the Bates
16    stamps, KP 239 to 252.
17          Q.     Go on.
18          A.     KP 278 to 279, I believe so.
19          Q.     I'm not disputing that.                     I just
20    need that for the record that these were
21    all -- and they appear to me to be, so I
22    just wanted to confirm for the record --
23          A.     Yes.
24          Q.     -- that all of the dollar amounts
25    in Section 8 of your report were pulled

                          TSG Reporting - Worldwide   877-702-9580


                                      EXHIBIT 2
                                      PAGE 50
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 51 of 394 Page ID
                                   #:5750

                   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 239
 1   from the financial reports of the
 2   individual defendants that the defendants
 3   produced to plaintiffs in this case?
 4          A.    Yes.
 5          Q.    Okay.      Thank you.
 6                And do you agree that one need
 7   not be an expert economist to pull those
 8   dollar amounts from the financial reports
 9   of the individual defendants and place them
10   in Section 8 of your report?
11          A.    You do not need to be an
12   economist to transcribe numbers.
13          Q.    You did not need to be an expert
14   economist to transcribe these numbers in
15   Section 8, correct?
16          A.    Right.
17          Q.    Thank you.
18                And you do not need to be an
19   expert economist to add up the revenue
20   numbers in Section 8 for each individual
21   defendant, correct?
22          A.    You do not need to be an
23   economist to use arithmetic.
24          Q.    So that would be a yes?
25          A.    Yes.

                          TSG Reporting - Worldwide   877-702-9580
                                     EXHIBIT 2
                                     PAGE 51
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 52 of 394 Page ID
                                        #:5751
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                         Page 243
 1       was appropriately deducted on the amount,
 2       per your stipulation.
 3                    I don't see any stipulation for
 4       Juicy J.     And there's no way I'm going to
 5       take his accounting at face value, okay?
 6       If he wants to come off and prove it or if
 7       you guys want to stipulate it, I'm all
 8       ears, but I'm not taking off anything from
 9       him until I see some more bottom line.
10             Q.     So you have an understanding that
11       there's been a stipulation of costs for Max
12       Martin but not for the other individual
13       defendants; is that your understanding?
14             A.     Precisely.
15             Q.     Okay.      And the fact that you have
16       deducted costs for Mr. Martin or
17       Mr. Sandberg and not for the other
18       individual defendants is based upon that
19       understanding; is that correct?
20             A.     Yes.
21             Q.     Okay.
22             A.     I believe there was a
23       stipulation.
24             Q.     Have you ever promoted a concert
25       tour?

                              TSG Reporting - Worldwide   877-702-9580


                                           EXHIBIT 2
                                           PAGE 52
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 53 of 394 Page ID
                                    #:5752

                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 244
 1          A.     No.
 2          Q.     Have you ever promoted a record
 3   album?
 4          A.     No.
 5          Q.     Have you ever published a
 6   peer-reviewed article regarding the
 7   promotion of a record album?
 8          A.     No.
 9          Q.     Have you ever published a
10   peer-reviewed article about the promotion
11   of a concert tour?
12          A.     No.
13          Q.     What empirical evidence do you
14   have of the statistical correlation --
15   strike that.
16                 What empirical evidence do you
17   have that there is a statistical
18   correlation between concert set lists and
19   the contribution of a track in motivating
20   consumers to purchase the album on which
21   the track appears?
22          A.     Because the record label promotes
23   the concert.        They wouldn't do that unless
24   they were making money from it on the
25   album.      Why would a record label go ahead

                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 53
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 54 of 394 Page ID
                                    #:5753
                   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 245
 1   and promote a concert, have a concert
 2   promotion tour and pay all this money to
 3   assist the artist and recoup all this money
 4   if they didn't think they were going to
 5   make it back on the album?
 6                This is not a third-party
 7   statistical analysis here.                 You've got a
 8   record label and it's paying out an awful
 9   lot of money and there's got to be a reason
10   for it.     And that's what they do.
11          Q.    But that wasn't my question.
12                My question was, what empirical
13   evidence you have that there is a
14   statistical correlation between a track
15   appearing on a concert set list and the
16   contribution of that track in motivating
17   consumers to purchase the album on which
18   the track appears?
19          A.    That one track?
20          Q.    Yes, sir.
21          A.    No, I don't know.
22          Q.    And it's correct that nearly
23   every track on the standard configuration
24   of the Prism album was part of the set list
25   for the Prism world tour, right?

                         TSG Reporting - Worldwide   877-702-9580


                                     EXHIBIT 2
                                     PAGE 54
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 55 of 394 Page ID
                                    #:5754

                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 246
 1          A.     Yes.
 2          Q.     Okay.      Are you opining that there
 3   is a one-to-one ratio between the
 4   percentage of radio spins that a track on
 5   an album enjoys and the percentage which
 6   that track contributed to the success of
 7   the album?
 8          A.     No.
 9          Q.     Do you have any statistical --
10   strike that.
11                 Do you have any empirical
12   evidence of a statistical correlation
13   between a radio spins for a track and the
14   contribution of that track in motivating
15   consumers to purchase the album on which
16   the track appears?
17                 (Document review.)
18                 MR. MOVIT:          For the record, the
19          witness has opened up the P&L statement
20          for Capitol Records that was marked
21          previously.
22                 (Document review.)
23   BY MR. MOVIT:
24          Q.     What tab are you looking at,
25   Dr. Einhorn?

                           TSG Reporting - Worldwide   877-702-9580
                                       EXHIBIT 2
                                       PAGE 55
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 56 of 394 Page ID
                                    #:5755
                   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 260
 1   worked in the industry, okay.                     These
 2   academic studies are academic studies.
 3                I know in the industry that the
 4   promotion of music is related to concerts,
 5   video, and all kinds of play on radio and
 6   digital.     I know that.
 7          Q.    You worked in the industry for a
 8   sum total of three years, correct, from
 9   1997 to 2000?
10          A.    No.    I worked in the industry
11   from 1997 until now.             I've worked as an
12   expert.
13          Q.    You worked as an expert being
14   paid money to give opinions in cases,
15   correct?
16          A.    Yeah.
17          Q.    But the only actual work on the
18   business side of the industry that you have
19   had, and the industry being the music
20   industry, is a job at BMI from 1997 to
21   2000, correct?
22          A.    Yes.
23          Q.    Thank you.
24                Have you ever met the proprietor
25   of the website ChartMasters?

                          TSG Reporting - Worldwide   877-702-9580


                                       EXHIBIT 2
                                       PAGE 56
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 57 of 394 Page ID
                                    #:5756

                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 261
 1          A.     No.
 2          Q.     Do you know whether he considers
 3   himself -- do you know who the proprietor
 4   is?
 5          A.     No.
 6          Q.     Do you know whether he considers
 7   himself a professional or an amateur with
 8   respect to his work on the ChartMasters
 9   website?
10          A.     No.
11          Q.     Do you know whether the site is
12   run by professionals or by amateur music
13   fans?
14          A.     No.
15          Q.     Do people in the music industry
16   pay money to receive ChartMasters reports?
17          A.     I don't know.
18          Q.     Do you know if ChartMasters
19   solicits donations from pop music fans?
20          A.     I believe they do, but I'm not
21   sure.
22          Q.     Do you stake your professional
23   reputation on the accuracy of ChartMasters?
24          A.     No.
25          Q.     Do you stake your credibility on

                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 57
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 58 of 394 Page ID
                                    #:5757
                   * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 263
 1   cares, and some people might say, Well
 2   that's an issue.
 3                I really don't know.
 4          Q.    Will you vouch for the accuracy
 5   of ChartMasters?
 6          A.    No.    ChartMasters is a different
 7   organization.
 8          Q.    So for all you know, the numbers
 9   in ChartMasters are completely made up?
10          A.    I said I won't vouch for their
11   accuracy.      I'm reporting -- there is only
12   so much that I can report on and that's it.
13   You know, would I vouch for them?                        Have I
14   gone in and examined the bowels of
15   ChartMasters, no.
16          Q.    So it is correct that, for all
17   you know, the numbers in ChartMasters are
18   completely made up?
19          A.    For all I know, the numbers in
20   Mediabase are made up, these number are
21   made up.
22          Q.    That wasn't my question.
23                My question is:              For all you
24   know, the numbers in ChartMasters are
25   completely made up, correct?

                         TSG Reporting - Worldwide   877-702-9580


                                     EXHIBIT 2
                                     PAGE 58
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 59 of 394 Page ID
                                    #:5758
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 264
 1          A.     For all I know.
 2          Q.     Okay.      But you do know that
 3   companies such as entities within the
 4   Universal Music Group pay money to receive
 5   Mediabase reports, correct?
 6          A.     Okay.
 7          Q.     But do you know anyone that pays
 8   money to receive ChartMasters' reports?
 9          A.     No.
10          Q.     Do you know any major record
11   label that relies upon ChartMasters' data?
12          A.     No.
13          Q.     Do you know any major music
14   publisher that relies upon ChartMasters'
15   data?
16          A.     No.    Not to say they don't do it,
17   but I don't know of any.
18          Q.     Do you have any basis -- --
19   strike that.
20                 Do you believe that -- is it your
21   professional -- strike that.
22                 Is it your professional opinion
23   that ChartMasters' data is reliable?
24          A.     Like I said, I have not gone in
25   and examined the data in ChartMasters or

                           TSG Reporting - Worldwide   877-702-9580
                                       EXHIBIT 2
                                       PAGE 59
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 60 of 394 Page ID
                                    #:5759
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 267
 1   website that jumped out at you that made
 2   you think it was accurate?
 3          A.    Yes.
 4          Q.    Okay.      Was there anything outside
 5   of the website itself that made you think
 6   it was accurate?
 7          A.    No.
 8          Q.    Okay.      Are you aware of any
 9   economic studies assessing the reliability
10   of ChartMasters?
11          A.    No.
12          Q.    Okay.      Are you aware of any
13   academic studies in any discipline
14   assessing the reliability of ChartMasters?
15          A.    No.
16          Q.    Have you done anything at all to
17   assess the reliability of ChartMasters
18   other than reading the ChartMasters website
19   itself?
20          A.    No.
21          Q.    You referred to ChartMasters in
22   your report as a, quote, unquote, service.
23                Do you have knowledge of
24   ChartMasters' providing any services to
25   anyone other than posting alleged data on

                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 60
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 61 of 394 Page ID
                                    #:5760
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                      Page 268
 1    its own website?
 2          A.     That's what I meant by service.
 3          Q.     So you have no knowledge of it
 4    providing any other services, correct?
 5          A.     No.
 6          Q.     So you have no knowledge of
 7    ChartMasters doing anything with its data
 8    other than posting it on its own website,
 9    correct?
10          A.     Yes.    That's correct.
11          Q.     The Capitol Records P&L was
12    created in the discipline of accounting,
13    correct?
14          A.     Yes.
15          Q.     And you agree you're not
16    qualified to critique the P&L as a matter
17    of accounting, correct?
18          A.     Correct.
19          Q.     And you agree that you cannot
20    opine on whether the P&L's apportionment
21    methodology is proper within the discipline
22    of accounting, correct?
23          A.     Within the discipline of
24    accounting?
25          Q.     Yes, sir.

                          TSG Reporting - Worldwide   877-702-9580



                                      EXHIBIT 2
                                      PAGE 61
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 62 of 394 Page ID
                                    #:5761

                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                            Page 269
 1          A.     No.
 2          Q.     Okay.      All right.               Let's turn
 3   back to your report.
 4                 Would you look again at
 5   Exhibit 2, look at paragraph 1.1, please.
 6                 (Witness complies.)
 7          Q.     And my question is just about the
 8   very last sentence.
 9                 What, if anything, is the basis
10   for your assertion in paragraph 1.1 of your
11   report that Capitol Records is a "Division
12   of Universal Music Group"?
13          A.     If I misused the word "division,"
14   then I misused the word "division."                               My
15   understanding is that Capitol Records is an
16   entity in some way controlled by Universal
17   Music Group.
18          Q.     What do you mean by Universal
19   Music Group?
20          A.     The, if you will, holding entity
21   that owns the record label and the
22   manufacturing entity and the distribution
23   entity that are all related to the
24   production of records.
25          Q.     And does this holding entity have

                           TSG Reporting - Worldwide    877-702-9580
                                       EXHIBIT 2
                                       PAGE 62
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 63 of 394 Page ID
                                    #:5762
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 275
 1          A.    Correct.
 2          Q.    Okay.      Thank you, sir.
 3                Isn't it true that Capitol
 4   Records incurred some amount of expenses in
 5   connection with the exploitation of the
 6   song Dark Horse in the album Prism?
 7          A.    Yes.
 8          Q.    Okay.      Isn't it true that it
 9   costs money to manufacture and distribute
10   an album?
11          A.    Yes.
12          Q.    Isn't it true that Capitol
13   Records would have to pay someone to
14   manufacture and distribute the album,
15   whether a related corporate entity or an
16   unrelated entity?
17          A.    Correct.
18          Q.    Okay.      And if Capitol Records
19   does pay a related entity to manufacture
20   and distribute the album, isn't it correct
21   that that related entity incurs costs in
22   doing so?
23          A.    Correct.
24          Q.    Okay.      Is it your testimony that
25   Capitol Records should be penalized for

                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 63
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 64 of 394 Page ID
                                        #:5763
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                           Page 276
 1      engaging a related entity to manufacture
 2      and distribute the product instead of
 3      paying an unrelated entity to do so?
 4             A.     That is not my testimony.
 5             Q.     Okay.      Isn't it true that Capitol
 6      Records has to pay royalties for the
 7      mechanical license for the Dark Horse
 8      composition on each copy of the sound
 9      recording that is sold and each time it is
10      streamed?
11             A.     Yes.
12             Q.     Isn't it true that Capitol
13      Records is obligated to pay artist
14      royalties and producer royalties every time
15      the sound recording is sold or streamed?
16             A.     Subject to recoupment
17      arrangements, yes.
18             Q.     And it's correct that it costs
19      money to create the Dark Horse music video?
20             A.     Yes.
21             Q.     And it's correct that it costs
22      money to promote Dark Horse to radio?
23             A.     Yes.
24             Q.     In paragraph 10.6, if you look at
25      it, in Exhibit 2.

                              TSG Reporting - Worldwide   877-702-9580
                                          EXHIBIT 2
                                          PAGE 64
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 65 of 394 Page ID
                                        #:5764
                       * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                           Page 279
 1       Music Group Inc. when you refer to the UMG
 2       entity in this sentence?
 3             A.     That is what I believe to be the
 4       entity here.      Now the only thing, I mean,
 5       if it's Universal Music Group, UMG
 6       recordings instead, then that's another
 7       Inc. that is established and I'm just not
 8       fully aware of the legal structure here.
 9                    Either Universal Music Group Inc.
10       or UMG recordings Inc. is the entity that
11       can -- owns the Logistics.
12             Q.     Do you see in paragraph 10.7 in
13       the next-to-last sentence where you state:
14       "Transfer payments within the UMG
15       organization are not properly deductible."
16                    Do you see that?
17             A.     Yes.
18             Q.     Would you agree that whether a
19       cost is properly deductible by a defendant
20       in a copyright case is a legal question?
21             A.     Sure.
22             Q.     Okay.      So is this a legal opinion
23       you were providing in the next-to-last
24       sentence of paragraph 10.7?
25             A.     Yes.

                              TSG Reporting - Worldwide   877-702-9580
                                          EXHIBIT 2
                                          PAGE 65
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 66 of 394 Page ID
                                    #:5765
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 280
 1          Q.    In paragraph 10.8, in the
 2   next-to-last sentence, you write, "If
 3   Capitol Records can prove amounts relating
 4   to infringing material, costs are
 5   deductible."
 6                Do you see that?
 7          A.    Yes.
 8          Q.    And that's a legal opinion as
 9   well?
10                (Document review.)
11          A.    Yes.
12          Q.    In paragraph 10.10, would you
13   agree that the first sentence of paragraph
14   10.10 is a legal opinion?
15                MR. KAHN:         I'm sorry, what?
16          Q.    The first sentence of paragraph
17   10.10 is a legal opinion?
18          A.    Sure.      I said, "I'm advised."
19          Q.    Okay.      Okay.
20                MR. MOVIT:          I think I may be
21          done.    I just need to take five and go
22          through my notes.
23                MR. KAHN:         Okay.
24                MR. MOVIT:          Off the record.
25                THE VIDEOGRAPHER:                   The time is

                          TSG Reporting - Worldwide    877-702-9580
                                      EXHIBIT 2
                                      PAGE 66
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 67 of 394 Page ID
                                    #:5766
                    * HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY *


                                                                       Page 297
 1                     C E R T I F I C A T E
 2

 3   STATE OF NEW YORK                    )
 4                               : ss.
 5   COUNTY OF WESTCHESTER                )
 6

 7                 I, ANNETTE ARLEQUIN, a Notary
 8           Public within and for the State of New
 9           York, do hereby certify:
10                 That MICHAEL EINHORN, PH.D., whose
11           deposition is hereinbefore set forth,
12           was duly sworn by me, and that the
13           transcript of such depositions is a
14           true record of the testimony given by
15           such witness.
16                 I further certify that I am not
17           related to any of the parties to this
18           action by blood or marriage; and that I
19           am in no way interested in the outcome
20           of this matter.
21                 IN WITNESS WHEREOF, I have hereunto
22           set my hand this 24th day of May, 2019.
23

24              ___________________________________
25              ANNETTE ARLEQUIN, CCR, RPR, CRR, RSA

                          TSG Reporting - Worldwide   877-702-9580
                                      EXHIBIT 2
                                      PAGE 67
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 68 of 394 Page ID
                                   #:5767




                         EXHIBIT 3




                                 EXHIBIT 3
                                 PAGE 68
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 69 of 394 Page ID
                                   #:5768


                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




Marcus Gray (p/k/a Flame), et al.

                        Plaintiffs,         Civil Action 2:15-cv-05642-CAS-(JCx)

                                            Judge: Christina A. Snyder
v.


Katheryn Elizabeth Hudson (p/k/a Katy
Perry), et al.
                       Defendants.



                             EXPERT REPORT
                       OF MICHAEL A. EINHORN, Ph.D.,
                         ON BEHALF OF PLAINTIFFS




              Subject to change as more information becomes available



                                      April 12, 2019




                                            1


                                       EXHIBIT 3
                                       PAGE 69
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 70 of 394 Page ID
                                   #:5769


1. INTRODUCTION


1.1)    I have been asked by the law firm of Capes Sokol, counsel for Plaintiffs

Marcus Gray (p/k/a/ Flame), Emanuel Lambert, and Chike Ojukwu, to provide my

expert valuation of actual damages and Defendants’ profits resulting from a

presumed infringement of Plaintiffs’ authorship, ownership, and production rights

in a musical composition called “Joyful Noise,” which they contend was later

infringed by the musical composition and recorded track “Dark Horse.” The track

“Dark Horse” was imprinted on the Prism album that was released by Defendant

Capitol Records, a division of Universal Music Group.

1.2)    I am advised that the three Plaintiffs co-wrote the words and melody of

“Joyful Noise” in 2007, recorded the work in March of 2008, and was honored in

2008 with nominations at the Grammys and the Gospel Music Association Dove

Award.

1.3)    Plaintiffs contend that “Dark Horse” infringes their copyrights in “Joyful

Noise.”      My report assumes this to be true as I offer no opinion on Defendants’

liability.

1.4)    Capitol Records first released the album Prism on October 18, 2013. The

track “Dark Horse” appeared in physical and digital albums, singles, and related

work distributed in the U.S. and elsewhere. “Dark Horse” earned considerable

play on radio, video, digital services, and concert setlists.

                                           2


                                        EXHIBIT 3
                                        PAGE 70
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 71 of 394 Page ID
                                   #:5770


1.5)   Defendants Katheryn Elizabeth Hudson (p/k/a Katy Perry), Jordan Houston

(p/k/a Juicy J) Lukasz Gottwald (p/k/a/ Dr. Luke), Karl Martin Sandberg (p/k/a

Max Martin), Henry Russell Walter (p/k/a/ Cirkut), and Sarah Hudson received

directly, or through their publishing entities, royalties related to mechanical,

digital, performance, and synchronization of the underlying musical composition

“Dark Horse.”      As copyright holders to the infringed work “Joyful Noise,”

plaintiffs should have received some share of total royalties paid.


1.6) Defendant Katy Perry also received artist royalties for her participation as a

primary artist in the recorded track “Dark Horse.”


1.7)   Defendant Juicy J also received artist royalties for his participation as a

featured artist in the recorded track “Dark Horse.”


1.8) Defendants Dr. Luke, Max Martin, and Cirkut received producer royalties for

engineering the studio recording featured on the album and digital single


1.9) I am an economist with expertise in valuation of damages related to

infringement of intellectual property.        My testimony is consistent with the

techniques of my profession, in which I earned a Ph.D. in economics.


1.10) I am paid an hourly rate of $425 for report-writing, and $600 for preparation

for, travel to, and appearance at deposition and/or trial. This rate is consistent with

                                          3


                                       EXHIBIT 3
                                       PAGE 71
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 72 of 394 Page ID
                                   #:5771


my standard professional arrangements for appearance as an expert witness in

court.


1.11) I am not related to any of the parties, nor do I have any financial interest in

the outcome of this matter.


2. STATEMENT OF QUALIFICATIONS

2.1)     I have worked as a professional economist since I received a Ph.D. in

Economics from Yale University in 1981. Since graduation, I was employed at

Bell Telephone Laboratories, Rutgers University, U.S. Department of Justice

(Antitrust Division), and Broadcast Music Inc.

2.2)     I have worked since 2001 as a testifying expert in the area of media and

intellectual property. My curriculum vita is attached as Appendix A. I testified as

an expert at deposition and/or trial on cases so identified in my professional

resume.

2.3) I have served as a testifying economist in court cases involving the valuation

of the intellectual property owned by commercial artists, software designers,

writers, publishers, musicians, record labels, photographers, inventors, celebrities,

actors, cartoonists, television producers, cable companies, and radio stations.

2,4) I have written 38 professional articles in the area of intellectual property in

law journals and periodicals. I have delivered numerous professional lectures or


                                          4


                                      EXHIBIT 3
                                      PAGE 72
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 73 of 394 Page ID
                                   #:5772


CLE seminars related to these topics. I am also the author of the book Media,

Technology, and Copyright: Integrating Law and Economics (Edward Elgar

Publishers).

2.5) I have never been disqualified from testifying in court or limited in any

manner related to the applied standards, concepts, or techniques of the economics

profession.



3. DOCUMENTS REVIEWED

I reviewed the following documents in connection with my work as an expert

witness here:


   • Third Amended Complaint for Copyright Infringement,

   • UMG Recordings, Inc. Financial Statements, “Dark Horse”, June 2013 –
     June 2018, CAPITOL-01099-01197

   • Royalty Statements, Katy Perry, “Dark Horse”, KP000278-279

   • Contract, Katy Perry, Kasz Money Inc., August 31, 2013, KP000183-
     000209

   • Contract, Katy Perry, Maratone AB., August 31, 2013, KP000210-000238

   • Prismatic World Tour, License Agreement, KP000239-000242

   • Administration Agreement, BMG Chrysalis, Jordan Houston, BMG000257-
     000290

   • Broadcast Music Inc., Royalty Report, Jordan Houston, May 20, 2016

                                       5


                                    EXHIBIT 3
                                    PAGE 73
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 74 of 394 Page ID
                                   #:5773


   • Contract, Capitol Music Group (a division of Capitol Records), Katy Perry,
     June 20, 2007; amended September 1, 2010, CAPITOL00001-00061

   • Royalties, Kobalt Songs Music Publishing, KOBALT00006-00007

   • Royalties, Katy Perry, “Dark Horse”, January 23, 2019

   • Declaration, Silvio Pietroluongo, January 14, 2019

   • Summaries of revenues and costs provided by Lukasz Gottwald, Henry
     Russell Walker, Sarah Hudson, Jordan Houston, all dated March 19, 2019

   • Joint Stipulation Regarding Defendant Karl Martin Sandberg, July 1, 2014

   • Expert Report of Todd Decker, April 6, 2017

   • Wikipedia, Prism (Katy Perry Album)

   • Wikipedia, “Dark Horse” (Katy Perry song)

   • Deposition, Steven Drellishak, February 28, 2019

   • Radio Play, Five Songs, CAPITOL01034- 01098

   • Chartmasters, pages 9-12, 16, https://chartmasters.org/2018/03/cspc-katy-perry-
      popularity-analysis-2/16,


4. SUMMARY OF CONCLUSIONS


4.1) I am advised that Plaintiffs Marcus Gray, Emanuel Lambert, and Chike

Ojukwu may recover from Defendants actual damages that represent an amount

that would have been rightfully earned had Plaintiffs’ rights in the composition

“Joyful Noise” been properly licensed and compensated.          I am advised that

                                         6



                                      EXHIBIT 3
                                      PAGE 74
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 75 of 394 Page ID
                                   #:5774


Defendants are jointly and severally liable for the total amount of these damages

that Plaintiffs suffered.


4.2) Actual damages in this matter result from uncollected royalties owing to

Plaintiffs’ rights in the musical composition “Joyful Noise.”      These rightful

amounts include copyright royalties related to mechanical/digital reproductions,

performance, and synchronization royalties that would normally be earned by

songwriters or publishers.

4.3) As described in Section 5, Plaintiffs lost the opportunity to earn copyright

royalties amounting to           .   This amount represents actual damages that

can be recovered jointly from all Defendants.

4.4) In addition to actual damages, I am advised that Plaintiffs may recover

severable profits from each individual Defendant. I am advised that Plaintiff must

first prove Defendant revenues, from which Defendant must prove appropriate

deductions.

4.5) As itemized in Section 5 and 8, Defendants earned from infringing sales,

licenses, and royalty payments (writer, artist, and producer) related to “Dark

Horse”

     Defendant                Source of Revenues                 Revenues

  Capitol Records       Sale and licensing of recorded



                                         7


                                      EXHIBIT 3
                                      PAGE 75
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 76 of 394 Page ID
                                   #:5775

    Defendant                 Source of Revenues                   Revenues

                      track

    Katy Perry        Co-writer          and      primary

                      artist/performer

       Juicy J        Co-writer and featured artist

     Dr. Luke         Co-writer and co-producer

    Max Martin        Co-writer and co-producer

       Cirkut         Co-writer and co-producer

   Sarah Hudson       Co-writer

      TOTAL



4.6) As explained above and in Section 5, a sum of             reflects a royalty that

should have been paid to the Plaintiffs for use of their composition “Joyful Noise”

in the song and track “Dark Horse”. All Defendants are jointly liable for this

amount.

4.7) Defendants earned revenues of               , of which                 is

unaccounted for in the actual damages identified above. Each defendant is

severally liable for any profit amount not otherwise accounted for in the

determination of actual damages.



                                          8


                                      EXHIBIT 3
                                      PAGE 76
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 77 of 394 Page ID
                                   #:5776


5. ACTUAL DAMAGES

5.1) I am advised that Plaintiffs may recover from Defendants a licensing fee for

royalties that would have been earned had Plaintiffs’ composition “Joyful Noise”

that had been used in “Dark Horse,” Plaintiffs here would have received some

share of the mechanical, digital, performance, and synchronization royalties

attributed to “Dark Horse.”


5.2) This share of copyright royalties generally is determined in the music industry

through arms-length negotiation involving owners of a copyrighted work and

engaged licensees of that work. As a matter of law, the valuation for a lost

licensing opportunity should be a transaction amount at which a willing buyer(s)

and a willing seller(s) would arrive in a free negotiation.


5.3) There is no rule for determining an exact amount that would result from a

negotiation.   The results of other negotiations involving similar situations are

useful benchmarks to inform this analysis.


5.4) The Plaintiffs’ original work, “Joyful Noise,” was a musical composition that

appeared as a track on the album Our World: Redeemed (2008) as well as a

download single and stream (2014). I am advised that copyright to the song is

owned by the Plaintiffs in this lawsuit and that Plaintiff and that Plaintiffs would

have been rightfully compensated by the record label. .

                                           9


                                       EXHIBIT 3
                                       PAGE 77
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 78 of 394 Page ID
                                   #:5777


5.5)   The album Our World: Redeemed was the fourth studio album from

American Christian rapper Flame; it was released on March 4, 2008.              The

recording label for the album was Cross Movement. The album earned a Grammy

Award nomination for Best Rock or Rap Gospel Album, and the label made a

video for the lead single “Joyful Noise. This establishes that the second had a

positive market value. ”


5.6) Per the declaration of Silvio Pietroluongo of Billboard (January 14, 2019), the

album recording of Our World: Redeemed was commercially successful. The

album appeared on the Billboard Top Gospel Albums chart for thirty-five straight

weeks. The album also appeared on the Billboard Top Christian Album on March

22, 2008 (#18) and March 29, 2008 (#34). (Declaration of Silvio Pietroluongo at ¶¶

6,7)


5.7) The single track Joyful Noise was also commercially successful. The song

charted on the Billboard Gospel Digital Songs Sales Chart for thirty-four straight

weeks (1/15/2014 – 7/26/2014), Billboard Gospel Streaming Songs on July 19,

2014 (#1) and July 26, 2014 (#10), and the Billboard Christian Streaming Charts

on July 19, 2014 (#4).


5.8) Based on a blended formula that takes into account radio airplay, sales data,

and streaming,    “Joyful Noise” also appeared on the Billboard Hot Christian

                                        10


                                     EXHIBIT 3
                                     PAGE 78
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 79 of 394 Page ID
                                   #:5778


Songs on July 19, 2014 (#11) and July 26, 2014 (#37) and the Billboard Hot

Gospel Songs on July 19, 2014 (#1) and July 26, 2014 (#16), (Declaration of

Silvio Pietroluongo at ¶¶ 8-12).


5.9) As a musical work reproduced on an album track, the musical work “Joyful

Noise” was paid, or deserved to have been paid, royalties from its record label

Cross Movement.


5.10)   I have read the expert report of musicologist Prof. Todd Decker of

Washington University of St. Louis. I am advised that Prof. Decker will testify that

the ostinato in “Joyful Noise” is substantially similar to the main ostinato in “Dark

Horse.” Prof. Decker opines that the infringing ostinato is repeated throughout

“Dark Horse” and is a major component of the work.


5.11) Per Prof. Decker’s opinion, it is also proper for Plaintiffs to share some

royalty share sales and licensing of the latter with regard to reproduction,

performance, and video synchronization.


5.12) I believe that a reasonable outcome for a copyright negotiation for rights in

“Joyful Noise” would have granted to Plaintiffs a 15 percent share of copyright

royalties (i.e., mechanical, digital, performance, and synchronization) in the

musical composition “Dark Horse.”


                                         11


                                      EXHIBIT 3
                                      PAGE 79
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 80 of 394 Page ID
                                   #:5779


5.13) The amount of 15 percent is determined as follows. There are now five

listed primary writers of “Dark Horse” – Katy Perry, Max Martin, Dr. Luke,

Cirkut, and Sarah. Together, the five primary writers owned a copyright share of

       percent of the work. 1 Each of the five writers then received an equal royalty

share of           percent.


5.14)        As primary writers in “Dark Horse,” Perry, Martin, Luke, Cirkut, and

Hudson each presumably made a major contribution to the work “Dark Horse”.


5.15) The borrowing from “Joyful Noise” is related to the repeated ostinato that

Prof. Decker identified in his expert report. The taking of the ostinato would then

represent a sixth contribution to “Dark Horse” that must be assigned some share of

royalties paid.


5.16) If each of five primary shares are equally valued at                                            percent of

royalties paid, each of six would be then be valued at fifteen percent.


5.17) I shall now assign to the Plaintiffs a prorated share of royalties paid equal to

fifteen percent of copyright royalties.


5.18) I am advised that the defendants have provided summaries that represent the

following amounts of copyright royalties paid to the present (infra Section 8).


1
    Juicy J is a featured artist on the video who was cut into a smaller writer share of   percent.

                                                             12


                                                         EXHIBIT 3
                                                         PAGE 80
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 81 of 394 Page ID
                                   #:5780



                Katy Perry

                      Publisher Royalties

                      Performance Royalties

                      Subtotal:



                Juicy J

                      Publisher Royalties

                      Performance Royalties

                      Subtotal



                Dr. Luke

                      Publisher Royalties

                      Performance Royalties

                      Subtotal



                Max Martin

                      Publisher Royalties

                      Performance Royalties

                      Subtotal


                                                     13



                                  EXHIBIT 3
                                  PAGE 81
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 82 of 394 Page ID
                                   #:5781


Cirkut

         Publisher Royalties

         Performance Royalties

         Subtotal



Sarah Hudson

         Publisher Royalties

         Performance Royalties

         Subtotal



TOTAL:

5.19)     Total copyright royalties are                . Valued at a fifteen percent

share of the total, I estimate that Plaintiffs would have earned a licensing payment

of                  for their share of “Dark Horse.”

5.20) I am advised that Defendants are jointly liable to pay the identified amount of

actual damages.



6. LABEL REVENUES FROM “DARK HORSE”: 2013-2018

6.1) Defendant Capitol Records recorded the track “Dark Horse” as a component

of Katy Perry’s album, Prism. The album was released on October 18, 2013.


                                             14


                                          EXHIBIT 3
                                          PAGE 82
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 83 of 394 Page ID
                                   #:5782


6.2) The “Dark Horse” track was released in many different formats, including

album, single, and DVD. (Drellishak Dep. 20:15-18). The standard album release

contained thirteen (13) tracks and the deluxe release contained sixteen (16) tracks.

6.3) The “Dark Horse” track was also made available and licensed as a download,

ringtone, ringback, digital stream, video use, synchronized work, and compilation

work.

6.4) After returns, net sales of all products bearing the track “Dark Horse,” from

October 2013      to June     2018, totaled                 .     (CAPITOL00923;

CAPITOL1101-1103; CAPITOL01133). This amount is broken down as follows:



Physical albums (Thirteen tracks)

Physical albums (Sixteen tracks)

Download albums (Thirteen tracks)

Download albums (Sixteen tracks)

Download albums (Two tracks)

Single Tracks (Downloads and Streams)

Domestic Licensing Income

Ancillary Income (Tour)

TOTAL




                                         15


                                      EXHIBIT 3
                                      PAGE 83
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 84 of 394 Page ID
                                   #:5783


6.5) Capitol Records sells physical albums as follows. The artist makes a master

recording in the studio from which actual sales units are imprinted by an

independent entity (Drellishak Dep. 59:15-17). Manufacturing is administered by

Universal Music Logistics (“UML”) (Id. 59:1-8), which receives from the label a

designated rate card payment per CD. (Id. 67:2-4)              UML pays the actual

manufacturer directly (Id. 60:4-14).

6.6) after manufacturing, the albums are then moved into inventory through

UMG’s distribution service (Universal Music Group Distribution) that administers

the process of getting it into record stores. (Id. 85: 13-23) A customer then places

an order through an EDI transaction to the sales order processing system.       The

sales order processing system records the sales in the general ledger (Drellishak

Dep. 22:1-7). After distribution, returns of physical product are credited to the

buyer (Id. 23:15-18). The label collects all due revenues from physical sales, and

distributes royalties and other expenses to the appropriate parties.

6.7) For sales of digital product, the label sends the file directly to the digital

service provider (e.g., Apple iTunes, Spotify, Amazon). The service provider

makes the track available to users through downloads or streaming. (Id. 36:6-10,

37:3-8). There are no additional costs of production or distribution for digital

product... The service provider pays for the actual download or stream revenues

that can be shared with the artist. Publishers collect copyright royalties from the


                                          16


                                       EXHIBIT 3
                                       PAGE 84
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 85 of 394 Page ID
                                   #:5784


sale of downloads through separate payment arrangements with the digital service

provider.

6.8) Capitol Records earned licensing income for ringtones, ring backs, digital

streams, video uses, synchronized works (uses that integrate the music with

scripted video or live background), and compilations (use of the track on different

albums) (Id. 42:11-15).

6.9) Capitol Records earned ancillary income from revenues received for sale of

the Prismatic World Tour DVD (Id. 55:15-18).

6.10) Unreported to date are the licensing fees for sales to foreign markets. If

foreign sales are recoverable, international revenues should be adjusted upward to

reflect this licensing total. I reserve the right to amend this report if additional

information on these revenues becomes available.

6.11)To be conservative, I have included only the lower revenue estimates listed

above, but reserve the right to include foreign revenues if the Court rules that it is

appropriate to include any component of foreign sales in the calculation.

6.12) I do believe that each amount itemized above implicates a product or service

that in some way involves the use of the infringing musical composition “Dark

Horse,” as reproduced on a master recording by Capitol Records.




                                         17


                                      EXHIBIT 3
                                      PAGE 85
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 86 of 394 Page ID
                                   #:5785


7. ROYALTY PAYMENTS

7.1) Royalties for “Dark Horse” were earned by the lead artist Katy Perry, featured

artist Juicy J producers Dr. Luke, Max Martin, and Circuit, and co-writers Katy

Perry, Juicy J., Dr. Luke, Max Martin, Circuit, and Sarah Hudson.

Lead Artist Royalties

7.2) Recording artist Katy Perry appears as the lead artist on the track “Dark

Horse.” The track was originally released on September 17, 2013 as the second

promotional single (i.e., radio) from the album Prism (2013). The album was later

released on October 18, 2013. The single was released for general sales on

December 17, 2013.

7.3) As the lead artist, Ms. Perry earned artist royalties specified in her contract

with Capitol Music Group (a division of Capitol Records). (CAPITOL00001-

00061). Her contract was first established on June 20, 2007 and amended on

December 13, 2012.

7.4) Per the amended agreement, Ms. Perry earned artist royalties for what I

believe to her Third Committed Album, Prism (Contract, Section 6). Ms. Perry

earned a royalty rate of          based on all sales of the album in the U.S. and

Canada; while foreign sales in the U.K./Eire and Rest of Territory were

respectively valued at      and        of the above specified rate. The royalty for




                                         18


                                       EXHIBIT 3
                                       PAGE 86
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 87 of 394 Page ID
                                   #:5786


net streaming sales was specified at        of total revenues received (not including

eligible non-interactive services covered by Sound Exchange (see next).

7.5) Ms. Perry also earned artist royalties for her share of eligible transmissions

performed on non-interactive digital services collected and distributed by Sound

Exchange (per eligibility requirements established by the Digital Performance

Rights in Sound Recording Act of 1996, 17 U.S.C. 114)

7.6) Ms. Perry also received a flat payment of               as an upfront payment

for artist rights related to a DVD release of her full Prismatics concert that she

performed in Sydney Australia (KP000239-252), as well as a product royalty of

         (CAPITOL01193-7). The song “Dark Horse” appeared on the playlist of

this concert (Id.).

7.7) Some amount of Ms. Perry’s artist royalties were recouped by the label to

cover its production and marketing costs for her album (Contract, Section 4), or

paid out to her designated producers per independent contract. (Infra, Producer

Royalties and Section 8)

7.8) Finally, Ms. Perry earned copyright royalties for her share as a writer in the

musical composition This work is regarded to be a controlled composition because

Ms. Perry is also the lead artist on the album.

7.9) I have not reviewed any written contracts that Ms. Perry (or any other writer)

may have signed as a copyright owner of the song “Dark Horse.” As a matter of


                                          19


                                       EXHIBIT 3
                                       PAGE 87
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 88 of 394 Page ID
                                   #:5787


industry custom and practice, I believe that Ms. Perry received a reproduction rate

of             per sold track, pro-rated for her respective share of the composition

(      see 7.18) and a possible reduction for her appearance in a controlled

composition.



Featured Artist Royalties

7.10) As a featured artist on the track and video, Juicy J earned artist royalties

specified in a separate contract with Katy Perry. Artist royalties were paid in flat

sums for his work on the recorded track and the video.               (BMG000257-

BMG000275).

7.11) Juicy J also earned royalties for some share of royalties for use of the

recorded track on Sound Exchange. .

7.12) Finally, Juicy J earned copyright royalties for his share as a writer in the

musical composition



Producer Royalties

7.13) Co-producers of the recorded track “Dark Horse” were Dr. Luke, Max

Martin, and Cirkut who were initially credited with equal shares of producer

royalties. I believe that the co-producers may have arranged additional transfers

among themselves.


                                          20


                                       EXHIBIT 3
                                       PAGE 88
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 89 of 394 Page ID
                                   #:5788


7.14) Katy Perry entered into two producer contracts on August 31, 2013 (Dr.

Luke, Cirkut; Contract, KP000183-209; Max Martin Contract, KP000210-236).

These contracts established that the producers were paid a share of artist royalties

otherwise due to Ms. Perry from physical and digital sales.

7.15) Payments to Dr. Luke and Cirkut for produced tracks on the album Prism

were established as follows (Contract, Sections 3-4). The two producers together

received upfront a non-recoupable payment of                  a     percent royalty

based on physical sales valued at the published price to dealers (“PPD”) of the

album, a         royalty based on digital sales valued at the same PPD, and      of

artist royalties for licensing of video. All royalty amounts were suitably pro-rated

for the number of participating tracks on the album and the producer’s royalty

relative to the artists. Dr. Luke and Cirkut were also to have received a share of

           of Perry’s due artist royalties paid at Sound Exchange, (Contract,

Appendix B, KP000204). Dr. Luke and Cirkut seem to have further divided their

due royalties in a manner of which I am not aware.

7.16) Payments to Max Martin for produced tracks on the album Prism were as

follows (Contract, Sections 3-4). Max Martin received upfront a non-recoupable

payment of          ,a        percent royalty based on physical sales valued at the

PPD of the album, a         royalty based on digital sales valued at the same PPD,

and         of artist royalties for licensing of video. All royalty amounts were


                                        21


                                      EXHIBIT 3
                                      PAGE 89
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 90 of 394 Page ID
                                   #:5789


suitably pro-rated for the number of participating tracks on the album and the

producer’s royalty relative to the artists. Max Martin was also to have received a

share of             of Ms. Perry’s due artist royalties paid by Sound Exchange

(Contract, Appendix B, KP000230).



Songwriter Royalties

7.17) Co-writers of the musical composition “Dark Horse” are listed as Dr. Luke,

Max Martin, Cirkut, and Sarah Hudson, as well as aforementioned artists Katy

Perry and Juicy J. I have not reviewed any relevant publisher contracts that

Capital Records signed with any writer or his/her publisher entity.

7.18) Based on information made available from the performing rights

organization Broadcast Music Inc., I believe that the writer shares of the copyright

in the composition “Dark Horse” are as follows: 2

       Katy Perry:

       Dr. Luke:

       Max Martin:

       Cirkut:

       Sarah Hudson:

2
 The same numbers appear as writer shares reported on Katy Perry’s artist contract with Juicy J
(Jordan Houston). See also Email from Harold Papineau to Jermi Thomas, et al., Re: URGENT:
Juicy – Dark Horse Splits, January 28, 2014.

                                              22


                                          EXHIBIT 3
                                          PAGE 90
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 91 of 394 Page ID
                                   #:5790


      Juicy J:

7.19) As a co-writer of the musical composition “Dark Horse,” each listed writer

earned royalties from the mechanical and digital reproductions of the song in

albums and singles, public performances of the song in broadcast, digital, and

general media venues, and third-party licensing of the song.

7.20) Per industry custom and practice, record labels generally pay songwriter

royalties for reproductions, synchronization, and compilation uses to each writer

through his/her designated publisher.

7.21) Each publisher designated a separate collection entity to administer the

accounting for its incoming royalty payments. Each royalty administrator is paid a

share of collected revenues as payment for its administrative service.

7.22) Distinguished from other writer royalties, performance royalties are collected

and administered by performing rights organizations (PRO), such as ASCAP (Dr.

Luke, Max Martin, Cirkut, Perry, and Sarah Hudson are members) and BMI (Juicy

J is an affiliate). The PRO pays some share (usually 50%) of the royalty amount

directly to the songwriter. The remainder of the royalty is paid to the writer’s

designated publisher.

7.23) Based on the above, songwriter claims in the copyright of “Dark Horse” are

summarized as follows:




                                          23


                                        EXHIBIT 3
                                        PAGE 91
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 92 of 394 Page ID
                                   #:5791

Writer          Publisher             Administrator        PRO      Share

                When I'm Rich     Warner
Katy Perry      Youll Be My Bitch Chappell              ASCAP

                Kasz Money
Dr. Luke        Publishing            Kobalt Songs      ASCAP

                Kasz Money
Max Martin      Publishing            Kobalt Songs      ASCAP

                Kasz Money
Cirkut          Publishing            Kobalt Songs      ASCAP

Sarah
Hudson          Prescription Songs Kobalt Songs         ASCAP

                                      BMG
Juicy J         DeeEtta Music         Chrysalis            BMI



8. ROYALTY AMOUNT: 2013-2018

8.1) Katy Perry, Juicy J, Dr. Luke, Max Martin, Cirkut, and Sarah Hudson earned

writer, artist, and/or producer royalties in connection with their contributions to the

song and track “Dark Horse.”.



Katy Perry

8.2) Defendant Katy Perry was a co-writer and primary artist of “Dark Horse”.

As described in Section 7, her due collections accrued through her publishing

entity When I’m Rich You’ll Be My Bitch, (as administered and collected by


                                          24


                                       EXHIBIT 3
                                       PAGE 92
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 93 of 394 Page ID
                                   #:5792


Warner Chappell Music) performing rights organization ASCAP, and artist

collecting society Sound Exchange. She also earned a payment of                 for

licensing rights to her Prismatics concert performed in Australia

8.3) Based on the most recent records provided to me (KP000239-252, KP000278-

279), Ms. Perry received net royalty payment of                     broken down as

follows.



Publisher Royalties (through Kobalt Songs):                 (2013H2 – 2018H1)

Performance Royalties (through ASCAP):                       (2014M4 – 2019:M4)

Sound Exchange Royalties:                                   (2014M3 - 2019M1)

Artist Royalties:                                             (2013H2 – 2018H1)

Video Royalties:

Video Upfront

Total:




                                         25


                                      EXHIBIT 3
                                      PAGE 93
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 94 of 394 Page ID
                                   #:5793




Juicy J

8.4) Defendant Juicy J was a co-writer and featured artist of “Dark Horse”. As

described in Section 7, collected amounts accrued through his publishing entity

Dee Etta Music (as administered and collected by BMG Rights Management),

performing rights organization BMI, and artist collecting society Sound Exchange.

8.5) Per a direct contract with Katy Perry (KP00032), Juicy J also received directly

from Ms. Perry a flat payment of            for his vocal appearance on the recorded

track “Dark Horse”, and a flat payment of            for his appearance on the video.

8.6) Based on the most recent records provided to me, Juicy J’s total royalties

amounted to                which were broken down as follows:



Publisher Royalties (through BMG Chrysalis)                    (2014Q2 – 2018Q2)

Performance Royalties (through BMI):                           (2013Q3 – 2018Q1)

Sound Exchange Royalties :                                     (2013Q4 – 2018Q3)

Artist Royalties (through Katy Perry):

Total




                                          26


                                         EXHIBIT 3
                                         PAGE 94
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 95 of 394 Page ID
                                   #:5794



Dr. Luke

8.7) Defendant Dr. Luke was a co-writer and co-producer of “Dark Horse”.        As

described in Section 7, collected amounts accrued to his publishing entity Kasz

Money Publishing (as administered and collected by Kobalt Songs Music

Publishing), production entity Kasz Money, Inc., performing rights organization

ASCAP, artist collecting society Sound Exchange, and shared video royalties..

8.8) Based on the most recent records provided to me, Dr. Luke’s reported

royalties amounted to              , which were broken down as follows:



Publisher Royalties (through Kobalt Songs):                (2013Q4 – 2018Q2)

Production Royalties (through Kasz Money):                (2013Q4 – 2018Q2)

Performance Royalties (through ASCAP):                    (2014Q1 – 2018Q3)

Sound Exchange Royalties:                                (2015Q2 – 2018Q4)

Video Royalties                                          (2017Q2 – 2018Q2)

Total



Max Martin

8.9) Defendant Max Martin was a co-writer and co-producer of “Dark Horse”. As

described in Section 7, collected amounts accrued to his publishing entity MXM


                                       27



                                    EXHIBIT 3
                                    PAGE 95
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 96 of 394 Page ID
                                   #:5795


Music, Inc. (as administered and collected through Kobalt Songs Music

Publishing), production entity Maratone AB, Inc., performing rights organization

ASCAP, and artist collecting society Sound Exchange and shared video royalties.

8.10) Based on the most recent records provided to me, Max Martin’s gross

royalties amounted to                            , which were broken down as follows



Publisher Royalties (through Kobalt Songs):                                           (2013Q4 – 2018Q2)

Production Royalties (through Maratone, AB):                                          (2013Q4 – 2018Q2):

Performance Royalties (through ASCAP):                                                (2013Q3 – 2017Q4)

Sound Exchange Royalties:                                                            (2014Q2 – 2018Q3)

Video Royalties:                                                                (not available)

Gross Royalty

8.11) I am advised that parties stipulate that                         of Max Martin’s gross royalties

were paid to his administrator Kobalt Songs Music Publishing, and an additional

      was diverted for legal and management costs.                          His net royalty was then
                   3




3
 Per Stipulation, April 2019, costs include management commission of      of gross          ) and legal and
administrative fees of     of gross (          ).

                                                      28


                                                  EXHIBIT 3
                                                  PAGE 96
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 97 of 394 Page ID
                                   #:5796


Cirkut

8.12) Defendant Cirkut was a co-writer and co-producer of “Dark Horse.”      As

described in Section 7, collected amounts accrued to his publishing entity

Oneiorology, Inc., (as administered and collected through Kobalt Songs Music

Publishing), production entity Kasz Money Inc., performing rights organization

ASCAP and artist collecting society Sound Exchange.

8.13) Based on the most recent records provided to me, Cirkut’s total royalties

amounted to             , which were broken down as follows:



Publisher Royalties (through Kobalt Songs):                (2013Q4 – 2018Q3)

Production Royalties (through Kasz Money):                 (2013Q4 – 2018Q2)

Performance Royalties (through ASCAP):                    (2013Q3 – 2018Q1)

Sound Exchange Royalties:

Video Royalties:                                         (2017Q2 – 2018Q2)

Total



Sarah Hudson

8.14) Defendant Sarah Hudson was a co-writer of “Dark Horse”. As described in

Section 7, collected amounts accrued to her publishing entity Prescription Songs




                                      29


                                    EXHIBIT 3
                                    PAGE 97
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 98 of 394 Page ID
                                   #:5797


(as administered and collected through Kobalt Songs Music Publishing) and

performing rights organization ASCAP.

8.15) Based on the most recent records available to me, Ms. Hudson’s total

royalties amounted to               , which were broken down as follows (without

dates):



Publisher Royalties (through Kobalt Songs):

Performance Royalties (through ASCAP): :

Total

8.16) With the exception of Max Martin, all royalty amounts reported above are

gross receipts before deduction for any administrative costs by any entity. Based

on the specific data that I may yet review and verify, I reserve the right to amend

for any suitable deductions that are proven to be paid to administrators.

8.17) Copyright royalties may accrue only to a songwriter’s share of the work, and

not to artists and publishers. In the above charts in this Section, copyright royalties

to each of six writers include only his/her publisher royalties and performance

royalties.

8.18) Before administration fees, total copyright royalties for the six writers above

sum to                  . This amount can form the basis of a calculation for actual

damages that Plaintiffs would have earned had their rights been properly licensed.


                                          30


                                       EXHIBIT 3
                                       PAGE 98
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 99 of 394 Page ID
                                   #:5798


If Plaintiffs are entitled to 15 percent of the total, actual damages are then



9. IMPORTANCE OF SONG DARK HORSE

9.1) The album Prism was a leading album that earned over

       in sales and licensing for the label Capitol Records. The song Dark Horse

was critically important to the success of this album. This is documented in and

demonstrated by the appearance of the song in concert tours, radio promotion,

video use, and commercial charts.



      Concert Tours

9.2) Record labels generally market new releases by supporting artist tours related

to the new album. In the course of her professional career with Capitol Records, I

believe that Katy Perry performed in five Concert Tours under the terms specified

in her Original Agreement with the label entered in 2007.

9.3) Ms. Perry’s most successful tour of the five tours was the Prismatic World

Tour, which promoted her album release of Prism. The tour ran from May 2014 to

October 2015 and visited Europe, North America, Australia, Asia and South

America.

9.4) The Prismatic World Tour in 2014-2015 grossed more than $204.3 million

from 151 shows with a total attendance of 1,984,503. The Sydney November 28th


                                        31


                                     EXHIBIT 3
                                     PAGE 99
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 100 of 394 Page ID
                                    #:5799


concert was recorded for her second live album: The Prismatic World Tour Live,

which was released two weeks after the tour ended. The setlist for the Prismatic

World Tour contained twenty songs,

   1. “Roar”

   2. "Part of Me"

   3. "Wide Awake"

   4. "This Moment" / "Love Me"

   5. "Dark Horse”

   6. "E.T."

   7. “Legendary Lovers"

   8. "I Kissed a Girl’

   9. "Hot n Cold"

   10."International Smile" / "Vogue”

   11."By the Grace of God"

   12."The One That Got Away" / "Thinking of You"

   13."Unconditionally"

   14."Walking on Air"

   15."It Takes Two"

   16."This Is How We Do" / "Last Friday Night (T.G.I.F.)"

   17."Teenage Dream"


                                        32


                                     EXHIBIT 3
                                     PAGE 100
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 101 of 394 Page ID
                                    #:5800


   18."California Gurls"

   19."Birthday"

   20."Firework"

9.5) Twelve of twenty songs on the setlists for the Prismatic World Tour appeared

on the Prism album:         “Roar,” “This Moment,” “Love Me,” “Dark Horse,”

“Legendary       Lovers,”   “International    Smile,”   “By   the   Grace   of   God,”

“Unconditionally,” “Walking on Air,” It Takes Two” (Prism Deluxe), “This Is

How We Do,” and “Birthday.” “Dark Horse” was one of the twelve songs.

9.6)   Ms. Perry also performed “Dark Horse” for fourteen additional live

performances, including the 56th Grammy Awards on January 26, 2014 in Los

Angeles.



       Radio Play

9.7)      In documents provided by the Defendant Capital Records itself

(CAPITOL01034—1098), the label released five promotional singles from Prism

for radio play before and after the release of the album on October 18, 2013.

9.8) In the order of initial release, the five promotional singles were as follows:

          Song          Date of 1st     Radio        # of       # of        Audience
                           play         Spins      Stations    Markets
   Roar                 8/26/2013      770,436        3          3          5.2 billion
   Dark Horse           9/22/2013      930,186          29          24      6.3 billion
   Unconditionally      10/22/2013     149,963          10          10      820.4

                                             33


                                        EXHIBIT 3
                                        PAGE 101
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 102 of 394 Page ID
                                    #:5801

        Song          Date of 1st   Radio        # of         # of     Audience
                        play        Spins      Stations      Markets
                                                                       million
   Birthday           4/20/2014     141,266      20            19      775
                                                                       million
   This Is     How    8/05/2014     55,024       15            15      262.3
   We Do                                                               million


9.9) The chart is organized as follows.

      Column 1: Name of songs performed on radio.
      Column 2: Date of first airplay
      Column 3: Radio Spins: Each broadcast play is one recorded radio spin
      Column 4: Stations: Number of Individual Broadcast Stations
      Column 5: Markets: Number of Unique Geographic Markets (Some markets
can have more than one station performing the song
      Column 6: Number of Spins Multiplied by the Market Population
9.10) Of the five listed songs released for promotional radio play, only two e –

Roar and Dark Horse -- -- were released for radio play before the album was

released (October 18, 2013).

9.11) Along with “Unconditionally” (released October 22, 2013), “Roar” and

“Dark Horse” have the most important commercial appeal because they were used

to promote and generate momentum for the album release of Prism... The two

remaining singles “Birthday” and “This is How We Do” were introduced well after

the album made its debut, and most album copies were sold.



                                          34


                                    EXHIBIT 3
                                    PAGE 102
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 103 of 394 Page ID
                                    #:5802


9.12) Of the three most important songs the track “Dark Horse” accounted for

50.2 percent of all radio spins, 69.0 percent of all radio stations, 64.9 percent of

all geographic markets, and 66.6 percent of all audience listens since its first play.

9.13) From its first release on September 21, 2013, the track “Dark Horse” came

to play on twenty-nine stations, twenty-three of which were of the Top 40 format,

which has the most important commercial appeal. Seven of the top ten Top 40

stations were located in Los Angeles (rank 2), Chicago (3), San Francisco (4),

Dallas (5), Washington (7), Atlanta (8), and Boston (10). Geographic locations for

other Top 40 stations included Detroit (12), Seattle (13), San Diego (17), and

Tampa (19)

9.14) The prereleases for “Roar” and “Unconditionally” were more modest in

scope. From its first play on August 26, 2013, the prerelease “Roar” came to

appear on satellite provider Sirius XM (October 11, 2013) and local stations in

Washington, DC (alternative format, August 26, 2013) and Montgomery, Alabama

(urban format, September 21, 2013).

9.15) The song “Unconditionally” played on ten stations in ten markets (six adult

contemporary format, three alternative format, one rhythmic format, and zero Top

40). As pointed out above, these spins of “Unconditionally” occurred between

October 22, 2013 and December 31, 2013 – after the release of the album on

October 18, 2013.


                                          35


                                       EXHIBIT 3
                                       PAGE 103
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 104 of 394 Page ID
                                    #:5803


9.16) From a commercial perspective, the evidence from radio plays demonstrates

that “Dark Horse” was a leading promotional song on the album – if not the most

important.




      Streams and Videos on Chartmasters

9.17) Chartmasters is a rating service in the record industry that charts the

popularity of new albums and tracks among digital audiences.

9.18) Using a special analytic technique,4 Chartmasters identified the twelve most

popular tracks ever released by the recording artist Katy Perry until the present

9.19) The tracks “Dark Horse” (3,660,000 AES) and “Roar” (3,640,000 AES) are

the only listed tracks from Katy Perry’s album Prism. These two tracks share first

and second place among the most popular twelve tracks from the artist. This

ranking confirms the commercial importance of the track “Dark Horse”.

9.20) Chartmaster confirmed the history of the five promotional singles from

Prism as they played on digital streaming services, such as Spotify.




4
 Chartmasters estimates the importance of tracks by calculating album equivalent
sales (AES). Album equivalent sales are generated from weighted sums of
physical single sales, downloads, and streaming
                                          36


                                       EXHIBIT 3
                                       PAGE 104
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 105 of 394 Page ID
                                    #:5804

           Song                  First Digital Stream              Streams
           Roar                        9/5/2013                     591,660
     Unconditionally                  11/20/2013                    223,360
        Dark Horse                    2/20/2014                     806,512
         Birthday                     4/10/2014                     160,547
    This Is How We Do                 7/31/2014                     257,370


9.21) Judged by relative popularity on all streaming services, “Dark Horse”

garnered the most listeners (806,512 streams), while “Roar” came in more distant

second (591,660).

9.22) Of all sixteen tracks on Prism, the album hit a total of 2,352,447,000

streams The share of this total for “Dark Horse” is 34.2 percent of the total

9.23) Chartmaster also confirmed the history of the five promotional singles as

they appeared on YouTube videos that were officially released by Capitol Records.

:

           Song                          First                      Views
           Roar                        9/5/2013                    2,645,384
     Unconditionally                 11/20/2013                     505,833
        Dark Horse                    2/20/2014                    2,369,953
         Birthday                     4/10/2014                     334,755
    This Is How We Do                 7/31/2014                     682,581


9.24) Judged by relative popularity on YouTube, “Roar” garnered the most viewers

and comments, while “Dark Horse” came in a very close second.
                                         37


                                      EXHIBIT 3
                                      PAGE 105
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 106 of 394 Page ID
                                    #:5805


9.25) The sixteen tracks from Prism together attracted on YouTube a total of

6,610,133,000 video views. The share of this total for “Dark Horse” was 35.9

percent of the total.

9.26) Based on my review of data from concerts, radio play, streams, and video

views, I believe that “Dark Horse” was one of the most important commercial

songs on the album Prism, if not the most important. tGiven the demonstrated

importance of the song “Dark Horse” to generating sales of the Prism album, any

method of apportioning album or concert revenues to “Dark Horse” by simply

dividing by total sales by the total number of tracks or songs is not an economic

means of valuing its relative worth. I believe that Capital Records has made such a

valuation error by the track valuation that it deploys on Prism (CAPITAL1101-3;

see also Drellishak passim)



10. COSTS AND APPORTIONMENT

10.1) As a co-defendant, Universal Music Group would bear the burden of

proving costs and providing an apportionment technique for valuing infringing and

non-infringing components of any record release through Capitol Records of the

single “Dark Horse” and the album Prism.

10.2) Based on documents that UMG provided and the Deposition of Edward

Drellishak, I believe that UMG might attempt to deduct from sales and licensing


                                        38


                                     EXHIBIT 3
                                     PAGE 106
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 107 of 394 Page ID
                                    #:5806


revenues cost all components related to paid royalties, manufacturing costs,

distribution costs, marketing costs, and overhead.

10.3) Defendant costs generally are deductible only if they can be directly related

to the actual release of the product. Claimed deductions cannot represent some

apportionment of a common or historic cost that would have been incurred

regardless.

10.4) Publisher royalties for rights in musical compositions can be a legitimate

deduction from label revenues that arose from sales and licensing of recorded

material bearing the infringing work. Amounts that Capitol Records claims to have

paid to copyright owners should correspond to amounts received by writers,

publishers, and administrators.

10.5) As the recording artist, Katy Perry also earned from Capitol Records a

royalty as a recording artist after the label recovered amounts for production and

marketing. From her net royalties, Ms. Perry also directed payments to featured

artist Juicy J and co-producers Dr. Luke, Max Martin, and Cirkut. All royalty

deductions should correspond with payments received by another beneficiary.

10.6) I believe that Defendant UMG might attempt to deduct from sales revenues

received through Capitol Records the manufacturing costs and artwork design for

all physical units sold. However, manufacturing costs are not properly deductible

if they simply reflect rate card payment to any other internal entity owned by UMG


                                         39


                                      EXHIBIT 3
                                      PAGE 107
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 108 of 394 Page ID
                                    #:5807


itself, such as Universal Music Logistics. Rather, reported payments to Universal

Music Logistics here would simply be transfers within the UMG entity and do not

reflect any truly incurred manufacturing expense paid to an outside entity. There

then could be a variance between the standard rate and the actual cost of operation.

(Drellishak Dep. 91:14-17).

10.7) I believe that UMG might also attempt to deduct fees related to amounts

paid for distribution of its recordings. However, Capitol Records pays distribution

fees to an internal entity, Universal Music Group Distribution, based on a fixed

percentage of product revenues that does not reflect any truly incurred expense

outside of the Defendant corporation UMG. As explained above, transfer payments

within the UMG organization are not properly deductible. This may also implicate

handling, returns processing, refurbishment, and ancillary fees (Drellishak Dep.

70:11-72:18).

10.8) As explained above, record labels market new releases by a recording artist

through concert promotion, video production, and radio release.        Radio costs

would include amounts spent for promotion of the single through time buys,

promotional appearances, advertising, singles & shipping, and payments to

independent promoters. If Capitol Records can prove amounts related to infringing

material, costs are deductible. The label may not deduct marketing costs that it

later recouped previously from Ms. Perry’s artist royalties.


                                         40


                                      EXHIBIT 3
                                      PAGE 108
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 109 of 394 Page ID
                                    #:5808


10.9) I also believe that UMG might attempt to deduct amounts related to an

apportionment of company overhead and related costs among units sold, including

the infringing recordings. Overhead costs would include the salaries of marketing

employees, among other things (Id. 115:3-5). The amounts are generally based

upon some formulaic assignment of common and/or historic costs, but without any

causal relation to the infringing event. Assigned overhead expenses for the album

are portioned from total overhead for the first eighteen months of the album (called

the frontline, Id. 121; 19-24; 125:16-23). There is then no necessary relation

between apportioned costs and the infringing activity.

10.10) I am advised that the Defendants then bear the responsibility to identify all

deductible costs and to apportion the worth of “Dark Horse” from every sale or

licensing transaction on which the song appears, and must then present a credible

means of performing both assignments.         I reserve the right to contest any

suggested procedure.



11. CONCERT REVENUES

11.1)   Depending on the court’s final ruling on the recoverability of concert

revenues, I would expect to add to Katy Perry’s recoverable revenues a share of

her earnings from concerts in the U.S. where “Dark Horse” was performed. No

such information has been provided.


                                        41


                                      EXHIBIT 3
                                      PAGE 109
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 110 of 394 Page ID
                                    #:5809




                                  EXHIBIT 3
                                  PAGE 110
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 111 of 394 Page ID
                                    #:5810




                                 Appendix A

               Professional Resume of Michael A. Einhorn




                                       43


                                  EXHIBIT 3
                                  PAGE 111
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 112 of 394 Page ID
                                     #:5811


Michael A. Einhorn, Ph.D.                                                        973-618-1212


                                                                    MEDIA, TECHNOLOGY, COPYRIGHT




                                                  MICHAEL A. EINHORN

                                                    mae@mediatechcopy.com

                                                 http://www.mediatechcopy.com



      Michael A. Einhorn is an economic consultant and expert witness in the areas of intellectual
      property, media, entertainment, technology, trademarks, publicity rights, and product design.
      He received a B.A. from Dartmouth College, a Ph. D. in economics from Yale University, and
      is the author of Media, Technology, and Copyright: Integrating Law and Economics
      (Edward Elgar Publishers, 2004). He is also a former professor of economics at Rutgers
      University and adjunct professor at the Silberman School of Business (Fairleigh Dickinson
      University), a Senior Research Fellow at the Columbia Institute for Tele-Information, and the
      author of seventy professional and academic articles related to intellectual property and
      economic analysis.

      Dr. Einhorn has provided valuation services in the following areas as a consultant or expert
      witness:

      Trademarks, Trade Secrets, and False Advertising: Trademarks (Samsung Electronics,
      Dish Network, Madonna/Material Girl, Jakks Pacific, Kische USA, Oprah Winfrey/Harpo
      Productions, Avon Cosmetics, The New York Observer, the Kardashians/BOLDFACE
      Licensing + Branding, Wazu Holdings), trade secrets (The Weather Channel, Hasbro), and
      advertising (J. Walter Thompson/Banco Popular, Kia Motors, Coca Cola, General Automobile
      Insurance Company).

      Music: Recording artists (Led Zeppelin, U2, Madonna, 50 Cent, Usher, Rascal Flatts,
      LMFAO, Aimee Mann, Nappy Roots, Justin Moore, Xzibit, Nelly Furtado, George Clinton,
      Notorious B.I.G., D.L. Byron), record labels (Sony Music Holdings, Universal Music Group,
      Disney Music, Atlantic Records, Rhino Entertainment), producers (P. Diddy, Timbaland),
      publishers (Major Bob Publishing, Universal Music Publishing, Bridgeport Music, Hamstein
      Music, Chrysalis Music, Kobalt Music), performing rights organizations (SESAC), radio
      stations (WPNT in Pittsburgh), live venues (World Wrestling Entertainment), and estates (Bill
      Graham Archives, Tasha Tudor, Bernard Lewis).


                                            EXHIBIT 3
                                            PAGE 112
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 113 of 394 Page ID
                                    #:5812



    Video: Movies (Paramount/DreamWorks, Bold Films), cable programs (NBCUniversal),
    musicals (Zorro Productions) product placement (Paxson Productions), treatments (Burnett
    Productions), soundtrack (Warner Bros. Entertainment), TV programs Televicentro of Puerto
    Rico), satellite programming (Golden Channels Company of Israel), DVD videos (Steve
    Harvey), commercials (Gray Television Group), and cable operations (AT&T).
    Design, Apparel, and Art: Apparel (Target Stores, Carol Anderson, .Forever 21, Crew
    Knitwear, Joyce Leslie, Anthropologie), architecture (Sprint PCS, Home Design LLC, Murray
    Engineering, Turnkey Associates), medical illustrations (Pearson Education Services),
    photography (Harris Publications, Neil Zlozower, Dana Ruth Lixenberg), sculpture (Marco
    Domo), cartoons (A.V. Phibes, Melissa Flock), toys (Jakks Pacific), and commercial
    marketing (Kaufman Global).
    Publicity Rights and Estate Valuations: Names and likenesses (Reese Witherspoon, Steve
    Harvey, Woody Allen, Rosa Parks, Arnold Schwarzenegger, Sandra Bullock, Cameron Diaz,
    Diane Keaton, Zooey Deschanel, Yogi Berra), estate valuations (Tasha Tudor, Marlon
    Brando, Bernard Lewis).
    Cyberspace: Music services (Apple iTunes, Napster, MP3.com), proprietary software
    (Centrifugal Force, Frogsware), open source software (Jacobsen v. Katzer), electronic
    publishing (Pearson), video games (Activision), search engines (eUniverse), and domain names
    (eCommerce).
    Patents and Technology: Semiconductors (General Electric v. Kodak, Great Lakes v. Sakar,
    cellular (Cellebrite v. Micro Systemation), software (Jacobsen v. Katzer, Centrifugal Force v.
    Softnet), medical technology (Lemper v. Legacy, Graston v. Graham), clutch components
    (Nouis Technologies v. Polaris Industries), pet topicals (Nite Glow Industries Inc. v. Central
    Garden & Pet Company) and general patents (DeCordova v. MCG).
    Antitrust and Commercial Losses: Antitrust, breach of contract, and commercial injury in
    actions (Los Angeles Rams, AT&T, American Home Realty Network, California Scents,
    Safmor, Inc., Golden Channels Company of Israel, St. Joseph’s Regional Hospital (College
    Station, Texas)).




                                                  2




                                             EXHIBIT 3
                                             PAGE 113
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 114 of 394 Page ID
                                    #:5813



             REPRESENTATIVE CLIENTS
                 New York State Attorney General; New York

                 Fish & Richardson; Boston

                 Arnold & Porter; Washington

                 Baker & Hostetler; Cleveland

                 Palmer & Dodge; Boston

                 Hunton & Williams; Washington

                 Blecher & Collins; Los Angeles

                 Stokes Bartholomew Evans & Petree; Nashville

                 King & Ballow; Nashville

                 Frankfurt Kurnit Klein & Selz; New York

                 Lavely & Singer; Los Angeles

                 Davis and Gilbert; New York

                 Cowan DeBaets Abrahams & Sheppard; New York

                 Taft Stettinius & Hollister; Indianapolis

                 Sheppard Mullin Hampton & Richter; Los Angeles

                 Seyfarth Shaw; Los Angeles

                 Connolly Bove Lodge & Hutz; Wilmington

                 Blackwell Sanders Peper Martin; St. Louis

                 Lipsitz Green Faringer Roll Salisbury & Cambria; Buffalo



                                                        3




                                      EXHIBIT 3
                                      PAGE 114
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 115 of 394 Page ID
                                    #:5814
        LITIGATION ENGAGEMENTS



        Media and Entertainment


        Gray et al. v. Katy Perry et al. Central District of California, 2019, consultant,
        valuation of damages resulting from copyright infringement in Katy Perry’s song Dark
        Horse.

        Dan Marino v. Dante Barton and Will Guice, Pennsylvania Court of Common Pleas,
        2018, report and testimony, valuation of damages resulting from breach of contract
        among three songwriters claiming rights in Usher’s song Bad Girl.

        Robert W. Cabell v. Zorro Productions, Inc., et al., Northern District of California,
        report, estimated commercial damages resulting from infringement of copyright in a
        musical adaptation.

        Gray Television Group, Inc. v. Found Footage Festival, LLC, et al., Eastern District of
        New York, report, estimated commercial damages resulting from infringement of
        television programming

        Richard Dutcher v. Bold Films LLP, et al., Central District of Utah, 2017, report,
        estimated commercial damages resulting from copyright infringement of leading
        screenwriter in the movie Nightcrawlers.

        RCN Capital, LLC, et al. v. The Los Angeles Rams, LLC, et al., Eastern District of
        Missouri, 2017, report and deposition, breach of contract regarding use of rights to sell
        tickets in secondary markets.

        Michael Skidmore v. Led Zeppelin, et al., Central District of California, 2016, trial
        testimony, copyright infringement matter against rock group Led Zeppelin regarding
        classic song Stairway to Heaven.

        Joseph Cooper v. Broderick Steven “Steve” Harvey, Northern District of Texas, 2016,
        report and deposition, breach of contract matter regarding recorded films of
        comedian/actor Steve Harvey.
        Sidney Earl Swanson v. MJJ Productions, Central District of California, 2015, report,
        copyright infringement matter regarding a musical composition used in a sound
        recording Chicago by Michael Jackson.

        Original Appalachian Artworks, Inc. v. Jakks Pacific, Inc., International Institute for
        Conflict Prevention and Resolution, 2015, report and deposition, matter involving lost
        sales related to breach of contract for copyright owners of Cabbage Patch Kids.

        Alexander Graham-Sult and David Graham v. Bill Graham Archives, LLC, et al.,
        Northern District of California, 2015, report and deposition, valuation of copyrights and
        business concern resulting from fiduciary breach of the estate of rock concert
        producer Bill Graham.

        William L. Roberts (p/k/a Rick Ross), et al.4v. Stefan Kendal Gordy, Southern District of
        Florida, 2015, report, valuation of defendant enrichment resulting from infringement of
        a musical composition in a multi-platinum release (Party Rock Anthem) and a Kia
        automobile commercial.


                                            EXHIBIT 3
                                            PAGE 115
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 116 of 394 Page ID
                                    #:5815



    Cartagena Enterprises, Inc. v. J. Walter Thompson Co., et al., American Arbitration
    Association, 2015, report, valuation of damages resulting from infringement of
    prominent salsa composition in an advertising message by the leading advertising
    agency and the largest bank in Puerto Rico.

    Digital Satellite Connection v. Dish Network Corporation, et al., District of Colorado,
    2014, report and deposition, valuation of damages resulting from trademark
    infringement by national satellite provider.

    Ron Satija and Heather Lynette Mowder v. General Automobile Insurance Company,
    District Court of Northern Ohio, 2014, report, valuation of damages resulting from
    infringement of cartoon character The General in national advertising campaign.

    Daniel Moser v. Raymond Ayala (p/k/a Daddy Yankee), et al., District Court of Puerto
    Rico, 2014, report, valuation of damages resulting from infringing reproduction and
    performance rights in Daddy Yankee’s multi-platinum song Rompe.

    Dan Marino v. Usher Raymond, et al., Eastern District of Pennsylvania, 2013, report,
    valuation of damages resulting from infringing reproduction and performance rights in
    Usher’s song Bad Girl.

    Preston Asevedo v. NBCUniversal Media, et al., Eastern District of Louisiana, 2013,
    report, estimated damages for commercial artwork used on a Syfy cable television
    program Dream Machines.

    Ryan Lessem and Douglas Johnson v. Universal Music Group, Southern District of
    New York, 2013, report and deposition, valuation of damages involving copyright
    infringement in 50 Cent’s song How We Do, recorded by The Game.

    Montana Connection, et al. v. Justin Moore, Middle District of Tennessee, 2013, report,
    estimated damages for infringement in country hit song Backwoods on Justin Moore’s
    record album and concert performances.

    VMG Salsoul v. Madonna Louise Ciccone, et al., Central District of California, 2013,
    report, valuation of damages resulting from copyright infringement in Madonna’s song
    Vogue.




                                              5




                                          EXHIBIT 3
                                          PAGE 116
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 117 of 394 Page ID
                                    #:5816



    Interstar Holdings v. Truman Press, Superior Court of California, 2011, report, matter
    involving valuation of commercial losses resulting from breach of contract involving
    DVD movie Dawn of the Living Dead.

    Lutfu Murat Uckardesler, et al. v. Azteca International Corporation, et al., Central
    District of California, 2010, consultant, estimated damages resulting from
    infringement of treatment on internationally popular reality television show.

    Kernel Records Oy v. Timbaland, et al., Southern District of Florida, 2010, report,
    estimated damages resulting from copyright infringement of sound recording on multi-
    platinum Nelly Furtado song “Do It.”

    Anthony Lawrence Dash v. World Wrestling Entertainment, Inc., District of South
    Carolina, 2011, report, valuation of damages involving use of a copyrighted song in a
    highly promoted WrestleMania event.

    Rafael Vergara Hermosilla v. The Coca Cola Company, Southern District of Florida,
    2010, report and deposition, valuation of defendant profits resulting from infringement
    of song in international advertising campaign for the World Cup.

    Chris Lester v. U2, Apple Computer, and Universal Music Group, Central District of
    California, 2009, report and deposition, estimated damages from copyright infringement
    involving U2’s song Vertigo used in concerts and recordings.

    Serendip LLC, et al. v. Warner Bros. Entertainment, Inc., Central District of California,
    2009, report and deposition, estimated damages in copyright infringement on released
    DVD containing the soundtrack to A Clockwork Orange.

    D.L. Byron v. Rascal Flatts and Disney Corp., Southern District of New York, 2009,
    report, estimated copyright damages for settlement involving infringement of classic
    Pat Benatar composition “Shadows of the Night” by Rascal Flatts.

    Evilkid Productions v. DreamWorks LLC & Paramount Pictures, Southern District of
    New York, 2009, report, estimated damages and assisted settlement involving the
    unauthorized use of commercial art in the hit movie Transformers.

    Victor Lopez v. Daddy Yankee and Universal Music, Central District of California,
    2009, consultant on damages for album track used on multi-platinum release Barrio
    Fino.



                                               6




                                           EXHIBIT 3
                                           PAGE 117
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 118 of 394 Page ID
                                    #:5817




   Charles Watt v. Dennis Butler, et al., Northern District of Georgia, 2009, report,
   estimated copyright damages involving platinum release by rap group D4L.
   Michael A. Einhorn, Ph.D.
   The Jackson Sisters v. Universal Music Group, Superior Court of the State of
   California, 2008, consultant, assisted classic recording act for recovery of damages for
   unfair trade practices in use of legacy materials in sound recording.

   MCS Music America, Inc., et al. v. Napster, Inc., et al., Central District of California,
   2008, consultant to music publishers in copyright infringement matter involving limited
   downloads and subscription streaming by the digital music service Napster.

   Henry Carter v. Independent Productions, Inc., et al., Superior Court of Delaware,
   2008, consultant, royalty dispute among members of rock band George Thorogood
   and the Destroyers.

   Bridgeport Music, Inc. v. Smelzgood Entertainment, et al., Middle District of
   Tennessee, 2007, report and trial testimony, estimated damages for unauthorized use
   of George Clinton’s classic composition Atomic Dog on later infringing record album.

   TMTV Corp. v. Mass Productions, Inc., District of Puerto Rico, 2006, report and trial
   testimony, estimated damages resulting from copyright infringement of television
   program by producer and comedian Sunshine Logrono.

   Velocity Entertainment Group v. NBC Universal and Donald Trump, 2006, Los
   Angeles Superior Court, Los Angeles, California, consultant, valuation of treatment
   used in popular reality television show, The Apprentice.

   Bridgeport Music, et al. v. Crited Music., Middle District of Tennessee, 2006, report,
   estimated damages for copyright infringement of musical composition You’ll Like it
   Too.

   Thomas Turino, et al. v. Universal Music, et al., Central District of California, 2006,
   report and deposition, estimated damages resulting from copyright infringement in
   Christina Milian’s sound recording Dip It Low.




                                              7




                                          EXHIBIT 3
                                          PAGE 118
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 119 of 394 Page ID
                                    #:5818




   Bridgeport Music, et al. v. Universal Music, et al., Middle District of Tennessee, 2006,
   report and trial testimony, estimated damages for unauthorized use of three
   compositions and sound recordings on Notorious B.I.G. album produced by P.
   Diddy.

   TMTV Corp. v. Televicentro de Puerto Rico, Inc., District Court of Puerto Rico, 2005,
   report, estimated damages resulting from infringement of television program.

   The Royalty Network, Inc., et al. v. Activision, et al., Central District of California,
   2005, report, estimated damages for use of music on best-selling video game Streets of
   Los Angeles.

   Al Howard Productions, Inc. v. Paxson Productions, Central District of California,
   2005, report, estimated commercial damages for breach of contract involving product
   placements on prominent game show, Supermarket Sweeps.

   Mojo Music, et al., v. Walt Disney Records, Los Angeles Superior Court, 2004, report,
   valued synchronization rights in musical compositions used in Lion King 2.

   Willie Woods v. BMG Music/Atlantic Recording Company, et al., Eastern District of
   Missouri, 2004, report, valued damages for unauthorized use of musical compositions
   in a Nappy Roots’ multi-platinum song “Po Folks”.

   Darryl D. Lassiter, et al., v. Twentieth Century Fox Film Corp., Central District of
   California, 2004, consultant, regarding damages due for use of unauthorized screenplay
   in the movie Drumline.

   Sharon Haygood, et al. v. Coca-Cola, et al., 17th District Court of Tarrant County,
   Texas, 2004, report and deposition, calculated professional losses for gospel artist who
   suffered personal injury in automobile accident.

   Universal Music Publishing Group v. Fitness Quest, Inc., Northern District of Ohio,
   2003, report and deposition, estimated damages from copyright infringement of music
   soundtrack in an exercise video tape.

   Brought to Life v. MCA Records, Inc., et al., Southern District of New York, 2002,
   consultant, valued copyright damages in Mary J. Blige song “Family Affair”.



                                              8




                                          EXHIBIT 3
                                          PAGE 119
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 120 of 394 Page ID
                                    #:5819



   Michael A. Lowe v. Loud Records, Eastern District of Pennsylvania, 2002, report,
   valued damages for copyright infringement in musical track “X” produced by Dr.
   Dre.
   Aimee Mann v. UMG Recordings, Inc., et al., Central District of California, 2002,
   consultant, estimated sales displacement and loss of income resulting from the
   unauthorized release of compilation album.

   Jacques Loussier v. UMG Recordings, Inc., et al., Southern District of New York,
   2002, consultant, surveyed data regarding copyright infringement of improvisational
   composer by Eminem in song “Kill You”.

   Hamstein Music Group, et al. v. MP3.com, Inc., et al., Central District of California,
   2002, consultant, estimated damages for multiple infringements involving musical
   compositions.

   Chrysalis Music v. MP3.com, Inc., et al., Central District of California, 2002,
   consultant, estimated damages for multiple infringements of musical compositions.

   Major Bob Music, Inc., et al. v. MP3.com, Inc., Southern District of New York, 2001,
   report, estimated damages for unauthorized use of Garth Brooks’ musical catalog by
   digital library service.


   Trademarks, Trade Secrets, and False Advertising

   Helpful Hound, LLC, v. New Orleans Bldg. Corp., et al., Eastern District of Louisiana,
   2019, report, damages related to use of an infringing trademark used in a food
   market based in New Orleans.

   Computer Programs and Systems, Inc. et al. v. Wazu Holdings, Inc., et al., Southern
   District of Alabama, 2018, report and deposition. damages related to use of an
   infringing mark in a software application in medical technology.

   The Choice is Yours v. The City of Philadelphia, et al,        Eastern District of
   Pennsylvania, 2018, report, damages related to trademark infringement of worker
   training program




                                             9




                                         EXHIBIT 3
                                         PAGE 120
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 121 of 394 Page ID
                                    #:5820



   Kische USA, LLC v. Ali Simsek and Jane Doe Simsek, et al., Western District of
   Washington, 2017, report. damages related to trademark infringement and unfair
   competition from a competing distributor of imported apparel.

   VBS Distribution, Inc. et al. v. Nutrivita Laboratories, Inc., et al., Central District of
   California, report, 2017, damages related to false advertising and unjust enrichment
   involving dietary supplements.

   Mladen Pintur, et al. v. Helen Rogic, et al., Southern District of New York, report,
   2017, damages related to trademark infringement of business name

   Baskim Holdings, Inc. v. Two M, Inc. d/b/a Babe’s Cabaret, et al., District of Nevada,
   report and deposition, 2017, damages related to misuse of trademarked name.

   Healthmate International, Inc., v. Timothy W.T. French, et al., Western District of
   Missouri, report, 2016, damages related to false advertising and unfair competition.

   Elinor Shapiro v. Hasbro, Inc., Central District of California, 2016, report and
   deposition, infringement of trade secrets by toy manufacturer Hasbro.

   Milk Studios v. Samsung Electronics Co., Ltd., et al., Southern District of New York,
   2016, report, defense of Samsung Electronics in a trademark damage valuation.

   JMC Restaurant Holdings, Inc., et al. v. Marcelo Pevida, Inc., et al., Eastern District of
   New York, 2016, report and deposition, defense of trademark user in international
   restaurant market.

   House of Auth, LLC v. 721 Bourbon, Inc., District of Connecticut, 2016, report,
   regarding damages from trademark infringement of beverage

   Events Media, Inc. v. The Weather Channel, Inc., District Court of New Jersey, 2015,
   report and deposition, trade secret infringement by major cable network The
   Weather Channel.

   KLM & M, LLC, et al. v. VCP2 Augusta, P.C., et al., Southern District of Georgia,
   2015, report, valuation of damages related to trademark infringement by a medical
   practice.




                                              10




                                           EXHIBIT 3
                                           PAGE 121
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 122 of 394 Page ID
                                     #:5821



Simone Kelly-Brown v. Oprah Winfrey and Harpo Productions, Southern District of
New York, 2014, report and deposition, valuation of damages resulting from a
trademark infringement by Oprah Winfrey and Harpo Productions.

Who Dat?, Inc. v. Who Dat Shoppe, et al., Eastern District of Louisiana, 2014, report,
valuation of damages resulting from infringement of trademark of major regional
brand of apparel.

Vivid Entertainment, LLC v. Jose Baserva, Middle District of Florida, 2014, report,
valuation of damages resulting from infringement of business name in entertainment
chain
Benchmark Young Adult School v. Launchworks Life Services LLC, Southern District of
California, 2014, report, valuation of damages resulting from infringement of
plaintiff’s   business   name      by  competing      health    care    provider.

Kim, Khloe, and Kourtney Kardashian, and BOLDFACE Licensing + Branding v. By
Lee Tillett, Inc., Central District of California, 2013, report, valuation of damages
resulting from trademark infringement in cosmetics line KROMA by the Kardashian
sisters.

Original Gourmet Food Company, Inc. v. Jelly Belly Candy Company, District of New
Hampshire, 2013, report and deposition, regarding declaratory judgment to enforce
trademark rights for candy manufacturer.

East West LLC v. Caribbean Crescent, Inc., Northern District of Virginia, 2012, report
and deposition, valuation of damages involving use of a trademark and trade name by a
competitor in the food provision business.

Rock and Roll Religion v. Cels Enterprises, Central District of California, 2012, report,
valuation of damages resulting from infringement of trademark in women’s apparel.

PML Clubs v. Gold Suit, Inc., Northern District of Texas, 2012, report and deposition,
valuation of damages resulting from trademark infringement in the market for adult
cabaret establishments.

Super-Krete International v. Lafarge Group, 2013, opinion letter, regarding trademark
valuation of a cement product for a settlement conference between two parties.




                                           11




                                                EXHIBIT 3
                                                PAGE 122
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 123 of 394 Page ID
                                    #:5822



   Kilter, Inc. v. Avon Corporation, Southern District of New York, 2011, report and
   deposition, damage valuation of trademark infringement and misappropriation of
   intellectual property by major cosmetics company.

   L.A. Triumph, Inc. v. Madonna Louise Veronica Ciccone and Material Girl, Central
   District of California, 2011, report, valuation of damages from a trademark
   infringement in clothing line (Material Girl) owned by Madonna.

   Miller International, Inc. v. Clinch Gear, Inc., et al., District of Colorado, 2010,
   report, valuation of damages from a trademark infringement by a designer of martial
   arts apparel.

   Golf Cart World, Inc. v. Mike’s Golf Carts, Inc., Middle District of Georgia, 2010,
   report, estimated damages resulting from a trademark infringement in golf carts and
   hunting carts.

   Doctor’s Associates, Inc. v. QIP Holder, LLC and IFilm, Corp., District Court of
   Connecticut, 2008, consultant, reviewed expert materials in false advertising matter
   involving Subway and Quizno’s.


   Publicity Rights


   Alana Campos, et al. v. Metropolitan Bush Company, Sup. Ct. of the State of Ariz.,
   2019, report, valuation of damages resulting from use of name and images of ten
   glamour models by adult nightclub in Arizona..

   Timed Out v. Red Tie Gentlemen' Club,. No. Dist. of California, 2019, consultant,
   valuation of damages resulting from use of name and images of glamour models by
   adult nightclub in California.

   Hilary Hepner, et al. v. Déjà vu Services, Inc. et al., Eastern District of Michigan, 2018,
   report, valuation of damages resulting from use of images of eleven glamour models
   by adult nightclubs in Michigan.

   Irina Voronina, et al. v. Scores Holding Company, et al, Southern District of New
   York, 2018, report, valuation of damages resulting from use of images of fifty-one
   glamour models by a chain of adult clubs in New York City.



                                               12




                                           EXHIBIT 3
                                           PAGE 123
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 124 of 394 Page ID
                                    #:5823




    Jamie Edmondson et al. v. Caliente Resorts, LLC, et al. Middle District of Florida,
    2016, report and deposition, valuation of damages resulting from use of images of
    glamour models by adult resort in Florida.

    Reese Witherspoon v. Marketing Advantages International, Superior Court of California,
    2015, report, valuation of damages involving use of name and image of actress Reese
    Witherspoon in connection with online retailer.

    Jason Lezak v. Active Network, Superior Court of California, 2015, report, valuation
    of damages involving use of image of Olympic swimmer Jason Lezak in connection
    with online software application

    Sandra Bullock v. ToyWatch USA, Superior Court of California, 2013, opinion letter,
    valuation of damages involving use of image of actress Sandra Bullock in a
    commercial website for apparel accessory.

    Zooey Deschanel v. Steve Madden, et al., Superior Court of California, 2011, report and
    deposition, valuation of publicity rights of actress Zooey Deschanel used in line of
    women’s shoes.

    Michelle Pfeiffer, et al. v. CompUSA, Superior Court of California, 2011, report,
    valuation of publicity rights of Sandra Bullock, Michelle Pfeiffer, Diane Keaton,
    Mandy Moore, Cameron Diaz, and Kate Hudson in retail advertisements .

    Woody Allen v. American Apparel, Inc., Southern District of New York, 2009,
    consultant in valuation of reasonable damages in publicity rights of movie director
    Woody Allen used on urban billboards .

    Evgeni Petrosyan v. DIRECTV, Inc., Eastern District of New York. 2009, consultant
    regarding damages for infringement of publicity rights of comedian Evgeni Petrossian
    by satellite network.

    Arnold Schwarzenegger and Oak Productions, Inc. v. Recycled Paper Greetings, Inc.,
    et al., Superior Court of California, 2005, report, estimated damages in publicity rights
    case involving greeting card merchandise bearing image likeness of Arnold
    Schwarzenegger.




                                               13




                                           EXHIBIT 3
                                           PAGE 124
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 125 of 394 Page ID
                                    #:5824



    Lawrence “Yogi” Berra v. Turner Broadcasting System, Superior Court of New York,
    2005, consultant, valued publicity rights case involving the unauthorized use of
    personal name Yogi Berra in citywide advertising campaign.

    Rosa Parks v. BMG Music/Laface Records, et al., Eastern District of Michigan, 2004,
    deposition, valued publicity rights involving use of celebrity name Rosa Parks in a
    BMG album bearing the name and track Rosa Parks.

    Melina Kanakaredes v. Ouidad, Inc., Eastern District of Ohio, consultant, 2004;
    publicity rights case involving damages resulting from magazine articles bearing
    actress name Melina Kanakaredes. Apparel, Design, Art, and Photography

    Neil Zlozower and Barry Levine v. Motley Crue, Inc., Southern District of New York, 2017,
    report and deposition, infringement of copyrighted photographs of famous music group by
    touring company and merchandise sellers.

    Dana Ruth Lixenberg v. Bioworld Merchandising, Inc., et al., Central District of
    California, 2017, infringement of photos of Tupac Shakur and Notorious B.I.G. used on
    apparel sold in major retail chain.

    PK Studios, Inc. v. RLR Investments, LLC, et al., Middle District of Florida, 2016,
    report,   matter involving infringement of architectural plans in residential
    development.

    Idra Alta Mode, LLC v. D’Lymer, Inc. d/b/a Edwards Lowell, Central District of
    California, 2016, report, matter involving breach of contract in furrier operations.

    Hansel Oy v. US Department of Health and Human Services, et al., 2016, opinion
    letter, report, valuation of copyright damages in use of designs created by a Finnish
    technology company.

    Glen Craig v. Universal Music Group et al. Southern District of New York, 2016,
    report, infringement of copyrighted photographs of legendary artist B.B. King by
    parties related to his estate.

    Radix Textile, Inc. v. Anthropologie, Inc., et al., Central District of California, 2015,
    report, valuation of damages resulting from copyright infringement of apparel design
    by major clothing chain.




                                               14




                                           EXHIBIT 3
                                           PAGE 125
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 126 of 394 Page ID
                                    #:5825



    Klauber Brothers, Inc. v. Forever 21 Retail, Inc., et al., Central District of California,
    2015, report, valuation of damages resulting from infringement of copyrighted
    apparel design by a major apparel chain.

    Star Fabrics, Inc. v. Joyce Leslie, Inc., Central District of California, 2014, report,
     valuation of damages resulting from infringement of copyrighted apparel design by
     major retail chain.

    Ron Satija and Heather Lynette Mowder v. General Automobile Insurance Company,
    District Court of Northern Ohio, 2014, report, valuation of damages resulting from
    infringement of cartoon character The General in national advertising campaign.

    NTD Architects v. Baker Nowicki Design Studio, Southern District of California, 2013,
    report and deposition, estimated damages resulting from copyright infringement
    involving architectural plans.

    Sheila Lyons, DVM v. Robert Gillette, et al., District of Massachusetts, 2013, report,
    valuation of damages resulting from copyright infringement of professional training
    materials.

    Turnkey Associates v. Steph Weiand, et al., District of Iowa, 2012, report, estimated
    damages resulting from copyright infringement of architectural plans by severed
    employee in new professional concern.

    Murray Engineering v. Windermere Properties, et al., Southern District of New York,
    2012, report, estimated damages resulting from copyright infringement of architectural
    plans in New York residential building.

    Home Design, LLC v. Collard Properties, District of Colorado, 2012, report, valuation
    of damages and defendant profits in connection with copyright infringement of
    architectural plans in new residential development.

    U.S. Textile Printing v. Crew Knitwear, et al., Central District of California, 2010,
    report and deposition, estimated damages resulting from copyright infringement of
    textile design by retail chain.

    Melk Communications v. Pennsylvania Medical Society, et al., Eastern District of
    Pennsylvania, 2010, report, estimated damages resulting from fraud, misappropriation,
    and copyright infringement of commercial marketing materials.



                                               15




                                           EXHIBIT 3
                                           PAGE 126
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 127 of 394 Page ID
                                    #:5826




   Timpco v. Implementation Services, Southern District of Indiana, 2009, report,
   valuation of damages resulting from copyright infringement of commercial marketing
   materials.

   Malibu Textiles v. CABI, Inc., Southern District of New York, 2008, report and
   deposition, estimated damages for copyright infringement of eight apparel designs.

   Melissa Flock v. State of Florida, Division of Emergency Management, Northern
   District of Florida, 2007, report, estimated damages for copyright infringement of
   cartoon characters by the State of Florida.

   Neil Zlozower v. Harris Publications, Inc., Southern District of New York, 2006,
   report and deposition, valuation of lost photographic slides owned by famous
   photographer of rock group Metallica.

   Vera Bradley, Inc. v. Target Stores, Inc., Northern District of Indiana, 2006, report,
   valuation of unauthorized apparel design on swimwear distributed by Target Stores.

   Command Cinema Corp. v. VCA Labs, Inc., Southern District of New York, 2006,
   report, estimated commercial damages resulting from the destruction of master tapes
   bearing releases of two adult movies.

   Impala Lechner v. Marco-Domo Internationales Interieur, et al., Southern District of
   New York, 2004, consultant, estimated damages for copyright infringement of
   sculpture designs.

   Core Group P.C. v. Sprint PCS, American Arbitration Association, 2004, report and
   trial testimony, estimated damages for copyright infringement of architectural plans
   used in nationwide redesign of retail space operated by Sprint.



   Technology and Cyberspace

   Nite Glow Industries Inc., et al. v. Central Garden & Pet Company, et al., District of
   New Jersey, 2018, testimony at trial, estimation of damages related to patent
   infringement for pet goods products.




                                            16




                                         EXHIBIT 3
                                         PAGE 127
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 128 of 394 Page ID
                                    #:5827



   Nouis Technologies v. Polaris Industries, W. D. Wisc., 2015, report, matter involving
   patent infringement for clutch components in all-terrain vehicles.

   Brian Lemper, M.D. v. Legacy IP, LLC, Superior Court of Nevada, 2015, deposition,
   matter involving purported breach of contract in procuring patent application for
   medical technology.

   Cellebrite Mobile SyncRonization Ltd. v. Micro Systemation AB, Northern District of
   Virginia, 2014, report, estimated damages for copyright infringement of intelligence
   software designed to remove records from suspect cell phones.

   Scott E. D. Skyrm v. Newedge USA, LLC, FINRA Dispute Resolution #12-02346,
   2014, testimony, , valuation of damages resulting from copyright infringement of
   data format in online financial newsletter.

   Munhwa Broadcasting Corporation v. Media Journal, Inc., et al., Central District of
   California, 2014, declaration in support of plaintiff in anti-circumvention liability.

   Virtual Studios v. Beaulieu Group, LLC, Eastern District of Tennessee, 2013, report,
   valuation of damages involving copyright infringement of design software for virtual
   display of interior designs.

   TVB Holdings (USA), Inc. v. Tai Lake Communication, Inc., Central District of
   California, 2013, report, regarding economic harm created by circumvention device
   that breached access and copyright protection on Asian programming.

   James DeCordova v. MCG Nevada, Inc., Central District of California, 2012, report,
   valuation of damages resulting from patent infringement for a sleep-enhancing
   device.

   BanxCorp. v. Costco Wholesale Corporation, Inc., et al., Southern District of New
   York, 2012, report, valuation of damages resulting from infringing use of compilation
   data in an online banking service.

   Robert Jacobsen v. Matthew Katzer, Northern District of California, 2009, report,
   estimated damages in landmark copyright case involving copyright infringement of
   open source software created by world-renowned Berkeley professor.




                                              17




                                          EXHIBIT 3
                                          PAGE 128
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 129 of 394 Page ID
                                    #:5828



   Centrifugal Force, Inc. v. Softnet, et al., Southern District of New York, 2009, report,
   valuation of damages resulting from copyright infringement of operations software.

   Frogsware, Ltd. v. Viva Media, et al., Southern District of New York, 2009,
   consultant, assisted video game designer for recovery of damages resulting from a
   breach of contract and copyright infringement of video game software.

   Carpal Therapy, Inc., and David Graston v. Jennifer Graham, Esq., Marian County
   Superior Court of Indiana, 2008, report and deposition, estimated commercial losses for
   inventor of medical technology for loss of rights to intellectual property.

   Great Lakes Intellectual Property, Ltd. v. Sakar International, Inc., Western District of
   Michigan, 2006, report, valuation of reasonable royalties for patent infringement in a
   graphical user interface chip.

   Frederic H. Martini v. Pearson Education Services, Northern District of California,
   2005, report, estimated damages for website infringements of prominent illustrator by
   leading publisher of medical books.

   Sandi Gray, et al. v. eUniverse, Inc., et al., Eastern District of Texas, consultant, 2004;
   valuation for copyright infringement by digital provider of shared content.

   General Electric v. Kodak, 2002, consultant, assisted General Electric in valuation of
   semiconductor portfolio in patent infringement matter.

   RIAA v. MP3Board, Southern District of New York, 2001, report and deposition,
   involving the economic effects of search engines that post links to infringing material.

   Universal City Studios.Inc.,et al. v. Eric Corley, Southern District of New York, 2000,
   report and trial testimony, regarding economic effects of decrypting protective code
   established to protect copyrighted digital works.


   Private Valuations of Intellectual Property
   Juarez Foods, 2015, trademarks now controlled by Wise Foods, Atlanta.




                                               18




                                           EXHIBIT 3
                                           PAGE 129
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 130 of 394 Page ID
                                    #:5829



   Tom Binns Design, LLC, 2015, trademarks and copyrights controlled by the
   international jewelry concern Tom Binns Design, LLC.

   The Domain Names of eCommerce, IX Web Hosting, and Host Excellence. 2012,
   domain names and websites owned by online business.

   The Estate of Tasha Tudor, 2009, valued the worth of publishing royalties due to the
   estate of renowned author and illustrator.

   New York Observer. 2008, domain name of political blog.

   Greens Today, 2006, trademarks for greens health product.

   Bernard Lewis, 2005, future publishing royalties due to Princeton professor and writer
   of twenty four books on politics and history.

   Estate of Marlon Brando. 2005, consultant, valued worth of the Marlon Brando name
   for estate purposes.



   Commercial Losses, Wrongful Termination, and Personal Injury

   Jakks Pacific, Inc.    v. Wicked Cool Toys, LLC    and Jeremy Padawer, Supreme
   Court of the State of New York, 2017, report and deposition, valued commercial losses
   resulting from breach of contract and tortious interference.
    \
   Pansy Harris-Lane, M.D. v. Jersey City Medical Center, et al., Superior Court of New
   Jersey, 2017, report, valued professional damages resulting from disputed
   termination of mediicaldoctor

   Hasan Khushaim v. Tullow Inc. Superior Court of the State of Delaware, 2017, report,
   valued actual damages resulting from breach of contract regarding software design.

   Anti-Aging Essentials v. Brian T. Must, et al., Court of Common Pleas of Allegheny
   County, 2016, report, valued commercial losses resulting from manufacturing
   malfeasance.




                                            19




                                         EXHIBIT 3
                                         PAGE 130
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 131 of 394 Page ID
                                    #:5830




   DeMartino v. Belleville Board of Education, Superior Court of New Jersey, 2014, consultant,
   assisted defense counsel for courtroom preparation against plaintiff expert in wrongful
   termination case.

   Deborah Rollins and Luke Randall v. Sunrise Village, LLC, Superior Court of New
   Jersey, 2013, report, examined economic losses resulting from property negligence.

   Crystal Evans v. Meadowlands Hospital, Superior Court of New Jersey, 2012, report
   and testimony, examined economic losses resulting from medical malpractice.

   Christine Delurski v. Chester Stone, M.D., Superior Court of New Jersey, Morris
   County Court, 2012, report, estimated economic losses resulting from wrongful death.

   Carl Lawson v. K2 Sports U.S.A., et al, Superior Court of New Jersey, Monmouth
   County Court, 2012, report, estimated economic losses resulting from personal injury.

   Peter Piegdon v. H&S Bakery, Superior Court of New Jersey, Middlesex County
   Court, 2007, report and deposition, calculated economic losses from automobile
   accident.

   Dash Artist Management and Dash Entertainment Management v. Ruben Gomez, et al.,
   Southern District of Texas, 2004, report, calculated commercial losses for music
   manager arising from breach of contract.

   Florencia Flores, et al. v. Parkchester Preservation Company, et al., New York
   Superior Court, 2004 report, examined economic losses suffered by domestic worker
   from on-the-job injury.

   Safmor, Inc. v. Ministers, Elders, & Deacons of the Reformed Protestant Dutch
   Church of City of New York, New York Superior Court, 2005, report and deposition,
   calculated commercial losses for New York business foreclosed from use of its
   storefront sign.

   Sharon Haygood, et al. v. Coca-Cola, et al., 17th District Court of Tarrant County,
   Texas, 2004, report and deposition, calculated economic losses for gospel artist who
   suffered from personal injury.




                                               20




                                           EXHIBIT 3
                                           PAGE 131
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 132 of 394 Page ID
                                    #:5831



    Antitrust

    American Home Realty Network v. Edina Realty, District of Minnesota, 2014, report, examined
    antitrust liability involving group boycott of an online realty referral service

    Royal Benson, M.D. v. St. Joseph Regional Health Center, Central District of Texas, 2006,
    report and deposition, examined antitrust liability for vertical restraints in hospital
    admissions.

    United Magazine Company, Inc. v. Murdoch Magazine Distribution, Inc., et al.,
    Southern District of New York, 2004, report and deposition, examined antitrust
    damages in price discrimination matter involving magazine distributors.

    The Coalition for a Level Playing Field v. Autozone, Inc., et al., Eastern District of
    New York, 2003, report and trial testimony, examined antitrust damages in price
    discrimination matter involving auto part retailers.

    AT&T Corp. v. Winback and Conserve Program, Inc., et al., New Jersey District Court,
    2003, consultant, calculated commercial losses suffered by third party telecom provider
    for improper termination of AT&T wholesale service.
    California Scents v. Medo Industries, Inc., Central District of California, 2002, report,
    examined antitrust liability in matter involving the anticompetitive use of slotting
    allowances in retail outlets.
    Prime Communications, Inc. v. AT&T Corp., Eastern District of Massachusetts, 2002,
    report and deposition, examined liability in antitrust lawsuit involving vertical
    restraints in access to cable advertising.

    The Intimate Bookshop, Inc. v. Barnes and Noble, Inc., et al., Southern District of New
    York, 2001, report and deposition, examined economic issues in antitrust suit involving
    price discrimination in book retailing.

    SESAC v. WPNT, Western District of Pennsylvania, 2001, report and deposition,
    antitrust case involving the economic consequences of blanket licensing of musical
    compositions.

    Nobody in Particular, Inc. v. Clear Channel, Inc., District of Colorado, 2001,
    consultant, antitrust case involving advertising restrictions enforced by a radio station
    against a competing concert promoter.



                                                21




                                            EXHIBIT 3
                                            PAGE 132
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 133 of 394 Page ID
                                    #:5832




      State of Florida, et al. v. BMG Music, et al., District of Maine, 2001, consultant,
      antitrust case involving the anti-competitive effects of minimum advertising pricing
      rules established by five major record companies.

      Golden Channels Company, et al. v. Director General of the Antitrust Authority, The
      Court of Trade Restrictions, Tel Aviv, Israel, 2000, report, case involving vertical
      licensing restrictions on content of Sony, Warner, and Paramount.



      PUBLISHED BOOKS


      Media, Technology, and Copyright:Integrating Law and Economics, Edward Elgar,
      2004




      ARTICLES AND CHAPTERS

      See also http://mediatechcopy.com/?page_id=71

      Reasonable Royalties in Patent Litigation: Methods, Evidence, and Experts, presented
      at Knowledge Group Webinar, March 22, 2017.

      First Sale Rights at SCOTUS: Kirtsaeng v. John Wiley & Sons,            Journal of the
      Copyright Society, Spring, 2016.

      Copyright, Causality, and the Courts, Journal of the Copyright Society, Winter, 2015.

      The ASCAP and BMI Consent Decrees: Is Partial Withdrawal Wise?, Journal of the
      Copyright Society, Fall, 2014

      Copyright, Causality, and Statutory Reform, Landslide, January-February, 2013-2014.




                                                22




                                          EXHIBIT 3
                                          PAGE 133
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 134 of 394 Page ID
                                    #:5833



   Gorillas in our Midst: Searching for King Kong in the Music Jungle, Journal of the Copyright
   Society, Winter, 2007.

   Patent Reform and Infringement Damages: Some Economic Reasoning IP Lawyer,
   December, 2007; new version at Patents and the Entire Market Value Rule.

   Copyright Settlement Strategies from a Damages Expert, GPSOLO, September, 2008.

   Expediting the Settlement: The Use of an Expert, Entertainment and Sports Lawyer,
   October, 2007.

   How Advertising and Peer to Peer are Transforming Media and Copyright, Journal of the
   Copyright Society, Spring, 2007.

    Copyright at a Crossroads, Again!: The Copyright Modernization Act, Entertainment, Arts,
   and Sports Law Journal, December, 2006.

   Swords Into Plowshares: A Convergence of Interests in P2P, Entertainment and Sports
   Lawyer, Summer, 2006.

   Publicity Rights, Merchandise, and Economic Reasoning, Entertainment and Sports
   Lawyer, March, 2006.

   Canadian Quandary: Digital Rights Management, Access Protection, and Free Markets,
   Progress on Point 3:12, Progress and Freedom Foundation, May, 2006.

   “File-Sharing at Madison and Vine: The New Convergence”, Century City Lawyer,
   December, 2005.

   “File-Sharing and Market Harm”, Entertainment, Arts, and Sports Law Journal, July,
   2005.
   Transactions Costs and Administered Markets: The Case of Music Performance
   Rights, Review of Economic Research in Copyright Issues, 3 (1), 37, 2006.

   Grokster v. Sony: The Supreme Court's Real Decision, Entertainment and Sports
   Lawyer, Summer, 2004.




                                               23




                                            EXHIBIT 3
                                            PAGE 134
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 135 of 394 Page ID
                                    #:5834




   “Peer-to-Peer Networking and Digital Rights Management: How Market Tools Can
   Solve Copyright Problems” (with Bill Rosenblatt), Journal of the Copyright Society,
   Winter, 2005.

   Music, Mantras, and Markets: Facts and Myths in the Brave New World, Entertainment,
   Arts, and Sports Law Journal, Winter, 2004.

   “Music in the Crucible: A Year in Review”, Entertainment and Sports Lawyer,
   Summer, 2004.

   Digitization and its Discontents: Digital Rights Management, Access Protection, and
   Free Markets, Journal of the Copyright Society, Spring, 2004.

   Whose Song is it Anyway?: Infringement and Damages in Musical Compositions,
   Entertainment and Sports Lawyer, Spring, 2004; new version at Damage Valuation in
   Music Copyright

   Vertical Merger in a High Tech Industry: Synopsis, Avant!, and the FTC, 2 Economics
   Committee Newsletter of the American Bar Association 2, 2002.

   Tying, Patents, and Refusal to Deal: Economics at the Summit, 2 Economics
   Committee Newsletter of the American Bar Association 1, 2002.

    Intellectual Property and Antitrust: Music Performance Rights in Broadcasting,
   Columbia Journal for Law and the Arts, 2002.

   “Keep Off My Privacy: How Sweet the Sound?”, Bright Ideas, 2002.

   Purple Beasts and Lewd Tunes: Economic Reasoning and Copyright, Entertainment,
   Arts, and Sports Law Journal, 2002.

   “How to Cure Performance Anxiety”, 13 Entertainment, Arts, and Sports Law Journal,
   2 Summer, 2002.

   “Traffic Jam on the Music Superhighway: Is it a Reproduction or a Performance?”,
   Journal of the Copyright Society, 2002 (with Lewis Kurlantzick).

   Miss Scarlett’s License Done Gone: Parody, Satire, and Economic Reasoning, 20
   Cardozo Arts and Entertainment Law Journal 4, 2002.



                                           24




                                        EXHIBIT 3
                                        PAGE 135
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 136 of 394 Page ID
                                    #:5835



    Copyright, Prevention, and Rational Governance: File-Sharing and Napster, Columbia
    Journal for Law and the Arts, 2002.
    “Internet Television and Copyright Licensing”, 20 Cardozo Arts and Entertainment
    Law Journal 2, 2002.
    Old Friends: ASCAP and DOJ Reach a New Consent Decree, Entertainment and
    Sports Lawyer, 2002.
    “Digital Rights Management and Access Protection” in Proceedings of the ALAI
    Congress: June 13-17, 2001, J. Ginsburg, ed., Columbia University, 2002.
    Digitalization’ and the Arts”, Handbook of Cultural Economics, Ruth Towse, ed.,
    Edward Elgar Publishing Ltd., 2002.
    Internet TV and Copyright Licensing: Balancing Cents and Sensibility, Internet
    Television, ed. D. Gerbarg, E. Noam, J. Groebbel, Lawrence Erlbaum Publishers,
    Mahwah, NJ, 2002.
    “Music Licensing in the Digital Age”, Copyright in the Cultural Industries, Ruth
    Towse, ed., Edward Elgar Publishing Ltd., 2002.
    Search and Destroy: How to Tame a Spider, IPL Newsletter 1, 2001.
    “Biting the Hand that Feeds”, Century City Lawyer, November, 2001, with Duncan
    Cameron.
    “Interpreting Amended ASCAP Consent Decree: More Options to Avoid Blanket
    Royalties”, Entertainment Law and Finance, October, 2001.


    UNPUBLISHED ARTICLES

    Reasonable Royalties in Patent Litigation: Methods, Evidence, and Experts

    Trademarks and Financial Remedies: Standards in the Common Law

    Trademark Valuation and Market Analysis

    Pharmaceuticals and Compulsory Licensing




                                              25




                                         EXHIBIT 3
                                         PAGE 136
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 137 of 394 Page ID
                                    #:5836



   Trademarks, Injunctions, and eBay v. MercExchange

   Publicity Rights and Rational Valuation

   Art as Innovation: “The Wind Done Gone” Case


   Market Imperfection and Failed Governance: The Case of Music Performance
   Rights
   Information Transfer in Cyberspace: Popups, Keying, and Privacy

   Copyright Settlement Strategies from a Damages Expert



   OTHER AFFILIATIONS

   Columbia Institute for Tele-Information, Senior Research Fellow, Columbia University, New
   York, New York


   ecomp Consultants, Special Consultant, Tampa, Florida:


   Giant Steps Media, Affiliate, New York


   Contributor to MusicDish E-Journal




                                                                       March, 2019




                                               26




                                            EXHIBIT 3
                                            PAGE 137
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 138 of 394 Page ID
                                    #:5837




                                                        27




                                  EXHIBIT 3
                                  PAGE 138
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 139 of 394 Page ID
                                    #:5838




                         EXHIBIT 4




                                  EXHIBIT 4
                                  PAGE 139
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 140 of 394 Page ID
                                    #:5839




                                           DEPOSITION OF MICHAEL A. EINHORN

                    FITNESS QUEST, INC. V. UNIVERSAL MUSIC PUBLISHING GROUP

                                                            December 17,2003




                               CONDENSED TRANSCRIPT AND KEYWORD INDEX




                                                                                                             BARKLEY
                                                                                                                "1
                                                                                                              Court Roportoro


             Lot Angeles   Orange County    San Francisco   San Diego   Inland Empire   Palm Springs   San Fernando Valley   San Jose


                               m                                           m
              A              959.0400         A             A            686.0606
                                                                                         3212^40             (818)
                                                                                                           nHorn               &
                                                                                                                             885




                                                       EXHIBIT 4
                                                       PAGE 140
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 141 of 394 Page ID
                                    #:5840




   1    11:07         A   No.                                            1   11:11         Q Did you determine what method of accounting
   2    11:07         Q How about 17 cents in profit?                    2           was used by Fitness Quest to record its revenues and
   3    11:07       A I have not - cannot specify any one                3           costs, that is accrual in cash?
   4          amount.                                                    4   11:11         A No.
   5    11:07       Q Or any amount in profits at all. Correct?          5   11:11         Q Do you have any background in accounting?
    6   11:07       A That's correct.                                    6   11:11         A Idonot.
    7   11:07       Q Thank you. In fact, you cannot say for             7   11:11         Q Did you identify any cost amounts in the
    8         sure that if Fitness Quest had spent more dollars on       8           P&L that were based on estimates as opposed to actual
    9         infomercials they might not have lost more money.          9           costs charged by a supplier or vendor?
   10                Correct?                                           10   11:11         A I do not recall -1 do not know which
   11            MS. WILCOX: I'm objecting to the form of your          11          costs reported on the P&L were actual and which ones
   12         question. It had negatives in there. I'd like to          12           were estimated. I used the numbers in the P&L. And
   13         hear it another time before you answer.                   13           unless specific adjustments were given to me, I used
   14             Q BY MR. MARENBERG: Based on your                     14           them as they were.
   15    view of the P&L, you thought Fitness Quest lost                15   11:12         Q And on certain occasions specific
   16    money on the Zumba project. Correct?                           16           adjustments were given to you because the numbers in
   17   11:08        A On my view of the P&L, yes.                      17           the P&L were not accurate?
   18   11.08        Q Now, you cannot say for sure that if             18              MS. WILCOX: Objection. Lack of foundation.
   19         Fitness Quest had spent more dollars on infomercials      19              THE WITNESS: There were a number of adjustments
   20         they might not have had a greater loss on the Zumba       20           given to me. I don't recall whether they were
   21         project. Correct?                                         21           specifically because they were or were not accurate.
   22   11:08       A It’s possible they could have had a greater       22              Q BY MR. MARENBERG: In other words,
   23         loss.                                                     23     it is possible that certain adjustments were given
   24   11:08        Q Thank you. What evidence do you know of          24     to you because the P&Ls were not accurate. Correct?
   25         that retail sales are driven by infomercial activity?     25   11:12          A I do not recall one adjustment given to me

                                  Page 62                                                             Page 64


   1    11:09          A Information that was — that I read about        1         because Fitness Quest said it was inaccurate.
   2            in Mr. Waters' deposition and came to me from counsel    2   11:12       Q Well, did you find variances between the
   3            concerning this particular company.                      3         reports that were given to you on certain cost items
   4    11:09          Q Have you done any other research besides        4         and the numbers that were reported on the P&L?
   5            reading Mr. Waters' deposition and talking to            5            MS. WILCOX: Objection. Ifs vague.
   6            counsel?                                                 6             THE WITNESS: That is not what I recall to be
   7    11:09          A No.                                             7         the main areas where we adjusted the reports.
   8    11:10          Q Is it hue that you're not providing any         8             Q BY MR. MARENBERG: Well, let me
    9           opinion or testimony as to whether the amounts           9    ask again my question. Did you find any areas in
   10           reflected in the Fitness Quest profit and loss          10    which you were given reports where those reports
   11           statements for the Zumba project are correct?           11    varied from the numbers that were reported on the
   12   11:10          A lam expressing an opinion about — I am         12    P&L?
   13           not expressing an opinion whether the specific          13   11:13       A I don’t recall.
   14           numbers that are reported in the P&L are correct        14   11:13       Q That might have been true. Correct?
   15   11:10          Q Thank you. Did you review and evaluate the     15   11:13       A Right.
   16           profit and loss statements for the Zumba project?       16   11:13       Q Thank you. Might have been true for more
   17   11:10          A I looked at each one.                          17         than one occasion? More than one line item?
   18   11:10          Q What does that mean that you looked at each    18   11:13       A Yes.
   19           one?                                                    19   11:13       Q And that's one of the reasons why you're
   20   11:10          A I looked at each one and pursued what I        20         not opining as to whether the P&L was accurate or
   21           observed in conversations with counsel and Mr. Waters   21         not. Correct?
   22           in later conversations about these items.               22   11:13       A I'm not opining as to whether the P&L was
   23   11:10          Q Did you do anything else to verify the         23         accurate.
   24           reliability of the P&L statements?                      24   11:14       Q And one of the reasons you're not voicing
   25   11:11          A I did not verify the reliability the P&L.      25         that opinion is because you've seen evidence of
                                  Page 63                                                             Page 65


                                                            16 (Pages 62 to 65)
                                                         MICHAEL A. EINHORN




                                                              EXHIBIT 4
                                                              PAGE 141
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 142 of 394 Page ID
                                    #:5841




    1           variances between other reports in the P&L?             1                Did you assume that the October 2002
    2   11:14         A My reason for not opining is that I'm not       2         financial results were representative of a typical
    3           an accountant                                           3         monthly performance for Fitness Quest on the Zumba
    4   11:14         Q In your report you stated that you're           4         product for the time period between August 2002 and
    5           advised that Fitness Quest deducted 6 percent for       5         June 2003?
    6           uncollected credit cards and checks.                    6            MS. WILCOX: Objection. He’s already testified
    7                 Do you recall that?                               7         that there were different things going on in the
    8   11:14         A That's correct. I recall that.                  8         different months.
    9   11:14         Q Did you perform any analysis to determine       9            THE WITNESS: I’m having a problem with the word
   10           whether the 6 percent for uncollected credit cards     10         typical.
   11           and checks was reasonable?                             11             Q BY MR. MARENBERG: Well, did you
   12   11:14         A I did not                                      12    view the -- strike that
   13   11:14         Q And that was just an estimate — correct -      13                Are the October 2002 financial results
   14           the 6 percent?                                         14         representative of anything other than the financial
   15   11:14         A I was advised that was the number.             15         results of October 2002 in you're mind?
   16   11:14         Q That was the actual number or an estimate?     16   11:17       A 1 assume that the best - a relationship
   17   11:14         A I don't recall.                                17         can be inferred based on numbers in 2000 - in
   18   11:14         Q In any event, you didn’t undertake any         18         October of 2002.
   19           analysis to determine whether it was either an         19   11:17        Q A relationship to what?
   20           accurate number or a reasonable estimate. Correct?     20   11:17        A A relationship between sales and
   21   11:15         A That's correct.                                21         infomercials.
   22   11:15         Q You just took the number you were given?       22   11:17        Q In what period of time?
   23   11:15         A That's correct                                 23   11:17        A In - beginning in October and extending
   24   11:15         Q Is it fair to say that you assume that the     24         for the next three or four months as would be a
   25           October 2002 financial results are representative of   25         standard - a standard relationship that might exist

                                 Page 66                                                            Page 68


   1          fitness Quest’s financial performance on the Zumba        1          but for a Christmas season where we know there could
   2          product?                                                  2         be a surge of retail sales.
   3    11:15       A Every -1 assume that every month was              3   11:17        Q But you felt comfortable taking only one
   4          representative to the financial performance in that       4          month to make those conclusions?
   5          month.                                                    5   11:17        A I only had one month of retail sales.
   6    11:15       Q Well, that’s a totally if I understand your       6   11:18        Q Were you comfortable that that is a
   7          response correctly. Let me see if I can ask my            7          sufficient dataset to draw those conclusions from?
   8          question again and maybe I wasn't clear and Ill try       8   11:18        A This was my only choice.
   9          again.                                                    9   11:18        Q Well, are you comfortable that it is -
  10                 Did you assume that the month of                  10          leads to accurate conclusions?
  11          October 2002 financial results were representative of    11             MS. WILCOX: Objection to what comfortable
  12          Fitness Quest's financial performance for the Zumba      12          means.
  13          product?                                                 13             THE WITNESS: As comfortable as I could be under
  14    11:16       A In that month.                                   14          the circumstances.
  15    11:16       Q Well, October 2002 results by definition         15             Q BY MR. MARENBERG: Is that a no?
  16          are representative of October 2002 results. Did you      16             MS. WILCOX: Objection. He answered it
  17          think that October 2002 results were representative      17             THE WITNESS: 1 think I really answered it as
  18          of the overall performance of fitness Quest on the       18          precisely as I could.
  19          Zumba product?                                           19             Q BY MR. MARENBERG: Did you
  20              MS. WILCOX: What time frame are you referring        20    consider using any other months for the bases of
  21          to? It’s still being sold today.                         21     your analysis?
  22              TOE WITNESS: I'm having problems with the use        22   11:18         A Yes.
  23          of the word overall.                                     23   11:18         Q And why. did you not use those months?
  24              Q BY MR. MARENBERG. Did you                          24   11:18         A I considered November, December and
  25     believe - strike that                                         25          January. 1 did not use December and January because
                                 Page 67                                                            Page 69


                                                            17 (Pages 66 to 69)
                                                        MICHAEL A. ELNHORN




                                                              EXHIBIT 4
                                                              PAGE 142
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 143 of 394 Page ID
                                    #:5842




                         EXHIBIT 5




                                  EXHIBIT 5
                                  PAGE 143
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 144 of 394 Page ID
                                    #:5843




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                         AT NASHVILLE

                 BRIDGEPORT MUSIC,   INC.             )
                                                       )
                 vs.                                       )       Case No.3:01-00780
                                                       )
                 UNIVERSAL MUSIC GROUP,        INC.    )



                   BEFORE THE HONORABLE TODD J. CAMPBELL, CHIEF JUDGE

                                            TRANSCRIPT

                                                 OF

                                        PROCEEDINGS

                                      February 8,      2007

                                            Volume I I I


             APPEARANCES:


                       For the Plaintiff:      Mr. Richard S. Busch
                                               Ms. Ramona DeSaIvo
                                               KING & BALLOW
                                               1100 Union Street Plaza
                                               315 Union Street
                                               Nashvilie, TN 37201

                       For the Defendant:      Mr. PhiIip Kirkpatrick
                                               STEWART, ESTES & DONNELL
                                               424 Church St., 14th Floor
                                               Nashvilie, TN 37219

                                               Mr. Jeffrey Goldman
                                               MITCHELL, SILVERBERG & KNUPP
                                               11377 W. Olympic Blvd.
                                               Los Angeles, CA 90064
             PREPARED BY:
                                  CATHY B. LEIGH, RDR, CRR
                                  Official Court Reporter
                                   801 Broadway, Room A839
                                     Nashvilie, TN 37203
                                        (615) 726-8697




                                   EXHIBIT 5
                                   PAGE 144
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 145 of 394 Page ID
                                    #:5844




                                                                                    582



          1   right?

          2   A.      Yes.

          3   Q.   What does that mean?

          4   A.   Five hundred thousand units.

          5   Q.      That's kind of a benchmark of some level of success       in

          6   the record industry?

          7   A.      Yes.

          8   Q.      What does going platinum?

          9   A.      Million.

         10   Q.      Double platinum?

         11   A.      Two.

         12   Q.      Did the All Work, No Play album go platinum?

         13   A.      Three hundred thousand units sold.

         14   Q.      Didn’t go close to even going gold?

         15   A.      No,    it didn't.   Most a I bums don't come cIose to going

         16   gold.     Three hundred thousand units.      Five hundred thousand

         17   dollars (sic) would be gold album.         Not a disaster.

         18   Q.      So you have spent some time in this case analyzing and

         19   critiquing the P & L, the profit and loss statement that

         20   Universal      provided, correct?

         21   A.      Yes,    I   did.

         22   Q.      But in the Fitness Quest case didn't you decline to

         23   offer any opinion on the accuracy of Fitness Quest's P & Ls?

         24   A.      Dec Iine?

         25   Q.      I can show you if you want, sir.




                                          EXHIBIT 5
                                          PAGE 145
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 146 of 394 Page ID
                                    #:5845




                                                                                     583



          1   A.   Yes,   let me see.

          2               MR.   BUSCH:     Your Honor, what's the relevance of

          3   one P & L versus another and get into all the distinctions

          4   between two P & Ls?

          5               THE COURT:       Sustained.     We're not going to start

          6   comparing those.     Let's wrap this up.       Getting far afield.

          7               MR. GOLDMAN:       I just have one more question on

          8   this subject, and I am done.

          9               THE COURT:       All   right.

         10               MR. GOLDMAN:       Okay, thank you.

         11   BY MR. GOLDMAN:

         12   Q.   The Fitness Quest deposition, sir, at page 65, didn't

         13   you say I am not opining as to whether the P & L was

         14   accurate.   That was your own client's P & L.          And you were

         15   then asked by the attorney, Mr. Marenberg --

         16               MR.   BUSCH:     Your Honor,    I object again.    Am I

         17   going to have to go back on redirect now and go over all              of

         18   the elements of this P & L and why?

         19               MR. GOLDMAN:       Just one question.

         20               THE COURT:       Go ahead and ask your question.

         21   BY MR. GOLDMAN:

         22   Q.   Question:     And one of the reasons you are not voicing

         23   that opinion is because you have seen evidence of variances

         24   between other reports and the P & L?

         25               Your answer:      My reason for not opining       is because




                                         EXHIBIT 5
                                         PAGE 146
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 147 of 394 Page ID
                                    #:5846




                                                                                  584



          1   I am not an accountant.

          2                 Did you say that, sir?

          3   A.      Look onaP&L.      AP&Lisa profit and loss

          4   statement.     Reports revenues and costs.   A Iot of the

          5   definitions of revenues and costs are really matters of

          6   accounting, and an economist is not qualified to talk about

          7   them.      I am not talking about everything on those 98 pages of

          8   the P & L.     There is a Iot of stuff I accepted as is.      I am

          9   complaining about one thing on the P & L net sales.         I am

         10   saying that that one factor that one thing carries over from

         11   one schedule to the next, to the third, to the fourth.

         12   Q.   Dr.    Einhorn, you are still not an accountant, are you?

         13   A.   I am not an accountant, and    I said that there may be

         14   some accounting reasons why that definition of net sales           is a

         15   valid accounting practice.     As an economist,   I do not believe

         16   it makes any sense at a I I.   It is not consistent with the way

         17   my profession views things because enrichment doesn't occur

         18   untiI you finally close the deal.      If you can do it with

         19   accounting by identifying different years, that's fine.

         20   That's for the accounting profession to worry about.        There

         21   are standards that can be used and not used on income

         22   statements.      I am saying that the numbers don't reflect real

         23   economic reality, nor do they reflect the way this company

         24   paid royalties to its artists.      So both from an economic

         25   perspective and the artist perspective as well as the company




                                      EXHIBIT 5
                                      PAGE 147
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 148 of 394 Page ID
                                    #:5847




                                                                                       585



          1   attorneys who sign the contracts with the artists, at some

          2   point everybody gets the picture that this is just

          3   accounting.       These aren't any real     notions of economic

          4   enrichment.       Why else would they sign contracts with artists

          5   that are based on a different standard of enrichment?             They

          6   are based on the way I reported things not on net sales.

          7   Q.   Thank you,      Doctor.     I have nothing further.

          8                 THE COURT:       Is there any redirect?

          9                 MR.   BUSCH:     I promise to be very brief.

         10                 THE COURT:       Good idea.

         11                            REDIRECT EXAMINATION

         12   BY MR.   BUSCH:

         13   Q.   For the record,         Dr. Einhorn.   "Rough and Tumble"    is a

         14   cartoon I used to watch when I was a kid.           Tough and Rumble

         15   was the Iawsuit?

         16   A.   Yes.

         17   Q.   "Rough and Tumble" was an enjoyable cartoon.             I just

         18   have a couple of very brief questions.           First, Dr.   Einhorn,

         19   do I or do I not understand you to say that the record label

         20   does not account to its artist or to the pub Iishers untiI the

         21   records are actually sold at the record store to the

         22   consumer?

         23   A.   That's right.

         24   Q.   Okay.     So Bridgeport's damages in this case do I

         25   understand correctly are as a result of the sale to the




                                       EXHIBIT 5
                                       PAGE 148
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 149 of 394 Page ID
                                    #:5848




                         EXHIBIT 6




                                  EXHIBIT 6
                                  PAGE 149
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 150 of 394 Page ID
                                     #:5849

                                                                          Page 1
 1               UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
 2
 3   MARCUS GRAY (p/k/a FLAME);    )
     EMANUEL LAMBERT; and CHIKE    )
 4   OJUKWU,                       )
                                   )
 5         Plaintiffs,             )
                                   )
 6             vs.                 ) Index No. 2:15-cv-05642-CAS-JCX
                                   )
 7   KATHERYN ELIZABETH HUDSON     )
     (p/k/a KATY PERRY); JORDAN    )
 8   HOUSTON (p/k/a JUICY J);      )
     LUKASZ GOTTWALD (p/k/a DR.    )
 9   LUKE); SARAH THERESA HUDSON; )
     KARL MARTIN SANDBERG (p/k/a   )
10   MAX MARTIN); HENRY RUSSELL    )
     WALTER (p/k/a CIRKUT); KASZ   )
11   MONEY, INC.; CAPITOL RECORDS, )
     LLC; KITTY PURRY, INC., UMG   )
12   RECORDINGS, INC.; UNIVERSAL   )
     MUSIC GROUP INC.; WB MUSIC    )
13   CORP LLC; and KOBALT MUSIC    )
     PUBLISHING AMERICA, INC.,     )
14                                 )
            Defendants.            )
15   ------------------------------)
16
17            CONFIDENTIAL   VIDEOTAPED DEPOSITION
18                      OF   CHIKE OJUKWU
19                     New   York, New York
20                 Friday,   November 17, 2017
21
22
23
24   Reported by:
     MICHELLE COX
25   JOB NO. 133793

                                   EXHIBIT 6
                                   PAGE 150
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 151 of 394 Page ID
                                     #:5850

                                                                          Page 2
 1

 2

 3

 4                                             November 17, 2017
 5                                             10:29 a.m.
 6

 7                 Confidential Videotaped Deposition of
 8          CHIKE OJUKWU, held at the offices of Mitchell
 9          Silberberg & Knupp, LLP, 12 East 49th Street,
10          New York, New York, pursuant to Notice, before
11          Michelle Cox, a Certified LiveNote Reporter and
12          Notary Public of the State of New York and New
13          Jersey.
14

15

16

17

18

19

20

21

22

23

24

25


                                   EXHIBIT 6
                                   PAGE 151
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 152 of 394 Page ID
                                     #:5851

                                                                          Page 3
 1   A P P E A R A N C E S:
 2

 3                 CAPES SOKOL GOODMAN SARACHAN
 4                 Attorneys for Plaintiffs
 5                          7701 Forsyth Boulevard
 6                          St. Louis, Missouri 63105
 7                 BY:      MICHAEL KAHN, ESQ.
 8

 9                 MITCHELL SILBERBERG & KNUPP
10                 Attorneys for Defendants Jordan Houston,
11                 Lukasz Gottwald, Sarah Theresa Hudson,
12                 Karl Martin Sandberg, Henry Russell
13                 Walter, Capitol Records LLC, Universal
14                 Music Group, Inc., UMG Recordings, Inc.,
15                 Kobalt Music Publishing America, Inc.,
16                 Kasz Money, Inc., and WB Music Corp.
17                          12 East 49th Street
18                          New York, New York 10017
19                 BY:      CHRISTINE LEPERA, ESQ.
20                          JACOB ALBERTSON, ESQ.
21                          JEFFREY MOVIT, ESQ.
22

23   ALSO PRESENT:        Sha-la Hollis, Videographer
24

25


                                   EXHIBIT 6
                                   PAGE 152
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 153 of 394 Page ID
                                     #:5852

                                                                          Page 4
 1                 IT IS HEREBY STIPULATED AND AGREED by and
 2          between the attorneys for the respective
 3          parties herein, that filing and sealing be and
 4          the same are hereby waived.
 5                 IT IS FURTHER STIPULATED AND AGREED that
 6          all objections, except as to the form of the
 7          question, shall be reserved to the time of the
 8          trial.
 9                 IT IS FURTHER STIPULATED AND AGREED that
10          the within deposition may be sworn to and
11          signed before any officer authorized to
12          administer an oath, with the same force and
13          effect as if signed and sworn to before the
14          Court.
15

16

17

18

19

20

21

22

23

24

25


                                   EXHIBIT 6
                                   PAGE 153
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 154 of 394 Page ID
                                     #:5853

                                                                         Page 43
 1          tried to access it again and I couldn't.
 2          Q     Okay.     So what do you currently use in
 3          terms of trying to sell your beats publicly,
 4          what site?
 5          A     I actually don't use a site right now.                 I
 6          don't have anything on the Internet to sell my
 7          beats.
 8          Q     Okay.     When was the last time you did
 9          that?
10          A     I don't remember.
11          Q     You don't remember.          Okay.
12                I'm just going to show you.
13                MS. LEPERA:       We're going to mark this as
14          Ojukwu 1.
15                (Discussion off the record.)
16          Q     The court reporter's going to give you a
17          document.
18          A     Sure.
19          Q     I'll ask you just to take a moment to look
20          at it.
21          A     Okay.
22          Q     And I'm going to ask you some questions
23          about it.
24                (Ojukwu Exhibit 1, Three-Page Document,
25          marked for identification as of this date.)

                                   EXHIBIT 6
                                   PAGE 154
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 155 of 394 Page ID
                                    #:5854

                                                                        Page 44
 1          A      Okay.
 2          Q      Okay.    Have you ever seen this document
 3          before that we have identified as Ojukwu 1?
 4          A      I have not.
 5          Q      You have not.
 6                 So this is not something that you created?
 7          A      I created this, but not this document,
 8          so . . .
 9          Q      When you say "this," you created "this,"
10          did you create an Internet site which has an
11          "airbid.com/profile/Chike+Beatz" on the bottom?
12          A      I did.
13          Q      Okay.    And is this a reflection of
14          material you put on that site?
15          A      Yes.
16          Q      And with respect to -- and this is -- just
17          represent, this is where we got it from.               We
18          got it on the Internet and we printed it out.
19                 So with respect to the second page of this
20          document, you see there's a listing of various
21          beats?
22          A      Yes.
23          Q      Are those beats you created?
24          A      Yes.
25          Q      And are they still currently for sale or



                                  EXHIBIT 6
                                  PAGE 155
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 156 of 394 Page ID
                                     #:5855



                                                                        Page 45
 1          licensed on this website?
 2          A      Well, I guess they are.          I didn't know
 3          that they were still up.           I don't have access
 4          to this anymore.
 5          Q      Well, everybody has access to it.             We have
 6          access to it.
 7          A      I don't have administrative access.
 8          Q      To change it?
 9          A      Yes.
10          Q      Okay.    So when did you -- did you take
11          some steps to take this down or try to?
12          A      I did not.      I actually forgot about it.
13          Q      Okay.    Do you have copies of these beats,
14          still in your possession, custody or control?
15          A      I'm not sure.
16          Q      Okay.    Do you see on the bottom it says
17          "About me," and there's a description?
18          A      Mm-hmm.
19          Q      Is that something you wrote?
20          A      Yes.
21          Q      Okay.    And you've been doing music, it
22          says, for almost a decade.
23                 Is that about right?
24                 Is this -- is this fairly recent?
25          A      Yes.

                                   EXHIBIT 6
                                   PAGE 156
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 157 of 394 Page ID
                                     #:5856

                                                                         Page 48
 1                 (Deposition Exhibit 2, Document Entitled
 2          "Chike Ojukwu Video Reel - YouTube," marked for
 3          identification as of this date.)
 4                 (Ojukwu Exhibit 3, Four-Page Document,
 5          marked for identification as of this date.)
 6                 (Recess taken.)
 7                 THE VIDEOGRAPHER:         The time is 11:28 a.m.,
 8          and we're back on the record.
 9   BY MS. LEPERA:
10          Q      Okay.    Can you go back to Exhibit 1, for a
11          moment --
12          A      Yes.
13          Q      -- please, Mr. Ojukwa.
14                 On this document, do you see on the bottom
15          there's a word on the left side,
16          "Nonexclusive"?
17          A      Yes.
18          Q      Did you put that there?
19          A      Yes.
20          Q      What does that mean to you?
21          A      Nonexclusive means that that person can
22          use the song, but then they would have to -- I
23          mean, I would still own the rights to it, to
24          have other people use it.
25          Q      So remember we were talking earlier

                                   EXHIBIT 6
                                   PAGE 157
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 158 of 394 Page ID
                                     #:5857

                                                                       Page 65
 1          Q      Okay.
 2          A      They basically had me fill out a contract
 3          to sell the -- you know, to buy the song
 4          outright.      And then they are, basically,
 5          giving, you know, paying for that, or paying it
 6          through the publishing of the song, I guess.
 7          Q      And you don't know what song this is?
 8          A      I don't remember.
 9          Q      Okay.    So just sitting here today, if we
10          want to ballpark, you know -- and it's
11          approximately a ten-year --
12          A      Yes.
13          Q      -- career?
14          A      Mm-hmm.
15          Q      And how much would you sell an outright
16          beat for, typically?
17          A      It can vary.
18          Q      Is it similar to what we looked at on the
19          other exhibit, 15 to $50, I think it was?
20          A      It could be even more.
21          Q      Well, I'm not asking "could be."            I'm
22          asking you what it was.
23          A      I mean, one time I've sold a beat for
24          $500.
25          Q      Okay.



                                   EXHIBIT 6
                                   PAGE 158
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 159 of 394 Page ID
                                    #:5858


                                                                     Page 66
 1          A     You know.
 2          Q     Highest?
 3          A     I would say so, yeah.
 4          Q     Okay.
 5          A     And then -- I mean, I've given beats to
 6          people for no cost.
 7          Q     Sure.
 8                No, I'm just trying to get a -- just a
 9          rough sense of -- since it's only the four
10          copyright registrations, and no other
11          indication of other works precisely.            I'm just
12          getting a ballpark of, you know, your source of
13          income with respect to your music career.
14          A     Mm-hmm.
15          Q     And at what level it is.
16          A     Mm-hmm.
17          Q     Is it fair to say your primary source of
18          income is your day job?
19          A     Yes.
20          Q     Okay.     Did you get any money for the
21          "Joyful Noise" beat when Marcus wanted to use
22          it, initially?
23          A     Flame did pay for the beat.
24          Q     What did he pay?
25          A     I don't remember how much, exactly.



                                  EXHIBIT 6
                                  PAGE 159
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 160 of 394 Page ID
                                    #:5859

                                                                      Page 67
 1          Q      Roughly?
 2          A      It may have been 300.
 3          Q      Do you have any documents that reflect
 4          that?
 5          A      No.
 6          Q      Did he pay by check or cash?
 7          A      It was via check.
 8                 MS. LEPERA:     Okay.    I call for the
 9          production of Mr. Gray's check, and any
10          indications of payments to Mr. Ojukwa for any
11          beat.
12          Q      Did you enter into an agreement with him
13          in exchange for that $300, along the lines of
14          what we were talking about earlier, a buyout
15          agreement or nonexclusive license?
16          A      We didn't make any direct agreements.             I
17          didn't even know he was going to pay me for the
18          beat.
19          Q      Mm-hmm.
20          A      And then I received a check in the mail
21          for the song.
22          Q      And what did you understand that to be
23          for?
24          A      For -- so it was for -- actually, that
25          check was for both songs that was on that



                                  EXHIBIT 6
                                  PAGE 160
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 161 of 394 Page ID
                                     #:5860


                                                                        Page 68
 1          album.
 2          Q      Okay.
 3          A      So it was for "Joyful Noise" and for the
 4          other song that we were talking about.
 5          Q      Okay.    What did you understand he was
 6          paying for?
 7          A      To use the song.
 8          Q      License?
 9                 Nonexclusive, so you could sell it again?
10          A      So, no, this was for an exclusive, for him
11          to use it on the album.
12          Q      But then you couldn't sell it again?
13          A      Yes.
14          Q      Okay.    So would that be, then, a buyout
15          fee?
16          A      Yes, yes.
17          Q      Okay.    And there was no written agreement
18          with respect to this?
19          A      No.
20          Q      Is there any indication on the check for
21          what the fee was for?
22          A      I don't remember.
23          Q      All right.      We'll look for that, okay.
24                 Did you have any discussions with him
25          about the type of agreement you were -- when

                                   EXHIBIT 6
                                   PAGE 161
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 162 of 394 Page ID
                                     #:5861

                                                                         Page 69
 1          you got the check, what this was for?
 2          A      No.
 3          Q      Or beforehand?
 4          A      No.
 5          Q      Okay.    So going back to -- he gets the
 6          track off of Myspace, correct?
 7          A      Yes.
 8          Q      And he sends you a check.
 9                 What conversation, if any, did you have
10          between the check and him getting the track
11          about the use of the track?
12          A      We didn't have a conversation.
13          Q      There was nothing --
14          A      No.
15          Q      -- going on between you at that point?
16          A      No.
17          Q      So what did you think he was going to do
18          with the track, if anything?
19          A      Well, he did tell me that he was going to
20          use a beat for a song that he was making.
21          Q      Okay.
22          A      So -- but that was pretty much it.
23          Q      That was pretty much it, okay.
24                 And then after you delivered this to him,
25          did he send you any versions with lyrics for

                                   EXHIBIT 6
                                   PAGE 162
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 163 of 394 Page ID
                                    #:5862




                                                                    Page 132
   1                                   :   SS

   2    COUNTY OF NEW YORK         )
   3


   4                I, MICHELLE COX, a Notary Public within
   5          and for the State of New York, do hereby
   6          certify:
   7                That CHIKE OJUKWU, the witness whose
   8          deposition is hereinbefore set forth, was duly
   9          sworn by me and that such deposition is a true
  10          record of the testimony given by the witness.
  11                I further certify that I am not related to
  12          any of the parties to this action by blood or
  13          marriage, and that I am in no way interested in
  14          the outcome of this matter.
  15                IN WITNESS WHEREOF, I have hereunto set my
  16          hand this 2nd day of December 2017.
  17


  18


  19                                            MICHELLE COX, CLR
  20


  21


  22


  23


  24


  25




                                  EXHIBIT 6
                                  PAGE 163
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 164 of 394 Page ID
                                         #:5863
11/16/2017                                  Chike+Beatz aka Beatzdwn I Airbit




                           Chike+Beatz aka Beatzdwn




https://airbit.com/profile/Chike+Beatz                                             1/3


                                              EXHIBIT 6
                                              PAGE 164
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 165 of 394 Page ID
                                         #:5864
11/16/2017                                                Chike+Beatz aka Beatzdwn J Airbit


              MENU                                                                            $0.00   (usD)           E Buy Now


                                   Chike+Beatz aka Beatzdwn

                                                                                                                     Total Beats: 10
                                                                                                                    Total Plays: 1.6K




        Q     Search...

      Blake Griffin-Trap-Wiz Khalifa Type Beat
       CC Share     Trap                                                                                      $19.99 -$49.99

      Rebel - Trap - Meek Mill Type Beat
       ce, Share    Trap                                                                                      $19.99 -$59.99

      Trap Bounce - Hip Hop - Wiz Khalifa Type Beat
       cc Share     Hip Hop                                                                                   $19.99 -$59.99

      The Struggle - Dirty South - Nelly Type Beat
      ' ei Share    Dirty South                                                                               $19.99- $59.99

      Entice - R&B -Teyana Taylor Type Beat
       LI Share I R&B                                                                                         $19.99 -$59.99

      Mafia - Mafioso - MMG Type Beat
            _
          Share     Mafioso                                                                                   $19.99 -$59.99

      Drive - Abstract - Nicki Minaj Type Beat
       L't Share    Abstract                                                                                  $19.99 -$59.99

      Ruff Rider-Hip Hop-T.I. Type Beat


        44                     0                 0:00                                                                           0:00




         ABOUT ME


        Self-described as the "Producer Next Door", Chike Ojukwu has been instrumental to music and has been
        offering his talents to countless artists for almost a decade. Limitless in any genre, Chike's production is
        taking music to another level with his style mixing capablities.
        Edit




         NON-EXCLUSIVE                                                   SUPER LEASE


https://airbit.com/profile/Chike+Beatz                                                                                                  2/3


                                                              EXHIBIT 6
                                                              PAGE 165
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 166 of 394 Page ID
                                         #:5865
11/16/2017                                               Chike+Beatz aka Beatzdwn I Airbit


       MP3                                          ve                MP3                                         Ne


       WAV                                          X                 WAV                                         4.0


       Trackout                                     X                 Trackout                                    x
        The producer has not specified the additional terms            The producer has not specified the additional terms
                                for this license,                                            for this license.




https://airbit.com/profile/Chike+Beat                                                                                        3/3


                                                           EXHIBIT 6
                                                           PAGE 166
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 167 of 394 Page ID
                                    #:5866




                         EXHIBIT 7




                                  EXHIBIT 7
                                  PAGE 167
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 168 of 394 Page ID
                                    #:5867



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


Marcus Gray (p/k/a Flame), et al.

                         Plaintiffs,
                                                   Civil Action 2:15-cv-05642-CAS-(JCx)
v.
                                                   Judge: Christina A. Snyder
Katheryn Elizabeth Hudson (p/k/a Katy Perry),
et al.
                            Defendants.




               REBUTTAL TO THE FERRARA REPORT OF APRIL 12, 2019


                                BY MICHAEL A. EINHORN, Ph.D.



                Subject to change as more information becomes available



                                           May 3, 2019



 1. INTRODUCTION


 1.1)    I have been asked by the law firm of Capes Sokol, counsel for Plaintiffs Marcus Gray

 (p/k/a/ Flame), Emanuel Lambert, and Chike Ojukwu, to review, analyze, and, if appropriate,

 prepare a rebuttal to the report of Lawrence Ferrara dated April 12, 2019, and offered by

 Defendants as an expert report on musicological quantitative and qualitive values in the referenced

 lawsuit before this court.




                                            EXHIBIT 7
                                            PAGE 168
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 169 of 394 Page ID
                                    #:5868

1.2)    Professor Ferrara attempts to meet the Defendant’s burden in a copyright case by

determining the relative financial worth of infringing and non-infringing elements in the “Dark

Horse” song that was released on the Capital Records label owned by UMG.

1.3) I am an economist with expertise in valuation of damages related to infringement of

intellectual property. My testimony is consistent with the techniques of my profession, in which I

earned a Ph.D. in economics.

1.4) I am paid an hourly rate of $425 for report-writing, and $600 for preparation for, travel to,

and appearance at deposition and/or trial. This rate is consistent with my standard professional

arrangements for appearance as an expert witness in court.

1.5) I am not related to any of the parties, nor do I have any financial interest in the outcome of

this matter.


2. STATEMENT OF QUALIFICATIONS

See my Original Report, dated April 12, 2019, and my resume attached thereto.


3. DOCUMENTS REVIEWED

See my Original Report, dated April 12, 2019. I also reviewed the full score of “Dark Horse”

attached to the Ferrara Report as Exhibit 1.



4.     ANALYSIS

4.1)    Lawrence Ferrara is a music professor at New York University, where he has researched

and taught analysis, methodologies, and other scholarly areas related to the study of music.




                                                 2


                                               EXHIBIT 7
                                               PAGE 169
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 170 of 394 Page ID
                                    #:5869

4.2)   I do not believe that Professor Ferrara has any significant experience in the commercial

end of the music business in general, or licensing in specific. He also appears to have no

background in business, finance, accounting, or economics.

4.3)   In the valuation analysis of the Ferrara Report, the professor first counts the note heads in

“Dark Horse” that have infringing material. He concludes that 7.2 percent of the final composition

has infringing note heads. Stating that since the infringement only implicates music and not lyrics,

Ferrara then deducts a purported valuation for the lyrics, and contends that the quantitative worth

of the infringement is 3.6 percent of the song.

4.4)   Professor Ferrara then adjusts this note-by-note valuation for factors that purportedly relate

to other qualitative factors in “Dark Horse.”

4.5)   Professor Ferrara here sets forth some qualitative factors that he believes would affect the

worth of the contribution. These factors may have some plausibility in an academic narrative, but

are not appropriately quantified for the needs of this Court. .

4.6)   Based on his qualitative analysis, Professor Ferrara notices that the infringing material is

not in the hook of the song. He then suggests that 3.6 percent is too generous a valuation for the

infringing material. He does not offer an alternative value.

4.7)   Based on his enumeration of quantitative and qualitative factors, Professor Ferrara then

proceeds to assign to the infringement a valuation factor of something less than 3.6 percent. He

believes apparently that 3.6 percent (or less) of the song “Dark Horse” is related to the infringed

composition “Joyful Noise.”.

4.8)   Professor Ferrara presents no evidence that his technique or related valuations has ever

appeared in any peer-reviewed paper or formed the foundation for the fees for licensing of music

samples in the music business.



                                                  3


                                             EXHIBIT 7
                                             PAGE 170
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 171 of 394 Page ID
                                    #:5870

4.9)     Professor Ferrara fails to cite any technical literature that can be used to devise or support

his apportionment scheme or to identify any necessary data related to that apportionment.

4.10) Due to its lack of specificity, Professor Ferrara’s technique cannot be reproduced or

verified by a Court or another independent expert in order to verify or dispute his results.

4.11) Professor Ferrara has thus failed to meet the Daubert standards specified by this Court in

an earlier case involving one of the same defendants (UMG) and its attorneys regarding a similarly

flawed analysis by Professor Jason King. Fahmy v. Jay-Z, 2015 WL 5680299.(C.D. Cal. Sept. 24.

2015).

4.12) In particular, Professor Ferrara’s report’s citation of precise percentage figures is likely to

mislead the jury; moreover, his report is not the product of reliable principles and methods and

does not reliably apply appropriate principles and methods to the facts of the case.

4.13) In summary, Professor Ferrara presents an unsupported and unverifiable opinion on

apportionment.


5. CONCLUSION

         The above conclusions constitute my personal independent assessment. These conclusions

will form the basis of my testimony should I be called at trial.

         Amounts are subject to change as more information becomes available.


                                                                       /s/ Michael A. Einhorn
                                                                       Michael A. Einhorn, Ph.D.
                                                                       May 3, 2019




                                                   4


                                              EXHIBIT 7
                                              PAGE 171
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 172 of 394 Page ID
                                    #:5871




                         EXHIBIT 8




                                  EXHIBIT 8
                                  PAGE 172
    Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 173 of 394 Page ID
                                        #:5872
             Case 2:15-cv-05642-CAS-JC Document 322 Filed 03/01/19 Page 1 of 2 Page ID #:3721



                1
                2
                3
                4
                5
                6
                7
                8                        UNITED STATES DISTRICT COURT
                9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
               10
               11 MARCUS GRAY, et al.,                            CASE NO. 2:15-cv-05642-CAS (JCx)
               12               Plaintiffs,                       Honorable Christina A. Snyder
               13        v.                                       [PROPOSED] ORDER RE: JOINT
                                                                  STIPULATION TO MODIFY
               14 KATHERYN ELIZABETH HUDSON,                      CASE SCHEDULE
                  et al.,
               15
                          Defendants.
               16
               17
               18        The Court has considered the parties’ Joint Stipulation to continue the trial
               19 date and interim trial schedule and, finding good cause for the same, here hereby
               20 modifies the case schedule and issues the following schedule, which shall govern
               21 the remainder of the case:
               22                             Event                                 Deadline
               23   Deadline for Damages Discovery and Potential          April 1, 2019
               24   Pre-Trial Depositions of individual defendants,
                    Google, LLC, Myspace LLC, Billboard, Chike
               25   Ojukwu, Lecrae Moore, and Crystal Gray
               26   Initial Other Expert Reports                          April 12, 2019
               27   Rebuttal Expert Reports                               May 3, 2019
               28

10798280.1
                                                       [PROPOSED] ORDER


                                                      EXHIBIT 8
                                                      PAGE 173
      Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 174 of 394 Page ID
                                          #:5873
             Case 2:15-cv-05642-CAS-JC Document 322 Filed 03/01/19 Page 2 of 2 Page ID #:3722



                1    Expert Discovery Cut-off                                May 24, 2019
                2    Settlement Completion Cut-off                           May 31, 2019
                3    Status Conference re: Settlement                        June 10, 2019 at
                                                                             11:00 a.m.
                4
                     Last Day to File Motions in Limine and Other            June 10, 2019
                5
                     Trial Motions
                6
                7    Pretrial Conference/ Hearing on Motions in              July 8, 2019 at
                8    Limine                                                  11:00 a.m.
                9    Trial                                                   July 16, 2019 at
                                                                             9:30 a.m.
               10
               11
                             Motions in limine shall be noticed for the same date and time of the Pretrial
               12
                    Conference, and filed 28 days prior thereto. Motions in limine/oppositions shall not
               13
                    exceed five (5) pages in length and no replies will be accepted.
               14
                             IT IS SO ORDERED.
               15
                    Dated: March 1, 2019                  By:
               16                                               Honorable Christina A. Snyder
                                                                Judge of the United States District Court
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                 2
10798280.1
                                                       [PROPOSED] ORDER


                                                    EXHIBIT 8
                                                    PAGE 174
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 175 of 394 Page ID
                                    #:5874




                         EXHIBIT 9




                                  EXHIBIT 9
                                  PAGE 175
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 176 of 394 Page ID
                                    #:5875


                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




Marcus Gray (p/k/a Flame), et al.

                        Plaintiffs,         Civil Action 2:15-cv-05642-CAS-(JCx)

                                            Judge: Christina A. Snyder
v.


Katheryn Elizabeth Hudson (p/k/a Katy
Perry), et al.
                       Defendants.



                             EXPERT REPORT
                       OF MICHAEL A. EINHORN, Ph.D.,
                         ON BEHALF OF PLAINTIFFS
                         —UPDATED MAY 14, 2019—




              Subject to change as more information becomes available



                                      April 12, 2019




                                            1


                                       EXHIBIT 9
                                       PAGE 176
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 177 of 394 Page ID
                                    #:5876


1. INTRODUCTION


1.1)    I have been asked by the law firm of Capes Sokol, counsel for Plaintiffs

Marcus Gray (p/k/a/ Flame), Emanuel Lambert, and Chike Ojukwu, to provide my

expert valuation of actual damages and Defendants’ profits resulting from a

presumed infringement of Plaintiffs’ authorship, ownership, and production rights

in a musical composition called “Joyful Noise,” which they contend was later

infringed by the musical composition and recorded track “Dark Horse.” The track

“Dark Horse” was imprinted on the Prism album that was released by Defendant

Capitol Records, a division of Universal Music Group.

1.2)    I am advised that the three Plaintiffs co-wrote the words and melody of

“Joyful Noise” in 2007, recorded the work in March of 2008, and was honored in

2008 with nominations at the Grammys and the Gospel Music Association Dove

Award.

1.3)    Plaintiffs contend that “Dark Horse” infringes their copyrights in “Joyful

Noise.”      My report assumes this to be true as I offer no opinion on Defendants’

liability.

1.4)    Capitol Records first released the album Prism on October 18, 2013. The

track “Dark Horse” appeared in physical and digital albums, singles, and related

work distributed in the U.S. and elsewhere. “Dark Horse” earned considerable

play on radio, video, digital services, and concert setlists.

                                           2


                                        EXHIBIT 9
                                        PAGE 177
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 178 of 394 Page ID
                                    #:5877


1.5)     Defendants Katheryn Elizabeth Hudson (p/k/a Katy Perry), Jordan Houston

(p/k/a Juicy J)   Lukasz Gottwald (p/k/a/ Dr. Luke), Karl Martin Sandberg (p/k/a

Max Martin), Henry Russell Walter (p/k/a/ Cirkut), and Sarah Hudson received

directly, or through their publishing entities, royalties related to mechanical,

digital, performance, and synchronization of the underlying musical composition

“Dark Horse.”      As copyright holders to the infringed work “Joyful Noise,”

plaintiffs should have received some share of total royalties paid.

1.6) Defendant Katy Perry also received artist royalties for her participation as a

primary artist in the recorded track “Dark Horse.”

1.7)     Defendant Juicy J also received artist royalties for his participation as a

featured artist in the recorded track “Dark Horse.”

1.8) Defendants Dr. Luke, Max Martin, and Cirkut received producer royalties for

engineering the studio recording featured on the album and digital single

1.9) I am an economist with expertise in valuation of damages related to

infringement of intellectual property.        My testimony is consistent with the

techniques of my profession, in which I earned a Ph.D. in economics.

1.10) I am paid an hourly rate of $425 for report-writing, and $600 for preparation

for, travel to, and appearance at deposition and/or trial. This rate is consistent with

my standard professional arrangements for appearance as an expert witness in

court.


                                          3


                                      EXHIBIT 9
                                      PAGE 178
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 179 of 394 Page ID
                                    #:5878


  1.11) I am not related to any of the parties, nor do I have any financial interest in

  the outcome of this matter.

2. STATEMENT OF QUALIFICATIONS

  2.1)   I have worked as a professional economist since I received a Ph.D. in

  Economics from Yale University in 1981. Since graduation, I was employed at

  Bell Telephone Laboratories, Rutgers University, U.S. Department of Justice

  (Antitrust Division), and Broadcast Music Inc.

  2.2)   I have worked since 2001 as a testifying expert in the area of media and

  intellectual property. My curriculum vita is attached as Appendix A. I testified as

  an expert at deposition and/or trial on cases so identified in my professional

  resume.

  2.3) I have served as a testifying economist in court cases involving the valuation

  of the intellectual property owned by commercial artists, software designers,

  writers, publishers, musicians, record labels, photographers, inventors, celebrities,

  actors, cartoonists, television producers, cable companies, and radio stations.

  2,4) I have written 38 professional articles in the area of intellectual property in

  law journals and periodicals. I have delivered numerous professional lectures or

  CLE seminars related to these topics. I am also the author of the book Media,

  Technology, and Copyright: Integrating Law and Economics (Edward Elgar

  Publishers).


                                            4


                                       EXHIBIT 9
                                       PAGE 179
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 180 of 394 Page ID
                                    #:5879


2.5) I have never been disqualified from testifying in court or limited in any

manner related to the applied standards, concepts, or techniques of the economics

profession.



3. DOCUMENTS REVIEWED

I reviewed the following documents in connection with my work as an expert

witness here:


   • Third Amended Complaint for Copyright Infringement,

   • UMG Recordings, Inc. Financial Statements, “Dark Horse”, June 2013 –
     June 2018, CAPITOL-01099-01197

   • Royalty Statements, Katy Perry, “Dark Horse”, KP000278-279

   • Contract, Katy Perry, Kasz Money Inc., August 31, 2013, KP000183-
     000209

   • Contract, Katy Perry, Maratone AB., August 31, 2013, KP000210-000238

   • Prismatic World Tour, License Agreement, KP000239-000242

   • Administration Agreement, BMG Chrysalis, Jordan Houston, BMG000257-
     000290

   • Broadcast Music Inc., Royalty Report, Jordan Houston, May 20, 2016

   • Contract, Capitol Music Group (a division of Capitol Records), Katy Perry,
     June 20, 2007; amended September 1, 2010, CAPITOL00001-00061

   • Royalties, Kobalt Songs Music Publishing, KOBALT00006-00007


                                       5


                                    EXHIBIT 9
                                    PAGE 180
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 181 of 394 Page ID
                                    #:5880


   • Royalties, Katy Perry, “Dark Horse”, January 23, 2019

   • Declaration, Silvio Pietroluongo, January 14, 2019

   • Summaries of revenues and costs provided by Lukasz Gottwald, Henry
     Russell Walker, Sarah Hudson, Jordan Houston, all dated March 19, 2019

   • Joint Stipulation Regarding Defendant Karl Martin Sandberg, July 1, 2014

   • Expert Report of Todd Decker, April 6, 2017

   • Wikipedia, Prism (Katy Perry Album)

   • Wikipedia, “Dark Horse” (Katy Perry song)

   • Deposition, Steven Drellishak, February 28, 2019

   • Deposition, Katy Perry, March 13, 2019

   • Radio Play, Five Songs, CAPITOL01034- 01098

   • Chartmasters, pages 9-12, 16, https://chartmasters.org/2018/03/cspc-katy-
     perry-popularity-analysis-2/16,


4. SUMMARY OF CONCLUSIONS


4.1) I am advised that Plaintiffs Marcus Gray, Emanuel Lambert, and Chike

Ojukwu may recover from Defendants actual damages that represent an amount

that would have been rightfully earned had Plaintiffs’ rights in the composition

“Joyful Noise” been properly licensed and compensated.        I am advised that

Defendants are jointly and severally liable for the total amount of these damages

that Plaintiffs suffered.

                                       6


                                    EXHIBIT 9
                                    PAGE 181
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 182 of 394 Page ID
                                    #:5881


4.2) Actual damages in this matter result from uncollected royalties owing to

Plaintiffs’ rights in the musical composition “Joyful Noise.”      These rightful

amounts include copyright royalties related to mechanical/digital reproductions,

performance, and synchronization royalties that would normally be earned by

songwriters or publishers.

4.3) As described in Section 5, Plaintiffs lost the opportunity to earn copyright

royalties amounting to             This amount represents actual damages that

can be recovered jointly from all Defendants.

4.4) In addition to actual damages, I am advised that Plaintiffs may recover

severable profits from each individual Defendant. I am advised that Plaintiff must

first prove Defendant revenues, from which Defendant must prove appropriate

deductions.

4.5) As itemized in Section 5 and 8, Defendants earned from infringing sales,

licenses, and royalty payments (writer, artist, and producer) related to “Dark

Horse”

    Defendant                Source of Revenues                  Revenues
  Capitol Records     Sale and licensing of recorded
                      track
    Katy Perry        Co-writer        and       primary
                      artist/performer
      Juicy J         Co-writer and featured artist
     Dr. Luke         Co-writer and co-producer
    Max Martin        Co-writer and co-producer

                                        7


                                     EXHIBIT 9
                                     PAGE 182
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 183 of 394 Page ID
                                    #:5882

    Defendant                 Source of Revenues                   Revenues
       Cirkut         Co-writer and co-producer
   Sarah Hudson       Co-writer
      TOTAL


4.6) As explained above and in Section 5, a sum of             reflects a royalty that

should have been paid to the Plaintiffs for use of their composition “Joyful Noise”

in the song and track “Dark Horse”. All Defendants are jointly liable for this

amount.

4.7) Defendants earned revenues of               , of which                 is

unaccounted for in the actual damages identified above. Each defendant is

severally liable for any profit amount not otherwise accounted for in the

determination of actual damages.


5. ACTUAL DAMAGES
5.1) I am advised that Plaintiffs may recover from Defendants a licensing fee for

royalties that would have been earned from use of Plaintiffs’ composition “Joyful

Noise”. Had the composition been licensed, Plaintiffs here would have received

some share of the mechanical, digital, performance, and synchronization royalties

attributed to the composition of “Dark Horse.”

5.2) This share of copyright royalties generally is determined in the music industry

through arms-length negotiation involving owners of a copyrighted work and


                                         8


                                      EXHIBIT 9
                                      PAGE 183
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 184 of 394 Page ID
                                    #:5883


engaged licensees of that work. As a matter of law, the valuation for a lost

licensing opportunity should be a transaction amount at which a willing buyer(s)

and a willing seller(s) would arrive in a free negotiation.

5.3) That said, there is no scientific or industry rule for determining an exact

amount that would result from a negotiation. The results of other negotiations

involving similar situations can sometimes be useful benchmarks to inform this

analysis.   The determined valuation will then appear in a range of outcomes that

can be determined by the market.

5.4) The Plaintiffs’ original work, “Joyful Noise,” was a musical composition that

appeared as a track on the album Our World: Redeemed (2008) as well as a

download single and stream (2014). I am advised that copyright to the song is

owned by the Plaintiffs in this lawsuit and that Plaintiffs would have been

rightfully compensated by the record label.

5.5)   The album Our World: Redeemed was the fourth studio album from

American Christian rapper Flame. It was released on March 4, 2008.            The

recording label for the album was Cross Movement. The album earned a Grammy

Award nomination for Best Rock or Rap Gospel Album, and the label made a

video for the lead single “Joyful Noise.” This establishes that the composition of

“Joyful Noise” had a positive market value.”




                                           9


                                       EXHIBIT 9
                                       PAGE 184
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 185 of 394 Page ID
                                    #:5884


5.6) Per the Declaration of Silvio Pietroluongo of Billboard (January 14, 2019), the

album recording of Our World: Redeemed was commercially successful. The

album appeared on the Billboard Top Gospel Albums chart for thirty-five straight

weeks. The album also appeared on the Billboard Top Christian Album on March

22, 2008 (#18) and March 29, 2008 (#34). (Declaration of Silvio Pietroluongo at ¶¶

6,7)

5.7) The single-track Joyful Noise was also commercially successful and deserving

of a positive market valuation. The song charted on the Billboard Gospel Digital

Songs Sales Chart for thirty-four straight weeks (1/15/2014 – 7/26/2014), Billboard

Gospel Streaming Songs on July 19, 2014 (#1) and July 26, 2014 (#10), and the

Billboard Christian Streaming Charts on July 19, 2014 (#4).

5.8) Based on a blended formula that takes into account radio airplay, sales data,

and streaming, “Joyful Noise” also appeared on the Billboard Hot Christian Songs

on July 19, 2014 (#11) and July 26, 2014 (#37) and the Billboard Hot Gospel

Songs on July 19, 2014 (#1) and July 26, 2014 (#16), (Declaration of Silvio

Pietroluongo at ¶¶ 8-12).

5.9) As a valued musical work reproduced on a track on the album Our World

Redeemed, the musical work “Joyful Noise” was paid, or deserved to have been

paid, royalties from its record label Cross Movement.




                                        10


                                     EXHIBIT 9
                                     PAGE 185
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 186 of 394 Page ID
                                    #:5885


5.10) I have read the expert report of musicologist Prof. Todd Decker of

Washington University of St. Louis. I am advised that Prof. Decker will testify that

the ostinato in “Joyful Noise” is substantially similar to the main ostinato in “Dark

Horse.” Prof. Decker further opines in his Expert Report that the infringing

ostinato is repeated throughout “Dark Horse.” Upon written statement of counsel, I

am also advised that Prof. Decker has determined that the ostinato accounts for 95

seconds of the song (which Defendants’ expert Ferrara times at 3:32, or 212

seconds); or 45 percent of the elapsed time in the entire composition.

5.11) Per Prof. Decker’s opinion, it is also proper for Plaintiffs to share some

royalty share sales and licensing of the latter with regard to reproduction,

performance, and video synchronization.

5.12) I believe that a market-based outcome for a copyright negotiation for rights

in “Joyful Noise” would have granted to Plaintiffs a fifteen percent (15%) share of

copyright royalties (i.e., mechanical, digital, performance, and synchronization) in

the musical composition “Dark Horse.”

5.13) I determined the putative share of fifteen percent as follows. I am advised as

a legal matter that copyright in a joint composition (i.e., a musical work in which

more than one writer participates) vests initially in equal shares for all participants,

regardless of the size of any individual contribution to the work. Per Katy Perry’s

sworn deposition (36-37), there were five listed primary writers of “Dark Horse” –


                                          11


                                       EXHIBIT 9
                                       PAGE 186
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 187 of 394 Page ID
                                    #:5886


Katy Perry (vocal melody and lyrics, 12:6-9), Sarah Hudson (lyrics), Max Martin

(melody, 37:3-4), Dr. Luke (instrumental, 13:1), and Cirkut (instrumental, 13:1)

5.14) I have seen no contract among the writers to justify any other breakdown of

the copyright. It then follows that each originally would have controlled a one fifth

share of the copyright, or twenty percent (20%).

5.15) The final songwriter in this lawsuit -- Juicy J – was not an original writer of

“Dark Horse” and but made a rap contribution to the work after the music, melody

and lyrics were composed (Perry Dep.. 36:15-16). For his later efforts, Juicy J

apparently received a reduced copyright share of                         which is

of        . To provide for the share, the five primary writers (supra 5.13) then

divided up the remaining ninety percent equally, each receiving an identical

royalty share of

5.16) If properly licensed, the taking of the ostinato from “Joyful Noise” would

have represented a sixth primary contribution to “Dark Horse” that would have

needed to be assigned a copyright share. There is here a pre-existing sale or license

agreement in place, and no ill-motive or competitive relationship that would

interfere with its reasonable extension. If each of five original writer shares – i.e.,

Perry, Martin, Luke, Cirkut, and Hudson -- are equally valued at               percent




                                          12


                                       EXHIBIT 9
                                       PAGE 187
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 188 of 394 Page ID
                                    #:5887


of royalties paid                    each of six would then be valued at fifteen percent
              1



5.17) Based on the adjusted benchmark derived from defendant’s own copyright

assignments, I shall now assign to the Plaintiffs a prorated share of royalties paid

equal to fifteen percent of copyright royalties. This is consistent with the legal

notion (I am advised) that copyright damages must be assigned and discounted to

correspond to plaintiff’s ownership interests,               and that courts may apportion

damages for certain claims at issue pursuant to previous affirmative agreement of

copyright holders as to percentage interest held by each.                 I am also advised that

courts may order apportionment based on undisputed calculations provided by

plaintiffs.

5.18) I am advised that the defendants have provided summaries that represent the

following amounts of copyright royalties paid to the present (infra Section 8).



Katy Perry

       Publisher Royalties

       Performance Royalties

       Subtotal:

1
 This analysis maintains Juicy J at his original      percent copyright share, and I reserve the right
to proffer a different estimate if this assumption is challenged.


                                                 13


                                              EXHIBIT 9
                                              PAGE 188
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 189 of 394 Page ID
                                    #:5888




                 Juicy J

                          Publisher Royalties

                          Performance Royalties

                          Subtotal



                 Dr. Luke

                          Publisher Royalties

                          Performance Royalties

                          Subtotal



                 Max Martin

                          Publisher Royalties

                          Performance Royalties

                          Subtotal

                 Cirkut

                          Publisher Royalties

                          Performance Royalties

                          Subtotal




                                                     14


                                     EXHIBIT 9
                                     PAGE 189
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 190 of 394 Page ID
                                    #:5889


Sarah Hudson

        Publisher Royalties

        Performance Royalties :

        Subtotal



TOTAL:

5.19)    Total copyright royalties are                  Valued at a fifteen percent

share of the total, I estimate that Plaintiffs would have earned a licensing payment

of                 for their share of “Dark Horse.”

5.20) I am advised that Defendants are jointly liable to pay the identified amount of

actual damages.



6. LABEL REVENUES FROM “DARK HORSE”: 2013-2018

6.1) Defendant Capitol Records recorded the track “Dark Horse” as a component

of Katy Perry’s album, Prism. The album was released on October 18, 2013.

6.2) The “Dark Horse” track was released in many different formats, including

album, single, and DVD. (Drellishak Dep. 20:15-18). The standard album release

contained thirteen (13) tracks and the deluxe release contained sixteen (16) tracks.




                                            15


                                         EXHIBIT 9
                                         PAGE 190
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 191 of 394 Page ID
                                    #:5890


6.3) The “Dark Horse” track was also made available and licensed as a download,

ringtone, ringback, digital stream, video use, synchronized work, and compilation

work.

6.4) After returns, net sales of all products bearing the track “Dark Horse,” from

October 2013     to June     2018, totaled                .    (CAPITOL00923;

CAPITOL1101-1103; CAPITOL01133). This amount is broken down as follows:



Physical albums (Thirteen tracks)

Physical albums (Sixteen tracks)

Download albums (Thirteen tracks)

Download albums (Sixteen tracks)

Download albums (Two tracks)

Single Tracks (Downloads and Streams)

Domestic Licensing Income

Ancillary Income (Tour)

TOTAL



6.5) Capitol Records sells physical albums as follows. The artist makes a master

recording in the studio from which actual sales units are imprinted by an

independent entity (Drellishak Dep. 59:15-17). Manufacturing is administered by


                                        16


                                     EXHIBIT 9
                                     PAGE 191
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 192 of 394 Page ID
                                    #:5891


Universal Music Logistics (“UML”) (Id. 59:1-8), which receives from the label a

designated rate card payment per CD. (Id. 67:2-4)              UML pays the actual

manufacturer directly (Id. 60:4-14).

6.6) after manufacturing, the albums are then moved into inventory through

UMG’s distribution service (Universal Music Group Distribution) that administers

the process of getting it into record stores. (Id. 85: 13-23) A customer then places

an order through an EDI transaction to the sales order processing system.        The

sales order processing system records the sales in the general ledger (Drellishak

Dep. 22:1-7). After distribution, returns of physical product are credited to the

buyer (Id. 23:15-18). The label collects all due revenues from physical sales, and

distributes royalties and other expenses to the appropriate parties.

6.7) For sales of digital product, the label sends the file directly to the digital

service provider (e.g., Apple iTunes, Spotify, Amazon). The service provider

makes the track available to users through downloads or streaming. (Id. 36:6-10,

37:3-8). There are no additional costs of production or distribution for digital

product. The service provider pays for the actual download or stream revenues that

can be shared with the artist. Publishers collect copyright royalties from the sale of

downloads through separate payment arrangements with the digital service

provider.




                                          17


                                       EXHIBIT 9
                                       PAGE 192
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 193 of 394 Page ID
                                    #:5892


6.8) Capitol Records earned licensing income for ringtones, ring backs, digital

streams, video uses, synchronized works (uses that integrate the music with

scripted video or live background), and compilations (use of the track on different

albums) (Id. 42:11-15).

6.9) Capitol Records earned ancillary income from revenues received for sale of

the Prismatic World Tour DVD (Id. 55:15-18).

6.10) Unreported to date are the licensing fees for sales to foreign markets. If

foreign sales are recoverable, international revenues should be adjusted upward to

reflect this licensing total. I reserve the right to amend this report if additional

information on these revenues becomes available.

6.11)To be conservative, I have included only the lower revenue estimates listed

above, but reserve the right to include foreign revenues if the Court rules that it is

appropriate to include any component of foreign sales in the calculation.

6.12) I do believe that each amount itemized above implicates a product or service

that in some way involves the use of the infringing musical composition “Dark

Horse,” as reproduced on a master recording by Capitol Records.




                                         18


                                      EXHIBIT 9
                                      PAGE 193
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 194 of 394 Page ID
                                    #:5893


7. ROYALTY PAYMENTS

7.1) Royalties for “Dark Horse” were earned by the lead artist Katy Perry, featured

artist Juicy J producers Dr. Luke, Max Martin, and Circuit, and co-writers Katy

Perry, Juicy J., Dr. Luke, Max Martin, Circuit, and Sarah Hudson.

Lead Artist Royalties

7.2) Recording artist Katy Perry appears as the lead artist on the track “Dark

Horse.” The track was originally released on September 17, 2013 as the second

promotional single (i.e., radio) from the album Prism (2013). The album was later

released on October 18, 2013. The single was released for general sales on

December 17, 2013.

7.3) As the lead artist, Ms. Perry earned artist royalties specified in her contract

with Capitol Music Group (a division of Capitol Records). (CAPITOL00001-

00061). Her contract was first established on June 20, 2007 and amended on

December 13, 2012.

7.4) Per the amended agreement, Ms. Perry earned artist royalties for what I

believe to her Third Committed Album, Prism (Contract, Section 6). Ms. Perry

earned a royalty rate of          based on all sales of the album in the U.S. and

Canada; while foreign sales in the U.K./Eire and Rest of Territory were

respectively valued at      and        of the above specified rate. The royalty for




                                         19


                                       EXHIBIT 9
                                       PAGE 194
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 195 of 394 Page ID
                                    #:5894


net streaming sales was specified at        of total revenues received (not including

eligible non-interactive services covered by Sound Exchange (see next).

7.5) Ms. Perry also earned artist royalties for her share of eligible transmissions

performed on non-interactive digital services collected and distributed by Sound

Exchange (per eligibility requirements established by the Digital Performance

Rights in Sound Recording Act of 1996, 17 U.S.C. 114)

7.6) Ms. Perry also received a flat payment of               as an upfront payment

for artist rights related to a DVD release of her full Prismatics concert that she

performed in Sydney Australia (KP000239-252), as well as a product royalty of

         (CAPITOL01193-7). The song “Dark Horse” appeared on the playlist of

this concert (Id.).

7.7) Some amount of Ms. Perry’s artist royalties were recouped by the label to

cover its production and marketing costs for her album (Contract, Section 4), or

paid out to her designated producers per independent contract. (Infra, Producer

Royalties and Section 8)

7.8) Finally, Ms. Perry earned copyright royalties for her share as a writer in the

musical composition This work is regarded to be a controlled composition because

Ms. Perry is also the lead artist on the album.

7.9) I have not reviewed any written contracts that Ms. Perry (or any other writer)

may have signed as a copyright owner of the song “Dark Horse.” As a matter of


                                          20


                                       EXHIBIT 9
                                       PAGE 195
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 196 of 394 Page ID
                                    #:5895


industry custom and practice, I believe that Ms. Perry received a reproduction rate

of             per sold track, pro-rated for her respective share of the composition

(    , see 7.18) and a possible reduction for her appearance in a controlled

composition.



Featured Artist Royalties

7.10) As a featured artist on the track and video, Juicy J earned artist royalties

specified in a separate contract with Katy Perry. Artist royalties were paid in flat

sums for his work on the recorded track and the video.               (BMG000257-

BMG000275).

7.11) Juicy J also earned royalties for some share of royalties for use of the

recorded track on Sound Exchange. .

7.12) Finally, Juicy J earned copyright royalties for his share as a writer in the

musical composition



Producer Royalties

7.13) Co-producers of the recorded track “Dark Horse” were Dr. Luke, Max

Martin, and Cirkut who were initially credited with equal shares of producer

royalties. I believe that the co-producers may have arranged additional transfers

among themselves.


                                          21


                                       EXHIBIT 9
                                       PAGE 196
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 197 of 394 Page ID
                                    #:5896


7.14) Katy Perry entered into two producer contracts on August 31, 2013 (Dr.

Luke, Cirkut; Contract, KP000183-209; Max Martin Contract, KP000210-236).

These contracts established that the producers were paid a share of artist royalties

otherwise due to Ms. Perry from physical and digital sales.

7.15) Payments to Dr. Luke and Cirkut for produced tracks on the album Prism

were established as follows (Contract, Sections 3-4). The two producers together

received upfront a non-recoupable payment of                  a     percent royalty

based on physical sales valued at the published price to dealers (“PPD”) of the

album, a         royalty based on digital sales valued at the same PPD, and      of

artist royalties for licensing of video. All royalty amounts were suitably pro-rated

for the number of participating tracks on the album and the producer’s royalty

relative to the artists. Dr. Luke and Cirkut were also to have received a share of

           of Perry’s due artist royalties paid at Sound Exchange, (Contract,

Appendix B, KP000204). Dr. Luke and Cirkut seem to have further divided their

due royalties in a manner of which I am not aware.

7.16) Payments to Max Martin for produced tracks on the album Prism were as

follows (Contract, Sections 3-4). Max Martin received upfront a non-recoupable

payment of          ,a        percent royalty based on physical sales valued at the

PPD of the album, a         royalty based on digital sales valued at the same PPD,

and         of artist royalties for licensing of video. All royalty amounts were


                                        22


                                      EXHIBIT 9
                                      PAGE 197
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 198 of 394 Page ID
                                    #:5897


suitably pro-rated for the number of participating tracks on the album and the

producer’s royalty relative to the artists. Max Martin was also to have received a

share of             of Ms. Perry’s due artist royalties paid by Sound Exchange

(Contract, Appendix B, KP000230).



Songwriter Royalties

7.17) Co-writers of the musical composition “Dark Horse” are listed as Dr. Luke,

Max Martin, Cirkut, and Sarah Hudson, as well as aforementioned artists Katy

Perry and Juicy J. I have not reviewed any relevant publisher contracts that

Capital Records signed with any writer or his/her publisher entity.

7.18) Based on information made available from the performing rights

organization Broadcast Music Inc., I believe that the writer shares of the copyright

in the composition “Dark Horse” are as follows: 2

       Katy Perry:
       Dr. Luke:
       Max Martin:
       Cirkut:
       Sarah Hudson:
       Juicy J:


2
 The same numbers appear as writer shares reported on Katy Perry’s artist contract with Juicy J
(Jordan Houston). See also Email from Harold Papineau to Jermi Thomas, et al., Re: URGENT:
Juicy – Dark Horse Splits, January 28, 2014.

                                              23


                                          EXHIBIT 9
                                          PAGE 198
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 199 of 394 Page ID
                                    #:5898


7.19) As a co-writer of the musical composition “Dark Horse,” each listed writer

earned royalties from the mechanical and digital reproductions of the song in

albums and singles, public performances of the song in broadcast, digital, and

general media venues, and third-party licensing of the song.

7.20) Per industry custom and practice, record labels generally pay songwriter

royalties for reproductions, synchronization, and compilation uses to each writer

through his/her designated publisher.

7.21) Each publisher designated a separate collection entity to administer the

accounting for its incoming royalty payments. Each royalty administrator is paid a

share of collected revenues as payment for its administrative service.

7.22) Distinguished from other writer royalties, performance royalties are collected

and administered by performing rights organizations (PRO), such as ASCAP (Dr.

Luke, Max Martin, Cirkut, Perry, and Sarah Hudson are members) and BMI (Juicy

J is an affiliate). The PRO pays some share (usually 50%) of the royalty amount

directly to the songwriter. The remainder of the royalty is paid to the writer’s

designated publisher.

7.23) Based on the above, songwriter claims in the copyright of “Dark Horse” are

summarized as follows:




                                          24


                                        EXHIBIT 9
                                        PAGE 199
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 200 of 394 Page ID
                                    #:5899

Writer          Publisher             Administrator        PRO      Share

                When I'm Rich
                You’ll Be My          Warner
Katy Perry      Bitch                 Chappell          ASCAP

                Kasz Money
Dr. Luke        Publishing            Kobalt Songs      ASCAP

                Kasz Money
Max Martin      Publishing            Kobalt Songs      ASCAP

                Kasz Money
Cirkut          Publishing            Kobalt Songs      ASCAP

Sarah
Hudson          Prescription Songs Kobalt Songs         ASCAP

                                      BMG
Juicy J         DeeEtta Music         Chrysalis            BMI



8. ROYALTY AMOUNT: 2013-2018

8.1) Katy Perry, Juicy J, Dr. Luke, Max Martin, Cirkut, and Sarah Hudson earned

writer, artist, and/or producer royalties in connection with their contributions to the

song and track “Dark Horse.”.

Katy Perry

8.2) Defendant Katy Perry was a co-writer and primary artist of “Dark Horse”.

As described in Section 7, her due collections accrued through her publishing

entity When I’m Rich You’ll Be My Bitch, (as administered and collected by

Warner Chappell Music) performing rights organization ASCAP, and artist

                                          25


                                       EXHIBIT 9
                                       PAGE 200
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 201 of 394 Page ID
                                    #:5900


collecting society Sound Exchange. She also earned a payment of                  for

licensing rights to her Prismatics concert performed in Australia

8.3) Based on the most recent records provided to me (KP000239-252, KP000278-

279), Ms. Perry received net royalty payment of                     , broken down as

follows.



Publisher Royalties (through Kobalt Songs):                 (2013H2 – 2018H1)

Performance Royalties (through ASCAP):                       (2014M4 – 2019:M4)

Sound Exchange Royalties:                                   (2014M3 - 2019M1)

Artist Royalties:                                             (2013H2 – 2018H1)

Video Royalties:

Video Upfront

Total:



Juicy J

8.4) Defendant Juicy J was a co-writer and featured artist of “Dark Horse”. As

described in Section 7, collected amounts accrued through his publishing entity

Dee Etta Music (as administered and collected by BMG Rights Management),

performing rights organization BMI, and artist collecting society Sound Exchange.




                                         26


                                      EXHIBIT 9
                                      PAGE 201
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 202 of 394 Page ID
                                    #:5901


8.5) Per a direct contract with Katy Perry (KP00032), Juicy J also received directly

from Ms. Perry a flat payment of            for his vocal appearance on the recorded

track “Dark Horse”, and a flat payment of            for his appearance on the video.

8.6) Based on the most recent records provided to me, Juicy J’s total royalties

amounted to              , which were broken down as follows:



Publisher Royalties (through BMG Chrysalis)                    (2014Q2 – 2018Q2)

Performance Royalties (through BMI):                           (2013Q3 – 2018Q1)

Sound Exchange Royalties :                                     (2013Q4 – 2018Q3)

Artist Royalties (through Katy Perry):

Total



Dr. Luke

8.7) Defendant Dr. Luke was a co-writer and co-producer of “Dark Horse”.          As

described in Section 7, collected amounts accrued to his publishing entity Kasz

Money Publishing (as administered and collected by Kobalt Songs Music

Publishing), production entity Kasz Money, Inc., performing rights organization

ASCAP, artist collecting society Sound Exchange, and shared video royalties.

8.8) Based on the most recent records provided to me, Dr. Luke’s reported

royalties amounted to               , which were broken down as follows:


                                          27


                                         EXHIBIT 9
                                         PAGE 202
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 203 of 394 Page ID
                                    #:5902



Publisher Royalties (through Kobalt Songs):                (2013Q4 – 2018Q2)

Production Royalties (through Kasz Money):                (2013Q4 – 2018Q2)

Performance Royalties (through ASCAP):                     (2014Q1 – 2018Q3)

Sound Exchange Royalties:                                 (2015Q2 – 2018Q4)

Video Royalties                                          (2017Q2 – 2018Q2)

Total



Max Martin

8.9) Defendant Max Martin was a co-writer and co-producer of “Dark Horse”. As

described in Section 7, collected amounts accrued to his publishing entity MXM

Music, Inc. (as administered and collected through Kobalt Songs Music

Publishing), production entity Maratone AB, Inc., performing rights organization

ASCAP, and artist collecting society Sound Exchange and shared video royalties.

8.10) Based on the most recent records provided to me, Max Martin’s gross

royalties amounted to              , which were broken down as follows



Publisher Royalties (through Kobalt Songs):                 (2013Q4 – 2018Q2)

Production Royalties (through Maratone, AB):                (2013Q4 – 2018Q2):

Performance Royalties (through ASCAP):                      (2013Q3 – 2017Q4)


                                       28



                                    EXHIBIT 9
                                    PAGE 203
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 204 of 394 Page ID
                                    #:5903


Sound Exchange Royalties:                                                            (2014Q2 – 2018Q3)

Video Royalties:                                                                (not available)

Gross Royalty



8.11) I am advised that parties stipulate that                         of Max Martin’s gross royalties

were paid to his administrator Kobalt Songs Music Publishing, and an additional

      was diverted for legal and management costs.                          His net royalty was then
                   3




Cirkut

8.12) Defendant Cirkut was a co-writer and co-producer of “Dark Horse.”                                       As

described in Section 7, collected amounts accrued to his publishing entity

Oneiorology, Inc., (as administered and collected through Kobalt Songs Music

Publishing), production entity Kasz Money Inc., performing rights organization

ASCAP and artist collecting society Sound Exchange.

8.13) Based on the most recent records provided to me, Cirkut’s total royalties

amounted to                       , which were broken down as follows:



Publisher Royalties (through Kobalt Songs):                                           (2013Q4 – 2018Q3)

3
 Per Stipulation, April 2019, costs include management commission of      of gross          ) and legal and
administrative fees of     of gross (          ).

                                                      29


                                                  EXHIBIT 9
                                                  PAGE 204
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 205 of 394 Page ID
                                    #:5904


Production Royalties (through Kasz Money):                  (2013Q4 – 2018Q2)

Performance Royalties (through ASCAP):                     (2013Q3 – 2018Q1)

Sound Exchange Royalties:

Video Royalties:                                          (2017Q2 – 2018Q2)

Total



Sarah Hudson

8.14) Defendant Sarah Hudson was a co-writer of “Dark Horse”. As described in

Section 7, collected amounts accrued to her publishing entity Prescription Songs

(as administered and collected through Kobalt Songs Music Publishing) and

performing rights organization ASCAP.

8.15) Based on the most recent records available to me, Ms. Hudson’s total

royalties amounted to             , which were broken down as follows (without

dates):



Publisher Royalties (through Kobalt Songs):

Performance Royalties (through ASCAP): :

Total

8.16) With the exception of Max Martin, all royalty amounts reported above are

gross receipts before deduction for any administrative costs by any entity. Based


                                        30


                                    EXHIBIT 9
                                    PAGE 205
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 206 of 394 Page ID
                                    #:5905


on the specific data that I may yet review and verify, I reserve the right to amend

for any suitable deductions that are proven to be paid to administrators.

8.17) Copyright royalties may accrue only to a songwriter’s share of the work, and

not to artists and publishers. In the above charts in this Section, copyright royalties

to each of six writers include only his/her publisher royalties and performance

royalties.

8.18) Before administration fees, total copyright royalties for the six writers above

sum to                 . This amount can form the basis of a calculation for actual

damages that Plaintiffs would have earned had their rights been properly licensed.

If Plaintiffs are entitled to 15 percent of the total, actual damages are then




9. IMPORTANCE OF SONG DARK HORSE

9.1) The album Prism was a leading album that earned over

         in sales and licensing for the label Capitol Records. The song Dark Horse

was critically important to the success of this album. This is documented in and

demonstrated by the appearance of the song in concert tours, radio promotion,

video use, and commercial charts.



      Concert Tours


                                          31


                                       EXHIBIT 9
                                       PAGE 206
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 207 of 394 Page ID
                                    #:5906


9.2) Record labels generally market new releases by supporting artist tours related

to the new album. In the course of her professional career with Capitol Records, I

believe that Katy Perry performed in five Concert Tours under the terms specified

in her Original Agreement with the label entered in 2007.

9.3) Ms. Perry’s most successful tour of the five tours was the Prismatic World

Tour, which promoted her album release of Prism. The tour ran from May 2014 to

October 2015 and visited Europe, North America, Australia, Asia and South

America.

9.4) The Prismatic World Tour in 2014-2015 grossed more than $204.3 million

from 151 shows with a total attendance of 1,984,503. The Sydney November 28th

concert was recorded for her second live album: The Prismatic World Tour Live,

which was released two weeks after the tour ended. The setlist for the Prismatic

World Tour contained twenty songs,

   1. “Roar”

   2. "Part of Me"

   3. "Wide Awake"

   4. "This Moment" / "Love Me"

   5. "Dark Horse”

   6. "E.T."

   7. “Legendary Lovers"


                                        32


                                     EXHIBIT 9
                                     PAGE 207
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 208 of 394 Page ID
                                    #:5907


   8. "I Kissed a Girl’

   9. "Hot n Cold"

   10."International Smile" / "Vogue”

   11."By the Grace of God"

   12."The One That Got Away" / "Thinking of You"

   13."Unconditionally"

   14."Walking on Air"

   15."It Takes Two"

   16."This Is How We Do" / "Last Friday Night (T.G.I.F.)"

   17."Teenage Dream"

   18."California Gurls"

   19."Birthday"

   20."Firework"

9.5) Twelve of twenty songs on the setlists for the Prismatic World Tour appeared

on the Prism album:        “Roar,” “This Moment,” “Love Me,” “Dark Horse,”

“Legendary   Lovers,”      “International    Smile,”   “By   the   Grace   of   God,”

“Unconditionally,” “Walking on Air,” It Takes Two” (Prism Deluxe), “This Is

How We Do,” and “Birthday.” “Dark Horse” was one of the twelve songs.




                                            33


                                       EXHIBIT 9
                                       PAGE 208
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 209 of 394 Page ID
                                    #:5908


9.6)   Ms. Perry also performed “Dark Horse” for fourteen additional live

performances, including the 56th Grammy Awards on January 26, 2014 in Los

Angeles.

       Radio Play

9.7) In documents provided by the Defendant Capital Records itself

(CAPITOL01034—1098), the label released five promotional singles from Prism

for radio play before and after the release of the album on October 18, 2013.

9.8) In the order of initial release, the five promotional singles were as follows:

          Song         Date of 1st    Radio         # of       # of        Audience
                          play        Spins       Stations    Markets
   Roar                8/26/2013     770,436         3          3          5.2 billion
   Dark Horse          9/22/2013     930,186         29           24       6.3 billion
   Unconditionally     10/22/2013    149,963         10           10       820.4
                                                                           million
   Birthday            4/20/2014     141,266         20           19       775
                                                                           million
   This Is       How   8/05/2014      55,024         15           15       262.3
   We Do                                                                   million


9.9) The chart is organized as follows.

       Column 1: Name of songs performed on radio.
       Column 2: Date of first airplay
       Column 3: Radio Spins: Each broadcast play is one recorded radio spin
       Column 4: Stations: Number of Individual Broadcast Stations



                                          34


                                      EXHIBIT 9
                                      PAGE 209
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 210 of 394 Page ID
                                    #:5909


      Column 5: Markets: Number of Unique Geographic Markets (Some markets
can have more than one station performing the song
      Column 6: Number of Spins Multiplied by the Market Population
9.10) Of the five listed songs released for promotional radio play, only two e –

Roar and Dark Horse -- -- were released for radio play before the album was

released (October 18, 2013).

9.11) Along with “Unconditionally” (released October 22, 2013), “Roar” and

“Dark Horse” have the most important commercial appeal because they were used

to promote and generate momentum for the album release of Prism... The two

remaining singles “Birthday” and “This is How We Do” were introduced well after

the album made its debut, and most album copies were sold.

9.12) Of the three most important songs the track “Dark Horse” accounted for

50.2 percent of all radio spins, 69.0 percent of all radio stations, 64.9 percent of

all geographic markets, and 66.6 percent of all audience listens since its first play.

9.13) From its first release on September 21, 2013, the track “Dark Horse” came

to play on twenty-nine stations, twenty-three of which were of the Top 40 format,

which has the most important commercial appeal. Seven of the top ten Top 40

stations were located in Los Angeles (rank 2), Chicago (3), San Francisco (4),

Dallas (5), Washington (7), Atlanta (8), and Boston (10). Geographic locations for

other Top 40 stations included Detroit (12), Seattle (13), San Diego (17), and

Tampa (19)

                                          35


                                       EXHIBIT 9
                                       PAGE 210
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 211 of 394 Page ID
                                    #:5910


9.14) The prereleases for “Roar” and “Unconditionally” were more modest in

scope. From its first play on August 26, 2013, the prerelease “Roar” came to

appear on satellite provider Sirius XM (October 11, 2013) and local stations in

Washington, DC (alternative format, August 26, 2013) and Montgomery, Alabama

(urban format, September 21, 2013).

9.15) The song “Unconditionally” played on ten stations in ten markets (six adult

contemporary format, three alternative format, one rhythmic format, and zero Top

40). As pointed out above, these spins of “Unconditionally” occurred between

October 22, 2013 and December 31, 2013 – after the release of the album on

October 18, 2013.

9.16) From a commercial perspective, the evidence from radio plays demonstrates

that “Dark Horse” was a leading promotional song on the album – if not the most

important.

      Streams and Videos on Chartmasters

9.17) Chartmasters is a rating service in the record industry that charts the

popularity of new albums and tracks among digital audiences.




                                          36


                                       EXHIBIT 9
                                       PAGE 211
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 212 of 394 Page ID
                                    #:5911


9.18) Using a special analytic technique,4 Chartmasters identified the twelve most

popular tracks ever released by the recording artist Katy Perry until the present

9.19) The tracks “Dark Horse” (3,660,000 AES) and “Roar” (3,640,000 AES) are

the only listed tracks from Katy Perry’s album Prism. These two tracks share first

and second place among the most popular twelve tracks from the artist. This

ranking confirms the commercial importance of the track “Dark Horse”.

9.20) Chartmaster confirmed the history of the five promotional singles from

Prism as they played on digital streaming services, such as Spotify.




           Song                  First Digital Stream               Streams
           Roar                        9/5/2013                     591,660
      Unconditionally                 11/20/2013                    223,360
        Dark Horse                    2/20/2014                     806,512
         Birthday                     4/10/2014                     160,547
    This Is How We Do                 7/31/2014                     257,370


9.21) Judged by relative popularity on all streaming services, “Dark Horse”

garnered the most listeners (806,512 streams), while “Roar” came in more distant

second (591,660).

4
 Chartmasters estimates the importance of tracks by calculating album equivalent
sales (AES). Album equivalent sales are generated from weighted sums of
physical single sales, downloads, and streaming
                                         37


                                      EXHIBIT 9
                                      PAGE 212
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 213 of 394 Page ID
                                    #:5912


9.22) Of all sixteen tracks on Prism, the album hit a total of 2,352,447,000

streams The share of this total for “Dark Horse” is 34.2 percent of the total

9.23) Chartmaster also confirmed the history of the five promotional singles as

they appeared on YouTube videos that were officially released by Capitol Records,

with the input of Katy Perry and her team (Perry, Dep. 43:22-24, 46:1-2). As Ms.

Perry explains, video tracks are chosen based on the belief (i.e., gamble and

reaction) that the particular song is “bubbling”; i.e., appealing (44:21-25):

            Song                         First                        Views
            Roar                        9/5/2013                    2,645,384
      Unconditionally                 11/20/2013                     505,833
        Dark Horse                     2/20/2014                    2,369,953
          Birthday                     4/10/2014                     334,755
    This Is How We Do                  7/31/2014                     682,581


9.24) Judged by relative popularity on YouTube, “Roar” garnered the most viewers

and comments, while “Dark Horse” came in a very close second.

9.25) The sixteen tracks from Prism together attracted on YouTube a total of

6,610,133,000 video views. The share of this total for “Dark Horse” was 35.9

percent of the total.

9.26) Based on my review of data from concerts, radio play, streams, and video

views, I believe that “Dark Horse” was one of the most important commercial

songs on the album Prism, if not the most important. Given the demonstrated

                                          38


                                       EXHIBIT 9
                                       PAGE 213
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 214 of 394 Page ID
                                    #:5913


importance of the song “Dark Horse” to generating sales of the Prism album, any

method of apportioning album or concert revenues to “Dark Horse” by simply

dividing by total sales by the total number of tracks or songs is not an economic

means of valuing its relative worth. I believe that Capital Records has made such a

valuation error by the track valuation that it deploys on Prism (CAPITAL1101-3;

see also Drellishak passim)



10. COSTS AND APPORTIONMENT

10.1) As a co-defendant, Universal Music Group would bear the burden of

proving costs and providing an apportionment technique for valuing infringing and

non-infringing components of any record release through Capitol Records of the

single “Dark Horse” and the album Prism.

10.2) Based on documents that UMG provided and the Deposition of Edward

Drellishak, I believe that UMG might attempt to deduct from sales and licensing

revenues cost all components related to paid royalties, manufacturing costs,

distribution costs, marketing costs, and overhead.

10.3) Defendant costs generally are deductible only if they can be directly related

to the actual release of the product. Claimed deductions cannot represent some

apportionment of a common or historic cost that would have been incurred

regardless.


                                         39


                                      EXHIBIT 9
                                      PAGE 214
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 215 of 394 Page ID
                                    #:5914


10.4) Publisher royalties for rights in musical compositions can be a legitimate

deduction from label revenues that arose from sales and licensing of recorded

material bearing the infringing work. Amounts that Capitol Records claims to have

paid to copyright owners should correspond to amounts received by writers,

publishers, and administrators.

10.5) As the recording artist, Katy Perry also earned from Capitol Records a

royalty as a recording artist after the label recovered amounts for production and

marketing. From her net royalties, Ms. Perry also directed payments to featured

artist Juicy J and co-producers Dr. Luke, Max Martin, and Cirkut. All royalty

deductions should correspond with payments received by another beneficiary.

10.6) I believe that Defendant UMG might attempt to deduct from sales revenues

received through Capitol Records the manufacturing costs and artwork design for

all physical units sold. However, manufacturing costs are not properly deductible

if they simply reflect rate card payment to any other internal entity owned by UMG

itself, such as Universal Music Logistics. Rather, reported payments to Universal

Music Logistics here would simply be transfers within the UMG entity and do not

reflect any truly incurred manufacturing expense paid to an outside entity. There

then could be a variance between the standard rate and the actual cost of operation.

(Drellishak Dep. 91:14-17).




                                        40


                                     EXHIBIT 9
                                     PAGE 215
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 216 of 394 Page ID
                                    #:5915


10.7) I believe that UMG might also attempt to deduct fees related to amounts

paid for distribution of its recordings. However, Capitol Records pays distribution

fees to an internal entity, Universal Music Group Distribution, based on a fixed

percentage of product revenues that does not reflect any truly incurred expense

outside of the Defendant corporation UMG. As explained above, transfer payments

within the UMG organization are not properly deductible. This may also implicate

handling, returns processing, refurbishment, and ancillary fees (Drellishak Dep.

70:11-72:18).

10.8) As explained above, record labels market new releases by a recording artist

through concert promotion, video production, and radio release.       Radio costs

would include amounts spent for promotion of the single through time buys,

promotional appearances, advertising, singles & shipping, and payments to

independent promoters. If Capitol Records can prove amounts related to infringing

material, costs are deductible. The label may not deduct marketing costs that it

later recouped previously from Ms. Perry’s artist royalties.

10.9) I also believe that UMG might attempt to deduct amounts related to an

apportionment of company overhead and related costs among units sold, including

the infringing recordings. Overhead costs would include the salaries of marketing

employees, among other things (Id. 115:3-5). The amounts are generally based

upon some formulaic assignment of common and/or historic costs, but without any


                                         41


                                      EXHIBIT 9
                                      PAGE 216
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 217 of 394 Page ID
                                    #:5916


causal relation to the infringing event. Assigned overhead expenses for the album

are portioned from total overhead for the first eighteen months of the album (called

the frontline, Id. 121; 19-24; 125:16-23). There is then no necessary relation

between apportioned costs and the infringing activity.

10.10) I am advised that the Defendants then bear the responsibility to identify all

deductible costs and to apportion the worth of “Dark Horse” from every sale or

licensing transaction on which the song appears, and must then present a credible

means of performing both assignments.          I reserve the right to contest any

suggested procedure.



11. CONCERT REVENUES

11.1)   Depending on the court’s final ruling on the recoverability of concert

revenues, I would expect to add to Katy Perry’s recoverable revenues a share of

her earnings from concerts in the U.S. where “Dark Horse” was performed. No

such information has been provided.

11.2) Within the appropriate recovery period, the court should compel Ms. Perry to

disclose all U.S. concerts where DARK HORSE was performed, the composite

play list of each concert, and her payments for each event.




                                         42


                                      EXHIBIT 9
                                      PAGE 217
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 218 of 394 Page ID
                                    #:5917


12. CONCLUSION

      The above conclusions constitute my personal independent assessment.

These conclusions will form the basis of my testimony should I be called at trial.

      Amounts are subject to change as more information becomes available.



                                                    /s/ Michael A. Einhorn
                                                         Michael A. Einhorn, Ph.D.

                                                                      May 14, 2019




                                         43


                                      EXHIBIT 9
                                      PAGE 218
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 219 of 394 Page ID
                                    #:5918




                                Appendix A

             Professional Resume of Michael A. Einhorn




                                      44


                                  EXHIBIT 9
                                  PAGE 219
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 220 of 394 Page ID
                                     #:5919


Michael A. Einhorn, Ph.D.                                                        973-618-1212


                                                                    MEDIA, TECHNOLOGY, COPYRIGHT




                                                  MICHAEL A. EINHORN

                                                    mae@mediatechcopy.com

                                                 http://www.mediatechcopy.com



      Michael A. Einhorn is an economic consultant and expert witness in the areas of intellectual
      property, media, entertainment, technology, trademarks, publicity rights, and product design.
      He received a B.A. from Dartmouth College, a Ph. D. in economics from Yale University, and
      is the author of Media, Technology, and Copyright: Integrating Law and Economics
      (Edward Elgar Publishers, 2004). He is also a former professor of economics at Rutgers
      University and adjunct professor at the Silberman School of Business (Fairleigh Dickinson
      University), a Senior Research Fellow at the Columbia Institute for Tele-Information, and the
      author of seventy professional and academic articles related to intellectual property and
      economic analysis.

      Dr. Einhorn has provided valuation services in the following areas as a consultant or expert
      witness:

      Trademarks, Trade Secrets, and False Advertising: Trademarks (Samsung Electronics,
      Dish Network, Madonna/Material Girl, Jakks Pacific, Kische USA, Oprah Winfrey/Harpo
      Productions, Avon Cosmetics, The New York Observer, the Kardashians/BOLDFACE
      Licensing + Branding, Wazu Holdings), trade secrets (The Weather Channel, Hasbro), and
      advertising (J. Walter Thompson/Banco Popular, Kia Motors, Coca Cola, General Automobile
      Insurance Company).

      Music: Recording artists (Led Zeppelin, U2, Madonna, 50 Cent, Usher, Rascal Flatts,
      LMFAO, Aimee Mann, Nappy Roots, Justin Moore, Xzibit, Nelly Furtado, George Clinton,
      Notorious B.I.G., D.L. Byron), record labels (Sony Music Holdings, Universal Music Group,
      Disney Music, Atlantic Records, Rhino Entertainment), producers (P. Diddy, Timbaland),
      publishers (Major Bob Publishing, Universal Music Publishing, Bridgeport Music, Hamstein
      Music, Chrysalis Music, Kobalt Music), performing rights organizations (SESAC), radio
      stations (WPNT in Pittsburgh), live venues (World Wrestling Entertainment), and estates (Bill
      Graham Archives, Tasha Tudor, Bernard Lewis).


                                            EXHIBIT 9
                                            PAGE 220
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 221 of 394 Page ID
                                    #:5920



    Video: Movies (Paramount/DreamWorks, Bold Films), cable programs (NBCUniversal),
    musicals (Zorro Productions) product placement (Paxson Productions), treatments (Burnett
    Productions), soundtrack (Warner Bros. Entertainment), TV programs Televicentro of Puerto
    Rico), satellite programming (Golden Channels Company of Israel), DVD videos (Steve
    Harvey), commercials (Gray Television Group), and cable operations (AT&T).
    Design, Apparel, and Art: Apparel (Target Stores, Carol Anderson, .Forever 21, Crew
    Knitwear, Joyce Leslie, Anthropologie), architecture (Sprint PCS, Home Design LLC, Murray
    Engineering, Turnkey Associates), medical illustrations (Pearson Education Services),
    photography (Harris Publications, Neil Zlozower, Dana Ruth Lixenberg), sculpture (Marco
    Domo), cartoons (A.V. Phibes, Melissa Flock), toys (Jakks Pacific), and commercial
    marketing (Kaufman Global).
    Publicity Rights and Estate Valuations: Names and likenesses (Reese Witherspoon, Steve
    Harvey, Woody Allen, Rosa Parks, Arnold Schwarzenegger, Sandra Bullock, Cameron Diaz,
    Diane Keaton, Zooey Deschanel, Yogi Berra), estate valuations (Tasha Tudor, Marlon
    Brando, Bernard Lewis).
    Cyberspace: Music services (Apple iTunes, Napster, MP3.com), proprietary software
    (Centrifugal Force, Frogsware), open source software (Jacobsen v. Katzer), electronic
    publishing (Pearson), video games (Activision), search engines (eUniverse), and domain names
    (eCommerce).
    Patents and Technology: Semiconductors (General Electric v. Kodak, Great Lakes v. Sakar,
    cellular (Cellebrite v. Micro Systemation), software (Jacobsen v. Katzer, Centrifugal Force v.
    Softnet), medical technology (Lemper v. Legacy, Graston v. Graham), clutch components
    (Nouis Technologies v. Polaris Industries), pet topicals (Nite Glow Industries Inc. v. Central
    Garden & Pet Company) and general patents (DeCordova v. MCG).
    Antitrust and Commercial Losses: Antitrust, breach of contract, and commercial injury in
    actions (Los Angeles Rams, AT&T, American Home Realty Network, California Scents,
    Safmor, Inc., Golden Channels Company of Israel, St. Joseph’s Regional Hospital (College
    Station, Texas)).




                                                  2




                                             EXHIBIT 9
                                             PAGE 221
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 222 of 394 Page ID
                                    #:5921



             REPRESENTATIVE CLIENTS
                 New York State Attorney General; New York

                 Fish & Richardson; Boston

                 Arnold & Porter; Washington

                 Baker & Hostetler; Cleveland

                 Palmer & Dodge; Boston

                 Hunton & Williams; Washington

                 Blecher & Collins; Los Angeles

                 Stokes Bartholomew Evans & Petree; Nashville

                 King & Ballow; Nashville

                 Frankfurt Kurnit Klein & Selz; New York

                 Lavely & Singer; Los Angeles

                 Davis and Gilbert; New York

                 Cowan DeBaets Abrahams & Sheppard; New York

                 Taft Stettinius & Hollister; Indianapolis

                 Sheppard Mullin Hampton & Richter; Los Angeles

                 Seyfarth Shaw; Los Angeles

                 Connolly Bove Lodge & Hutz; Wilmington

                 Blackwell Sanders Peper Martin; St. Louis

                 Lipsitz Green Faringer Roll Salisbury & Cambria; Buffalo



                                                        3




                                      EXHIBIT 9
                                      PAGE 222
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 223 of 394 Page ID
                                    #:5922
        LITIGATION ENGAGEMENTS



        Media and Entertainment


        Gray et al. v. Katy Perry et al. Central District of California, 2019, consultant,
        valuation of damages resulting from copyright infringement in Katy Perry’s song Dark
        Horse.

        Dan Marino v. Dante Barton and Will Guice, Pennsylvania Court of Common Pleas,
        2018, report and testimony, valuation of damages resulting from breach of contract
        among three songwriters claiming rights in Usher’s song Bad Girl.

        Robert W. Cabell v. Zorro Productions, Inc., et al., Northern District of California,
        report, estimated commercial damages resulting from infringement of copyright in a
        musical adaptation.

        Gray Television Group, Inc. v. Found Footage Festival, LLC, et al., Eastern District of
        New York, report, estimated commercial damages resulting from infringement of
        television programming

        Richard Dutcher v. Bold Films LLP, et al., Central District of Utah, 2017, report,
        estimated commercial damages resulting from copyright infringement of leading
        screenwriter in the movie Nightcrawlers.

        RCN Capital, LLC, et al. v. The Los Angeles Rams, LLC, et al., Eastern District of
        Missouri, 2017, report and deposition, breach of contract regarding use of rights to sell
        tickets in secondary markets.

        Michael Skidmore v. Led Zeppelin, et al., Central District of California, 2016, trial
        testimony, copyright infringement matter against rock group Led Zeppelin regarding
        classic song Stairway to Heaven.

        Joseph Cooper v. Broderick Steven “Steve” Harvey, Northern District of Texas, 2016,
        report and deposition, breach of contract matter regarding recorded films of
        comedian/actor Steve Harvey.
        Sidney Earl Swanson v. MJJ Productions, Central District of California, 2015, report,
        copyright infringement matter regarding a musical composition used in a sound
        recording Chicago by Michael Jackson.

        Original Appalachian Artworks, Inc. v. Jakks Pacific, Inc., International Institute for
        Conflict Prevention and Resolution, 2015, report and deposition, matter involving lost
        sales related to breach of contract for copyright owners of Cabbage Patch Kids.

        Alexander Graham-Sult and David Graham v. Bill Graham Archives, LLC, et al.,
        Northern District of California, 2015, report and deposition, valuation of copyrights and
        business concern resulting from fiduciary breach of the estate of rock concert
        producer Bill Graham.

        William L. Roberts (p/k/a Rick Ross), et al.4v. Stefan Kendal Gordy, Southern District of
        Florida, 2015, report, valuation of defendant enrichment resulting from infringement of
        a musical composition in a multi-platinum release (Party Rock Anthem) and a Kia
        automobile commercial.


                                            EXHIBIT 9
                                            PAGE 223
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 224 of 394 Page ID
                                    #:5923



    Cartagena Enterprises, Inc. v. J. Walter Thompson Co., et al., American Arbitration
    Association, 2015, report, valuation of damages resulting from infringement of
    prominent salsa composition in an advertising message by the leading advertising
    agency and the largest bank in Puerto Rico.

    Digital Satellite Connection v. Dish Network Corporation, et al., District of Colorado,
    2014, report and deposition, valuation of damages resulting from trademark
    infringement by national satellite provider.

    Ron Satija and Heather Lynette Mowder v. General Automobile Insurance Company,
    District Court of Northern Ohio, 2014, report, valuation of damages resulting from
    infringement of cartoon character The General in national advertising campaign.

    Daniel Moser v. Raymond Ayala (p/k/a Daddy Yankee), et al., District Court of Puerto
    Rico, 2014, report, valuation of damages resulting from infringing reproduction and
    performance rights in Daddy Yankee’s multi-platinum song Rompe.

    Dan Marino v. Usher Raymond, et al., Eastern District of Pennsylvania, 2013, report,
    valuation of damages resulting from infringing reproduction and performance rights in
    Usher’s song Bad Girl.

    Preston Asevedo v. NBCUniversal Media, et al., Eastern District of Louisiana, 2013,
    report, estimated damages for commercial artwork used on a Syfy cable television
    program Dream Machines.

    Ryan Lessem and Douglas Johnson v. Universal Music Group, Southern District of
    New York, 2013, report and deposition, valuation of damages involving copyright
    infringement in 50 Cent’s song How We Do, recorded by The Game.

    Montana Connection, et al. v. Justin Moore, Middle District of Tennessee, 2013, report,
    estimated damages for infringement in country hit song Backwoods on Justin Moore’s
    record album and concert performances.

    VMG Salsoul v. Madonna Louise Ciccone, et al., Central District of California, 2013,
    report, valuation of damages resulting from copyright infringement in Madonna’s song
    Vogue.




                                              5




                                          EXHIBIT 9
                                          PAGE 224
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 225 of 394 Page ID
                                    #:5924



    Interstar Holdings v. Truman Press, Superior Court of California, 2011, report, matter
    involving valuation of commercial losses resulting from breach of contract involving
    DVD movie Dawn of the Living Dead.

    Lutfu Murat Uckardesler, et al. v. Azteca International Corporation, et al., Central
    District of California, 2010, consultant, estimated damages resulting from
    infringement of treatment on internationally popular reality television show.

    Kernel Records Oy v. Timbaland, et al., Southern District of Florida, 2010, report,
    estimated damages resulting from copyright infringement of sound recording on multi-
    platinum Nelly Furtado song “Do It.”

    Anthony Lawrence Dash v. World Wrestling Entertainment, Inc., District of South
    Carolina, 2011, report, valuation of damages involving use of a copyrighted song in a
    highly promoted WrestleMania event.

    Rafael Vergara Hermosilla v. The Coca Cola Company, Southern District of Florida,
    2010, report and deposition, valuation of defendant profits resulting from infringement
    of song in international advertising campaign for the World Cup.

    Chris Lester v. U2, Apple Computer, and Universal Music Group, Central District of
    California, 2009, report and deposition, estimated damages from copyright infringement
    involving U2’s song Vertigo used in concerts and recordings.

    Serendip LLC, et al. v. Warner Bros. Entertainment, Inc., Central District of California,
    2009, report and deposition, estimated damages in copyright infringement on released
    DVD containing the soundtrack to A Clockwork Orange.

    D.L. Byron v. Rascal Flatts and Disney Corp., Southern District of New York, 2009,
    report, estimated copyright damages for settlement involving infringement of classic
    Pat Benatar composition “Shadows of the Night” by Rascal Flatts.

    Evilkid Productions v. DreamWorks LLC & Paramount Pictures, Southern District of
    New York, 2009, report, estimated damages and assisted settlement involving the
    unauthorized use of commercial art in the hit movie Transformers.

    Victor Lopez v. Daddy Yankee and Universal Music, Central District of California,
    2009, consultant on damages for album track used on multi-platinum release Barrio
    Fino.



                                               6




                                           EXHIBIT 9
                                           PAGE 225
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 226 of 394 Page ID
                                    #:5925




   Charles Watt v. Dennis Butler, et al., Northern District of Georgia, 2009, report,
   estimated copyright damages involving platinum release by rap group D4L.
   Michael A. Einhorn, Ph.D.
   The Jackson Sisters v. Universal Music Group, Superior Court of the State of
   California, 2008, consultant, assisted classic recording act for recovery of damages for
   unfair trade practices in use of legacy materials in sound recording.

   MCS Music America, Inc., et al. v. Napster, Inc., et al., Central District of California,
   2008, consultant to music publishers in copyright infringement matter involving limited
   downloads and subscription streaming by the digital music service Napster.

   Henry Carter v. Independent Productions, Inc., et al., Superior Court of Delaware,
   2008, consultant, royalty dispute among members of rock band George Thorogood
   and the Destroyers.

   Bridgeport Music, Inc. v. Smelzgood Entertainment, et al., Middle District of
   Tennessee, 2007, report and trial testimony, estimated damages for unauthorized use
   of George Clinton’s classic composition Atomic Dog on later infringing record album.

   TMTV Corp. v. Mass Productions, Inc., District of Puerto Rico, 2006, report and trial
   testimony, estimated damages resulting from copyright infringement of television
   program by producer and comedian Sunshine Logrono.

   Velocity Entertainment Group v. NBC Universal and Donald Trump, 2006, Los
   Angeles Superior Court, Los Angeles, California, consultant, valuation of treatment
   used in popular reality television show, The Apprentice.

   Bridgeport Music, et al. v. Crited Music., Middle District of Tennessee, 2006, report,
   estimated damages for copyright infringement of musical composition You’ll Like it
   Too.

   Thomas Turino, et al. v. Universal Music, et al., Central District of California, 2006,
   report and deposition, estimated damages resulting from copyright infringement in
   Christina Milian’s sound recording Dip It Low.




                                              7




                                          EXHIBIT 9
                                          PAGE 226
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 227 of 394 Page ID
                                    #:5926




   Bridgeport Music, et al. v. Universal Music, et al., Middle District of Tennessee, 2006,
   report and trial testimony, estimated damages for unauthorized use of three
   compositions and sound recordings on Notorious B.I.G. album produced by P.
   Diddy.

   TMTV Corp. v. Televicentro de Puerto Rico, Inc., District Court of Puerto Rico, 2005,
   report, estimated damages resulting from infringement of television program.

   The Royalty Network, Inc., et al. v. Activision, et al., Central District of California,
   2005, report, estimated damages for use of music on best-selling video game Streets of
   Los Angeles.

   Al Howard Productions, Inc. v. Paxson Productions, Central District of California,
   2005, report, estimated commercial damages for breach of contract involving product
   placements on prominent game show, Supermarket Sweeps.

   Mojo Music, et al., v. Walt Disney Records, Los Angeles Superior Court, 2004, report,
   valued synchronization rights in musical compositions used in Lion King 2.

   Willie Woods v. BMG Music/Atlantic Recording Company, et al., Eastern District of
   Missouri, 2004, report, valued damages for unauthorized use of musical compositions
   in a Nappy Roots’ multi-platinum song “Po Folks”.

   Darryl D. Lassiter, et al., v. Twentieth Century Fox Film Corp., Central District of
   California, 2004, consultant, regarding damages due for use of unauthorized screenplay
   in the movie Drumline.

   Sharon Haygood, et al. v. Coca-Cola, et al., 17th District Court of Tarrant County,
   Texas, 2004, report and deposition, calculated professional losses for gospel artist who
   suffered personal injury in automobile accident.

   Universal Music Publishing Group v. Fitness Quest, Inc., Northern District of Ohio,
   2003, report and deposition, estimated damages from copyright infringement of music
   soundtrack in an exercise video tape.

   Brought to Life v. MCA Records, Inc., et al., Southern District of New York, 2002,
   consultant, valued copyright damages in Mary J. Blige song “Family Affair”.



                                              8




                                          EXHIBIT 9
                                          PAGE 227
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 228 of 394 Page ID
                                    #:5927



   Michael A. Lowe v. Loud Records, Eastern District of Pennsylvania, 2002, report,
   valued damages for copyright infringement in musical track “X” produced by Dr.
   Dre.
   Aimee Mann v. UMG Recordings, Inc., et al., Central District of California, 2002,
   consultant, estimated sales displacement and loss of income resulting from the
   unauthorized release of compilation album.

   Jacques Loussier v. UMG Recordings, Inc., et al., Southern District of New York,
   2002, consultant, surveyed data regarding copyright infringement of improvisational
   composer by Eminem in song “Kill You”.

   Hamstein Music Group, et al. v. MP3.com, Inc., et al., Central District of California,
   2002, consultant, estimated damages for multiple infringements involving musical
   compositions.

   Chrysalis Music v. MP3.com, Inc., et al., Central District of California, 2002,
   consultant, estimated damages for multiple infringements of musical compositions.

   Major Bob Music, Inc., et al. v. MP3.com, Inc., Southern District of New York, 2001,
   report, estimated damages for unauthorized use of Garth Brooks’ musical catalog by
   digital library service.


   Trademarks, Trade Secrets, and False Advertising

   Helpful Hound, LLC, v. New Orleans Bldg. Corp., et al., Eastern District of Louisiana,
   2019, report, damages related to use of an infringing trademark used in a food
   market based in New Orleans.

   Computer Programs and Systems, Inc. et al. v. Wazu Holdings, Inc., et al., Southern
   District of Alabama, 2018, report and deposition. damages related to use of an
   infringing mark in a software application in medical technology.

   The Choice is Yours v. The City of Philadelphia, et al,        Eastern District of
   Pennsylvania, 2018, report, damages related to trademark infringement of worker
   training program




                                             9




                                         EXHIBIT 9
                                         PAGE 228
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 229 of 394 Page ID
                                    #:5928



   Kische USA, LLC v. Ali Simsek and Jane Doe Simsek, et al., Western District of
   Washington, 2017, report. damages related to trademark infringement and unfair
   competition from a competing distributor of imported apparel.

   VBS Distribution, Inc. et al. v. Nutrivita Laboratories, Inc., et al., Central District of
   California, report, 2017, damages related to false advertising and unjust enrichment
   involving dietary supplements.

   Mladen Pintur, et al. v. Helen Rogic, et al., Southern District of New York, report,
   2017, damages related to trademark infringement of business name

   Baskim Holdings, Inc. v. Two M, Inc. d/b/a Babe’s Cabaret, et al., District of Nevada,
   report and deposition, 2017, damages related to misuse of trademarked name.

   Healthmate International, Inc., v. Timothy W.T. French, et al., Western District of
   Missouri, report, 2016, damages related to false advertising and unfair competition.

   Elinor Shapiro v. Hasbro, Inc., Central District of California, 2016, report and
   deposition, infringement of trade secrets by toy manufacturer Hasbro.

   Milk Studios v. Samsung Electronics Co., Ltd., et al., Southern District of New York,
   2016, report, defense of Samsung Electronics in a trademark damage valuation.

   JMC Restaurant Holdings, Inc., et al. v. Marcelo Pevida, Inc., et al., Eastern District of
   New York, 2016, report and deposition, defense of trademark user in international
   restaurant market.

   House of Auth, LLC v. 721 Bourbon, Inc., District of Connecticut, 2016, report,
   regarding damages from trademark infringement of beverage

   Events Media, Inc. v. The Weather Channel, Inc., District Court of New Jersey, 2015,
   report and deposition, trade secret infringement by major cable network The
   Weather Channel.

   KLM & M, LLC, et al. v. VCP2 Augusta, P.C., et al., Southern District of Georgia,
   2015, report, valuation of damages related to trademark infringement by a medical
   practice.




                                              10




                                           EXHIBIT 9
                                           PAGE 229
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 230 of 394 Page ID
                                     #:5929



Simone Kelly-Brown v. Oprah Winfrey and Harpo Productions, Southern District of
New York, 2014, report and deposition, valuation of damages resulting from a
trademark infringement by Oprah Winfrey and Harpo Productions.

Who Dat?, Inc. v. Who Dat Shoppe, et al., Eastern District of Louisiana, 2014, report,
valuation of damages resulting from infringement of trademark of major regional
brand of apparel.

Vivid Entertainment, LLC v. Jose Baserva, Middle District of Florida, 2014, report,
valuation of damages resulting from infringement of business name in entertainment
chain

Benchmark Young Adult School v. Launchworks Life Services LLC, Southern District of
California, 2014, report, valuation of damages resulting from infringement of
plaintiff’s   business   name      by  competing      health    care    provider.

Kim, Khloe, and Kourtney Kardashian, and BOLDFACE Licensing + Branding v. By
Lee Tillett, Inc., Central District of California, 2013, report, valuation of damages
resulting from trademark infringement in cosmetics line KROMA by the Kardashian
sisters.

Original Gourmet Food Company, Inc. v. Jelly Belly Candy Company, District of New
Hampshire, 2013, report and deposition, regarding declaratory judgment to enforce
trademark rights for candy manufacturer.

East West LLC v. Caribbean Crescent, Inc., Northern District of Virginia, 2012, report
and deposition, valuation of damages involving use of a trademark and trade name by a
competitor in the food provision business.

Rock and Roll Religion v. Cels Enterprises, Central District of California, 2012, report,
valuation of damages resulting from infringement of trademark in women’s apparel.

PML Clubs v. Gold Suit, Inc., Northern District of Texas, 2012, report and deposition,
valuation of damages resulting from trademark infringement in the market for adult
cabaret establishments.

Super-Krete International v. Lafarge Group, 2013, opinion letter, regarding trademark
valuation of a cement product for a settlement conference between two parties.




                                           11




                                                EXHIBIT 9
                                                PAGE 230
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 231 of 394 Page ID
                                    #:5930



   Kilter, Inc. v. Avon Corporation, Southern District of New York, 2011, report and
   deposition, damage valuation of trademark infringement and misappropriation of
   intellectual property by major cosmetics company.

   L.A. Triumph, Inc. v. Madonna Louise Veronica Ciccone and Material Girl, Central
   District of California, 2011, report, valuation of damages from a trademark
   infringement in clothing line (Material Girl) owned by Madonna.

   Miller International, Inc. v. Clinch Gear, Inc., et al., District of Colorado, 2010,
   report, valuation of damages from a trademark infringement by a designer of martial
   arts apparel.

   Golf Cart World, Inc. v. Mike’s Golf Carts, Inc., Middle District of Georgia, 2010,
   report, estimated damages resulting from a trademark infringement in golf carts and
   hunting carts.

   Doctor’s Associates, Inc. v. QIP Holder, LLC and IFilm, Corp., District Court of
   Connecticut, 2008, consultant, reviewed expert materials in false advertising matter
   involving Subway and Quizno’s.


   Publicity Rights


   Alana Campos, et al. v. Metropolitan Bush Company, Sup. Ct. of the State of Ariz.,
   2019, report, valuation of damages resulting from use of name and images of ten
   glamour models by adult nightclub in Arizona..

   Timed Out v. Red Tie Gentlemen' Club,. No. Dist. of California, 2019, consultant,
   valuation of damages resulting from use of name and images of glamour models by
   adult nightclub in California.

   Hilary Hepner, et al. v. Déjà vu Services, Inc. et al., Eastern District of Michigan, 2018,
   report, valuation of damages resulting from use of images of eleven glamour models
   by adult nightclubs in Michigan.

   Irina Voronina, et al. v. Scores Holding Company, et al, Southern District of New
   York, 2018, report, valuation of damages resulting from use of images of fifty-one
   glamour models by a chain of adult clubs in New York City.



                                               12




                                           EXHIBIT 9
                                           PAGE 231
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 232 of 394 Page ID
                                    #:5931




    Jamie Edmondson et al. v. Caliente Resorts, LLC, et al. Middle District of Florida,
    2016, report and deposition, valuation of damages resulting from use of images of
    glamour models by adult resort in Florida.

    Reese Witherspoon v. Marketing Advantages International, Superior Court of California,
    2015, report, valuation of damages involving use of name and image of actress Reese
    Witherspoon in connection with online retailer.

    Jason Lezak v. Active Network, Superior Court of California, 2015, report, valuation
    of damages involving use of image of Olympic swimmer Jason Lezak in connection
    with online software application

    Sandra Bullock v. ToyWatch USA, Superior Court of California, 2013, opinion letter,
    valuation of damages involving use of image of actress Sandra Bullock in a
    commercial website for apparel accessory.

    Zooey Deschanel v. Steve Madden, et al., Superior Court of California, 2011, report and
    deposition, valuation of publicity rights of actress Zooey Deschanel used in line of
    women’s shoes.

    Michelle Pfeiffer, et al. v. CompUSA, Superior Court of California, 2011, report,
    valuation of publicity rights of Sandra Bullock, Michelle Pfeiffer, Diane Keaton,
    Mandy Moore, Cameron Diaz, and Kate Hudson in retail advertisements .

    Woody Allen v. American Apparel, Inc., Southern District of New York, 2009,
    consultant in valuation of reasonable damages in publicity rights of movie director
    Woody Allen used on urban billboards .

    Evgeni Petrosyan v. DIRECTV, Inc., Eastern District of New York. 2009, consultant
    regarding damages for infringement of publicity rights of comedian Evgeni Petrossian
    by satellite network.

    Arnold Schwarzenegger and Oak Productions, Inc. v. Recycled Paper Greetings, Inc.,
    et al., Superior Court of California, 2005, report, estimated damages in publicity rights
    case involving greeting card merchandise bearing image likeness of Arnold
    Schwarzenegger.




                                               13




                                           EXHIBIT 9
                                           PAGE 232
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 233 of 394 Page ID
                                    #:5932



    Lawrence “Yogi” Berra v. Turner Broadcasting System, Superior Court of New York,
    2005, consultant, valued publicity rights case involving the unauthorized use of
    personal name Yogi Berra in citywide advertising campaign.

    Rosa Parks v. BMG Music/Laface Records, et al., Eastern District of Michigan, 2004,
    deposition, valued publicity rights involving use of celebrity name Rosa Parks in a
    BMG album bearing the name and track Rosa Parks.

    Melina Kanakaredes v. Ouidad, Inc., Eastern District of Ohio, consultant, 2004;
    publicity rights case involving damages resulting from magazine articles bearing
    actress name Melina Kanakaredes. Apparel, Design, Art, and Photography

    Neil Zlozower and Barry Levine v. Motley Crue, Inc., Southern District of New York, 2017,
    report and deposition, infringement of copyrighted photographs of famous music group by
    touring company and merchandise sellers.

    Dana Ruth Lixenberg v. Bioworld Merchandising, Inc., et al., Central District of
    California, 2017, infringement of photos of Tupac Shakur and Notorious B.I.G. used on
    apparel sold in major retail chain.

    PK Studios, Inc. v. RLR Investments, LLC, et al., Middle District of Florida, 2016,
    report,   matter involving infringement of architectural plans in residential
    development.

    Idra Alta Mode, LLC v. D’Lymer, Inc. d/b/a Edwards Lowell, Central District of
    California, 2016, report, matter involving breach of contract in furrier operations.

    Hansel Oy v. US Department of Health and Human Services, et al., 2016, opinion
    letter, report, valuation of copyright damages in use of designs created by a Finnish
    technology company.

    Glen Craig v. Universal Music Group et al. Southern District of New York, 2016,
    report, infringement of copyrighted photographs of legendary artist B.B. King by
    parties related to his estate.

    Radix Textile, Inc. v. Anthropologie, Inc., et al., Central District of California, 2015,
    report, valuation of damages resulting from copyright infringement of apparel design
    by major clothing chain.




                                               14




                                           EXHIBIT 9
                                           PAGE 233
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 234 of 394 Page ID
                                    #:5933



    Klauber Brothers, Inc. v. Forever 21 Retail, Inc., et al., Central District of California,
    2015, report, valuation of damages resulting from infringement of copyrighted
    apparel design by a major apparel chain.

    Star Fabrics, Inc. v. Joyce Leslie, Inc., Central District of California, 2014, report,
     valuation of damages resulting from infringement of copyrighted apparel design by
     major retail chain.

    Ron Satija and Heather Lynette Mowder v. General Automobile Insurance Company,
    District Court of Northern Ohio, 2014, report, valuation of damages resulting from
    infringement of cartoon character The General in national advertising campaign.

    NTD Architects v. Baker Nowicki Design Studio, Southern District of California, 2013,
    report and deposition, estimated damages resulting from copyright infringement
    involving architectural plans.

    Sheila Lyons, DVM v. Robert Gillette, et al., District of Massachusetts, 2013, report,
    valuation of damages resulting from copyright infringement of professional training
    materials.

    Turnkey Associates v. Steph Weiand, et al., District of Iowa, 2012, report, estimated
    damages resulting from copyright infringement of architectural plans by severed
    employee in new professional concern.

    Murray Engineering v. Windermere Properties, et al., Southern District of New York,
    2012, report, estimated damages resulting from copyright infringement of architectural
    plans in New York residential building.

    Home Design, LLC v. Collard Properties, District of Colorado, 2012, report, valuation
    of damages and defendant profits in connection with copyright infringement of
    architectural plans in new residential development.

    U.S. Textile Printing v. Crew Knitwear, et al., Central District of California, 2010,
    report and deposition, estimated damages resulting from copyright infringement of
    textile design by retail chain.

    Melk Communications v. Pennsylvania Medical Society, et al., Eastern District of
    Pennsylvania, 2010, report, estimated damages resulting from fraud, misappropriation,
    and copyright infringement of commercial marketing materials.



                                               15




                                           EXHIBIT 9
                                           PAGE 234
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 235 of 394 Page ID
                                    #:5934




   Timpco v. Implementation Services, Southern District of Indiana, 2009, report,
   valuation of damages resulting from copyright infringement of commercial marketing
   materials.

   Malibu Textiles v. CABI, Inc., Southern District of New York, 2008, report and
   deposition, estimated damages for copyright infringement of eight apparel designs.

   Melissa Flock v. State of Florida, Division of Emergency Management, Northern
   District of Florida, 2007, report, estimated damages for copyright infringement of
   cartoon characters by the State of Florida.

   Neil Zlozower v. Harris Publications, Inc., Southern District of New York, 2006,
   report and deposition, valuation of lost photographic slides owned by famous
   photographer of rock group Metallica.

   Vera Bradley, Inc. v. Target Stores, Inc., Northern District of Indiana, 2006, report,
   valuation of unauthorized apparel design on swimwear distributed by Target Stores.

   Command Cinema Corp. v. VCA Labs, Inc., Southern District of New York, 2006,
   report, estimated commercial damages resulting from the destruction of master tapes
   bearing releases of two adult movies.

   Impala Lechner v. Marco-Domo Internationales Interieur, et al., Southern District of
   New York, 2004, consultant, estimated damages for copyright infringement of
   sculpture designs.

   Core Group P.C. v. Sprint PCS, American Arbitration Association, 2004, report and
   trial testimony, estimated damages for copyright infringement of architectural plans
   used in nationwide redesign of retail space operated by Sprint.



   Technology and Cyberspace

   Nite Glow Industries Inc., et al. v. Central Garden & Pet Company, et al., District of
   New Jersey, 2018, testimony at trial, estimation of damages related to patent
   infringement for pet goods products.




                                            16




                                         EXHIBIT 9
                                         PAGE 235
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 236 of 394 Page ID
                                    #:5935



   Nouis Technologies v. Polaris Industries, W. D. Wisc., 2015, report, matter involving
   patent infringement for clutch components in all-terrain vehicles.

   Brian Lemper, M.D. v. Legacy IP, LLC, Superior Court of Nevada, 2015, deposition,
   matter involving purported breach of contract in procuring patent application for
   medical technology.

   Cellebrite Mobile SyncRonization Ltd. v. Micro Systemation AB, Northern District of
   Virginia, 2014, report, estimated damages for copyright infringement of intelligence
   software designed to remove records from suspect cell phones.

   Scott E. D. Skyrm v. Newedge USA, LLC, FINRA Dispute Resolution #12-02346,
   2014, testimony, , valuation of damages resulting from copyright infringement of
   data format in online financial newsletter.

   Munhwa Broadcasting Corporation v. Media Journal, Inc., et al., Central District of
   California, 2014, declaration in support of plaintiff in anti-circumvention liability.

   Virtual Studios v. Beaulieu Group, LLC, Eastern District of Tennessee, 2013, report,
   valuation of damages involving copyright infringement of design software for virtual
   display of interior designs.

   TVB Holdings (USA), Inc. v. Tai Lake Communication, Inc., Central District of
   California, 2013, report, regarding economic harm created by circumvention device
   that breached access and copyright protection on Asian programming.

   James DeCordova v. MCG Nevada, Inc., Central District of California, 2012, report,
   valuation of damages resulting from patent infringement for a sleep-enhancing
   device.

   BanxCorp. v. Costco Wholesale Corporation, Inc., et al., Southern District of New
   York, 2012, report, valuation of damages resulting from infringing use of compilation
   data in an online banking service.

   Robert Jacobsen v. Matthew Katzer, Northern District of California, 2009, report,
   estimated damages in landmark copyright case involving copyright infringement of
   open source software created by world-renowned Berkeley professor.




                                              17




                                          EXHIBIT 9
                                          PAGE 236
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 237 of 394 Page ID
                                    #:5936



   Centrifugal Force, Inc. v. Softnet, et al., Southern District of New York, 2009, report,
   valuation of damages resulting from copyright infringement of operations software.

   Frogsware, Ltd. v. Viva Media, et al., Southern District of New York, 2009,
   consultant, assisted video game designer for recovery of damages resulting from a
   breach of contract and copyright infringement of video game software.

   Carpal Therapy, Inc., and David Graston v. Jennifer Graham, Esq., Marian County
   Superior Court of Indiana, 2008, report and deposition, estimated commercial losses for
   inventor of medical technology for loss of rights to intellectual property.

   Great Lakes Intellectual Property, Ltd. v. Sakar International, Inc., Western District of
   Michigan, 2006, report, valuation of reasonable royalties for patent infringement in a
   graphical user interface chip.

   Frederic H. Martini v. Pearson Education Services, Northern District of California,
   2005, report, estimated damages for website infringements of prominent illustrator by
   leading publisher of medical books.

   Sandi Gray, et al. v. eUniverse, Inc., et al., Eastern District of Texas, consultant, 2004;
   valuation for copyright infringement by digital provider of shared content.

   General Electric v. Kodak, 2002, consultant, assisted General Electric in valuation of
   semiconductor portfolio in patent infringement matter.

   RIAA v. MP3Board, Southern District of New York, 2001, report and deposition,
   involving the economic effects of search engines that post links to infringing material.

   Universal City Studios.Inc.,et al. v. Eric Corley, Southern District of New York, 2000,
   report and trial testimony, regarding economic effects of decrypting protective code
   established to protect copyrighted digital works.


   Private Valuations of Intellectual Property
   Juarez Foods, 2015, trademarks now controlled by Wise Foods, Atlanta.




                                               18




                                           EXHIBIT 9
                                           PAGE 237
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 238 of 394 Page ID
                                    #:5937



   Tom Binns Design, LLC, 2015, trademarks and copyrights controlled by the
   international jewelry concern Tom Binns Design, LLC.

   The Domain Names of eCommerce, IX Web Hosting, and Host Excellence. 2012,
   domain names and websites owned by online business.

   The Estate of Tasha Tudor, 2009, valued the worth of publishing royalties due to the
   estate of renowned author and illustrator.

   New York Observer. 2008, domain name of political blog.

   Greens Today, 2006, trademarks for greens health product.

   Bernard Lewis, 2005, future publishing royalties due to Princeton professor and writer
   of twenty four books on politics and history.

   Estate of Marlon Brando. 2005, consultant, valued worth of the Marlon Brando name
   for estate purposes.



   Commercial Losses, Wrongful Termination, and Personal Injury

   Jakks Pacific, Inc.    v. Wicked Cool Toys, LLC    and Jeremy Padawer, Supreme
   Court of the State of New York, 2017, report and deposition, valued commercial losses
   resulting from breach of contract and tortious interference.
    \
   Pansy Harris-Lane, M.D. v. Jersey City Medical Center, et al., Superior Court of New
   Jersey, 2017, report, valued professional damages resulting from disputed
   termination of mediicaldoctor

   Hasan Khushaim v. Tullow Inc. Superior Court of the State of Delaware, 2017, report,
   valued actual damages resulting from breach of contract regarding software design.

   Anti-Aging Essentials v. Brian T. Must, et al., Court of Common Pleas of Allegheny
   County, 2016, report, valued commercial losses resulting from manufacturing
   malfeasance.




                                            19




                                         EXHIBIT 9
                                         PAGE 238
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 239 of 394 Page ID
                                    #:5938




   DeMartino v. Belleville Board of Education, Superior Court of New Jersey, 2014, consultant,
   assisted defense counsel for courtroom preparation against plaintiff expert in wrongful
   termination case.

   Deborah Rollins and Luke Randall v. Sunrise Village, LLC, Superior Court of New
   Jersey, 2013, report, examined economic losses resulting from property negligence.

   Crystal Evans v. Meadowlands Hospital, Superior Court of New Jersey, 2012, report
   and testimony, examined economic losses resulting from medical malpractice.

   Christine Delurski v. Chester Stone, M.D., Superior Court of New Jersey, Morris
   County Court, 2012, report, estimated economic losses resulting from wrongful death.

   Carl Lawson v. K2 Sports U.S.A., et al, Superior Court of New Jersey, Monmouth
   County Court, 2012, report, estimated economic losses resulting from personal injury.

   Peter Piegdon v. H&S Bakery, Superior Court of New Jersey, Middlesex County
   Court, 2007, report and deposition, calculated economic losses from automobile
   accident.

   Dash Artist Management and Dash Entertainment Management v. Ruben Gomez, et al.,
   Southern District of Texas, 2004, report, calculated commercial losses for music
   manager arising from breach of contract.

   Florencia Flores, et al. v. Parkchester Preservation Company, et al., New York
   Superior Court, 2004 report, examined economic losses suffered by domestic worker
   from on-the-job injury.

   Safmor, Inc. v. Ministers, Elders, & Deacons of the Reformed Protestant Dutch
   Church of City of New York, New York Superior Court, 2005, report and deposition,
   calculated commercial losses for New York business foreclosed from use of its
   storefront sign.

   Sharon Haygood, et al. v. Coca-Cola, et al., 17th District Court of Tarrant County,
   Texas, 2004, report and deposition, calculated economic losses for gospel artist who
   suffered from personal injury.




                                               20




                                           EXHIBIT 9
                                           PAGE 239
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 240 of 394 Page ID
                                    #:5939



    Antitrust

    American Home Realty Network v. Edina Realty, District of Minnesota, 2014, report, examined
    antitrust liability involving group boycott of an online realty referral service

    Royal Benson, M.D. v. St. Joseph Regional Health Center, Central District of Texas, 2006,
    report and deposition, examined antitrust liability for vertical restraints in hospital
    admissions.

    United Magazine Company, Inc. v. Murdoch Magazine Distribution, Inc., et al.,
    Southern District of New York, 2004, report and deposition, examined antitrust
    damages in price discrimination matter involving magazine distributors.

    The Coalition for a Level Playing Field v. Autozone, Inc., et al., Eastern District of
    New York, 2003, report and trial testimony, examined antitrust damages in price
    discrimination matter involving auto part retailers.

    AT&T Corp. v. Winback and Conserve Program, Inc., et al., New Jersey District Court,
    2003, consultant, calculated commercial losses suffered by third party telecom provider
    for improper termination of AT&T wholesale service.
    California Scents v. Medo Industries, Inc., Central District of California, 2002, report,
    examined antitrust liability in matter involving the anticompetitive use of slotting
    allowances in retail outlets.
    Prime Communications, Inc. v. AT&T Corp., Eastern District of Massachusetts, 2002,
    report and deposition, examined liability in antitrust lawsuit involving vertical
    restraints in access to cable advertising.

    The Intimate Bookshop, Inc. v. Barnes and Noble, Inc., et al., Southern District of New
    York, 2001, report and deposition, examined economic issues in antitrust suit involving
    price discrimination in book retailing.

    SESAC v. WPNT, Western District of Pennsylvania, 2001, report and deposition,
    antitrust case involving the economic consequences of blanket licensing of musical
    compositions.

    Nobody in Particular, Inc. v. Clear Channel, Inc., District of Colorado, 2001,
    consultant, antitrust case involving advertising restrictions enforced by a radio station
    against a competing concert promoter.



                                                21




                                            EXHIBIT 9
                                            PAGE 240
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 241 of 394 Page ID
                                    #:5940




      State of Florida, et al. v. BMG Music, et al., District of Maine, 2001, consultant,
      antitrust case involving the anti-competitive effects of minimum advertising pricing
      rules established by five major record companies.

      Golden Channels Company, et al. v. Director General of the Antitrust Authority, The
      Court of Trade Restrictions, Tel Aviv, Israel, 2000, report, case involving vertical
      licensing restrictions on content of Sony, Warner, and Paramount.



      PUBLISHED BOOKS


      Media, Technology, and Copyright:Integrating Law and Economics, Edward Elgar,
      2004




      ARTICLES AND CHAPTERS

      See also http://mediatechcopy.com/?page_id=71

      Reasonable Royalties in Patent Litigation: Methods, Evidence, and Experts, presented
      at Knowledge Group Webinar, March 22, 2017.

      First Sale Rights at SCOTUS: Kirtsaeng v. John Wiley & Sons,            Journal of the
      Copyright Society, Spring, 2016.

      Copyright, Causality, and the Courts, Journal of the Copyright Society, Winter, 2015.

      The ASCAP and BMI Consent Decrees: Is Partial Withdrawal Wise?, Journal of the
      Copyright Society, Fall, 2014

      Copyright, Causality, and Statutory Reform, Landslide, January-February, 2013-2014.




                                                22




                                          EXHIBIT 9
                                          PAGE 241
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 242 of 394 Page ID
                                    #:5941



   Gorillas in our Midst: Searching for King Kong in the Music Jungle, Journal of the Copyright
   Society, Winter, 2007.

   Patent Reform and Infringement Damages: Some Economic Reasoning IP Lawyer,
   December, 2007; new version at Patents and the Entire Market Value Rule.

   Copyright Settlement Strategies from a Damages Expert, GPSOLO, September, 2008.

   Expediting the Settlement: The Use of an Expert, Entertainment and Sports Lawyer,
   October, 2007.

   How Advertising and Peer to Peer are Transforming Media and Copyright, Journal of the
   Copyright Society, Spring, 2007.

    Copyright at a Crossroads, Again!: The Copyright Modernization Act, Entertainment, Arts,
   and Sports Law Journal, December, 2006.

   Swords Into Plowshares: A Convergence of Interests in P2P, Entertainment and Sports
   Lawyer, Summer, 2006.

   Publicity Rights, Merchandise, and Economic Reasoning, Entertainment and Sports
   Lawyer, March, 2006.

   Canadian Quandary: Digital Rights Management, Access Protection, and Free Markets,
   Progress on Point 3:12, Progress and Freedom Foundation, May, 2006.

   “File-Sharing at Madison and Vine: The New Convergence”, Century City Lawyer,
   December, 2005.

   “File-Sharing and Market Harm”, Entertainment, Arts, and Sports Law Journal, July,
   2005.
   Transactions Costs and Administered Markets: The Case of Music Performance
   Rights, Review of Economic Research in Copyright Issues, 3 (1), 37, 2006.

   Grokster v. Sony: The Supreme Court's Real Decision, Entertainment and Sports
   Lawyer, Summer, 2004.




                                               23




                                            EXHIBIT 9
                                            PAGE 242
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 243 of 394 Page ID
                                    #:5942




   “Peer-to-Peer Networking and Digital Rights Management: How Market Tools Can
   Solve Copyright Problems” (with Bill Rosenblatt), Journal of the Copyright Society,
   Winter, 2005.

   Music, Mantras, and Markets: Facts and Myths in the Brave New World, Entertainment,
   Arts, and Sports Law Journal, Winter, 2004.

   “Music in the Crucible: A Year in Review”, Entertainment and Sports Lawyer,
   Summer, 2004.

   Digitization and its Discontents: Digital Rights Management, Access Protection, and
   Free Markets, Journal of the Copyright Society, Spring, 2004.

   Whose Song is it Anyway?: Infringement and Damages in Musical Compositions,
   Entertainment and Sports Lawyer, Spring, 2004; new version at Damage Valuation in
   Music Copyright

   Vertical Merger in a High Tech Industry: Synopsis, Avant!, and the FTC, 2 Economics
   Committee Newsletter of the American Bar Association 2, 2002.

   Tying, Patents, and Refusal to Deal: Economics at the Summit, 2 Economics
   Committee Newsletter of the American Bar Association 1, 2002.

    Intellectual Property and Antitrust: Music Performance Rights in Broadcasting,
   Columbia Journal for Law and the Arts, 2002.

   “Keep Off My Privacy: How Sweet the Sound?”, Bright Ideas, 2002.

   Purple Beasts and Lewd Tunes: Economic Reasoning and Copyright, Entertainment,
   Arts, and Sports Law Journal, 2002.

   “How to Cure Performance Anxiety”, 13 Entertainment, Arts, and Sports Law Journal,
   2 Summer, 2002.

   “Traffic Jam on the Music Superhighway: Is it a Reproduction or a Performance?”,
   Journal of the Copyright Society, 2002 (with Lewis Kurlantzick).

   Miss Scarlett’s License Done Gone: Parody, Satire, and Economic Reasoning, 20
   Cardozo Arts and Entertainment Law Journal 4, 2002.



                                           24




                                        EXHIBIT 9
                                        PAGE 243
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 244 of 394 Page ID
                                    #:5943



    Copyright, Prevention, and Rational Governance: File-Sharing and Napster, Columbia
    Journal for Law and the Arts, 2002.
    “Internet Television and Copyright Licensing”, 20 Cardozo Arts and Entertainment
    Law Journal 2, 2002.
    Old Friends: ASCAP and DOJ Reach a New Consent Decree, Entertainment and
    Sports Lawyer, 2002.
    “Digital Rights Management and Access Protection” in Proceedings of the ALAI
    Congress: June 13-17, 2001, J. Ginsburg, ed., Columbia University, 2002.
    Digitalization’ and the Arts”, Handbook of Cultural Economics, Ruth Towse, ed.,
    Edward Elgar Publishing Ltd., 2002.
    Internet TV and Copyright Licensing: Balancing Cents and Sensibility, Internet
    Television, ed. D. Gerbarg, E. Noam, J. Groebbel, Lawrence Erlbaum Publishers,
    Mahwah, NJ, 2002.
    “Music Licensing in the Digital Age”, Copyright in the Cultural Industries, Ruth
    Towse, ed., Edward Elgar Publishing Ltd., 2002.
    Search and Destroy: How to Tame a Spider, IPL Newsletter 1, 2001.
    “Biting the Hand that Feeds”, Century City Lawyer, November, 2001, with Duncan
    Cameron.
    “Interpreting Amended ASCAP Consent Decree: More Options to Avoid Blanket
    Royalties”, Entertainment Law and Finance, October, 2001.


    UNPUBLISHED ARTICLES

    Reasonable Royalties in Patent Litigation: Methods, Evidence, and Experts

    Trademarks and Financial Remedies: Standards in the Common Law

    Trademark Valuation and Market Analysis

    Pharmaceuticals and Compulsory Licensing




                                              25




                                         EXHIBIT 9
                                         PAGE 244
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 245 of 394 Page ID
                                    #:5944



   Trademarks, Injunctions, and eBay v. MercExchange

   Publicity Rights and Rational Valuation

   Art as Innovation: “The Wind Done Gone” Case


   Market Imperfection and Failed Governance: The Case of Music Performance
   Rights
   Information Transfer in Cyberspace: Popups, Keying, and Privacy

   Copyright Settlement Strategies from a Damages Expert



   OTHER AFFILIATIONS

   Columbia Institute for Tele-Information, Senior Research Fellow, Columbia University, New
   York, New York


   ecomp Consultants, Special Consultant, Tampa, Florida:


   Giant Steps Media, Affiliate, New York


   Contributor to MusicDish E-Journal




                                                                       March, 2019




                                               26




                                            EXHIBIT 9
                                            PAGE 245
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 246 of 394 Page ID
                                    #:5945




                        EXHIBIT 10




                                 EXHIBIT 10
                                 PAGE 246
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 247 of 394 Page ID
                                     #:5946

                UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF CALIFORNIA

           Marcus Gray (p/k/a Flame), et al.             Civil Action 2:15-cv-05642-CAS-(JCx)
                   Plaintiffs,                           Judge: Christina A. Snyder
                   v.
           Katheryn Elizabeth Hudson (p/k/a Katy         EXPERT REPORT OF
           Perry), et al.                                MICHAEL A. EINHORN, Ph.D.,
                   Defendants.                           ON BEHALF OF PLAINTIFFS
                                                         —UPDATED MAY 14, 2019—

                                                         Subject to change as more information
                                                         becomes available April 12, 2019



           1.        INTRODUCTION

                   1.1) I have been asked by the law firm of Capes Sokol, counsel for Plaintiffs
           Marcus Gray (p/k/a/ Flame), Emanuel Lambert, and Chike Ojukwu, to provide my expert
           valuation of actual damages and Defendants’ profits resulting from a presumed
           infringement of Plaintiffs’ authorship, ownership, and production rights in a musical
           composition called “Joyful Noise,” which they contend was later infringed by the musical
           composition and recorded track “Dark Horse.” The track “Dark Horse” was imprinted on
           the Prism album that was released by Defendant Capitol Records, a division of Universal
           Music Group.

                  1.2) I am advised that the three Plaintiffs co-wrote the words and melody of
           “Joyful Noise” in 2007, recorded the work in March of 2008, and was honored in 2008
           with nominations at the Grammys and the Gospel Music Association Dove Award.

                  1.3) Plaintiffs contend that “Dark Horse” infringes their copyrights in “Joyful
           Noise.” My report assumes this to be true as I offer no opinion on Defendants’ liability.

                   1.4) Capitol Records first released the album Prism on October 18, 2013. The
           track “Dark Horse” appeared in physical and digital albums, singles, and related work
           distributed in the U.S. and elsewhere. “Dark Horse” earned considerable play on radio,
           video, digital services, and concert setlists.

                    1.5) Defendants Katheryn Elizabeth Hudson (p/k/a Katy Perry), Jordan Houston
           (p/k/a Juicy J) Lukasz Gottwald (p/k/a/ Dr. Luke), Karl Martin Sandberg (p/k/a Max
           Martin), Henry Russell Walter (p/k/a/ Cirkut), and Sarah Hudson received directly, or
           through their publishing entities, royalties related to mechanical, digital, performance,
           and synchronization of the underlying musical composition “Dark Horse.” As copyright
           holders to the infringed work “Joyful Noise,” plaintiffs should have received some share
           of total royalties paid.

                  1.6) Defendant Katy Perry also received artist royalties for her participation as a
           primary artist in the recorded track “Dark Horse.”

                                                            1
11051682.1/41770-00011


                                               EXHIBIT 10
                                               PAGE 247
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 248 of 394 Page ID
                                     #:5947

                  1.7) Defendant Juicy J also received artist royalties for his participation as a
           featured artist in the recorded track “Dark Horse.”

                  1.8) Defendants Dr. Luke, Max Martin, and Cirkut received producer royalties for
           engineering the studio recording featured on the album and digital single

                   1.9) I am an economist with expertise in valuation of damages related to
           infringement of intellectual property. My testimony is consistent with the techniques of
           my profession, in which I earned a Ph.D. in economics.

                    1.10) I am paid an hourly rate of $425 for report-writing, and $600 for preparation
           for, travel to, and appearance at deposition and/or trial. This rate is consistent with my
           standard professional arrangements for appearance as an expert witness in court.

                   1.11) I am not related to any of the parties, nor do I have any financial interest in
           the outcome of this matter.

           2.        STATEMENT OF QUALIFICATIONS

                  2.1) I have worked as a professional economist since I received a Ph.D. in
           Economics from Yale University in 1981. Since graduation, I was employed at Bell
           Telephone Laboratories, Rutgers University, U.S. Department of Justice (Antitrust
           Division), and Broadcast Music Inc.

                   2.2) I have worked since 2001 as a testifying expert in the area of media and
           intellectual property. My curriculum vita is attached as Appendix A. I testified as an
           expert at deposition and/or trial on cases so identified in my professional resume.

                   2.3) I have served as a testifying economist in court cases involving the valuation
           of the intellectual property owned by commercial artists, software designers, writers,
           publishers, musicians, record labels, photographers, inventors, celebrities, actors,
           cartoonists, television producers, cable companies, and radio stations.

                  2,4) I have written 38 professional articles in the area of intellectual property in
           law journals and periodicals. I have delivered numerous professional lectures or CLE
           seminars related to these topics. I am also the author of the book Media, Technology, and
           Copyright: Integrating Law and Economics (Edward Elgar Publishers).

                  2.5) I have never been disqualified from testifying in court or limited in any
           manner related to the applied standards, concepts, or techniques of the economics
           profession.




                                                             2
11051682.1/41770-00011


                                                EXHIBIT 10
                                                PAGE 248
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 249 of 394 Page ID
                                    #:5948

           3. DOCUMENTS REVIEWED

                  I reviewed the following documents in connection with my work as an expert
           witness here:

                     •   Third Amended Complaint for Copyright Infringement,

                     •   UMG Recordings, Inc. Financial Statements, “Dark Horse”, June 2013 –
                         June 2018, CAPITOL-01099-01197

                     •   Royalty Statements, Katy Perry, “Dark Horse”, KP000278-279

                     •   Contract, Katy Perry, Kasz Money Inc., August 31, 2013, KP000183-
                         000209

                     •   Contract, Katy Perry, Maratone AB., August 31, 2013, KP000210-000238

                     •   Prismatic World Tour, License Agreement, KP000239-000242

                     •   Administration Agreement, BMG Chrysalis, Jordan Houston,
                         BMG000257-000290

                     •   Broadcast Music Inc., Royalty Report, Jordan Houston, May 20, 2016

                     •   Contract, Capitol Music Group (a division of Capitol Records), Katy
                         Perry, June 20, 2007; amended September 1, 2010, CAPITOL00001-
                         00061

                     •   Royalties, Kobalt Songs Music Publishing, KOBALT00006-00007

                     •   Royalties, Katy Perry, “Dark Horse”, January 23, 2019

                     •   Declaration, Silvio Pietroluongo, January 14, 2019

                     •   Summaries of revenues and costs provided by Lukasz Gottwald, Henry
                         Russell Walker, Sarah Hudson, Jordan Houston, all dated March 19, 2019

                     •   Joint Stipulation Regarding Defendant Karl Martin Sandberg, July 1, 2014

                     •   Expert Report of Todd Decker, April 6, 2017

                     •   Wikipedia, Prism (Katy Perry Album)

                     •   Wikipedia, “Dark Horse” (Katy Perry song)

                     •   Deposition, Steven Drellishak, February 28, 2019

                     •   Deposition, Katy Perry, March 13, 2019

                     •   Radio Play, Five Songs, CAPITOL01034- 01098

                                                         3
11051682.1/41770-00011


                                            EXHIBIT 10
                                            PAGE 249
    Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 250 of 394 Page ID
                                        #:5949

                     •         Chartmasters, pages 9-12, 16, https://chartmasters.org/2018/03/cspc-katy-
                               perry-popularity-analysis-2/16,

           4.        SUMMARY OF CONCLUSIONS

                  4.1) I am advised that Plaintiffs Marcus Gray, Emanuel Lambert, and Chike
           Ojukwu may recover from Defendants actual damages that represent an amount that
           would have been rightfully earned had Plaintiffs’ rights in the composition “Joyful
           Noise” been properly licensed and compensated. I am advised that Defendants are jointly
           and severally liable for the total amount of these damages that Plaintiffs suffered.

                   4.2) Actual damages in this matter result from uncollected royalties owing to
           Plaintiffs’ rights in the musical composition “Joyful Noise.” These rightful amounts
           include copyright royalties related to mechanical/digital reproductions, performance, and
           synchronization royalties that would normally be earned by songwriters or publishers.

                   4.3) As described in Section 5, Plaintiffs lost the opportunity to earn copyright
           royalties amounting to           . This amount represents actual damages that can be
           recovered jointly from all Defendants.

                  4.4) In addition to actual damages, I am advised that Plaintiffs may recover
           severable profits from each individual Defendant. I am advised that Plaintiff must first
           prove Defendant revenues, from which Defendant must prove appropriate deductions.

                   4.5) As itemized in Section 5 and 8, Defendants earned from infringing sales,
           licenses, and royalty payments (writer, artist, and producer) related to “Dark Horse”

            Defendant                     Source of Revenues                         Revenues

            Capitol Records               Sale and licensing of recorded track

                     Katy Perry                  Co-writer and primary

                                                 artist/performer

                     Juicy J                     Co-writer and featured artist

                     Dr. Luke                    Co-writer and co-producer

                     Max Martin                  Co-writer and co-producer

                     Cirkut                      Co-writer and co-producer

                     Sarah Hudson                Co-writer

                     TOTAL




                                                               4
11051682.1/41770-00011


                                                     EXHIBIT 10
                                                     PAGE 250
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 251 of 394 Page ID
                                     #:5950

                   4.6) As explained above and in Section 5, a sum of             reflects a royalty
           that should have been paid to the Plaintiffs for use of their composition “Joyful Noise” in
           the song and track “Dark Horse”. All Defendants are jointly liable for this amount.

                   4.7) Defendants earned revenues of              , of which               is
           unaccounted for in the actual damages identified above. Each defendant is severally
           liable for any profit amount not otherwise accounted for in the determination of actual
           damages.

           5.        ACTUAL DAMAGES

                   5.1) I am advised that Plaintiffs may recover from Defendants a licensing fee for
           royalties that would have been earned hadfrom use of Plaintiffs’ composition “Joyful
           Noise” that had been used in “Dark Horse,” Plaintiffs here would have received some
           Noise”. Had the composition been licensed, Plaintiffs here would have received some
           share of the mechanical, digital, performance, and synchronization royalties attributed to
           the composition of “Dark Horse.”

                   5.2) This share of copyright royalties generally is determined in the music
           industry through arms-length negotiation involving owners of a copyrighted work and
           engaged licensees of that work. As a matter of law, the valuation for a lost licensing
           opportunity should be a transaction amount at which a willing buyer(s) and a willing
           seller(s) would arrive in a free negotiation.

                   5.3) That said, Tthere is no scientific or industry rule for determining an exact
           amount that would result from a negotiation. The results of other negotiations involving
           similar situations arecan sometimes be useful benchmarks to inform this analysis. The
           determined valuation will then appear in a range of outcomes that can be determined by
           the market.

                   5.4) The Plaintiffs’ original work, “Joyful Noise,” was a musical composition that
           appeared as a track on the album Our World: Redeemed (2008) as well as a download
           single and stream (2014). I am advised that copyright to the song is owned by the
           Plaintiffs in this lawsuit and that Plaintiffs would owned by the Plaintiffs in this lawsuit
           and that Plaintiff and that Plaintiffs would have been rightfully compensated by the
           record label. .

                   5.5) The album Our World: Redeemed was the fourth studio album from
           American Christian rapper Flame; it. It was released on March 4, 2008. The recording
           label for the album was Cross Movement. The album earned a Grammy Award
           nomination for Best Rock or Rap Gospel Album, and the label made a video for the lead
           single “Joyful Noise.” This establishes that the secondcomposition of “Joyful Noise” had
           a positive market value.”

                   5.6) Per the dDeclaration of Silvio Pietroluongo of Billboard (January 14, 2019),
           the album recording of Our World: Redeemed was commercially successful. The album
           appeared on the Billboard Top Gospel Albums chart for thirty-five straight weeks. The
           album also appeared on the Billboard Top Christian Album on March 22, 2008 (#18) and
           March 29, 2008 (#34). (Declaration of Silvio Pietroluongo at ¶¶ 6,7)
                                                             5
11051682.1/41770-00011


                                               EXHIBIT 10
                                               PAGE 251
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 252 of 394 Page ID
                                     #:5951

                   5.7) The single tracksingle-track Joyful Noise was also commercially successful
           and deserving of a positive market valuation. The song charted on the Billboard Gospel
           Digital Songs Sales Chart for thirty-four straight weeks (1/15/2014 – 7/26/2014),
           Billboard Gospel Streaming Songs on July 19, 2014 (#1) and July 26, 2014 (#10), and the
           Billboard Christian Streaming Charts on July 19, 2014 (#4).

                   5.8) Based on a blended formula that takes into account radio airplay, sales data,
           and streaming, “Joyful Noise” also appeared on the Billboard Hot Christian Songs on
           July 19, 2014 (#11) and July 26, 2014 (#37) and the Billboard Hot Gospel Songs on July
           19, 2014 (#1) and July 26, 2014 (#16), (Declaration of Silvio Pietroluongo at ¶¶ 8-12).

                   5.9) As a valued musical work reproduced on an albuma track on the album Our
           World Redeemed, the musical work “Joyful Noise” was paid, or deserved to have been
           paid, royalties from its record label Cross Movement.

                   5.10) I have read the expert report of musicologist Prof. Todd Decker of
           Washington University of St. Louis. I am advised that Prof. Decker will testify that the
           ostinato in “Joyful Noise” is substantially similar to the main ostinato in “Dark Horse.”
           Prof. Decker further opines in his Expert Report that the infringing ostinato is repeated
           throughout “Dark Horse” and is a major component of the work..” Upon written
           statement of counsel, I am also advised that Prof. Decker has determined that the ostinato
           accounts for 95 seconds of the song (which Defendants’ expert Ferrara times at 3:32, or
           212 seconds); or 45 percent of the elapsed time in the entire composition.

                   5.11) Per Prof. Decker’s opinion, it is also proper for Plaintiffs to share some
           royalty share sales and licensing of the latter with regard to reproduction, performance,
           and video synchronization.

                   5.12) I believe that a reasonablemarket-based outcome for a copyright negotiation
           for rights in “Joyful Noise” would have granted to Plaintiffs a 15fifteen percent (15%)
           share of copyright royalties (i.e., mechanical, digital, performance, and synchronization)
           in the musical composition “Dark Horse.”

                    5.13) The amount of 15 percent isI determined the putative share of fifteen
           percent as follows. I am advised as a legal matter that copyright in a joint composition
           (i.e., a musical work in which more than one writer participates) vests initially in equal
           shares for all participants, regardless of the size of any individual contribution to the
           work. Per Katy Perry’s sworn deposition (36-37), Tthere are nowwere five listed primary
           writers of “Dark Horse” – Katy Perry, Max Martin, Dr. Luke, Cirkut, and Sarah.
           Together, the five primary writers owned a copyright share of                Katy Perry
           (vocal melody and lyrics, 12:6-9), Sarah Hudson (lyrics), Max Martin (melody, 37:3-4),
           Dr. Luke (instrumental, 13:1), and Cirkut (instrumental, 13:1)

                   5.14) I have seen no contract among the writers to justify any other breakdown of
           the copyright. It then follows that each originally would have controlled a one fifth share
           of the copyright, or twenty percent (20%).of the work.1 Each of the five writers then

                 5.15) The final songwriter in this lawsuit -- Juicy J – was not an original writer of
           “Dark Horse” and but made a rap contribution to the work after the music, melody and
                                                           6
11051682.1/41770-00011


                                               EXHIBIT 10
                                               PAGE 252
    Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 253 of 394 Page ID
                                        #:5952

           lyrics were composed (Perry Dep.. 36:15-16). For his later efforts, Juicy J apparently
           received a reduced copyright share of                      which is      of        To
           provide for the share, the five primary writers (supra 5.13) then divided up the remaining
           ninety percent equally, each receiveding an equalidentical royalty share of
           percent. (

                 5.14) As primary writers in “Dark Horse,” Perry, Martin, Luke, Cirkut, and
           Hudson each presumably made a major contribution to the work “Dark Horse”.

                   5.156) The borrowingIf properly licensed, the taking of the ostinato from “Joyful
           Noise” is related to the repeated ostinato that Prof. Decker identified in his expert report.
           The taking of the ostinato would thenwould have represented a sixth primary contribution
           to “Dark Horse” that mustwould have needed to be assigned some share of royalties paid.
           a copyright share. There is here a pre-existing sale or license agreement in place, and no
           ill-motive or competitive relationship that would interfere with its reasonable extension.
           5.16) If each of five primary shares original writer shares – i.e., Perry, Martin, Luke,
           Cirkut, and Hudson -- are equally valued at            percent of royalties paid (
           each of six would be then be valued at fifteen percent. (             1

                   5.17) Based on the adjusted benchmark derived from defendant’s own copyright
           assignments, I shall now assign to the Plaintiffs a prorated share of royalties paid equal to
           fifteen percent of copyright royalties. This is consistent with the legal notion (I am
           advised) that copyright damages must be assigned and discounted to correspond to
           plaintiff’s ownership interests, and that courts may apportion damages for certain claims
           at issue pursuant to previous affirmative agreement of copyright holders as to percentage
           interest held by each. I am also advised that courts may order apportionment based on
           undisputed calculations provided by plaintiffs.

                  5.18) I am advised that the defendants have provided summaries that represent the
           following amounts of copyright royalties paid to the present (infra Section 8).
           1
            Juicy J is a featured artist on the video who was cut into a smaller writer share of
           percent.



                     Katy Perry

                     Publisher Royalties

                     Performance Royalties

                     Subtotal:


           1
             This analysis maintains Juicy J at his original      percent copyright share, and I reserve
           the right to proffer a different estimate if this assumption is challenged.

                                                             7
11051682.1/41770-00011


                                                  EXHIBIT 10
                                                  PAGE 253
    Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 254 of 394 Page ID
                                        #:5953

             Juicy J

             Publisher Royalties

             Performance Royalties

             Subtotal



              Dr. Luke

              Publisher Royalties

              Performance Royalties

              Subtotal



               Max Martin

               Publisher Royalties

               Performance Royalties

               Subtotal



               Cirkut

               Publisher Royalties

               Performance Royalties

               Subtotal



             Sarah Hudson

             Publisher Royalties

             Performance Royalties :

             Subtotal

                     TOTAL:

                                              8
11051682.1/41770-00011



                                       EXHIBIT 10
                                       PAGE 254
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 255 of 394 Page ID
                                         #:5954

                  5.19) Total copyright royalties are                   Valued at a fifteen percent
           share of the total, I estimate that Plaintiffs would have earned a licensing payment of
                         for their share of “Dark Horse.”

                   5.20) I am advised that Defendants are jointly liable to pay the identified amount
           of actual damages.

           6.        LABEL REVENUES FROM “DARK HORSE”: 2013-2018

                  6.1) Defendant Capitol Records recorded the track “Dark Horse” as a component
           of Katy Perry’s album, Prism. The album was released on October 18, 2013.

                  6.2) The “Dark Horse” track was released in many different formats, including
           album, single, and DVD. (Drellishak Dep. 20:15-18). The standard album release
           contained thirteen (13) tracks and the deluxe release contained sixteen (16) tracks.

                  6.3) The “Dark Horse” track was also made available and licensed as a download,
           ringtone, ringback, digital stream, video use, synchronized work, and compilation work.

                 6.4) After returns, net sales of all products bearing the track “Dark Horse,” from
           October 2013 to June 2018, totaled $                  (CAPITOL00923;
           CAPITOL1101-1103; CAPITOL01133). This amount is broken down as follows:

                     Physical albums (Thirteen tracks)                     $

                     Physical albums (Sixteen tracks)                      $

                     Download albums (Thirteen tracks)                     $

                     Download albums (Sixteen tracks)                      $

                     Download albums (Two tracks)                          $

                     Single Tracks (Downloads and Streams)                 $

                     Domestic Licensing Income                             $

                     Ancillary Income (Tour)                               $

                     TOTAL                                                 $



                   6.5) Capitol Records sells physical albums as follows. The artist makes a master
           recording in the studio from which actual sales units are imprinted by an independent
           entity (Drellishak Dep. 59:15-17). Manufacturing is administered by Universal Music
           Logistics (“UML”) (Id. 59:1-8), which receives from the label a designated rate card
           payment per CD. (Id. 67:2-4) UML pays the actual manufacturer directly (Id. 60:4-14).


                                                             9
11051682.1/41770-00011


                                                   EXHIBIT 10
                                                   PAGE 255
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 256 of 394 Page ID
                                     #:5955

                   6.6) after manufacturing, the albums are then moved into inventory through
           UMG’s distribution service (Universal Music Group Distribution) that administers the
           process of getting it into record stores. (Id. 85: 13-23) A customer then places an order
           through an EDI transaction to the sales order processing system. The sales order
           processing system records the sales in the general ledger (Drellishak Dep. 22:1-7). After
           distribution, returns of physical product are credited to the buyer (Id. 23:15-18). The label
           collects all due revenues from physical sales, and distributes royalties and other expenses
           to the appropriate parties.

                   6.7) For sales of digital product, the label sends the file directly to the digital
           service provider (e.g., Apple iTunes, Spotify, Amazon). The service provider makes the
           track available to users through downloads or streaming. (Id. 36:6-10, 37:3-8). There are
           no additional costs of production or distribution for digital product... The service provider
           pays for the actual download or stream revenues that can be shared with the artist.
           Publishers collect copyright royalties from the sale of downloads through separate
           payment arrangements with the digital service provider.

                  6.8) Capitol Records earned licensing income for ringtones, ring backs, digital
           streams, video uses, synchronized works (uses that integrate the music with scripted
           video or live background), and compilations (use of the track on different albums) (Id.
           42:11-15).

                   6.9) Capitol Records earned ancillary income from revenues received for sale of
           the Prismatic World Tour DVD (Id. 55:15-18).

                    6.10) Unreported to date are the licensing fees for sales to foreign markets. If
           foreign sales are recoverable, international revenues should be adjusted upward to reflect
           this licensing total. I reserve the right to amend this report if additional information on
           these revenues becomes available.

                  6.11)To be conservative, I have included only the lower revenue estimates listed
           above, but reserve the right to include foreign revenues if the Court rules that it is
           appropriate to include any component of foreign sales in the calculation.

                    6.12) I do believe that each amount itemized above implicates a product or service
           that in some way involves the use of the infringing musical composition “Dark Horse,” as
           reproduced on a master recording by Capitol Records.

           7.        ROYALTY PAYMENTS

                   7.1) Royalties for “Dark Horse” were earned by the lead artist Katy Perry,
           featured artist Juicy J producers Dr. Luke, Max Martin, and Circuit, and co-writers Katy
           Perry, Juicy J., Dr. Luke, Max Martin, Circuit, and Sarah Hudson.

           Lead Artist Royalties

                  7.2) Recording artist Katy Perry appears as the lead artist on the track “Dark
           Horse.” The track was originally released on September 17, 2013 as the second
           promotional single (i.e., radio) from the album Prism (2013). The album was later
                                                            10
11051682.1/41770-00011


                                               EXHIBIT 10
                                               PAGE 256
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 257 of 394 Page ID
                                     #:5956

           released on October 18, 2013. The single was released for general sales on December 17,
           2013.

                  7.3) As the lead artist, Ms. Perry earned artist royalties specified in her contract
           with Capitol Music Group (a division of Capitol Records). (CAPITOL00001-00061). Her
           contract was first established on June 20, 2007 and amended on December 13, 2012.

                   7.4) Per the amended agreement, Ms. Perry earned artist royalties for what I
           believe to her Third Committed Album, Prism (Contract, Section 6). Ms. Perry earned a
           royalty rate of      based on all sales of the album in the U.S. and Canada; while foreign
           sales in the U.K./Eire and Rest of Territory were respectively valued at       and      of
           the above specified rate. The royalty for net streaming sales was specified at     of total
           revenues received (not including eligible non-interactive services covered by Sound
           Exchange (see next).

                  7.5) Ms. Perry also earned artist royalties for her share of eligible transmissions
           performed on non-interactive digital services collected and distributed by Sound
           Exchange (per eligibility requirements established by the Digital Performance Rights in
           Sound Recording Act of 1996, 17 U.S.C. 114)

                    7.6) Ms. Perry also received a flat payment of           as an upfront payment for
           artist rights related to a DVD release of her full Prismatics concert that she performed in
           Sydney Australia (KP000239-252), as well as a product royalty of
           (CAPITOL01193-7). The song “Dark Horse” appeared on the playlist of this concert
           (Id.).

                   7.7) Some amount of Ms. Perry’s artist royalties were recouped by the label to
           cover its production and marketing costs for her album (Contract, Section 4), or paid out
           to her designated producers per independent contract. (Infra, Producer Royalties and
           Section 8)

                   7.8) Finally, Ms. Perry earned copyright royalties for her share as a writer in the
           musical composition This work is regarded to be a controlled composition because Ms.
           Perry is also the lead artist on the album.

                   7.9) I have not reviewed any written contracts that Ms. Perry (or any other writer)
           may have signed as a copyright owner of the song “Dark Horse.” As a matter of industry
           custom and practice, I believe that Ms. Perry received a reproduction rate of           per
           sold track, pro-rated for her respective share of the composition (     see 7.18) and a
           possible reduction for her appearance in a controlled composition.

           Featured Artist Royalties

                   7.10) As a featured artist on the track and video, Juicy J earned artist royalties
           specified in a separate contract with Katy Perry. Artist royalties were paid in flat sums for
           his work on the recorded track and the video. (BMG000257-BMG000275).

                  7.11) Juicy J also earned royalties for some share of royalties for use of the
           recorded track on Sound Exchange. .
                                                            11
11051682.1/41770-00011


                                               EXHIBIT 10
                                               PAGE 257
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 258 of 394 Page ID
                                     #:5957

                  7.12) Finally, Juicy J earned copyright royalties for his share as a writer in the
           musical composition

           Producer Royalties

                  7.13) Co-producers of the recorded track “Dark Horse” were Dr. Luke, Max
           Martin, and Cirkut who were initially credited with equal shares of producer royalties. I
           believe that the co-producers may have arranged additional transfers among themselves.

                  7.14) Katy Perry entered into two producer contracts on August 31, 2013 (Dr.
           Luke, Cirkut; Contract, KP000183-209; Max Martin Contract, KP000210-236). These
           contracts established that the producers were paid a share of artist royalties otherwise due
           to Ms. Perry from physical and digital sales.

                   7.15) Payments to Dr. Luke and Cirkut for produced tracks on the album Prism
           were established as follows (Contract, Sections 3-4). The two producers together received
           upfront a non-recoupable payment of              a      percent royalty based on physical
           sales valued at the published price to dealers (“PPD”) of the album, a           royalty
           based on digital sales valued at the same PPD, and        of artist royalties for licensing of
           video. All royalty amounts were suitably pro-rated for the number of participating tracks
           on the album and the producer’s royalty relative to the artists. Dr. Luke and Cirkut were
           also to have received a share of          of Perry’s due artist royalties paid at Sound
           Exchange, (Contract, Appendix B, KP000204). Dr. Luke and Cirkut seem to have further
           divided their due royalties in a manner of which I am not aware.

                    7.16) Payments to Max Martin for produced tracks on the album Prism were as
           follows (Contract, Sections 3-4). Max Martin received upfront a non-recoupable payment
           of           a        percent royalty based on physical sales valued at the PPD of the
           album, a          royalty based on digital sales valued at the same PPD, and       of artist
           royalties for licensing of video. All royalty amounts were suitably pro-rated for the
           number of participating tracks on the album and the producer’s royalty relative to the
           artists. Max Martin was also to have received a share of           of Ms. Perry’s due artist
           royalties paid by Sound Exchange (Contract, Appendix B, KP000230).

           Songwriter Royalties

                   7.17) Co-writers of the musical composition “Dark Horse” are listed as Dr. Luke,
           Max Martin, Cirkut, and Sarah Hudson, as well as aforementioned artists Katy Perry and
           Juicy J. I have not reviewed any relevant publisher contracts that Capital Records signed
           with any writer or his/her publisher entity.

                  7.18) Based on information made available from the performing rights
           organization Broadcast Music Inc., I believe that the writer shares of the copyright in the
           composition “Dark Horse” are as follows:2




                                                            12
11051682.1/41770-00011


                                                EXHIBIT 10
                                                PAGE 258
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 259 of 394 Page ID
                                         #:5958

                     Katy Perry:

                     Dr. Luke:

                     Max Martin:

                     Cirkut:

                     Sarah Hudson:

                     Juicy J:


           2
             The same numbers appear as writer shares reported on Katy Perry’s artist contract with
           Juicy J (Jordan Houston). See also Email from Harold Papineau to Jermi Thomas, et al.,
           Re: URGENT: Juicy – Dark Horse Splits, January 28, 2014.

                   7.19) As a co-writer of the musical composition “Dark Horse,” each listed writer
           earned royalties from the mechanical and digital reproductions of the song in albums and
           singles, public performances of the song in broadcast, digital, and general media venues,
           and third-party licensing of the song.

                   7.20) Per industry custom and practice, record labels generally pay songwriter
           royalties for reproductions, synchronization, and compilation uses to each writer through
           his/her designated publisher.

                   7.21) Each publisher designated a separate collection entity to administer the
           accounting for its incoming royalty payments. Each royalty administrator is paid a share
           of collected revenues as payment for its administrative service.

                   7.22) Distinguished from other writer royalties, performance royalties are
           collected and administered by performing rights organizations (PRO), such as ASCAP
           (Dr. Luke, Max Martin, Cirkut, Perry, and Sarah Hudson are members) and BMI (Juicy J
           is an affiliate). The PRO pays some share (usually 50%) of the royalty amount directly to
           the songwriter. The remainder of the royalty is paid to the writer’s designated publisher.

                7.23) Based on the above, songwriter claims in the copyright of “Dark Horse” are
           summarized as follows:




                                                          13
11051682.1/41770-00011



                                                 EXHIBIT 10
                                                 PAGE 259
     Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 260 of 394 Page ID
                                         #:5959


           Writer             Publisher                Administrator         PRO          Share

           Katy Perry         When I’m Rich You’ll Warner Chappell           ASCAP
                              Be My Bitch
                              Kasz Money

           Dr. Luke           Publishing               Kobalt Songs          ASCAP
                              Kasz Money

           Max Martin         Publishing               Kobalt Songs          ASCAP
                              Kasz Money

           Cirkut             Publishing               Kobalt Songs          ASCAP

           Sarah Hudson       Prescription Songs       Kobalt Songs BMG ASCAP

           Juicy J            DeeEtta Music            Chrysalis             BMI



           8.        ROYALTY AMOUNT: 2013-2018

                   8.1) Katy Perry, Juicy J, Dr. Luke, Max Martin, Cirkut, and Sarah Hudson earned
           writer, artist, and/or producer royalties in connection with their contributions to the song
           and track “Dark Horse.”.

           Katy Perry

                  8.2) Defendant Katy Perry was a co-writer and primary artist of “Dark Horse”. As
           described in Section 7, her due collections accrued through her publishing entity When
           I’m Rich You’ll Be My Bitch, (as administered and collected by Warner Chappell Music)
           performing rights organization ASCAP, and artist collecting society Sound Exchange.
           She also earned a payment of             for licensing rights to her Prismatics concert
           performed in Australia

                   8.3) Based on the most recent records provided to me (KP000239-252,
           KP000278-279), Ms. Perry received net royalty payment of                , broken down
           as follows.




                                                           14
11051682.1/41770-00011




                                                   EXHIBIT 10
                                                   PAGE 260
      Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 261 of 394 Page ID
                                          #:5960

                      Publisher Royalties (through Kobalt Songs):                                    (2013H2 –
                                                                                                      2018H1)

                      Performance Royalties (through ASCAP):                                         (2014M4 –
                                                                                                      2019M4)

                      Sound Exchange Royalties:                                                      (2014M3-
                                                                                                     2019M1)

                      Artist Royalties                                                               (2013H2-
                                                                                                     2018H1)

                      Video Royalties:

                      Video Upfront

                      Total:

                      Juicy J



                  8.4) Defendant Juicy J was a co-writer and featured artist of “Dark Horse”. As
           described in Section 7, collected amounts accrued through his publishing entity Dee Etta
           Music (as administered and collected by BMG Rights Management), performing rights
           organization BMI, and artist collecting society Sound Exchange.

                   8.5) Per a direct contract with Katy Perry (KP00032), Juicy J also received
           directly from Ms. Perry a flat payment of           for his vocal appearance on the
           recorded track “Dark Horse”, and a flat payment of            for his appearance on the
           video.

                 8.6) Based on the most recent records provided to me, Juicy J’s total royalties
           amounted to             , which were broken down as follows:

              Publisher Royalties (through BMG Chrysalis)                               (2014Q2 – 2018Q2)

              Performance Royalties (through BMI):                                      (2013Q3 – 2018Q1)

              Sound Exchange Royalties :                                                (2013Q4 – 2018Q3)

              Artist Royalties (through Katy Perry):

              Total




                                                            15
11051682.1/41770-00011



                                                    EXHIBIT 10
                                                    PAGE 261
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 262 of 394 Page ID
                                     #:5961

           Dr. Luke

                   8.7) Defendant Dr. Luke was a co-writer and co-producer of “Dark Horse”. As
           described in Section 7, collected amounts accrued to his publishing entity Kasz Money
           Publishing (as administered and collected by Kobalt Songs Music Publishing),
           production entity Kasz Money, Inc., performing rights organization ASCAP, artist
           collecting society Sound Exchange, and shared video royalties..

                   8.8) Based on the most recent records provided to me, Dr. Luke’s reported
           royalties amounted to               , which were broken down as follows:

                     Publisher Royalties (through Kobalt Songs):           (2013Q4 – 2018Q2)

                     Production Royalties (through Kasz Money):             (2013Q4 – 2018Q2)

                     Performance Royalties (through ASCAP):               (2014Q1 – 2018Q3)

                     Sound Exchange Royalties:                (2015Q2 – 2018Q4)

                     Video Royalties                  (2017Q2 – 2018Q2)

                     Total

           Max Martin

                   8.9) Defendant Max Martin was a co-writer and co-producer of “Dark Horse”. As
           described in Section 7, collected amounts accrued to his publishing entity MXM Music,
           Inc. (as administered and collected through Kobalt Songs Music Publishing), production
           entity Maratone AB, Inc., performing rights organization ASCAP, and artist collecting
           society Sound Exchange and shared video royalties.

                   8.10) Based on the most recent records provided to me, Max Martin’s gross
           royalties amounted to               , which were broken down as follows

                     Publisher Royalties (through Kobalt Songs):            (2013Q4 – 2018Q2)

                     Production Royalties (through Maratone, AB):             (2013Q4 – 2018Q2):

                     Performance Royalties (through ASCAP):                (2013Q3 – 2017Q4)

                     Sound Exchange Royalties:                (2014Q2 – 2018Q3)

                     Video Royalties:                (not available)

                     Gross Royalty




                                                            16
11051682.1/41770-00011


                                                 EXHIBIT 10
                                                 PAGE 262
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 263 of 394 Page ID
                                     #:5962

                  8.11) I am advised that parties stipulate that    of Max Martin’s gross royalties
           were paid to his administrator Kobalt Songs Music Publishing, and an additional     was
                                                                                           3
           diverted for legal and management costs. His net royalty was then
           3
             Per Stipulation, April 2019, costs include management commission of   of gross       ) and
           legal and administrative fees of     of gross (        ).

           Cirkut

                    8.12) Defendant Cirkut was a co-writer and co-producer of “Dark Horse.” As
           described in Section 7, collected amounts accrued to his publishing entity Oneiorology,
           Inc., (as administered and collected through Kobalt Songs Music Publishing), production
           entity Kasz Money Inc., performing rights organization ASCAP and artist collecting
           society Sound Exchange.

                 8.13) Based on the most recent records provided to me, Cirkut’s total royalties
           amounted to              which were broken down as follows:

           Publisher Royalties        (through Kobalt Songs):                          (2013Q4 – 2018Q3)

           Production Royalties       (through Kasz Money):                            (2013Q4 – 2018Q2)

           Performance Royalties (through ASCAP):                                      (2013Q3 – 2018Q1)

           Sound Exchange Royalties:

           Video Royalties:                                                            (2017Q2 – 2018Q2)

           Total

           Sarah Hudson



                   8.14) Defendant Sarah Hudson was a co-writer of “Dark Horse”. As described in
           Section 7, collected amounts accrued to her publishing entity Prescription Songs (as
           administered and collected through Kobalt Songs Music Publishing) and performing
           rights organization ASCAP.

                   8.15) Based on the most recent records available to me, Ms. Hudson’s total
           royalties amounted to             , which were broken down as follows (without dates):

                     Publisher Royalties (through Kobalt Songs):

                     Performance Royalties (through ASCAP): :

                     Total

                   8.16) With the exception of Max Martin, all royalty amounts reported above are
           gross receipts before deduction for any administrative costs by any entity. Based on the
                                                                 17
11051682.1/41770-00011


                                                   EXHIBIT 10
                                                   PAGE 263
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 264 of 394 Page ID
                                     #:5963

           specific data that I may yet review and verify, I reserve the right to amend for any
           suitable deductions that are proven to be paid to administrators.

                  8.17) Copyright royalties may accrue only to a songwriter’s share of the work,
           and not to artists and publishers. In the above charts in this Section, copyright royalties to
           each of six writers include only his/her publisher royalties and performance royalties.

                   8.18) Before administration fees, total copyright royalties for the six writers above
           sum to                 . This amount can form the basis of a calculation for actual damages
           that Plaintiffs would have earned had their rights been properly licensed.¶ If Plaintiffs
           are entitled to 15 percent of the total, actual damages are then

           9.        IMPORTANCE OF SONG DARK HORSE

                   9.1) The album Prism was a leading album that earned over
                           in sales and licensing for the label Capitol Records. The song Dark Horse
           was critically important to the success of this album. This is documented in and
           demonstrated by the appearance of the song in concert tours, radio promotion, video use,
           and commercial charts.

           Concert Tours

                   9.2) Record labels generally market new releases by supporting artist tours related
           to the new album. In the course of her professional career with Capitol Records, I believe
           that Katy Perry performed in five Concert Tours under the terms specified in her Original
           Agreement with the label entered in 2007.

                  9.3) Ms. Perry’s most successful tour of the five tours was the Prismatic World
           Tour, which promoted her album release of Prism. The tour ran from May 2014 to
           October 2015 and visited Europe, North America, Australia, Asia and South America.

                  9.4) The Prismatic World Tour in 2014-2015 grossed more than $204.3 million
           from 151 shows with a total attendance of 1,984,503. The Sydney November 28th concert
           was recorded for her second live album: The Prismatic World Tour Live, which was
           released two weeks after the tour ended. The setlist for the Prismatic World Tour
           contained twenty songs,




                                                            18
11051682.1/41770-00011


                                                EXHIBIT 10
                                                PAGE 264
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 265 of 394 Page ID
                                     #:5964

                     1. “Roar”

                     2. "Part of Me"

                     3. "Wide Awake"

                     4. "This Moment" / "Love Me"

                     5. "Dark Horse”

                     6. "E.T."

                     7. “Legendary Lovers"

                     8. "I Kissed a Girl’

                     9. "Hot n Cold"

                     10. "International Smile" / "Vogue”

                     11. "By the Grace of God"

                     12. "The One That Got Away" / "Thinking of You"

                     13. "Unconditionally"

                     14. "Walking on Air"

                     15. "It Takes Two"

                     16. "This Is How We Do" / "Last Friday Night (T.G.I.F.)"

                     17. "Teenage Dream"

                     18. "California Gurls"

                     19. "Birthday"

                     20. "Firework"

                   9.5) Twelve of twenty songs on the setlists for the Prismatic World Tour appeared
           on the Prism album: “Roar,” “This Moment,” “Love Me,” “Dark Horse,” “Legendary
           Lovers,” “International Smile,” “By the Grace of God,” “Unconditionally,” “Walking on
           Air,” It Takes Two” (Prism Deluxe), “This Is How We Do,” and “Birthday.” “Dark
           Horse” was one of the twelve songs.

                  9.6) Ms. Perry also performed “Dark Horse” for fourteen additional live
           performances, including the 56th Grammy Awards on January 26, 2014 in Los Angeles.



                                                           19
11051682.1/41770-00011


                                                 EXHIBIT 10
                                                 PAGE 265
    Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 266 of 394 Page ID
                                        #:5965

           Radio Play

                   9.7) In documents provided by the Defendant Capital Records itself
           (CAPITOL01034—1098), the label released five promotional singles from Prism for
           radio play before and after the release of the album on October 18, 2013.

                     9.8) In the order of initial release, the five promotional singles were as follows:

             Song                       Date of 1st play Radio Spins # of Stations # of Markets            Audience

             Roar                          8/26/2013        770,436           3              3              5.2 billion

             Dark Horse                    9/22/2013        930,186          29             24              6.3 billion

             Unconditionally              10/22/2013        149,963          10             10         820.4 million

             Birthday                      4/20/2014        141,266          20             19             775 million

             This Is How We Do             8/05/2014        55,024           15             15         262.3 million



                     9.9) The chart is organized as follows.

                     Column 1: Name of songs performed on radio.

                     Column 2: Date of first airplay

                     Column 3: Radio Spins: Each broadcast play is one recorded radio spin

                     Column 4: Stations: Number of Individual Broadcast Stations

                 Column 5: Markets: Number of Unique Geographic Markets (Some markets¶ can
           have more than one station performing the song

                     Column 6: Number of Spins Multiplied by the Market Population

                  9.10) Of the five listed songs released for promotional radio play, only two e –
           Roar and Dark Horse -- -- were released for radio play before the album was released
           (October 18, 2013).

                   9.11) Along with “Unconditionally” (released October 22, 2013), “Roar” and
           “Dark Horse” have the most important commercial appeal because they were used to
           promote and generate momentum for the album release of Prism... The two remaining
           singles “Birthday” and “This is How We Do” were introduced well after the album made
           its debut, and most album copies were sold.

                  9.12) Of the three most important songs the track “Dark Horse” accounted for
           50.2 percent of all radio spins, 69.0 percent of all radio stations, 64.9 percent of all
           geographic markets, and 66.6 percent of all audience listens since its first play.
                                                             20
11051682.1/41770-00011


                                                    EXHIBIT 10
                                                    PAGE 266
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 267 of 394 Page ID
                                     #:5966

                   9.13) From its first release on September 21, 2013, the track “Dark Horse” came
           to play on twenty-nine stations, twenty-three of which were of the Top 40 format, which
           has the most important commercial appeal. Seven of the top ten Top 40 stations were
           located in Los Angeles (rank 2), Chicago (3), San Francisco (4), Dallas (5), Washington
           (7), Atlanta (8), and Boston (10). Geographic locations for other Top 40 stations included
           Detroit (12), Seattle (13), San Diego (17), and Tampa (19)

                    9.14) The prereleases for “Roar” and “Unconditionally” were more modest in
           scope. From its first play on August 26, 2013, the prerelease “Roar” came to appear on
           satellite provider Sirius XM (October 11, 2013) and local stations in Washington, DC
           (alternative format, August 26, 2013) and Montgomery, Alabama (urban format,
           September 21, 2013).

                  9.15) The song “Unconditionally” played on ten stations in ten markets (six adult
           contemporary format, three alternative format, one rhythmic format, and zero Top 40).
           As pointed out above, these spins of “Unconditionally” occurred between October 22,
           2013 and December 31, 2013 – after the release of the album on October 18, 2013.

                  9.16) From a commercial perspective, the evidence from radio plays demonstrates
           that “Dark Horse” was a leading promotional song on the album – if not the most
           important.

           Streams and Videos on Chartmasters

                  9.17) Chartmasters is a rating service in the record industry that charts the
           popularity of new albums and tracks among digital audiences.

                  9.18) Using a special analytic technique,4 Chartmasters identified the twelve most
           popular tracks ever released by the recording artist Katy Perry until the present

                  9.19) The tracks “Dark Horse” (3,660,000 AES) and “Roar” (3,640,000 AES) are
           the only listed tracks from Katy Perry’s album Prism. These two tracks share first and
           second place among the most popular twelve tracks from the artist. This ranking confirms
           the commercial importance of the track “Dark Horse”.

                  9.20) Chartmaster confirmed the history of the five promotional singles from
           Prism as they played on digital streaming services, such as Spotify.
           4
             Chartmasters estimates the importance of tracks by calculating album equivalent sales
           (AES). Album equivalent sales are generated from weighted sums of physical single
           sales, downloads, and streaming




                                                           21
11051682.1/41770-00011


                                               EXHIBIT 10
                                               PAGE 267
    Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 268 of 394 Page ID
                                        #:5967


                         Song                          First Digital Stream              Streams

                         Roar                          9/5/2013                          591,660

                         Unconditionally               11/20/2013                        223,360

                         Dark Horse                    2/20/2014                         806,512

                         Birthday                      4/10/2014                         160,547

                         This Is How We Do             7/31/2014                         257,370



                  9.21) Judged by relative popularity on all streaming services, “Dark Horse”
           garnered the most listeners (806,512 streams), while “Roar” came in more distant second
           (591,660).

                  9.22) Of all sixteen tracks on Prism, the album hit a total of 2,352,447,000
           streams The share of this total for “Dark Horse” is 34.2 percent of the total

                   9.23) Chartmaster also confirmed the history of the five promotional singles as
           they appeared on YouTube videos that were officially released by Capitol Records. :,
           with the input of Katy Perry and her team (Perry, Dep. 43:22-24, 46:1-2). As Ms. Perry
           explains, video tracks are chosen based on the belief (i.e., gamble and reaction) that the
           particular song is “bubbling”; i.e., appealing (44:21-25):

                         Song                          First                             Views

                         Roar                          9/5/2013                          2,645,384

                         Unconditionally               11/20/2013                        505,833

                         Dark Horse                    2/20/2014                         2,369,953

                         Birthday                      4/10/2014                         334,755

                         This Is How We Do             7/31/2014                         682,581



                  9.24) Judged by relative popularity on YouTube, “Roar” garnered the most
           viewers and comments, while “Dark Horse” came in a very close second.

                   9.25) The sixteen tracks from Prism together attracted on YouTube a total of
           6,610,133,000 video views. The share of this total for “Dark Horse” was 35.9 percent of
           the total.

                                                           22
11051682.1/41770-00011




                                                  EXHIBIT 10
                                                  PAGE 268
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 269 of 394 Page ID
                                     #:5968

                   9.26) Based on my review of data from concerts, radio play, streams, and video
           views, I believe that “Dark Horse” was one of the most important commercial songs on
           the album Prism, if not the most important. tGiven the demonstrated importance of the
           song “Dark Horse” to generating sales of the Prism album, any method of apportioning
           album or concert revenues to “Dark Horse” by simply dividing by total sales by the total
           number of tracks or songs is not an economic means of valuing its relative worth. I
           believe that Capital Records has made such a valuation error by the track valuation that it
           deploys on Prism (CAPITAL1101-3; see also Drellishak passim)

           10. COSTS AND APPORTIONMENT

                   10.1) As a co-defendant, Universal Music Group would bear the burden of
           proving costs and providing an apportionment technique for valuing infringing and non-
           infringing components of any record release through Capitol Records of the single “Dark
           Horse” and the album Prism.

                    10.2) Based on documents that UMG provided and the Deposition of Edward
           Drellishak, I believe that UMG might attempt to deduct from sales and licensing revenues
           cost all components related to paid royalties, manufacturing costs, distribution costs,
           marketing costs, and overhead.

                   10.3) Defendant costs generally are deductible only if they can be directly related
           to the actual release of the product. Claimed deductions cannot represent some
           apportionment of a common or historic cost that would have been incurred regardless.

                  10.4) Publisher royalties for rights in musical compositions can be a legitimate
           deduction from label revenues that arose from sales and licensing of recorded material
           bearing the infringing work. Amounts that Capitol Records claims to have paid to
           copyright owners should correspond to amounts received by writers, publishers, and
           administrators.

                   10.5) As the recording artist, Katy Perry also earned from Capitol Records a
           royalty as a recording artist after the label recovered amounts for production and
           marketing. From her net royalties, Ms. Perry also directed payments to featured artist
           Juicy J and co-producers Dr. Luke, Max Martin, and Cirkut. All royalty deductions
           should correspond with payments received by another beneficiary.

                  10.6) I believe that Defendant UMG might attempt to deduct from sales revenues
           received through Capitol Records the manufacturing costs and artwork design for all
           physical units sold. However, manufacturing costs are not properly deductible if they
           simply reflect rate card payment to any other internal entity owned by UMG itself, such
           as Universal Music Logistics. Rather, reported payments to Universal Music Logistics
           here would simply be transfers within the UMG entity and do not reflect any truly
           incurred manufacturing expense paid to an outside entity. There then could be a variance
           between the standard rate and the actual cost of operation. (Drellishak Dep. 91:14-17).

                   10.7) I believe that UMG might also attempt to deduct fees related to amounts
           paid for distribution of its recordings. However, Capitol Records pays distribution fees to
           an internal entity, Universal Music Group Distribution, based on a fixed percentage of
                                                           23
11051682.1/41770-00011


                                               EXHIBIT 10
                                               PAGE 269
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 270 of 394 Page ID
                                     #:5969

           product revenues that does not reflect any truly incurred expense outside of the
           Defendant corporation UMG. As explained above, transfer payments within the UMG
           organization are not properly deductible. This may also implicate handling, returns
           processing, refurbishment, and ancillary fees (Drellishak Dep. 70:11-72:18).

                  10.8) As explained above, record labels market new releases by a recording artist
           through concert promotion, video production, and radio release. Radio costs would
           include amounts spent for promotion of the single through time buys, promotional
           appearances, advertising, singles & shipping, and payments to independent promoters. If
           Capitol Records can prove amounts related to infringing material, costs are deductible.
           The label may not deduct marketing costs that it later recouped previously from Ms.
           Perry’s artist royalties.

                   10.9) I also believe that UMG might attempt to deduct amounts related to an
           apportionment of company overhead and related costs among units sold, including the
           infringing recordings. Overhead costs would include the salaries of marketing employees,
           among other things (Id. 115:3-5). The amounts are generally based upon some formulaic
           assignment of common and/or historic costs, but without any causal relation to the
           infringing event. Assigned overhead expenses for the album are portioned from total
           overhead for the first eighteen months of the album (called the frontline, Id. 121; 19-24;
           125:16-23). There is then no necessary relation between apportioned costs and the
           infringing activity.

                   10.10) I am advised that the Defendants then bear the responsibility to identify all
           deductible costs and to apportion the worth of “Dark Horse” from every sale or licensing
           transaction on which the song appears, and must then present a credible means of
           performing both assignments. I reserve the right to contest any suggested procedure.

           11. CONCERT REVENUES

                  11.1) Depending on the court’s final ruling on the recoverability of concert
           revenues, I would expect to add to Katy Perry’s recoverable revenues a share of her
           earnings from concerts in the U.S. where “Dark Horse” was performed. No such
           information has been provided.

                   11.2) Within the appropriate recovery period, the court should compel Ms. Perry
           to disclose all U.S. concerts where "Dark Horse"DARK HORSE was performed, the
           composite play list of each concert, and her payments for each event.




                                                           24
11051682.1/41770-00011


                                               EXHIBIT 10
                                               PAGE 270
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 271 of 394 Page ID
                                    #:5970

           12. CONCLUSION

                  The above conclusions constitute my personal independent assessment. These
           conclusions will form the basis of my testimony should I be called at trial.

                     Amounts are subject to change as more information becomes available.

                     /s/ Michael A. Einhorn

                     Michael A. Einhorn, Ph.D.

                     AprilMay 124, 2019

                     Appendix A

                     Professional Resume of Michael A. Einhorn




                                                           25
11051682.1/41770-00011


                                              EXHIBIT 10
                                              PAGE 271
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 272 of 394 Page ID
                                    #:5971




                        EXHIBIT 11




                                 EXHIBIT 11
                                 PAGE 272
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 273 of 394 Page ID
                                    #:5972



Wais, Aaron

From:                              Emma Wood <ewood@alaris.us>
Sent:                              Thursday, March 21, 2019 11:54 AM
To:                                chieffov@gtlaw.com; kahn@capessokol.com; Wais, Aaron
Subject:                           Deposition of Katheryn Elizabeth Hudson 3/13/2019
Attachments:                       68249khudson03132019_Full.pdf; 68249khudson03132019.ptx;
                                   68249khudson03132019.txt; 68249khudson03132019_Condensed.pdf


Please find attached to this e-mail an E-Transcript file (ptx) and ASCII file for your
use. Any hard copies you have ordered are being produced and will be mailed to you.

If this is the first time you have received a .ptx format transcript, you will need to
browse to <http://www.reallegal.com/software.asp> and download the free E-Transcript
Viewer.

iPad or iPhone users: the Portable E-Transcript mobile app is now available. You can
download it now at the iTunes Store at no charge.

Currently there is no E-Transcript viewer software available for Mac OS X devices. Please
let us know if you are a Mac OS X user and we will provide PDF files.

For free technical support visit <http://www.reallegal.com/support.asp>.

      Emma Wood


\     Alaris | Production Assistant


      711 North 11 th Street | Saint Louis, Missouri 63101
      314-644-2191 Ext 169 | 1-800-280-3376 I alaris.us




                                                             1




                                                      EXHIBIT 11
                                                      PAGE 273
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 274 of 394 Page ID
                                    #:5973




                    EXHIBIT 12




                                 EXHIBIT 12
                                 PAGE 274
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 275 of 394 Page ID
                                    #:5974



       From:          Michael A. Kahn
       To:            MMU.effr.ey; Lauren R, Cohen: "Eric Kavira"
       Cc:            Lgpera. Christine; Wais, Aaron; AlbsctsotUacol?;   Nourafchan. Gabrieila
       Subject:       RE: Michael Einhorn document
       Date:          Tuesday, May 28, 2019 10:46:15 AM
       Attachments:   Decker Declaration re Dark Horse Ostinato times.odf
                       Expert Report of Michael A. Einhorn. Ph.D (Updated Mav 24. 20191.pdf



      Jeff:

      In response to your request and a related matter:

          • In an otherwise privileged email to Dr. Decker on or about May 7th, I asked him to
            confirm the total playing time of the ostinato in “Dark Horse,” explaining that I had
            used a stopwatch and timed it at 95 seconds. In a response to that specific question,
            Dr. Decker wrote: “I also get 95 seconds of the 8-note ostinato.” I believe that I
            forwarded that email sentence to Dr. Einhorn—but I may have simply read it to him
            over the phone. I have searched my emails and cannot find the forwarded email
            sentence; it may have been inadvertently deleted.
          • In any event, Dr. Einhorn received that information from Dr. Decker via me in
            connection with his updated report.
          • Lest there be any doubt as to the timing, I attach a Declaration from Dr. Decker on
            that 95 second point.
          • Finally, Dr. Einhorn has updated his report in connection with two promises he made
            to you during his deposition:
                o He has attached an updated resume (which came up at page 49 of his
                   deposition)
                o He has reexamined and corrected the Radio Plays chart on page 34
                   concerning the 5 promotional singles and explains those corrections.
             That updated report is attached.

      Michael A. Kahn
      Senior Counsel
      Capes Sokol

      Pierre Laclede Center
      7701 Forsyth Boulevard, Twelfth Floor
      St. Louis, Missouri 63105-1818
      P: 314.505.5406
      C: 314.757.2363
      kahn@capessokol.com
      blog: http://www.michaelakahn.com/




      Capes, Sokol, Goodman & Sarachan, P.C. CONFIDENTIALITY NOTICE: The materials
      enclosed with this email transmission are private and confidential. The information
      contained in the material is privileged and is intended only for the use of the individual(s) or
      entity(ies) named above. If you are not the intended recipient, be advised that unauthorized
      use, disclosure, copying, distribution, or the taking of any action in reliance on the contents




                                                     EXHIBIT 12
                                                     PAGE 275
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 276 of 394 Page ID
                                    #:5975



      of this emailed information is strictly prohibited. If you have received this email
      transmission in error, please immediately notify us either by telephone or by email to
      arrange for return of the emailed information to us.

      —Original Message—
      From: Movit, Jeffrey <jmm@msk.com>
      Sent: Tuesday, May 28, 2019 11:13 AM
      To: Michael A. Kahn <kahn@capessokol.com>; Lauren R. Cohen
      <lcohen@capessokol.com>; 'Eric Kayira' <eric.kayira@kayiralaw.com>
      Cc: Lepera, Christine <ctl@msk.com>; Wais, Aaron <amw@msk.com>; Albertson, Jacob
      <j1a@msk.com>; Nourafchan, Gabriella <gan@msk.com>
      Subject: Michael Einhorn document

      Mike, please provide us at this time with the "written statement" that you provided to Dr.
      Einhorn in early May. See Einhorn Dep. Tr. at 135:25-136:11.

      Thank you. Please note we continue to reserve all rights regarding this issue.

      Jeff




                                           EXHIBIT 12
                                           PAGE 276
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 277 of 394 Page ID
                                    #:5976




                    EXHIBIT 13




                                 EXHIBIT 13
                                 PAGE 277
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 278 of 394 Page ID
                                    #:5977


                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




Marcus Gray (p/k/a Flame), et al.

                        Plaintiffs,         Civil Action 2:15-cv-05642-CAS-(JCx)

                                            Judge: Christina A. Snyder
v.


Katheryn Elizabeth Hudson (p/k/a Katy
Perry), et al.
                       Defendants.



                             EXPERT REPORT
                       OF MICHAEL A. EINHORN, Ph.D.,
                         ON BEHALF OF PLAINTIFFS
                         —UPDATED MAY 24, 2019—




              Subject to change as more information becomes available



                                      April 12, 2019




                                            1


                                      EXHIBIT 13
                                      PAGE 278
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 279 of 394 Page ID
                                    #:5978


1. INTRODUCTION


1.1)    I have been asked by the law firm of Capes Sokol, counsel for Plaintiffs

Marcus Gray (p/k/a/ Flame), Emanuel Lambert, and Chike Ojukwu, to provide my

expert valuation of actual damages and Defendants’ profits resulting from a

presumed infringement of Plaintiffs’ authorship, ownership, and production rights

in a musical composition called “Joyful Noise,” which they contend was later

infringed by the musical composition and recorded track “Dark Horse.” The track

“Dark Horse” was imprinted on the Prism album that was released by Defendant

Capitol Records, a division of Universal Music Group.

1.2)    I am advised that the three Plaintiffs co-wrote the words and melody of

“Joyful Noise” in 2007, recorded the work in March of 2008, and was honored in

2008 with nominations at the Grammys and the Gospel Music Association Dove

Award.

1.3)    Plaintiffs contend that “Dark Horse” infringes their copyrights in “Joyful

Noise.”      My report assumes this to be true as I offer no opinion on Defendants’

liability.

1.4)    Capitol Records first released the album Prism on October 18, 2013. The

track “Dark Horse” appeared in physical and digital albums, singles, and related

work distributed in the U.S. and elsewhere. “Dark Horse” earned considerable

play on radio, video, digital services, and concert setlists.

                                           2


                                       EXHIBIT 13
                                       PAGE 279
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 280 of 394 Page ID
                                    #:5979


1.5)     Defendants Katheryn Elizabeth Hudson (p/k/a Katy Perry), Jordan Houston

(p/k/a Juicy J)   Lukasz Gottwald (p/k/a/ Dr. Luke), Karl Martin Sandberg (p/k/a

Max Martin), Henry Russell Walter (p/k/a/ Cirkut), and Sarah Hudson received

directly, or through their publishing entities, royalties related to mechanical,

digital, performance, and synchronization of the underlying musical composition

“Dark Horse.”      As copyright holders to the infringed work “Joyful Noise,”

plaintiffs should have received some share of total royalties paid.

1.6) Defendant Katy Perry also received artist royalties for her participation as a

primary artist in the recorded track “Dark Horse.”

1.7)     Defendant Juicy J also received artist royalties for his participation as a

featured artist in the recorded track “Dark Horse.”

1.8) Defendants Dr. Luke, Max Martin, and Cirkut received producer royalties for

engineering the studio recording featured on the album and digital single

1.9) I am an economist with expertise in valuation of damages related to

infringement of intellectual property.        My testimony is consistent with the

techniques of my profession, in which I earned a Ph.D. in economics.

1.10) I am paid an hourly rate of $425 for report-writing, and $600 for preparation

for, travel to, and appearance at deposition and/or trial. This rate is consistent with

my standard professional arrangements for appearance as an expert witness in

court.


                                          3


                                      EXHIBIT 13
                                      PAGE 280
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 281 of 394 Page ID
                                    #:5980


  1.11) I am not related to any of the parties, nor do I have any financial interest in

  the outcome of this matter.

2. STATEMENT OF QUALIFICATIONS

  2.1)   I have worked as a professional economist since I received a Ph.D. in

  Economics from Yale University in 1981. Since graduation, I was employed at

  Bell Telephone Laboratories, Rutgers University, U.S. Department of Justice

  (Antitrust Division), and Broadcast Music Inc.

  2.2)   I have worked since 2001 as a testifying expert in the area of media and

  intellectual property. My current curriculum vita is attached as Appendix A.        I

  testified as an expert at deposition and/or trial on cases so identified in my

  professional resume.

  2.3) I have served as a testifying economist in court cases involving the valuation

  of the intellectual property owned by commercial artists, software designers,

  writers, publishers, musicians, record labels, photographers, inventors, celebrities,

  actors, cartoonists, television producers, cable companies, and radio stations.

  2,4) I have written 38 professional articles in the area of intellectual property in

  law journals and periodicals. I have delivered numerous professional lectures or

  CLE seminars related to these topics. I am also the author of the book Media,

  Technology, and Copyright: Integrating Law and Economics (Edward Elgar

  Publishers).


                                            4


                                      EXHIBIT 13
                                      PAGE 281
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 282 of 394 Page ID
                                    #:5981


2.5) I have never been disqualified from testifying in court or limited in any

manner related to the applied standards, concepts, or techniques of the economics

profession.



3. DOCUMENTS REVIEWED

I reviewed the following documents in connection with my work as an expert

witness here:


   • Third Amended Complaint for Copyright Infringement,

   • UMG Recordings, Inc. Financial Statements, “Dark Horse”, June 2013 –
     June 2018, CAPITOL-01099-01197

   • Royalty Statements, Katy Perry, “Dark Horse”, KP000278-279

   • Contract, Katy Perry, Kasz Money Inc., August 31, 2013, KP000183-
     000209

   • Contract, Katy Perry, Maratone AB., August 31, 2013, KP000210-000238

   • Prismatic World Tour, License Agreement, KP000239-000242

   • Administration Agreement, BMG Chrysalis, Jordan Houston, BMG000257-
     000290

   • Broadcast Music Inc., Royalty Report, Jordan Houston, May 20, 2016

   • Contract, Capitol Music Group (a division of Capitol Records), Katy Perry,
     June 20, 2007; amended September 1, 2010, CAPITOL00001-00061

   • Royalties, Kobalt Songs Music Publishing, KOBALT00006-00007


                                       5


                                    EXHIBIT 13
                                    PAGE 282
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 283 of 394 Page ID
                                    #:5982


   • Royalties, Katy Perry, “Dark Horse”, January 23, 2019

   • Declaration, Silvio Pietroluongo, January 14, 2019

   • Summaries of revenues and costs provided by Lukasz Gottwald, Henry
     Russell Walker, Sarah Hudson, Jordan Houston, all dated March 19, 2019

   • Joint Stipulation Regarding Defendant Karl Martin Sandberg, July 1, 2014

   • Expert Report of Todd Decker, April 6, 2017

   • Wikipedia, Prism (Katy Perry Album)

   • Wikipedia, “Dark Horse” (Katy Perry song)

   • Deposition, Steven Drellishak, February 28, 2019

   • Deposition, Katy Perry, March 13, 2019

   • Radio Play, Five Songs, CAPITOL01034- 01098

   • Chartmasters, pages 9-12, 16, https://chartmasters.org/2018/03/cspc-katy-
     perry-popularity-analysis-2/16,


4. SUMMARY OF CONCLUSIONS


4.1) I am advised that Plaintiffs Marcus Gray, Emanuel Lambert, and Chike

Ojukwu may recover from Defendants actual damages that represent an amount

that would have been rightfully earned had Plaintiffs’ rights in the composition

“Joyful Noise” been properly licensed and compensated.        I am advised that

Defendants are jointly and severally liable for the total amount of these damages

that Plaintiffs suffered.

                                       6


                                   EXHIBIT 13
                                   PAGE 283
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 284 of 394 Page ID
                                    #:5983


4.2) Actual damages in this matter result from uncollected royalties owing to

Plaintiffs’ rights in the musical composition “Joyful Noise.”      These rightful

amounts include copyright royalties related to mechanical/digital reproductions,

performance, and synchronization royalties that would normally be earned by

songwriters or publishers.

4.3) As described in Section 5, Plaintiffs lost the opportunity to earn copyright

royalties amounting to             This amount represents actual damages that

can be recovered jointly from all Defendants.

4.4) In addition to actual damages, I am advised that Plaintiffs may recover

severable profits from each individual Defendant. I am advised that Plaintiff must

first prove Defendant revenues, from which Defendant must prove appropriate

deductions.

4.5) As itemized in Section 5 and 8, Defendants earned from infringing sales,

licenses, and royalty payments (writer, artist, and producer) related to “Dark

Horse”

    Defendant                Source of Revenues                  Revenues
  Capitol Records     Sale and licensing of recorded
                      track
    Katy Perry        Co-writer        and       primary
                      artist/performer
      Juicy J         Co-writer and featured artist
     Dr. Luke         Co-writer and co-producer
    Max Martin        Co-writer and co-producer

                                        7


                                    EXHIBIT 13
                                    PAGE 284
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 285 of 394 Page ID
                                    #:5984

    Defendant                 Source of Revenues                   Revenues
       Cirkut         Co-writer and co-producer
   Sarah Hudson       Co-writer
      TOTAL


4.6) As explained above and in Section 5, a sum of             reflects a royalty that

should have been paid to the Plaintiffs for use of their composition “Joyful Noise”

in the song and track “Dark Horse”. All Defendants are jointly liable for this

amount.

4.7) Defendants earned revenues of               , of which                 is

unaccounted for in the actual damages identified above. Each defendant is

severally liable for any profit amount not otherwise accounted for in the

determination of actual damages.



5. ACTUAL DAMAGES


5.1) I am advised that Plaintiffs may recover from Defendants a licensing fee for

royalties that would have been earned from use of Plaintiffs’ composition “Joyful

Noise”. Had the composition been licensed, Plaintiffs here would have received

some share of the mechanical, digital, performance, and synchronization royalties

attributed to the composition of “Dark Horse.”



                                         8


                                     EXHIBIT 13
                                     PAGE 285
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 286 of 394 Page ID
                                    #:5985


5.2) This share of copyright royalties generally is determined in the music industry

through arms-length negotiation involving owners of a copyrighted work and

engaged licensees of that work. As a matter of law, the valuation for a lost

licensing opportunity should be a transaction amount at which a willing buyer(s)

and a willing seller(s) would arrive in a free negotiation.

5.3) That said, there is no scientific or industry rule for determining an exact

amount that would result from a negotiation. The results of other negotiations

involving similar situations can sometimes be useful benchmarks to inform this

analysis.   The determined valuation will then appear in a range of outcomes that

can be determined by the market.

5.4) The Plaintiffs’ original work, “Joyful Noise,” was a musical composition that

appeared as a track on the album Our World: Redeemed (2008) as well as a

download single and stream (2014). I am advised that copyright to the song is

owned by the Plaintiffs in this lawsuit and that Plaintiffs would have been

rightfully compensated by the record label.

5.5)   The album Our World: Redeemed was the fourth studio album from

American Christian rapper Flame. It was released on March 4, 2008.              The

recording label for the album was Cross Movement. The album earned a Grammy

Award nomination for Best Rock or Rap Gospel Album, and the label made a




                                           9


                                      EXHIBIT 13
                                      PAGE 286
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 287 of 394 Page ID
                                    #:5986


video for the lead single “Joyful Noise.” This establishes that the composition of

“Joyful Noise” had a positive market value.”

5.6) Per the Declaration of Silvio Pietroluongo of Billboard (January 14, 2019), the

album recording of Our World: Redeemed was commercially successful. The

album appeared on the Billboard Top Gospel Albums chart for thirty-five straight

weeks. The album also appeared on the Billboard Top Christian Album on March

22, 2008 (#18) and March 29, 2008 (#34). (Declaration of Silvio Pietroluongo at ¶¶

6,7)

5.7) The single-track Joyful Noise was also commercially successful and deserving

of a positive market valuation. The song charted on the Billboard Gospel Digital

Songs Sales Chart for thirty-four straight weeks (1/15/2014 – 7/26/2014), Billboard

Gospel Streaming Songs on July 19, 2014 (#1) and July 26, 2014 (#10), and the

Billboard Christian Streaming Charts on July 19, 2014 (#4).

5.8) Based on a blended formula that takes into account radio airplay, sales data,

and streaming, “Joyful Noise” also appeared on the Billboard Hot Christian Songs

on July 19, 2014 (#11) and July 26, 2014 (#37) and the Billboard Hot Gospel

Songs on July 19, 2014 (#1) and July 26, 2014 (#16), (Declaration of Silvio

Pietroluongo at ¶¶ 8-12).




                                        10


                                     EXHIBIT 13
                                     PAGE 287
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 288 of 394 Page ID
                                    #:5987


5.9) As a valued musical work reproduced on a track on the album Our World

Redeemed, the musical work “Joyful Noise” was paid, or deserved to have been

paid, royalties from its record label Cross Movement.

5.10) I have read the expert report of musicologist Prof. Todd Decker of

Washington University of St. Louis. I am advised that Prof. Decker will testify that

the ostinato in “Joyful Noise” is substantially similar to the main ostinato in “Dark

Horse.” Prof. Decker further opines in his Expert Report that the infringing

ostinato is repeated throughout “Dark Horse.” Upon written statement of counsel, I

am also advised that Prof. Decker has determined that the ostinato accounts for 95

seconds of the song (which Defendants’ expert Ferrara times at 3:32, or 212

seconds); or 45 percent of the elapsed time in the entire composition.

5.11) Per Prof. Decker’s opinion, it is also proper for Plaintiffs to share some

royalty share sales and licensing of the latter with regard to reproduction,

performance, and video synchronization.

5.12) I believe that a market-based outcome for a copyright negotiation for rights

in “Joyful Noise” would have granted to Plaintiffs a fifteen percent (15%) share of

copyright royalties (i.e., mechanical, digital, performance, and synchronization) in

the musical composition “Dark Horse.”

5.13) I determined the putative share of fifteen percent as follows. I am advised as

a legal matter that copyright in a joint composition (i.e., a musical work in which


                                         11


                                      EXHIBIT 13
                                      PAGE 288
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 289 of 394 Page ID
                                    #:5988


more than one writer participates) vests initially in equal shares for all participants,

regardless of the size of any individual contribution to the work. Per Katy Perry’s

sworn deposition (36-37), there were five listed primary writers of “Dark Horse” –

Katy Perry (vocal melody and lyrics, 12:6-9), Sarah Hudson (lyrics), Max Martin

(melody, 37:3-4), Dr. Luke (instrumental, 13:1), and Cirkut (instrumental, 13:1)

5.14) I have seen no contract among the writers to justify any other breakdown of

the copyright. It then follows that each originally would have controlled a one fifth

share of the copyright, or twenty percent (20%).

5.15) The final songwriter in this lawsuit -- Juicy J – was not an original writer of

“Dark Horse” and but made a rap contribution to the work after the music, melody

and lyrics were composed (Perry Dep.. 36:15-16). For his later efforts, Juicy J

apparently received a reduced copyright share of                          which is

of        . To provide for the share, the five primary writers (supra 5.13) then

divided up the remaining              percent equally, each receiving an identical

royalty share of

5.16) If properly licensed, the taking of the ostinato from “Joyful Noise” would

have represented a sixth primary contribution to “Dark Horse” that would have

needed to be assigned a copyright share. There is here a pre-existing sale or license

agreement in place, and no ill-motive or competitive relationship that would

interfere with its reasonable extension. If each of five original writer shares – i.e.,


                                          12


                                      EXHIBIT 13
                                      PAGE 289
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 290 of 394 Page ID
                                    #:5989


Perry, Martin, Luke, Cirkut, and Hudson -- are equally valued at                             percent

of royalties paid                    each of six would then be valued at fifteen percent
              1



5.17) Based on the adjusted benchmark derived from defendant’s own copyright

assignments, I shall now assign to the Plaintiffs a prorated share of royalties paid

equal to fifteen percent of copyright royalties. This is consistent with the legal

notion (I am advised) that copyright damages must be assigned and discounted to

correspond to plaintiff’s ownership interests,               and that courts may apportion

damages for certain claims at issue pursuant to previous affirmative agreement of

copyright holders as to percentage interest held by each.                 I am also advised that

courts may order apportionment based on undisputed calculations provided by

plaintiffs.

5.18) I am advised that the defendants have provided summaries that represent the

following amounts of copyright royalties paid to the present (infra Section 8).

Katy Perry

       Publisher Royalties

       Performance Royalties

       Subtotal:

1
 This analysis maintains Juicy J at his original      percent copyright share, and I reserve the right
to proffer a different estimate if this assumption is challenged.


                                                 13


                                             EXHIBIT 13
                                             PAGE 290
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 291 of 394 Page ID
                                    #:5990




                 Juicy J

                          Publisher Royalties

                          Performance Royalties

                          Subtotal



                 Dr. Luke

                          Publisher Royalties

                          Performance Royalties

                          Subtotal



                 Max Martin

                          Publisher Royalties

                          Performance Royalties

                          Subtotal

                 Cirkut

                          Publisher Royalties

                          Performance Royalties

                          Subtotal




                                                     14


                                     EXHIBIT 13
                                     PAGE 291
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 292 of 394 Page ID
                                    #:5991


Sarah Hudson

        Publisher Royalties

        Performance Royalties :

        Subtotal



TOTAL:

5.19)    Total copyright royalties are                . Valued at a fifteen percent

share of the total, I estimate that Plaintiffs would have earned a licensing payment

of                 for their share of “Dark Horse.”

5.20) I am advised that Defendants are jointly liable to pay the identified amount of

actual damages.



6. LABEL REVENUES FROM “DARK HORSE”: 2013-2018

6.1) Defendant Capitol Records recorded the track “Dark Horse” as a component

of Katy Perry’s album, Prism. The album was released on October 18, 2013.

6.2) The “Dark Horse” track was released in many different formats, including

album, single, and DVD. (Drellishak Dep. 20:15-18). The standard album release

contained thirteen (13) tracks and the deluxe release contained sixteen (16) tracks.




                                            15


                                        EXHIBIT 13
                                        PAGE 292
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 293 of 394 Page ID
                                    #:5992


6.3) The “Dark Horse” track was also made available and licensed as a download,

ringtone, ringback, digital stream, video use, synchronized work, and compilation

work.

6.4) After returns, net sales of all products bearing the track “Dark Horse,” from

October 2013     to June     2018, totaled                .    (CAPITOL00923;

CAPITOL1101-1103; CAPITOL01133). This amount is broken down as follows:



Physical albums (Thirteen tracks)

Physical albums (Sixteen tracks)

Download albums (Thirteen tracks)

Download albums (Sixteen tracks)

Download albums (Two tracks)

Single Tracks (Downloads and Streams)

Domestic Licensing Income

Ancillary Income (Tour)

TOTAL



6.5) Capitol Records sells physical albums as follows. The artist makes a master

recording in the studio from which actual sales units are imprinted by an

independent entity (Drellishak Dep. 59:15-17). Manufacturing is administered by


                                        16


                                    EXHIBIT 13
                                    PAGE 293
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 294 of 394 Page ID
                                    #:5993


Universal Music Logistics (“UML”) (Id. 59:1-8), which receives from the label a

designated rate card payment per CD. (Id. 67:2-4)              UML pays the actual

manufacturer directly (Id. 60:4-14).

6.6) after manufacturing, the albums are then moved into inventory through

UMG’s distribution service (Universal Music Group Distribution) that administers

the process of getting it into record stores. (Id. 85: 13-23) A customer then places

an order through an EDI transaction to the sales order processing system.        The

sales order processing system records the sales in the general ledger (Drellishak

Dep. 22:1-7). After distribution, returns of physical product are credited to the

buyer (Id. 23:15-18). The label collects all due revenues from physical sales, and

distributes royalties and other expenses to the appropriate parties.

6.7) For sales of digital product, the label sends the file directly to the digital

service provider (e.g., Apple iTunes, Spotify, Amazon). The service provider

makes the track available to users through downloads or streaming. (Id. 36:6-10,

37:3-8). There are no additional costs of production or distribution for digital

product. The service provider pays for the actual download or stream revenues that

can be shared with the artist. Publishers collect copyright royalties from the sale of

downloads through separate payment arrangements with the digital service

provider.




                                          17


                                       EXHIBIT 13
                                       PAGE 294
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 295 of 394 Page ID
                                    #:5994


6.8) Capitol Records earned licensing income for ringtones, ring backs, digital

streams, video uses, synchronized works (uses that integrate the music with

scripted video or live background), and compilations (use of the track on different

albums) (Id. 42:11-15).

6.9) Capitol Records earned ancillary income from revenues received for sale of

the Prismatic World Tour DVD (Id. 55:15-18).

6.10) Unreported to date are the licensing fees for sales to foreign markets. If

foreign sales are recoverable, international revenues should be adjusted upward to

reflect this licensing total. I reserve the right to amend this report if additional

information on these revenues becomes available.

6.11)To be conservative, I have included only the lower revenue estimates listed

above, but reserve the right to include foreign revenues if the Court rules that it is

appropriate to include any component of foreign sales in the calculation.

6.12) I do believe that each amount itemized above implicates a product or service

that in some way involves the use of the infringing musical composition “Dark

Horse,” as reproduced on a master recording by Capitol Records.




                                         18


                                      EXHIBIT 13
                                      PAGE 295
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 296 of 394 Page ID
                                    #:5995


7. ROYALTY PAYMENTS

7.1) Royalties for “Dark Horse” were earned by the lead artist Katy Perry, featured

artist Juicy J producers Dr. Luke, Max Martin, and Circuit, and co-writers Katy

Perry, Juicy J., Dr. Luke, Max Martin, Circuit, and Sarah Hudson.

Lead Artist Royalties

7.2) Recording artist Katy Perry appears as the lead artist on the track “Dark

Horse.” The track was originally released on September 17, 2013 as the second

promotional single (i.e., radio) from the album Prism (2013). The album was later

released on October 18, 2013. The single was released for general sales on

December 17, 2013.

7.3) As the lead artist, Ms. Perry earned artist royalties specified in her contract

with Capitol Music Group (a division of Capitol Records). (CAPITOL00001-

00061). Her contract was first established on June 20, 2007 and amended on

December 13, 2012.

7.4) Per the amended agreement, Ms. Perry earned artist royalties for what I

believe to her Third Committed Album, Prism (Contract, Section 6). Ms. Perry

earned a royalty rate of          based on all sales of the album in the U.S. and

Canada; while foreign sales in the U.K./Eire and Rest of Territory were

respectively valued at      and        of the above specified rate. The royalty for




                                         19


                                      EXHIBIT 13
                                      PAGE 296
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 297 of 394 Page ID
                                    #:5996


net streaming sales was specified at        of total revenues received (not including

eligible non-interactive services covered by Sound Exchange (see next).

7.5) Ms. Perry also earned artist royalties for her share of eligible transmissions

performed on non-interactive digital services collected and distributed by Sound

Exchange (per eligibility requirements established by the Digital Performance

Rights in Sound Recording Act of 1996, 17 U.S.C. 114)

7.6) Ms. Perry also received a flat payment of               as an upfront payment

for artist rights related to a DVD release of her full Prismatics concert that she

performed in Sydney Australia (KP000239-252), as well as a product royalty of

         (CAPITOL01193-7). The song “Dark Horse” appeared on the playlist of

this concert (Id.).

7.7) Some amount of Ms. Perry’s artist royalties were recouped by the label to

cover its production and marketing costs for her album (Contract, Section 4), or

paid out to her designated producers per independent contract. (Infra, Producer

Royalties and Section 8)

7.8) Finally, Ms. Perry earned copyright royalties for her share as a writer in the

musical composition This work is regarded to be a controlled composition because

Ms. Perry is also the lead artist on the album.

7.9) I have not reviewed any written contracts that Ms. Perry (or any other writer)

may have signed as a copyright owner of the song “Dark Horse.” As a matter of


                                          20


                                       EXHIBIT 13
                                       PAGE 297
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 298 of 394 Page ID
                                    #:5997


industry custom and practice, I believe that Ms. Perry received a reproduction rate

of             per sold track, pro-rated for her respective share of the composition

(    , see 7.18) and a possible reduction for her appearance in a controlled

composition.



Featured Artist Royalties

7.10) As a featured artist on the track and video, Juicy J earned artist royalties

specified in a separate contract with Katy Perry. Artist royalties were paid in flat

sums for his work on the recorded track and the video.               (BMG000257-

BMG000275).

7.11) Juicy J also earned royalties for some share of royalties for use of the

recorded track on Sound Exchange. .

7.12) Finally, Juicy J earned copyright royalties for his share as a writer in the

musical composition



Producer Royalties

7.13) Co-producers of the recorded track “Dark Horse” were Dr. Luke, Max

Martin, and Cirkut who were initially credited with equal shares of producer

royalties. I believe that the co-producers may have arranged additional transfers

among themselves.


                                          21


                                      EXHIBIT 13
                                      PAGE 298
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 299 of 394 Page ID
                                    #:5998


7.14) Katy Perry entered into two producer contracts on August 31, 2013 (Dr.

Luke, Cirkut; Contract, KP000183-209; Max Martin Contract, KP000210-236).

These contracts established that the producers were paid a share of artist royalties

otherwise due to Ms. Perry from physical and digital sales.

7.15) Payments to Dr. Luke and Cirkut for produced tracks on the album Prism

were established as follows (Contract, Sections 3-4). The two producers together

received upfront a non-recoupable payment of              , a       percent royalty

based on physical sales valued at the published price to dealers (“PPD”) of the

album, a         royalty based on digital sales valued at the same PPD, and      of

artist royalties for licensing of video. All royalty amounts were suitably pro-rated

for the number of participating tracks on the album and the producer’s royalty

relative to the artists. Dr. Luke and Cirkut were also to have received a share of

           of Perry’s due artist royalties paid at Sound Exchange, (Contract,

Appendix B, KP000204). Dr. Luke and Cirkut seem to have further divided their

due royalties in a manner of which I am not aware.

7.16) Payments to Max Martin for produced tracks on the album Prism were as

follows (Contract, Sections 3-4). Max Martin received upfront a non-recoupable

payment of          ,a        percent royalty based on physical sales valued at the

PPD of the album, a         royalty based on digital sales valued at the same PPD,

and         of artist royalties for licensing of video. All royalty amounts were


                                        22


                                     EXHIBIT 13
                                     PAGE 299
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 300 of 394 Page ID
                                    #:5999


suitably pro-rated for the number of participating tracks on the album and the

producer’s royalty relative to the artists. Max Martin was also to have received a

share of             of Ms. Perry’s due artist royalties paid by Sound Exchange

(Contract, Appendix B, KP000230).



Songwriter Royalties

7.17) Co-writers of the musical composition “Dark Horse” are listed as Dr. Luke,

Max Martin, Cirkut, and Sarah Hudson, as well as aforementioned artists Katy

Perry and Juicy J. I have not reviewed any relevant publisher contracts that

Capital Records signed with any writer or his/her publisher entity.

7.18) Based on information made available from the performing rights

organization Broadcast Music Inc., I believe that the writer shares of the copyright

in the composition “Dark Horse” are as follows: 2

       Katy Perry:
       Dr. Luke:
       Max Martin:
       Cirkut:
       Sarah Hudson:
       Juicy J:


2
 The same numbers appear as writer shares reported on Katy Perry’s artist contract with Juicy J
(Jordan Houston). See also Email from Harold Papineau to Jermi Thomas, et al., Re: URGENT:
Juicy – Dark Horse Splits, January 28, 2014.

                                              23


                                          EXHIBIT 13
                                          PAGE 300
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 301 of 394 Page ID
                                    #:6000


7.19) As a co-writer of the musical composition “Dark Horse,” each listed writer

earned royalties from the mechanical and digital reproductions of the song in

albums and singles, public performances of the song in broadcast, digital, and

general media venues, and third-party licensing of the song.

7.20) Per industry custom and practice, record labels generally pay songwriter

royalties for reproductions, synchronization, and compilation uses to each writer

through his/her designated publisher.

7.21) Each publisher designated a separate collection entity to administer the

accounting for its incoming royalty payments. Each royalty administrator is paid a

share of collected revenues as payment for its administrative service.

7.22) Distinguished from other writer royalties, performance royalties are collected

and administered by performing rights organizations (PRO), such as ASCAP (Dr.

Luke, Max Martin, Cirkut, Perry, and Sarah Hudson are members) and BMI (Juicy

J is an affiliate). The PRO pays some share (usually 50%) of the royalty amount

directly to the songwriter. The remainder of the royalty is paid to the writer’s

designated publisher.

7.23) Based on the above, songwriter claims in the copyright of “Dark Horse” are

summarized as follows:




                                         24


                                     EXHIBIT 13
                                     PAGE 301
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 302 of 394 Page ID
                                    #:6001

Writer          Publisher             Administrator        PRO      Share

                When I'm Rich
                You’ll Be My          Warner
Katy Perry      Bitch                 Chappell          ASCAP

                Kasz Money
Dr. Luke        Publishing            Kobalt Songs      ASCAP

                Kasz Money
Max Martin      Publishing            Kobalt Songs      ASCAP

                Kasz Money
Cirkut          Publishing            Kobalt Songs      ASCAP

Sarah
Hudson          Prescription Songs Kobalt Songs         ASCAP

                                      BMG
Juicy J         DeeEtta Music         Chrysalis            BMI



8. ROYALTY AMOUNT: 2013-2018

8.1) Katy Perry, Juicy J, Dr. Luke, Max Martin, Cirkut, and Sarah Hudson earned

writer, artist, and/or producer royalties in connection with their contributions to the

song and track “Dark Horse.”.

Katy Perry

8.2) Defendant Katy Perry was a co-writer and primary artist of “Dark Horse”.

As described in Section 7, her due collections accrued through her publishing

entity When I’m Rich You’ll Be My Bitch, (as administered and collected by

Warner Chappell Music) performing rights organization ASCAP, and artist

                                          25


                                      EXHIBIT 13
                                      PAGE 302
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 303 of 394 Page ID
                                    #:6002


collecting society Sound Exchange. She also earned a payment of                  for

licensing rights to her Prismatics concert performed in Australia

8.3) Based on the most recent records provided to me (KP000239-252, KP000278-

279), Ms. Perry received net royalty payment of                     , broken down as

follows.



Publisher Royalties (through Kobalt Songs):                 (2013H2 – 2018H1)

Performance Royalties (through ASCAP):                       (2014M4 – 2019:M4)

Sound Exchange Royalties:                                   (2014M3 - 2019M1)

Artist Royalties:                                             (2013H2 – 2018H1)

Video Royalties:

Video Upfront

Total:



Juicy J

8.4) Defendant Juicy J was a co-writer and featured artist of “Dark Horse”. As

described in Section 7, collected amounts accrued through his publishing entity

Dee Etta Music (as administered and collected by BMG Rights Management),

performing rights organization BMI, and artist collecting society Sound Exchange.




                                         26


                                     EXHIBIT 13
                                     PAGE 303
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 304 of 394 Page ID
                                    #:6003


8.5) Per a direct contract with Katy Perry (KP00032), Juicy J also received directly

from Ms. Perry a flat payment of            for his vocal appearance on the recorded

track “Dark Horse”, and a flat payment of           for his appearance on the video.

8.6) Based on the most recent records provided to me, Juicy J’s total royalties

amounted to                which were broken down as follows:



Publisher Royalties (through BMG Chrysalis)                   (2014Q2 – 2018Q2)

Performance Royalties (through BMI):                          (2013Q3 – 2018Q1)

Sound Exchange Royalties :                                    (2013Q4 – 2018Q3)

Artist Royalties (through Katy Perry):

Total



Dr. Luke

8.7) Defendant Dr. Luke was a co-writer and co-producer of “Dark Horse”.         As

described in Section 7, collected amounts accrued to his publishing entity Kasz

Money Publishing (as administered and collected by Kobalt Songs Music

Publishing), production entity Kasz Money, Inc., performing rights organization

ASCAP, artist collecting society Sound Exchange, and shared video royalties.

8.8) Based on the most recent records provided to me, Dr. Luke’s reported

royalties amounted to               , which were broken down as follows:


                                         27


                                     EXHIBIT 13
                                     PAGE 304
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 305 of 394 Page ID
                                    #:6004



Publisher Royalties (through Kobalt Songs):                (2013Q4 – 2018Q2)

Production Royalties (through Kasz Money):                (2013Q4 – 2018Q2)

Performance Royalties (through ASCAP):                     (2014Q1 – 2018Q3)

Sound Exchange Royalties:                                 (2015Q2 – 2018Q4)

Video Royalties                                          (2017Q2 – 2018Q2)

Total



Max Martin

8.9) Defendant Max Martin was a co-writer and co-producer of “Dark Horse”. As

described in Section 7, collected amounts accrued to his publishing entity MXM

Music, Inc. (as administered and collected through Kobalt Songs Music

Publishing), production entity Maratone AB, Inc., performing rights organization

ASCAP, and artist collecting society Sound Exchange and shared video royalties.

8.10) Based on the most recent records provided to me, Max Martin’s gross

royalties amounted to                which were broken down as follows



Publisher Royalties (through Kobalt Songs):                 (2013Q4 – 2018Q2)

Production Royalties (through Maratone, AB):                (2013Q4 – 2018Q2):

Performance Royalties (through ASCAP):                      (2013Q3 – 2017Q4)


                                       28



                                   EXHIBIT 13
                                   PAGE 305
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 306 of 394 Page ID
                                    #:6005


Sound Exchange Royalties:                                                            (2014Q2 – 2018Q3)

Video Royalties:                                                                (not available)

Gross Royalty



8.11) I am advised that parties stipulate that                         of Max Martin’s gross royalties

were paid to his administrator Kobalt Songs Music Publishing, and an additional

      was diverted for legal and management costs.                          His net royalty was then
                   3




Cirkut

8.12) Defendant Cirkut was a co-writer and co-producer of “Dark Horse.”                                       As

described in Section 7, collected amounts accrued to his publishing entity

Oneiorology, Inc., (as administered and collected through Kobalt Songs Music

Publishing), production entity Kasz Money Inc., performing rights organization

ASCAP and artist collecting society Sound Exchange.

8.13) Based on the most recent records provided to me, Cirkut’s total royalties

amounted to                       , which were broken down as follows:



Publisher Royalties (through Kobalt Songs):                                           (2013Q4 – 2018Q3)

3
 Per Stipulation, April 2019, costs include management commission of      of gross          ) and legal and
administrative fees of     of gross             .

                                                      29


                                                 EXHIBIT 13
                                                 PAGE 306
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 307 of 394 Page ID
                                    #:6006


Production Royalties (through Kasz Money):                  (2013Q4 – 2018Q2)

Performance Royalties (through ASCAP):                     (2013Q3 – 2018Q1)

Sound Exchange Royalties:

Video Royalties:                                          (2017Q2 – 2018Q2)

Total



Sarah Hudson

8.14) Defendant Sarah Hudson was a co-writer of “Dark Horse”. As described in

Section 7, collected amounts accrued to her publishing entity Prescription Songs

(as administered and collected through Kobalt Songs Music Publishing) and

performing rights organization ASCAP.

8.15) Based on the most recent records available to me, Ms. Hudson’s total

royalties amounted to             , which were broken down as follows (without

dates):

Publisher Royalties (through Kobalt Songs):

Performance Royalties (through ASCAP): :

Total

8.16) With the exception of Max Martin, all royalty amounts reported above are

gross receipts before deduction for any administrative costs by any entity. Based




                                        30


                                   EXHIBIT 13
                                   PAGE 307
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 308 of 394 Page ID
                                    #:6007


on the specific data that I may yet review and verify, I reserve the right to amend

for any suitable deductions that are proven to be paid to administrators.

8.17) Copyright royalties may accrue only to a songwriter’s share of the work, and

not to artists and publishers. In the above charts in this Section, copyright royalties

to each of six writers include only his/her publisher royalties and performance

royalties.

8.18) Before administration fees, total copyright royalties for the six writers above

sum to                 . This amount can form the basis of a calculation for actual

damages that Plaintiffs would have earned had their rights been properly licensed.

If Plaintiffs are entitled to 15 percent of the total, actual damages are then




9. IMPORTANCE OF SONG DARK HORSE

9.1) The album Prism was a leading album that earned over

         in sales and licensing for the label Capitol Records. The song Dark Horse

was critically important to the success of this album. This is documented in and

demonstrated by the appearance of the song in concert tours, radio promotion,

video use, and commercial charts.




                                          31


                                      EXHIBIT 13
                                      PAGE 308
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 309 of 394 Page ID
                                    #:6008


      Concert Tours

9.2) Record labels generally market new releases by supporting artist tours related

to the new album. In the course of her professional career with Capitol Records, I

believe that Katy Perry performed in five Concert Tours under the terms specified

in her Original Agreement with the label entered in 2007.

9.3) Ms. Perry’s most successful tour of the five tours was the Prismatic World

Tour, which promoted her album release of Prism. The tour ran from May 2014 to

October 2015 and visited Europe, North America, Australia, Asia and South

America.

9.4) The Prismatic World Tour in 2014-2015 grossed more than $204.3 million

from 151 shows with a total attendance of 1,984,503. The Sydney November 28th

concert was recorded for her second live album: The Prismatic World Tour Live,

which was released two weeks after the tour ended. The setlist for the Prismatic

World Tour contained twenty songs,

   1. “Roar”

   2. "Part of Me"

   3. "Wide Awake"

   4. "This Moment" / "Love Me"

   5. "Dark Horse”

   6. "E.T."


                                        32


                                     EXHIBIT 13
                                     PAGE 309
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 310 of 394 Page ID
                                    #:6009


   7. “Legendary Lovers"

   8. "I Kissed a Girl’

   9. "Hot n Cold"

   10."International Smile" / "Vogue”

   11."By the Grace of God"

   12."The One That Got Away" / "Thinking of You"

   13."Unconditionally"

   14."Walking on Air"

   15."It Takes Two"

   16."This Is How We Do" / "Last Friday Night (T.G.I.F.)"

   17."Teenage Dream"

   18."California Gurls"

   19."Birthday"

   20."Firework"

9.5) Twelve of twenty songs on the setlists for the Prismatic World Tour appeared

on the Prism album:        “Roar,” “This Moment,” “Love Me,” “Dark Horse,”

“Legendary   Lovers,”      “International    Smile,”   “By   the   Grace   of   God,”

“Unconditionally,” “Walking on Air,” It Takes Two” (Prism Deluxe), “This Is

How We Do,” and “Birthday.” “Dark Horse” was one of the twelve songs.




                                            33


                                      EXHIBIT 13
                                      PAGE 310
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 311 of 394 Page ID
                                    #:6010


9.6)      Ms. Perry also performed “Dark Horse” for fourteen additional live

performances, including the 56th Grammy Awards on January 26, 2014 in Los

Angeles.

          Radio Play

9.7) In documents from Media Base that are used by Capital Records itself

(CAPITOL01021-1098), the label released five promotional singles from Prism

for radio play before and after the release of the album on October 18, 2013.

    9.8) In the order of initial release, the five promotional singles were as follows:4

             Song          Date of 1st      Radio       # of    # of    Audience
                             play           Spins     Stations Markets Impressions
      Roar                 8/10/2013       770,436       450        148      5.2 billion
      Dark Horse           9/17/2013       930,186       539        148      6.3 billion
      Unconditionally      10/16/2013      149,963       370        145      820.4
                                                                             million
      Birthday            10/22//2013      141,266       320        144      775 million
      This Is       How    10/22/2013       55,024       285        141      262.3
      We Do                                                                  million




4
 The aforementioned documents were provided in discovery by the Defendants.
The documents were made available to me without the benefits of a previous
deposition, and related inquiry thereto. Having achieved more understanding of the
documents since the submission of my Original Report on April 12, 2019, I have
revised the numbers that appear in the “Date of1st Play,” “# of Stations” and “# of
Markets” columns to reflect additional information of which I am now aware.
However, I have re-confirmed the two key columns of numbers—namely, Radio
Spins and Audience Impressions”—and they remain the same as before.
                                              34


                                          EXHIBIT 13
                                          PAGE 311
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 312 of 394 Page ID
                                    #:6011


9.9) The chart is organized as follows:

         • Column 1: Name of songs performed on radio.
         • Column 2: Date of first airplay
         • Column 3: Radio Spins: Each broadcast play on a Radio Station is
             counted as one recorded radio spin
         • Column 4: Stations: Number of Individual Broadcast Stations
         • Column 5: Markets: Number of Unique Geographic Markets (Some
             markets can have more than one station performing the song
         • Column 6: Number of Record Spins (column 3) multiplied by the
             radio station’s Listening Audience (as measured by Nielson Ratings.)
9.10) Two songs—“Roar” and “Dark Horse”—were the first tracks released for

radio play before the album was released (October 18, 2013), These two tracks

accounted for over half of the radio spins. Based on release date and number of

spins, “Roar” and “Dark Horse” appear then to be the primary instruments to

promote and generate momentum for the album release of Prism. The three

remaining singles—“Unconditionally,” “Birthday,” and “This is How We Do” —

initiated all of their radio play at a later time and nearly all after the album had

made its debut,

9.12) Of the five listed songs on the album, the track “Dark Horse” accounted for

45.4 percent of all radio spins, 27.4 percent of all radio stations, and 47.1 percent

of all audience listens since first play. Although Radio Spins in each station and

market varied considerably by song, the total count of markets for each was largely


                                          35


                                     EXHIBIT 13
                                     PAGE 312
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 313 of 394 Page ID
                                    #:6012


the same (ranging from 141 to 148). However, only “Dark Horse” and “Roar”

appeared in all markets.

9.13) Based on evidence available from radio plays, “Dark Horse” was a leading

promotional song on the album – if not the most important.

      Streams and Videos on Chartmasters

9.14) Chartmasters is a rating service in the record industry that charts the

popularity of new albums and tracks among digital audiences.

9.15) Using a special analytic technique,5 Chartmasters identified the twelve most

popular tracks ever released by the recording artist Katy Perry until the present

9.16) The tracks “Dark Horse” (3,660,000 AES) and “Roar” (3,640,000 AES) are

the only listed tracks from Katy Perry’s album Prism. These two tracks share first

and second place among the most popular twelve tracks from the artist. This

ranking confirms the commercial importance of the track “Dark Horse”.

9.17) Chartmaster confirmed the history of the five promotional singles from

Prism as they played on digital streaming services, such as Spotify.

           Song                  First Digital Stream                Streams
            Roar                        9/5/2013                     591,660
      Unconditionally                 11/20/2013                     223,360


5
 Chartmasters estimates the importance of tracks by calculating album equivalent
sales (AES). Album equivalent sales are generated from weighted sums of
physical single sales, downloads, and streaming
                                          36


                                      EXHIBIT 13
                                      PAGE 313
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 314 of 394 Page ID
                                    #:6013

        Dark Horse                     2/20/2014                     806,512
          Birthday                     4/10/2014                     160,547
    This Is How We Do                  7/31/2014                     257,370


9.18) Judged by relative popularity on all streaming services, “Dark Horse”

garnered the most listeners (806,512 streams), while “Roar” came in more distant

second (591,660).

9.19) Of all sixteen tracks on Prism, the album hit a total of 2,352,447,000

streams The share of this total for “Dark Horse” is 34.2 percent of the total

9.20) Chartmaster also confirmed the history of the five promotional singles as

they appeared on YouTube videos that were officially released by Capitol Records,

with the input of Katy Perry and her team (Perry, Dep. 43:22-24, 46:1-2). As Ms.

Perry explains, video tracks are chosen based on the belief (i.e., gamble and

reaction) that the particular song is “bubbling”; i.e., appealing (44:21-25):

           Song                          First                        Views
           Roar                         9/5/2013                    2,645,384
      Unconditionally                 11/20/2013                     505,833
        Dark Horse                     2/20/2014                    2,369,953
         Birthday                      4/10/2014                     334,755
    This Is How We Do                  7/31/2014                     682,581


9.21) Judged by relative popularity on YouTube, “Roar” garnered the most viewers

and comments, while “Dark Horse” came in a very close second.

                                          37


                                      EXHIBIT 13
                                      PAGE 314
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 315 of 394 Page ID
                                    #:6014


9.22) The sixteen tracks from Prism together attracted on YouTube a total of

6,610,133,000 video views. The share of this total for “Dark Horse” was 35.9

percent of the total.

9.23) Based on my review of data from concerts, radio play, streams, and video

views, I believe that “Dark Horse” was one of the most important commercial

songs on the album Prism, if not the most important. Given the demonstrated

importance of the song “Dark Horse” to generating sales of the Prism album, any

method of apportioning album or concert revenues to “Dark Horse” by simply

dividing by total sales by the total number of tracks or songs is not an economic

means of valuing its relative worth. I believe that Capital Records has made such a

valuation error by the track valuation that it deploys on Prism (CAPITAL1101-3;

see also Drellishak passim)



10. COSTS AND APPORTIONMENT

10.1) As a co-defendant, Universal Music Group would bear the burden of

proving costs and providing an apportionment technique for valuing infringing and

non-infringing components of any record release through Capitol Records of the

single “Dark Horse” and the album Prism.

10.2) Based on documents that UMG provided and the Deposition of Edward

Drellishak, I believe that UMG might attempt to deduct from sales and licensing


                                        38


                                    EXHIBIT 13
                                    PAGE 315
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 316 of 394 Page ID
                                    #:6015


revenues cost all components related to paid royalties, manufacturing costs,

distribution costs, marketing costs, and overhead.

10.3) Defendant costs generally are deductible only if they can be directly related

to the actual release of the product. Claimed deductions cannot represent some

apportionment of a common or historic cost that would have been incurred

regardless.

10.4) Publisher royalties for rights in musical compositions can be a legitimate

deduction from label revenues that arose from sales and licensing of recorded

material bearing the infringing work. Amounts that Capitol Records claims to have

paid to copyright owners should correspond to amounts received by writers,

publishers, and administrators.

10.5) As the recording artist, Katy Perry also earned from Capitol Records a

royalty as a recording artist after the label recovered amounts for production and

marketing. From her net royalties, Ms. Perry also directed payments to featured

artist Juicy J and co-producers Dr. Luke, Max Martin, and Cirkut. All royalty

deductions should correspond with payments received by another beneficiary.

10.6) I believe that Defendant UMG might attempt to deduct from sales revenues

received through Capitol Records the manufacturing costs and artwork design for

all physical units sold. However, manufacturing costs are not properly deductible

if they simply reflect rate card payment to any other internal entity owned by UMG


                                         39


                                     EXHIBIT 13
                                     PAGE 316
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 317 of 394 Page ID
                                    #:6016


itself, such as Universal Music Logistics. Rather, reported payments to Universal

Music Logistics here would simply be transfers within the UMG entity and do not

reflect any truly incurred manufacturing expense paid to an outside entity. There

then could be a variance between the standard rate and the actual cost of operation.

(Drellishak Dep. 91:14-17).

10.7) I believe that UMG might also attempt to deduct fees related to amounts

paid for distribution of its recordings. However, Capitol Records pays distribution

fees to an internal entity, Universal Music Group Distribution, based on a fixed

percentage of product revenues that does not reflect any truly incurred expense

outside of the Defendant corporation UMG. As explained above, transfer payments

within the UMG organization are not properly deductible. This may also implicate

handling, returns processing, refurbishment, and ancillary fees (Drellishak Dep.

70:11-72:18).

10.8) As explained above, record labels market new releases by a recording artist

through concert promotion, video production, and radio release.        Radio costs

would include amounts spent for promotion of the single through time buys,

promotional appearances, advertising, singles & shipping, and payments to

independent promoters. If Capitol Records can prove amounts related to infringing

material, costs are deductible. The label may not deduct marketing costs that it

later recouped previously from Ms. Perry’s artist royalties.


                                         40


                                     EXHIBIT 13
                                     PAGE 317
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 318 of 394 Page ID
                                    #:6017


10.9) I also believe that UMG might attempt to deduct amounts related to an

apportionment of company overhead and related costs among units sold, including

the infringing recordings. Overhead costs would include the salaries of marketing

employees, among other things (Id. 115:3-5). The amounts are generally based

upon some formulaic assignment of common and/or historic costs, but without any

causal relation to the infringing event. Assigned overhead expenses for the album

are portioned from total overhead for the first eighteen months of the album (called

the frontline, Id. 121; 19-24; 125:16-23). There is then no necessary relation

between apportioned costs and the infringing activity.

10.10) I am advised that the Defendants then bear the responsibility to identify all

deductible costs and to apportion the worth of “Dark Horse” from every sale or

licensing transaction on which the song appears, and must then present a credible

means of performing both assignments.         I reserve the right to contest any

suggested procedure.



11. CONCERT REVENUES

11.1)   Depending on the court’s final ruling on the recoverability of concert

revenues, I would expect to add to Katy Perry’s recoverable revenues a share of

her earnings from concerts in the U.S. where “Dark Horse” was performed. No

such information has been provided.


                                        41


                                      EXHIBIT 13
                                      PAGE 318
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 319 of 394 Page ID
                                    #:6018




                                                                                      to
                                   recovery period, the court should compel Ms' Perry
     ll.z)within   the appropriate

                               where DARK HORSE was performed' the composite
    disclose all U.S. concerts

                                                for each event'
    play list of each concert, and her payments

     12. CONCLUSION
                                                       independent           assessment'
          The above conclusions constitute my personal

    These conclusions    will form the basis of my testimony should I be called xtail'
                                                             becomes available'
           Amounts are subject to change as more information

                                                                                il"
                                                                            (         tt   I

                                                                             -,


                                                              Michael A. Einhorn, Ph.D.

                                                                           May-24,2019




                                               42




                                        EXHIBIT 13
                                        PAGE 319
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 320 of 394 Page ID
                                    #:6019




                                Appendix A

             Professional Resume of Michael A. Einhorn




                                      43


                                 EXHIBIT 13
                                 PAGE 320
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 321 of 394 Page ID
                                     #:6020


Michael A. Einhorn, Ph.D.                                                        973-618-1212


                                                                    MEDIA, TECHNOLOGY, COPYRIGHT




                                                  MICHAEL A. EINHORN

                                                    mae@mediatechcopy.com

                                                 http://www.mediatechcopy.com



      Michael A. Einhorn is an economic consultant and expert witness in the areas of intellectual
      property, media, entertainment, technology, trademarks, publicity rights, and product design.
      He received a B.A. from Dartmouth College, a Ph. D. in economics from Yale University, and
      is the author of Media, Technology, and Copyright: Integrating Law and Economics
      (Edward Elgar Publishers, 2004). He is also a former professor of economics at Rutgers
      University and adjunct professor at the Silberman School of Business (Fairleigh Dickinson
      University), a Senior Research Fellow at the Columbia Institute for Tele-Information, and the
      author of seventy professional and academic articles related to intellectual property and
      economic analysis.

      Dr. Einhorn has provided valuation services in the following areas as a consultant or expert
      witness:

      Trademarks, Trade Secrets, and False Advertising: Trademarks (Samsung Electronics,
      Dish Network, Madonna/Material Girl, Jakks Pacific, Kische USA, Oprah Winfrey/Harpo
      Productions, Avon Cosmetics, The New York Observer, the Kardashians/BOLDFACE
      Licensing + Branding, Wazu Holdings), trade secrets (The Weather Channel, Hasbro), and
      advertising (J. Walter Thompson/Banco Popular, Kia Motors, Coca Cola, General Automobile
      Insurance Company).

      Music: Recording artists (Led Zeppelin, U2, Madonna, 50 Cent, Usher, Rascal Flatts,
      LMFAO, Aimee Mann, Nappy Roots, Justin Moore, Xzibit, Nelly Furtado, George Clinton,
      Notorious B.I.G., D.L. Byron), record labels (Sony Music Holdings, Universal Music Group,
      Disney Music, Atlantic Records, Rhino Entertainment), producers (P. Diddy, Timbaland),
      publishers (Major Bob Publishing, Universal Music Publishing, Bridgeport Music, Hamstein
      Music, Chrysalis Music, Kobalt Music), performing rights organizations (SESAC), radio
      stations (WPNT in Pittsburgh), live venues (World Wrestling Entertainment), and estates (Bill
      Graham Archives, Tasha Tudor, Bernard Lewis).


                                           EXHIBIT 13
                                           PAGE 321
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 322 of 394 Page ID
                                    #:6021



    Video: Movies (Paramount/DreamWorks, Bold Films), cable programs (NBCUniversal),
    musicals (Zorro Productions) product placement (Paxson Productions), treatments (Burnett
    Productions), soundtrack (Warner Bros. Entertainment), TV programs Televicentro of Puerto
    Rico), satellite programming (Golden Channels Company of Israel), DVD videos (Steve
    Harvey), commercials (Gray Television Group), and cable operations (AT&T).
    Design, Apparel, and Art: Apparel (Target Stores, Carol Anderson, .Forever 21, Crew
    Knitwear, Joyce Leslie, Anthropologie), architecture (Sprint PCS, Home Design LLC, Murray
    Engineering, Turnkey Associates), medical illustrations (Pearson Education Services),
    photography (Harris Publications, Neil Zlozower, Dana Ruth Lixenberg), sculpture (Marco
    Domo), cartoons (A.V. Phibes, Melissa Flock), toys (Jakks Pacific), and commercial
    marketing (Kaufman Global).
    Publicity Rights and Estate Valuations: Names and likenesses (Reese Witherspoon, Steve
    Harvey, Woody Allen, Rosa Parks, Arnold Schwarzenegger, Sandra Bullock, Cameron Diaz,
    Diane Keaton, Zooey Deschanel, Yogi Berra), estate valuations (Tasha Tudor, Marlon
    Brando, Bernard Lewis).
    Cyberspace: Music services (Apple iTunes, Napster, MP3.com), proprietary software
    (Centrifugal Force, Frogsware), open source software (Jacobsen v. Katzer), electronic
    publishing (Pearson), video games (Activision), search engines (eUniverse), and domain names
    (eCommerce).
    Patents and Technology: Semiconductors (General Electric v. Kodak, Great Lakes v. Sakar,
    cellular (Cellebrite v. Micro Systemation), software (Jacobsen v. Katzer, Centrifugal Force v.
    Softnet), medical technology (Lemper v. Legacy, Graston v. Graham), clutch components
    (Nouis Technologies v. Polaris Industries), pet topicals (Nite Glow Industries Inc. v. Central
    Garden & Pet Company) and general patents (DeCordova v. MCG).
    Antitrust and Commercial Losses: Antitrust, breach of contract, and commercial injury in
    actions (Los Angeles Rams, AT&T, American Home Realty Network, California Scents,
    Safmor, Inc., Golden Channels Company of Israel, St. Joseph’s Regional Hospital (College
    Station, Texas)).




                                                  2




                                            EXHIBIT 13
                                            PAGE 322
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 323 of 394 Page ID
                                    #:6022



             REPRESENTATIVE CLIENTS
                 New York State Attorney General; New York

                 Fish & Richardson; Boston

                 Arnold & Porter; Washington

                 Baker & Hostetler; Cleveland

                 Palmer & Dodge; Boston

                 Hunton & Williams; Washington

                 Blecher & Collins; Los Angeles

                 Stokes Bartholomew Evans & Petree; Nashville

                 King & Ballow; Nashville

                 Frankfurt Kurnit Klein & Selz; New York

                 Lavely & Singer; Los Angeles

                 Davis and Gilbert; New York

                 Cowan DeBaets Abrahams & Sheppard; New York

                 Taft Stettinius & Hollister; Indianapolis

                 Sheppard Mullin Hampton & Richter; Los Angeles

                 Seyfarth Shaw; Los Angeles

                 Connolly Bove Lodge & Hutz; Wilmington

                 Blackwell Sanders Peper Martin; St. Louis

                 Lipsitz Green Faringer Roll Salisbury & Cambria; Buffalo



                                                        3




                                      EXHIBIT 13
                                      PAGE 323
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 324 of 394 Page ID
                                    #:6023
        PROFESSSIONAL ENGAGEMENTS



        Media and Entertainment


        Gray et al. v. Katy Perry et al. Central District of California, 2019, report, valuation
        of damages resulting from copyright infringement in Katy Perry’s song Dark Horse.

        Dan Marino v. Dante Barton and Will Guice, Pennsylvania Court of Common Pleas,
        2018, report and testimony, valuation of damages resulting from breach of contract
        among three songwriters claiming rights in Usher’s song Bad Girl.

        Robert W. Cabell v. Zorro Productions, Inc., et al., Northern District of California,
        report, estimated commercial damages resulting from infringement of copyright in a
        musical adaptation.

        Gray Television Group, Inc. v. Found Footage Festival, LLC, et al., Eastern District of
        New York, report, estimated commercial damages resulting from infringement of
        television programming

        Richard Dutcher v. Bold Films LLP, et al., Central District of Utah, 2017, report,
        estimated commercial damages resulting from copyright infringement of leading
        screenwriter in the movie Nightcrawlers.

        RCN Capital, LLC, et al. v. The Los Angeles Rams, LLC, et al., Eastern District of
        Missouri, 2017, report and deposition, breach of contract regarding use of rights to sell
        tickets in secondary markets.

        Michael Skidmore v. Led Zeppelin, et al., Central District of California, 2016, trial
        testimony, copyright infringement matter against rock group Led Zeppelin regarding
        classic song Stairway to Heaven.

        Joseph Cooper v. Broderick Steven “Steve” Harvey, Northern District of Texas, 2016,
        report and deposition, breach of contract matter regarding recorded films of
        comedian/actor Steve Harvey.
        Sidney Earl Swanson v. MJJ Productions, Central District of California, 2015, report,
        copyright infringement matter regarding a musical composition used in a sound
        recording Chicago by Michael Jackson.

        Original Appalachian Artworks, Inc. v. Jakks Pacific, Inc., International Institute for
        Conflict Prevention and Resolution, 2015, report and deposition, matter involving lost
        sales related to breach of contract for copyright owners of Cabbage Patch Kids.

        Alexander Graham-Sult and David Graham v. Bill Graham Archives, LLC, et al.,
        Northern District of California, 2015, report and deposition, valuation of copyrights and
        business concern resulting from fiduciary breach of the estate of rock concert
        producer Bill Graham.

        William L. Roberts (p/k/a Rick Ross), et al. v. Stefan Kendal Gordy, Southern District of
                                                    4 enrichment resulting from infringement of
        Florida, 2015, report, valuation of defendant
        a musical composition in a multi-platinum release (Party Rock Anthem) and a Kia
        automobile commercial.


                                           EXHIBIT 13
                                           PAGE 324
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 325 of 394 Page ID
                                    #:6024



    Cartagena Enterprises, Inc. v. J. Walter Thompson Co., et al., American Arbitration
    Association, 2015, report, valuation of damages resulting from infringement of
    prominent salsa composition in an advertising message by the leading advertising
    agency and the largest bank in Puerto Rico.

    Digital Satellite Connection v. Dish Network Corporation, et al., District of Colorado,
    2014, report and deposition, valuation of damages resulting from trademark
    infringement by national satellite provider.

    Ron Satija and Heather Lynette Mowder v. General Automobile Insurance Company,
    District Court of Northern Ohio, 2014, report, valuation of damages resulting from
    infringement of cartoon character The General in national advertising campaign.

    Daniel Moser v. Raymond Ayala (p/k/a Daddy Yankee), et al., District Court of Puerto
    Rico, 2014, report, valuation of damages resulting from infringing reproduction and
    performance rights in Daddy Yankee’s multi-platinum song Rompe.

    Dan Marino v. Usher Raymond, et al., Eastern District of Pennsylvania, 2013, report,
    valuation of damages resulting from infringing reproduction and performance rights in
    Usher’s song Bad Girl.

    Preston Asevedo v. NBCUniversal Media, et al., Eastern District of Louisiana, 2013,
    report, estimated damages for commercial artwork used on a Syfy cable television
    program Dream Machines.

    Ryan Lessem and Douglas Johnson v. Universal Music Group, Southern District of
    New York, 2013, report and deposition, valuation of damages involving copyright
    infringement in 50 Cent’s song How We Do, recorded by The Game.

    Montana Connection, et al. v. Justin Moore, Middle District of Tennessee, 2013, report,
    estimated damages for infringement in country hit song Backwoods on Justin Moore’s
    record album and concert performances.

    VMG Salsoul v. Madonna Louise Ciccone, et al., Central District of California, 2013,
    report, valuation of damages resulting from copyright infringement in Madonna’s song
    Vogue.




                                              5




                                         EXHIBIT 13
                                         PAGE 325
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 326 of 394 Page ID
                                    #:6025



    Interstar Holdings v. Truman Press, Superior Court of California, 2011, report, matter
    involving valuation of commercial losses resulting from breach of contract involving
    DVD movie Dawn of the Living Dead.

    Lutfu Murat Uckardesler, et al. v. Azteca International Corporation, et al., Central
    District of California, 2010, consultant, estimated damages resulting from
    infringement of treatment on internationally popular reality television show.

    Kernel Records Oy v. Timbaland, et al., Southern District of Florida, 2010, report,
    estimated damages resulting from copyright infringement of sound recording on multi-
    platinum Nelly Furtado song “Do It.”

    Anthony Lawrence Dash v. World Wrestling Entertainment, Inc., District of South
    Carolina, 2011, report, valuation of damages involving use of a copyrighted song in a
    highly promoted WrestleMania event.

    Rafael Vergara Hermosilla v. The Coca Cola Company, Southern District of Florida,
    2010, report and deposition, valuation of defendant profits resulting from infringement
    of song in international advertising campaign for the World Cup.

    Chris Lester v. U2, Apple Computer, and Universal Music Group, Central District of
    California, 2009, report and deposition, estimated damages from copyright infringement
    involving U2’s song Vertigo used in concerts and recordings.

    Serendip LLC, et al. v. Warner Bros. Entertainment, Inc., Central District of California,
    2009, report and deposition, estimated damages in copyright infringement on released
    DVD containing the soundtrack to A Clockwork Orange.

    D.L. Byron v. Rascal Flatts and Disney Corp., Southern District of New York, 2009,
    report, estimated copyright damages for settlement involving infringement of classic
    Pat Benatar composition “Shadows of the Night” by Rascal Flatts.

    Evilkid Productions v. DreamWorks LLC & Paramount Pictures, Southern District of
    New York, 2009, report, estimated damages and assisted settlement involving the
    unauthorized use of commercial art in the hit movie Transformers.

    Victor Lopez v. Daddy Yankee and Universal Music, Central District of California,
    2009, consultant on damages for album track used on multi-platinum release Barrio
    Fino.



                                               6




                                          EXHIBIT 13
                                          PAGE 326
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 327 of 394 Page ID
                                    #:6026




   Charles Watt v. Dennis Butler, et al., Northern District of Georgia, 2009, report,
   estimated copyright damages involving platinum release by rap group D4L.
   Michael A. Einhorn, Ph.D.
   The Jackson Sisters v. Universal Music Group, Superior Court of the State of
   California, 2008, consultant, assisted classic recording act for recovery of damages for
   unfair trade practices in use of legacy materials in sound recording.

   MCS Music America, Inc., et al. v. Napster, Inc., et al., Central District of California,
   2008, consultant to music publishers in copyright infringement matter involving limited
   downloads and subscription streaming by the digital music service Napster.

   Henry Carter v. Independent Productions, Inc., et al., Superior Court of Delaware,
   2008, consultant, royalty dispute among members of rock band George Thorogood
   and the Destroyers.

   Bridgeport Music, Inc. v. Smelzgood Entertainment, et al., Middle District of
   Tennessee, 2007, report and trial testimony, estimated damages for unauthorized use
   of George Clinton’s classic composition Atomic Dog on later infringing record album.

   TMTV Corp. v. Mass Productions, Inc., District of Puerto Rico, 2006, report and trial
   testimony, estimated damages resulting from copyright infringement of television
   program by producer and comedian Sunshine Logrono.

   Velocity Entertainment Group v. NBC Universal and Donald Trump, 2006, Los
   Angeles Superior Court, Los Angeles, California, consultant, valuation of treatment
   used in popular reality television show, The Apprentice.

   Bridgeport Music, et al. v. Crited Music., Middle District of Tennessee, 2006, report,
   estimated damages for copyright infringement of musical composition You’ll Like it
   Too.

   Thomas Turino, et al. v. Universal Music, et al., Central District of California, 2006,
   report and deposition, estimated damages resulting from copyright infringement in
   Christina Milian’s sound recording Dip It Low.




                                              7




                                         EXHIBIT 13
                                         PAGE 327
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 328 of 394 Page ID
                                    #:6027




   Bridgeport Music, et al. v. Universal Music, et al., Middle District of Tennessee, 2006,
   report and trial testimony, estimated damages for unauthorized use of three
   compositions and sound recordings on Notorious B.I.G. album produced by P.
   Diddy.

   TMTV Corp. v. Televicentro de Puerto Rico, Inc., District Court of Puerto Rico, 2005,
   report, estimated damages resulting from infringement of television program.

   The Royalty Network, Inc., et al. v. Activision, et al., Central District of California,
   2005, report, estimated damages for use of music on best-selling video game Streets of
   Los Angeles.

   Al Howard Productions, Inc. v. Paxson Productions, Central District of California,
   2005, report, estimated commercial damages for breach of contract involving product
   placements on prominent game show, Supermarket Sweeps.

   Mojo Music, et al., v. Walt Disney Records, Los Angeles Superior Court, 2004, report,
   valued synchronization rights in musical compositions used in Lion King 2.

   Willie Woods v. BMG Music/Atlantic Recording Company, et al., Eastern District of
   Missouri, 2004, report, valued damages for unauthorized use of musical compositions
   in a Nappy Roots’ multi-platinum song “Po Folks”.

   Darryl D. Lassiter, et al., v. Twentieth Century Fox Film Corp., Central District of
   California, 2004, consultant, regarding damages due for use of unauthorized screenplay
   in the movie Drumline.

   Sharon Haygood, et al. v. Coca-Cola, et al., 17th District Court of Tarrant County,
   Texas, 2004, report and deposition, calculated professional losses for gospel artist who
   suffered personal injury in automobile accident.

   Universal Music Publishing Group v. Fitness Quest, Inc., Northern District of Ohio,
   2003, report and deposition, estimated damages from copyright infringement of music
   soundtrack in an exercise video tape.

   Brought to Life v. MCA Records, Inc., et al., Southern District of New York, 2002,
   consultant, valued copyright damages in Mary J. Blige song “Family Affair”.



                                              8




                                          EXHIBIT 13
                                          PAGE 328
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 329 of 394 Page ID
                                    #:6028



   Michael A. Lowe v. Loud Records, Eastern District of Pennsylvania, 2002, report,
   valued damages for copyright infringement in musical track “X” produced by Dr.
   Dre.
   Aimee Mann v. UMG Recordings, Inc., et al., Central District of California, 2002,
   consultant, estimated sales displacement and loss of income resulting from the
   unauthorized release of compilation album.

   Jacques Loussier v. UMG Recordings, Inc., et al., Southern District of New York,
   2002, consultant, surveyed data regarding copyright infringement of improvisational
   composer by Eminem in song “Kill You”.

   Hamstein Music Group, et al. v. MP3.com, Inc., et al., Central District of California,
   2002, consultant, estimated damages for multiple infringements involving musical
   compositions.

   Chrysalis Music v. MP3.com, Inc., et al., Central District of California, 2002,
   consultant, estimated damages for multiple infringements of musical compositions.

   Major Bob Music, Inc., et al. v. MP3.com, Inc., Southern District of New York, 2001,
   report, estimated damages for unauthorized use of Garth Brooks’ musical catalog by
   digital library service.


   Trademarks, Trade Secrets, and False Advertising


   GoDigital Media Group, LLC v. GoDigital Inc., Central District of California,
   report, 2018, liability and damage valuation from infringement of trademark owned
   by digital media company

   Helpful Hound, LLC, v. New Orleans Bldg. Corp., et al., Eastern District of Louisiana,
   2019, report, damages related to use of an infringing trademark used in a food
   market based in New Orleans.

   Computer Programs and Systems, Inc. et al. v. Wazu Holdings, Inc., et al., Southern
   District of Alabama, 2018, report and deposition. damages related to use of an
   infringing mark in a software application in medical technology.



                                             9




                                        EXHIBIT 13
                                        PAGE 329
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 330 of 394 Page ID
                                    #:6029




   The Choice is Yours v. The City of Philadelphia, et al,        Eastern District of
   Pennsylvania, 2018, report, damages related to trademark infringement of worker
   training program

   Kische USA, LLC v. Ali Simsek and Jane Doe Simsek, et al., Western District of
   Washington, 2017, report. damages related to trademark infringement and unfair
   competition from a competing distributor of imported apparel.

   VBS Distribution, Inc. et al. v. Nutrivita Laboratories, Inc., et al., Central District of
   California, report, 2017, damages related to false advertising and unjust enrichment
   involving dietary supplements.

   Mladen Pintur, et al. v. Helen Rogic, et al., Southern District of New York, report,
   2017, damages related to trademark infringement of business name

   Baskim Holdings, Inc. v. Two M, Inc. d/b/a Babe’s Cabaret, et al., District of Nevada,
   report and deposition, 2017, damages related to misuse of trademarked name.

   Healthmate International, Inc., v. Timothy W.T. French, et al., Western District of
   Missouri, report, 2016, damages related to false advertising and unfair competition.

   Elinor Shapiro v. Hasbro, Inc., Central District of California, 2016, report and
   deposition, infringement of trade secrets by toy manufacturer Hasbro.

   Milk Studios v. Samsung Electronics Co., Ltd., et al., Southern District of New York,
   2016, report, defense of Samsung Electronics in a trademark damage valuation.

   JMC Restaurant Holdings, Inc., et al. v. Marcelo Pevida, Inc., et al., Eastern District of
   New York, 2016, report and deposition, defense of trademark user in international
   restaurant market.

   House of Auth, LLC v. 721 Bourbon, Inc., District of Connecticut, 2016, report,
   regarding damages from trademark infringement of beverage

   Events Media, Inc. v. The Weather Channel, Inc., District Court of New Jersey, 2015,
   report and deposition, trade secret infringement by major cable network The
   Weather Channel.



                                              10




                                          EXHIBIT 13
                                          PAGE 330
 Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 331 of 394 Page ID
                                     #:6030




KLM & M, LLC, et al. v. VCP2 Augusta, P.C., et al., Southern District of Georgia,
2015, report, valuation of damages related to trademark infringement by a medical
practice.

Simone Kelly-Brown v. Oprah Winfrey and Harpo Productions, Southern District of
New York, 2014, report and deposition, valuation of damages resulting from a
trademark infringement by Oprah Winfrey and Harpo Productions.

Who Dat?, Inc. v. Who Dat Shoppe, et al., Eastern District of Louisiana, 2014, report,
valuation of damages resulting from infringement of trademark of major regional
brand of apparel.

Vivid Entertainment, LLC v. Jose Baserva, Middle District of Florida, 2014, report,
valuation of damages resulting from infringement of business name in entertainment
chain

Benchmark Young Adult School v. Launchworks Life Services LLC, Southern District of
California, 2014, report, valuation of damages resulting from infringement of
plaintiff’s   business   name      by  competing      health    care    provider.

Kim, Khloe, and Kourtney Kardashian, and BOLDFACE Licensing + Branding v. By
Lee Tillett, Inc., Central District of California, 2013, report, valuation of damages
resulting from trademark infringement in cosmetics line KROMA by the Kardashian
sisters.

Original Gourmet Food Company, Inc. v. Jelly Belly Candy Company, District of New
Hampshire, 2013, report and deposition, regarding declaratory judgment to enforce
trademark rights for candy manufacturer.

East West LLC v. Caribbean Crescent, Inc., Northern District of Virginia, 2012, report
and deposition, valuation of damages involving use of a trademark and trade name by a
competitor in the food provision business.

Rock and Roll Religion v. Cels Enterprises, Central District of California, 2012, report,
valuation of damages resulting from infringement of trademark in women’s apparel.

PML Clubs v. Gold Suit, Inc., Northern District of Texas, 2012, report and deposition,
valuation of damages resulting from trademark infringement in the market for adult
cabaret establishments.



                                           11




                                            EXHIBIT 13
                                            PAGE 331
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 332 of 394 Page ID
                                    #:6031




   Super-Krete International v. Lafarge Group, 2013, opinion letter, regarding trademark
   valuation of a cement product for a settlement conference between two parties.

   Kilter, Inc. v. Avon Corporation, Southern District of New York, 2011, report and
   deposition, damage valuation of trademark infringement and misappropriation of
   intellectual property by major cosmetics company.

   L.A. Triumph, Inc. v. Madonna Louise Veronica Ciccone and Material Girl, Central
   District of California, 2011, report, valuation of damages from a trademark
   infringement in clothing line (Material Girl) owned by Madonna.

   Miller International, Inc. v. Clinch Gear, Inc., et al., District of Colorado, 2010,
   report, valuation of damages from a trademark infringement by a designer of martial
   arts apparel.

   Golf Cart World, Inc. v. Mike’s Golf Carts, Inc., Middle District of Georgia, 2010,
   report, estimated damages resulting from a trademark infringement in golf carts and
   hunting carts.

   Doctor’s Associates, Inc. v. QIP Holder, LLC and IFilm, Corp., District Court of
   Connecticut, 2008, consultant, reviewed expert materials in false advertising matter
   involving Subway and Quizno’s.


   Publicity Rights

   Alana Campos, et al. v. Metropolitan Bush Company, Sup. Ct. of the State of Ariz.,
   2019, report, valuation of damages resulting from use of name and images of ten
   glamour models by adult nightclub in Arizona..

   Timed Out v. Red Tie Gentlemen' Club,. No. Dist. of California, 2019, consultant,
   valuation of damages resulting from use of name and images of glamour models by
   adult nightclub in California.

   Hilary Hepner, et al. v. Déjà vu Services, Inc. et al., Eastern District of Michigan, 2018,
   report, valuation of damages resulting from use of images of eleven glamour models
   by adult nightclubs in Michigan.




                                               12




                                          EXHIBIT 13
                                          PAGE 332
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 333 of 394 Page ID
                                    #:6032



    Irina Voronina, et al. v. Scores Holding Company, et al, Southern District of New
    York, 2018, report, valuation of damages resulting from use of images of fifty-one
    glamour models by a chain of adult clubs in New York City.

    Jamie Edmondson et al. v. Caliente Resorts, LLC, et al. Middle District of Florida,
    2016, report and deposition, valuation of damages resulting from use of images of
    glamour models by adult resort in Florida.

    Reese Witherspoon v. Marketing Advantages International, Superior Court of California,
    2015, report, valuation of damages involving use of name and image of actress Reese
    Witherspoon in connection with online retailer.

    Jason Lezak v. Active Network, Superior Court of California, 2015, report, valuation
    of damages involving use of image of Olympic swimmer Jason Lezak in connection
    with online software application

    Sandra Bullock v. ToyWatch USA, Superior Court of California, 2013, opinion letter,
    valuation of damages involving use of image of actress Sandra Bullock in a
    commercial website for apparel accessory.

    Zooey Deschanel v. Steve Madden, et al., Superior Court of California, 2011, report and
    deposition, valuation of publicity rights of actress Zooey Deschanel used in line of
    women’s shoes.

    Michelle Pfeiffer, et al. v. CompUSA, Superior Court of California, 2011, report,
    valuation of publicity rights of Sandra Bullock, Michelle Pfeiffer, Diane Keaton,
    Mandy Moore, Cameron Diaz, and Kate Hudson in retail advertisements .

    Woody Allen v. American Apparel, Inc., Southern District of New York, 2009,
    consultant in valuation of reasonable damages in publicity rights of movie director
    Woody Allen used on urban billboards .

    Evgeni Petrosyan v. DIRECTV, Inc., Eastern District of New York. 2009, consultant
    regarding damages for infringement of publicity rights of comedian Evgeni Petrossian
    by satellite network.




                                              13




                                         EXHIBIT 13
                                         PAGE 333
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 334 of 394 Page ID
                                    #:6033




    Arnold Schwarzenegger and Oak Productions, Inc. v. Recycled Paper Greetings, Inc.,
    et al., Superior Court of California, 2005, report, estimated damages in publicity rights
    case involving greeting card merchandise bearing image likeness of Arnold
    Schwarzenegger.

    Lawrence “Yogi” Berra v. Turner Broadcasting System, Superior Court of New York,
    2005, consultant, valued publicity rights case involving the unauthorized use of
    personal name Yogi Berra in citywide advertising campaign.

    Rosa Parks v. BMG Music/Laface Records, et al., Eastern District of Michigan, 2004,
    deposition, valued publicity rights involving use of celebrity name Rosa Parks in a
    BMG album bearing the name and track Rosa Parks.

    Melina Kanakaredes v. Ouidad, Inc., Eastern District of Ohio, consultant, 2004;
    publicity rights case involving damages resulting from magazine articles bearing
    actress name Melina Kanakaredes. Apparel, Design, Art, and Photography

    Neil Zlozower and Barry Levine v. Motley Crue, Inc., Southern District of New York, 2017,
    report and deposition, infringement of copyrighted photographs of famous music group by
    touring company and merchandise sellers.

    Dana Ruth Lixenberg v. Bioworld Merchandising, Inc., et al., Central District of
    California, 2017, infringement of photos of Tupac Shakur and Notorious B.I.G. used on
    apparel sold in major retail chain.

    PK Studios, Inc. v. RLR Investments, LLC, et al., Middle District of Florida, 2016,
    report,   matter involving infringement of architectural plans in residential
    development.

    Idra Alta Mode, LLC v. D’Lymer, Inc. d/b/a Edwards Lowell, Central District of
    California, 2016, report, matter involving breach of contract in furrier operations.

    Hansel Oy v. US Department of Health and Human Services, et al., 2016, opinion
    letter, report, valuation of copyright damages in use of designs created by a Finnish
    technology company.




                                               14




                                          EXHIBIT 13
                                          PAGE 334
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 335 of 394 Page ID
                                    #:6034



    Glen Craig v. Universal Music Group et al. Southern District of New York, 2016,
    report, infringement of copyrighted photographs of legendary artist B.B. King by
    parties related to his estate.

    Radix Textile, Inc. v. Anthropologie, Inc., et al., Central District of California, 2015,
    report, valuation of damages resulting from copyright infringement of apparel design
    by major clothing chain.

    Klauber Brothers, Inc. v. Forever 21 Retail, Inc., et al., Central District of California,
    2015, report, valuation of damages resulting from infringement of copyrighted
    apparel design by a major apparel chain.

    Star Fabrics, Inc. v. Joyce Leslie, Inc., Central District of California, 2014, report,
     valuation of damages resulting from infringement of copyrighted apparel design by
     major retail chain.

    Ron Satija and Heather Lynette Mowder v. General Automobile Insurance Company,
    District Court of Northern Ohio, 2014, report, valuation of damages resulting from
    infringement of cartoon character The General in national advertising campaign.

    NTD Architects v. Baker Nowicki Design Studio, Southern District of California, 2013,
    report and deposition, estimated damages resulting from copyright infringement
    involving architectural plans.

    Sheila Lyons, DVM v. Robert Gillette, et al., District of Massachusetts, 2013, report,
    valuation of damages resulting from copyright infringement of professional training
    materials.

    Turnkey Associates v. Steph Weiand, et al., District of Iowa, 2012, report, estimated
    damages resulting from copyright infringement of architectural plans by severed
    employee in new professional concern.

    Murray Engineering v. Windermere Properties, et al., Southern District of New York,
    2012, report, estimated damages resulting from copyright infringement of architectural
    plans in New York residential building.




                                               15




                                           EXHIBIT 13
                                           PAGE 335
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 336 of 394 Page ID
                                    #:6035



   Home Design, LLC v. Collard Properties, District of Colorado, 2012, report, valuation
   of damages and defendant profits in connection with copyright infringement of
   architectural plans in new residential development.

   U.S. Textile Printing v. Crew Knitwear, et al., Central District of California, 2010,
   report and deposition, estimated damages resulting from copyright infringement of
   textile design by retail chain.

   Melk Communications v. Pennsylvania Medical Society, et al., Eastern District of
   Pennsylvania, 2010, report, estimated damages resulting from fraud, misappropriation,
   and copyright infringement of commercial marketing materials.

   Timpco v. Implementation Services, Southern District of Indiana, 2009, report,
   valuation of damages resulting from copyright infringement of commercial marketing
   materials.

   Malibu Textiles v. CABI, Inc., Southern District of New York, 2008, report and
   deposition, estimated damages for copyright infringement of eight apparel designs.

   Melissa Flock v. State of Florida, Division of Emergency Management, Northern
   District of Florida, 2007, report, estimated damages for copyright infringement of
   cartoon characters by the State of Florida.

   Neil Zlozower v. Harris Publications, Inc., Southern District of New York, 2006,
   report and deposition, valuation of lost photographic slides owned by famous
   photographer of rock group Metallica.

   Vera Bradley, Inc. v. Target Stores, Inc., Northern District of Indiana, 2006, report,
   valuation of unauthorized apparel design on swimwear distributed by Target Stores.

   Command Cinema Corp. v. VCA Labs, Inc., Southern District of New York, 2006,
   report, estimated commercial damages resulting from the destruction of master tapes
   bearing releases of two adult movies.

   Impala Lechner v. Marco-Domo Internationales Interieur, et al., Southern District of
   New York, 2004, consultant, estimated damages for copyright infringement of
   sculpture designs.




                                            16




                                        EXHIBIT 13
                                        PAGE 336
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 337 of 394 Page ID
                                    #:6036



   Core Group P.C. v. Sprint PCS, American Arbitration Association, 2004, report and
   trial testimony, estimated damages for copyright infringement of architectural plans
   used in nationwide redesign of retail space operated by Sprint.



   Technology and Cyberspace

   Nite Glow Industries Inc., et al. v. Central Garden & Pet Company, et al., District of
   New Jersey, 2018, testimony at trial, estimation of damages related to patent
   infringement for pet goods products.

   Nouis Technologies v. Polaris Industries, W. D. Wisc., 2015, report, matter involving
   patent infringement for clutch components in all-terrain vehicles.

   Brian Lemper, M.D. v. Legacy IP, LLC, Superior Court of Nevada, 2015, deposition,
   matter involving purported breach of contract in procuring patent application for
   medical technology.

   Cellebrite Mobile SyncRonization Ltd. v. Micro Systemation AB, Northern District of
   Virginia, 2014, report, estimated damages for copyright infringement of intelligence
   software designed to remove records from suspect cell phones.

   Scott E. D. Skyrm v. Newedge USA, LLC, FINRA Dispute Resolution #12-02346,
   2014, testimony, , valuation of damages resulting from copyright infringement of
   data format in online financial newsletter.

   Munhwa Broadcasting Corporation v. Media Journal, Inc., et al., Central District of
   California, 2014, declaration in support of plaintiff in anti-circumvention liability.

   Virtual Studios v. Beaulieu Group, LLC, Eastern District of Tennessee, 2013, report,
   valuation of damages involving copyright infringement of design software for virtual
   display of interior designs.

   TVB Holdings (USA), Inc. v. Tai Lake Communication, Inc., Central District of
   California, 2013, report, regarding economic harm created by circumvention device
   that breached access and copyright protection on Asian programming.




                                              17




                                         EXHIBIT 13
                                         PAGE 337
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 338 of 394 Page ID
                                    #:6037



   James DeCordova v. MCG Nevada, Inc., Central District of California, 2012, report,
   valuation of damages resulting from patent infringement for a sleep-enhancing
   device.

   BanxCorp. v. Costco Wholesale Corporation, Inc., et al., Southern District of New
   York, 2012, report, valuation of damages resulting from infringing use of compilation
   data in an online banking service.

   Robert Jacobsen v. Matthew Katzer, Northern District of California, 2009, report,
   estimated damages in landmark copyright case involving copyright infringement of
   open source software created by world-renowned Berkeley professor.

   Centrifugal Force, Inc. v. Softnet, et al., Southern District of New York, 2009, report,
   valuation of damages resulting from copyright infringement of operations software.

   Frogsware, Ltd. v. Viva Media, et al., Southern District of New York, 2009,
   consultant, assisted video game designer for recovery of damages resulting from a
   breach of contract and copyright infringement of video game software.

   Carpal Therapy, Inc., and David Graston v. Jennifer Graham, Esq., Marian County
   Superior Court of Indiana, 2008, report and deposition, estimated commercial losses for
   inventor of medical technology for loss of rights to intellectual property.

   Great Lakes Intellectual Property, Ltd. v. Sakar International, Inc., Western District of
   Michigan, 2006, report, valuation of reasonable royalties for patent infringement in a
   graphical user interface chip.

   Frederic H. Martini v. Pearson Education Services, Northern District of California,
   2005, report, estimated damages for website infringements of prominent illustrator by
   leading publisher of medical books.

   Sandi Gray, et al. v. eUniverse, Inc., et al., Eastern District of Texas, consultant, 2004;
   valuation for copyright infringement by digital provider of shared content.

   General Electric v. Kodak, 2002, consultant, assisted General Electric in valuation of
   semiconductor portfolio in patent infringement matter.

   RIAA v. MP3Board, Southern District of New York, 2001, report and deposition,
   involving the economic effects of search engines that post links to infringing material.



                                               18




                                           EXHIBIT 13
                                           PAGE 338
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 339 of 394 Page ID
                                    #:6038




   Universal City Studios.Inc.,et al. v. Eric Corley, Southern District of New York, 2000,
   report and trial testimony, regarding economic effects of decrypting protective code
   established to protect copyrighted digital works.


   Private Valuations of Intellectual Property
   Juarez Foods, 2015, trademarks now controlled by Wise Foods, Atlanta.

   Tom Binns Design, LLC, 2015, trademarks and copyrights controlled by the
   international jewelry concern Tom Binns Design, LLC.

   The Domain Names of eCommerce, IX Web Hosting, and Host Excellence. 2012,
   domain names and websites owned by online business.

   The Estate of Tasha Tudor, 2009, valued the worth of publishing royalties due to the
   estate of renowned author and illustrator.

   New York Observer. 2008, domain name of political blog.

   Greens Today, 2006, trademarks for greens health product.

   Bernard Lewis, 2005, future publishing royalties due to Princeton professor and writer
   of twenty four books on politics and history.

   Estate of Marlon Brando. 2005, consultant, valued worth of the Marlon Brando name
   for estate purposes.



   Commercial Losses, Wrongful Termination, and Personal Injury

   Jakks Pacific, Inc.    v. Wicked Cool Toys, LLC    and Jeremy Padawer, Supreme
   Court of the State of New York, 2017, report and deposition, valued commercial losses
   resulting from breach of contract and tortious interference.
    \




                                             19




                                         EXHIBIT 13
                                         PAGE 339
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 340 of 394 Page ID
                                    #:6039



   Pansy Harris-Lane, M.D. v. Jersey City Medical Center, et al., Superior Court of New
   Jersey, 2017, report, valued professional damages resulting from disputed
   termination of mediicaldoctor

   Hasan Khushaim v. Tullow Inc. Superior Court of the State of Delaware, 2017, report,
   valued actual damages resulting from breach of contract regarding software design.

   Anti-Aging Essentials v. Brian T. Must, et al., Court of Common Pleas of Allegheny
   County, 2016, report, valued commercial losses resulting from manufacturing
   malfeasance.

   DeMartino v. Belleville Board of Education, Superior Court of New Jersey, 2014, consultant,
   assisted defense counsel for courtroom preparation against plaintiff expert in wrongful
   termination case.

   Deborah Rollins and Luke Randall v. Sunrise Village, LLC, Superior Court of New
   Jersey, 2013, report, examined economic losses resulting from property negligence.

   Crystal Evans v. Meadowlands Hospital, Superior Court of New Jersey, 2012, report
   and testimony, examined economic losses resulting from medical malpractice.

   Christine Delurski v. Chester Stone, M.D., Superior Court of New Jersey, Morris
   County Court, 2012, report, estimated economic losses resulting from wrongful death.

   Carl Lawson v. K2 Sports U.S.A., et al, Superior Court of New Jersey, Monmouth
   County Court, 2012, report, estimated economic losses resulting from personal injury.

   Peter Piegdon v. H&S Bakery, Superior Court of New Jersey, Middlesex County
   Court, 2007, report and deposition, calculated economic losses from automobile
   accident.

   Dash Artist Management and Dash Entertainment Management v. Ruben Gomez, et al.,
   Southern District of Texas, 2004, report, calculated commercial losses for music
   manager arising from breach of contract.

   Florencia Flores, et al. v. Parkchester Preservation Company, et al., New York
   Superior Court, 2004 report, examined economic losses suffered by domestic worker
   from on-the-job injury.




                                               20




                                          EXHIBIT 13
                                          PAGE 340
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 341 of 394 Page ID
                                    #:6040



   Safmor, Inc. v. Ministers, Elders, & Deacons of the Reformed Protestant Dutch
   Church of City of New York, New York Superior Court, 2005, report and deposition,
   calculated commercial losses for New York business foreclosed from use of its
   storefront sign.

   Sharon Haygood, et al. v. Coca-Cola, et al., 17th District Court of Tarrant County,
   Texas, 2004, report and deposition, calculated economic losses for gospel artist who
   suffered from personal injury.


   Antitrust

   American Home Realty Network v. Edina Realty, District of Minnesota, 2014, report, examined
   antitrust liability involving group boycott of an online realty referral service

   Royal Benson, M.D. v. St. Joseph Regional Health Center, Central District of Texas, 2006,
   report and deposition, examined antitrust liability for vertical restraints in hospital
   admissions.

   United Magazine Company, Inc. v. Murdoch Magazine Distribution, Inc., et al.,
   Southern District of New York, 2004, report and deposition, examined antitrust
   damages in price discrimination matter involving magazine distributors.

   The Coalition for a Level Playing Field v. Autozone, Inc., et al., Eastern District of
   New York, 2003, report and trial testimony, examined antitrust damages in price
   discrimination matter involving auto part retailers.

   AT&T Corp. v. Winback and Conserve Program, Inc., et al., New Jersey District Court,
   2003, consultant, calculated commercial losses suffered by third party telecom provider
   for improper termination of AT&T wholesale service.
   California Scents v. Medo Industries, Inc., Central District of California, 2002, report,
   examined antitrust liability in matter involving the anticompetitive use of slotting
   allowances in retail outlets.
   Prime Communications, Inc. v. AT&T Corp., Eastern District of Massachusetts, 2002,
   report and deposition, examined liability in antitrust lawsuit involving vertical
   restraints in access to cable advertising.




                                               21




                                          EXHIBIT 13
                                          PAGE 341
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 342 of 394 Page ID
                                    #:6041



      The Intimate Bookshop, Inc. v. Barnes and Noble, Inc., et al., Southern District of New
      York, 2001, report and deposition, examined economic issues in antitrust suit involving
      price discrimination in book retailing.

      SESAC v. WPNT, Western District of Pennsylvania, 2001, report and deposition,
      antitrust case involving the economic consequences of blanket licensing of musical
      compositions.

      Nobody in Particular, Inc. v. Clear Channel, Inc., District of Colorado, 2001,
      consultant, antitrust case involving advertising restrictions enforced by a radio station
      against a competing concert promoter.

      State of Florida, et al. v. BMG Music, et al., District of Maine, 2001, consultant,
      antitrust case involving the anti-competitive effects of minimum advertising pricing
      rules established by five major record companies.

      Golden Channels Company, et al. v. Director General of the Antitrust Authority, The
      Court of Trade Restrictions, Tel Aviv, Israel, 2000, report, case involving vertical
      licensing restrictions on content of Sony, Warner, and Paramount.



      PUBLISHED BOOKS


      Media, Technology, and Copyright:Integrating Law and Economics, Edward Elgar,
      2004




      ARTICLES AND CHAPTERS

      See also http://mediatechcopy.com/?page_id=71

      Reasonable Royalties in Patent Litigation: Methods, Evidence, and Experts, presented
      at Knowledge Group Webinar, March 22, 2017.



                                                 22




                                         EXHIBIT 13
                                         PAGE 342
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 343 of 394 Page ID
                                    #:6042




   First Sale Rights at SCOTUS: Kirtsaeng v. John Wiley & Sons,                Journal of the
   Copyright Society, Spring, 2016.

   Copyright, Causality, and the Courts, Journal of the Copyright Society, Winter, 2015.

   The ASCAP and BMI Consent Decrees: Is Partial Withdrawal Wise?, Journal of the
   Copyright Society, Fall, 2014

   Copyright, Causality, and Statutory Reform, Landslide, January-February, 2013-2014.

   Gorillas in our Midst: Searching for King Kong in the Music Jungle, Journal of the Copyright
   Society, Winter, 2007.

   Patent Reform and Infringement Damages: Some Economic Reasoning IP Lawyer,
   December, 2007; new version at Patents and the Entire Market Value Rule.

   Copyright Settlement Strategies from a Damages Expert, GPSOLO, September, 2008.

   Expediting the Settlement: The Use of an Expert, Entertainment and Sports Lawyer,
   October, 2007.

   How Advertising and Peer to Peer are Transforming Media and Copyright, Journal of the
   Copyright Society, Spring, 2007.

    Copyright at a Crossroads, Again!: The Copyright Modernization Act, Entertainment, Arts,
   and Sports Law Journal, December, 2006.

   Swords Into Plowshares: A Convergence of Interests in P2P, Entertainment and Sports
   Lawyer, Summer, 2006.

   Publicity Rights, Merchandise, and Economic Reasoning, Entertainment and Sports
   Lawyer, March, 2006.

   Canadian Quandary: Digital Rights Management, Access Protection, and Free Markets,
   Progress on Point 3:12, Progress and Freedom Foundation, May, 2006.

   “File-Sharing at Madison and Vine: The New Convergence”, Century City Lawyer,
   December, 2005.



                                               23




                                           EXHIBIT 13
                                           PAGE 343
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 344 of 394 Page ID
                                    #:6043




   “File-Sharing and Market Harm”, Entertainment, Arts, and Sports Law Journal, July,
   2005.
   Transactions Costs and Administered Markets: The Case of Music Performance
   Rights, Review of Economic Research in Copyright Issues, 3 (1), 37, 2006.

   Grokster v. Sony: The Supreme Court's Real Decision, Entertainment and Sports
   Lawyer, Summer, 2004.

   “Peer-to-Peer Networking and Digital Rights Management: How Market Tools Can
   Solve Copyright Problems” (with Bill Rosenblatt), Journal of the Copyright Society,
   Winter, 2005.

   Music, Mantras, and Markets: Facts and Myths in the Brave New World, Entertainment,
   Arts, and Sports Law Journal, Winter, 2004.

   “Music in the Crucible: A Year in Review”, Entertainment and Sports Lawyer,
   Summer, 2004.

   Digitization and its Discontents: Digital Rights Management, Access Protection, and
   Free Markets, Journal of the Copyright Society, Spring, 2004.

   Whose Song is it Anyway?: Infringement and Damages in Musical Compositions,
   Entertainment and Sports Lawyer, Spring, 2004; new version at Damage Valuation in
   Music Copyright

   Vertical Merger in a High Tech Industry: Synopsis, Avant!, and the FTC, 2 Economics
   Committee Newsletter of the American Bar Association 2, 2002.

   Tying, Patents, and Refusal to Deal: Economics at the Summit, 2 Economics
   Committee Newsletter of the American Bar Association 1, 2002.

    Intellectual Property and Antitrust: Music Performance Rights in Broadcasting,
   Columbia Journal for Law and the Arts, 2002.

   “Keep Off My Privacy: How Sweet the Sound?”, Bright Ideas, 2002.

   Purple Beasts and Lewd Tunes: Economic Reasoning and Copyright, Entertainment,
   Arts, and Sports Law Journal, 2002.


                                           24




                                       EXHIBIT 13
                                       PAGE 344
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 345 of 394 Page ID
                                    #:6044



    “How to Cure Performance Anxiety”, 13 Entertainment, Arts, and Sports Law Journal,
    2 Summer, 2002.

    “Traffic Jam on the Music Superhighway: Is it a Reproduction or a Performance?”,
    Journal of the Copyright Society, 2002 (with Lewis Kurlantzick).

    Miss Scarlett’s License Done Gone: Parody, Satire, and Economic Reasoning, 20
    Cardozo Arts and Entertainment Law Journal 4, 2002.
    Copyright, Prevention, and Rational Governance: File-Sharing and Napster, Columbia
    Journal for Law and the Arts, 2002.
    “Internet Television and Copyright Licensing”, 20 Cardozo Arts and Entertainment
    Law Journal 2, 2002.
    Old Friends: ASCAP and DOJ Reach a New Consent Decree, Entertainment and
    Sports Lawyer, 2002.
    “Digital Rights Management and Access Protection” in Proceedings of the ALAI
    Congress: June 13-17, 2001, J. Ginsburg, ed., Columbia University, 2002.
    Digitalization’ and the Arts”, Handbook of Cultural Economics, Ruth Towse, ed.,
    Edward Elgar Publishing Ltd., 2002.
    Internet TV and Copyright Licensing: Balancing Cents and Sensibility, Internet
    Television, ed. D. Gerbarg, E. Noam, J. Groebbel, Lawrence Erlbaum Publishers,
    Mahwah, NJ, 2002.
    “Music Licensing in the Digital Age”, Copyright in the Cultural Industries, Ruth
    Towse, ed., Edward Elgar Publishing Ltd., 2002.
    Search and Destroy: How to Tame a Spider, IPL Newsletter 1, 2001.
    “Biting the Hand that Feeds”, Century City Lawyer, November, 2001, with Duncan
    Cameron.
    “Interpreting Amended ASCAP Consent Decree: More Options to Avoid Blanket
    Royalties”, Entertainment Law and Finance, October, 2001.




                                           25




                                       EXHIBIT 13
                                       PAGE 345
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 346 of 394 Page ID
                                    #:6045




   UNPUBLISHED ARTICLES

   Reasonable Royalties in Patent Litigation: Methods, Evidence, and Experts

   Trademarks and Financial Remedies: Standards in the Common Law

   Trademark Valuation and Market Analysis

   Pharmaceuticals and Compulsory Licensing

   Trademarks, Injunctions, and eBay v. MercExchange

   Publicity Rights and Rational Valuation

   Art as Innovation: “The Wind Done Gone” Case


   Market Imperfection and Failed Governance: The Case of Music Performance
   Rights
   Information Transfer in Cyberspace: Popups, Keying, and Privacy

   Copyright Settlement Strategies from a Damages Expert




                                             26




                                        EXHIBIT 13
                                        PAGE 346
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 347 of 394 Page ID
                                    #:6046




    OTHER AFFILIATIONS

    Columbia Institute for Tele-Information, Senior Research Fellow, Columbia University, New
    York, New York


    ecomp Consultants, Special Consultant, Tampa, Florida:


    Giant Steps Media, Affiliate, New York


    Contributor to MusicDish E-Journal




                                                                        April, 2019




                                                27




                                             EXHIBIT 13
                                             PAGE 347
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 348 of 394 Page ID
                                    #:6047




                    EXHIBIT 14




                                 EXHIBIT 14
                                 PAGE 348
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 349 of 394 Page ID
                                    #:6048

   UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF CALIFORNIA

   Marcus Gray (p/k/a Flame), et al.             Civil Action 2:15-cv-05642-CAS-(JCx)
           Plaintiffs,                           Judge: Christina A. Snyder
           v.
   Katheryn Elizabeth Hudson (p/k/a Katy         EXPERT REPORT OF
   Perry), et al.                                MICHAEL A. EINHORN, Ph.D.,
           Defendants.                           ON BEHALF OF PLAINTIFFS
                                                 —UPDATED MAY 124, 2019—

                                                 Subject to change as more information
                                                 becomes available April 12, 2019

   1.      INTRODUCTION

           1.1) I have been asked by the law firm of Capes Sokol, counsel for Plaintiffs
   Marcus Gray (p/k/a/ Flame), Emanuel Lambert, and Chike Ojukwu, to provide my expert
   valuation of actual damages and Defendants’ profits resulting from a presumed
   infringement of Plaintiffs’ authorship, ownership, and production rights in a musical
   composition called “Joyful Noise,” which they contend was later infringed by the musical
   composition and recorded track “Dark Horse.” The track “Dark Horse” was imprinted on
   the Prism album that was released by Defendant Capitol Records, a division of Universal
   Music Group.

          1.2) I am advised that the three Plaintiffs co-wrote the words and melody of
   “Joyful Noise” in 2007, recorded the work in March of 2008, and was honored in 2008
   with nominations at the Grammys and the Gospel Music Association Dove Award.

          1.3) Plaintiffs contend that “Dark Horse” infringes their copyrights in “Joyful
   Noise.” My report assumes this to be true as I offer no opinion on Defendants’ liability.

           1.4) Capitol Records first released the album Prism on October 18, 2013. The
   track “Dark Horse” appeared in physical and digital albums, singles, and related work
   distributed in the U.S. and elsewhere. “Dark Horse” earned considerable play on radio,
   video, digital services, and concert setlists.

            1.5) Defendants Katheryn Elizabeth Hudson (p/k/a Katy Perry), Jordan
   Houston (p/k/a Juicy J) Lukasz Gottwald (p/k/a/ Dr. Luke), Karl Martin Sandberg (p/k/a
   Max Martin), Henry Russell Walter (p/k/a/ Cirkut), and Sarah Hudson received directly,
   or through their publishing entities, royalties related to mechanical, digital, performance,
   and synchronization of the underlying musical composition “Dark Horse.” As copyright
   holders to the infringed work “Joyful Noise,” plaintiffs should have received some share
   of total royalties paid.

          1.6) Defendant Katy Perry also received artist royalties for her participation as
   a primary artist in the recorded track “Dark Horse.”

          1.7) Defendant Juicy J also received artist royalties for his participation as a
   featured artist in the recorded track “Dark Horse.”

   11083171.                                        1

                                           EXHIBIT 14
                                           PAGE 349
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 350 of 394 Page ID
                                    #:6049

           1.8) Defendants Dr. Luke, Max Martin, and Cirkut received producer royalties
   for engineering the studio recording featured on the album and digital single

           1.9) I am an economist with expertise in valuation of damages related to
   infringement of intellectual property. My testimony is consistent with the techniques of
   my profession, in which I earned a Ph.D. in economics.

          1.10) I am paid an hourly rate of $425 for report-writing, and $600 for
   preparation for, travel to, and appearance at deposition and/or trial. This rate is consistent
   with my standard professional arrangements for appearance as an expert witness in court.

           1.11) I am not related to any of the parties, nor do I have any financial interest in
   the outcome of this matter.

   2.          STATEMENT OF QUALIFICATIONS

          2.1) I have worked as a professional economist since I received a Ph.D. in
   Economics from Yale University in 1981. Since graduation, I was employed at Bell
   Telephone Laboratories, Rutgers University, U.S. Department of Justice (Antitrust
   Division), and Broadcast Music Inc.

           2.2) I have worked since 2001 as a testifying expert in the area of media and
   intellectual property. My current curriculum vita is attached as Appendix A. I testified as
   an expert at deposition and/or trial on cases so identified in my professional resume.

           2.3) I have served as a testifying economist in court cases involving the
   valuation of the intellectual property owned by commercial artists, software designers,
   writers, publishers, musicians, record labels, photographers, inventors, celebrities, actors,
   cartoonists, television producers, cable companies, and radio stations.

          2,4) I have written 38 professional articles in the area of intellectual property in
   law journals and periodicals. I have delivered numerous professional lectures or CLE
   seminars related to these topics. I am also the author of the book Media, Technology, and
   Copyright: Integrating Law and Economics (Edward Elgar Publishers).

          2.5) I have never been disqualified from testifying in court or limited in any
   manner related to the applied standards, concepts, or techniques of the economics
   profession.

   3.      DOCUMENTS REVIEWED

   I reviewed the following documents in connection with my work as an expert witness
   here:

   •       Third Amended Complaint for Copyright Infringement,

   •       UMG Recordings, Inc. Financial Statements, “Dark Horse”,
           June 2013 – June 2018, CAPITOL-01099-01197

   •       Royalty Statements, Katy Perry, “Dark Horse”, KP000278-279
   11083171.                                         2

                                            EXHIBIT 14
                                            PAGE 350
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 351 of 394 Page ID
                                    #:6050

   •       Contract, Katy Perry, Kasz Money Inc., August 31, 2013, KP000183-000209

   •       Contract, Katy Perry, Maratone AB., August 31, 2013, KP000210-000238

   •       Prismatic World Tour, License Agreement, KP000239-000242

   •       Administration Agreement, BMG Chrysalis,
           Jordan Houston, BMG000257-000290

   •       Broadcast Music Inc., Royalty Report, Jordan Houston, May 20, 2016

   •       Contract, Capitol Music Group (a division of Capitol Records),
           Katy Perry, June 20, 2007; amended September 1, 2010, CAPITOL00001-00061

   •       Royalties, Kobalt Songs Music Publishing, KOBALT00006-00007

   •       Royalties, Katy Perry, “Dark Horse”, January 23, 2019

   •       Declaration, Silvio Pietroluongo, January 14, 2019

   •       Summaries of revenues and costs provided by Lukasz Gottwald,
           Henry Russell Walker, Sarah Hudson, Jordan Houston, all dated March 19, 2019

   •       Joint Stipulation Regarding Defendant Karl Martin Sandberg, July 1, 2014

   •       Expert Report of Todd Decker, April 6, 2017

   •       Wikipedia, Prism (Katy Perry Album)

   •       Wikipedia, “Dark Horse” (Katy Perry song)

   •       Deposition, Steven Drellishak, February 28, 2019

   •       Deposition, Katy Perry, March 13, 2019

   •       Radio Play, Five Songs, CAPITOL01034- 01098

   •       Chartmasters, pages 9-12, 16, https://chartmasters.org/2018/03/
           cspc-katy-perry-popularity-analysis-2/16,

   4.      SUMMARY OF CONCLUSIONS

          4.1) I am advised that Plaintiffs Marcus Gray, Emanuel Lambert, and Chike
   Ojukwu may recover from Defendants actual damages that represent an amount that
   would have been rightfully earned had Plaintiffs’ rights in the composition “Joyful
   Noise” been properly licensed and compensated. I am advised that Defendants are jointly
   and severally liable for the total amount of these damages that Plaintiffs suffered.

           4.2) Actual damages in this matter result from uncollected royalties owing to
   Plaintiffs’ rights in the musical composition “Joyful Noise.” These rightful amounts

   11083171.                                        3

                                          EXHIBIT 14
                                          PAGE 351
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 352 of 394 Page ID
                                    #:6051

 include copyright royalties related to mechanical/digital reproductions, performance, and
 synchronization royalties that would normally be earned by songwriters or publishers.

         4.3) As described in Section 5, Plaintiffs lost the opportunity to earn copyright
 royalties amounting to           This amount represents actual damages that can be
 recovered jointly from all Defendants.

        4.4) In addition to actual damages, I am advised that Plaintiffs may recover
 severable profits from each individual Defendant. I am advised that Plaintiff must first
 prove Defendant revenues, from which Defendant must prove appropriate deductions.

         4.5) As itemized in Section 5 and 8, Defendants earned from infringing sales,
 licenses, and royalty payments (writer, artist, and producer) related to “Dark Horse”

 Defendant                  Source of Revenues                                     Revenues

 Capitol Records            Sale and licensing of recorded track

 Katy Perry                 Co-writer and primary artist/performer

 Juicy J                    Co-writer and featured artist

 Dr. Luke                   Co-writer and co-producer

 Max Martin                 Co-writer and co-producer

 Cirkut                     Co-writer and co-producer

 Sarah Hudson               Co-writer

 TOTAL



         4.6) As explained above and in Section 5, a sum of                reflects a royalty
 that should have been paid to the Plaintiffs for use of their composition “Joyful Noise” in
 the song and track “Dark Horse”. All Defendants are jointly liable for this amount.

         4.7) Defendants earned revenues of                  , of which              is
 unaccounted for in the actual damages identified above. Each defendant is severally
 liable for any profit amount not otherwise accounted for in the determination of actual
 damages.

 5.        ACTUAL DAMAGES

         5.1) I am advised that Plaintiffs may recover from Defendants a licensing fee
 for royalties that would have been earned from use of Plaintiffs’ composition “Joyful
 Noise”. Had the composition been licensed, Plaintiffs here would have received some
 share of the mechanical, digital, performance, and synchronization royalties attributed to
 the composition of “Dark Horse.”
 11083171.                                        4

                                           EXHIBIT 14
                                           PAGE 352
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 353 of 394 Page ID
                                    #:6052

           5.2) This share of copyright royalties generally is determined in the music
   industry through arms-length negotiation involving owners of a copyrighted work and
   engaged licensees of that work. As a matter of law, the valuation for a lost licensing
   opportunity should be a transaction amount at which a willing buyer(s) and a willing
   seller(s) would arrive in a free negotiation.

           5.3) That said, there is no scientific or industry rule for determining an exact
   amount that would result from a negotiation. The results of other negotiations involving
   similar situations can sometimes be useful benchmarks to inform this analysis. The
   determined valuation will then appear in a range of outcomes that can be determined by
   the market.

           5.4) The Plaintiffs’ original work, “Joyful Noise,” was a musical composition
   that appeared as a track on the album Our World: Redeemed (2008) as well as a
   download single and stream (2014). I am advised that copyright to the song is owned by
   the Plaintiffs in this lawsuit and that Plaintiffs would have been rightfully compensated
   by the record label.

           5.5) The album Our World: Redeemed was the fourth studio album from
   American Christian rapper Flame. It was released on March 4, 2008. The recording label
   for the album was Cross Movement. The album earned a Grammy Award nomination for
   Best Rock or Rap Gospel Album, and the label made a video for the lead single “Joyful
   Noise.” This establishes that the composition of “Joyful Noise” had a positive market
   value.”

           5.6) Per the Declaration of Silvio Pietroluongo of Billboard (January 14, 2019),
   the album recording of Our World: Redeemed was commercially successful. The album
   appeared on the Billboard Top Gospel Albums chart for thirty-five straight weeks. The
   album also appeared on the Billboard Top Christian Album on March 22, 2008 (#18) and
   March 29, 2008 (#34). (Declaration of Silvio Pietroluongo at ¶¶ 6,7)

           5.7) The single-track Joyful Noise was also commercially successful and
   deserving of a positive market valuation. The song charted on the Billboard Gospel
   Digital Songs Sales Chart for thirty-four straight weeks (1/15/2014 – 7/26/2014),
   Billboard Gospel Streaming Songs on July 19, 2014 (#1) and July 26, 2014 (#10), and the
   Billboard Christian Streaming Charts on July 19, 2014 (#4).

           5.8) Based on a blended formula that takes into account radio airplay, sales
   data, and streaming, “Joyful Noise” also appeared on the Billboard Hot Christian Songs
   on July 19, 2014 (#11) and July 26, 2014 (#37) and the Billboard Hot Gospel Songs on
   July 19, 2014 (#1) and July 26, 2014 (#16), (Declaration of Silvio Pietroluongo at ¶¶ 8-
   12).

           5.9) As a valued musical work reproduced on a track on the album Our World
   Redeemed, the musical work “Joyful Noise” was paid, or deserved to have been paid,
   royalties from its record label Cross Movement.

         5.10) I have read the expert report of musicologist Prof. Todd Decker of
   Washington University of St. Louis. I am advised that Prof. Decker will testify that the
   11083171.                                       5

                                          EXHIBIT 14
                                          PAGE 353
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 354 of 394 Page ID
                                    #:6053

   ostinato in “Joyful Noise” is substantially similar to the main ostinato in “Dark Horse.”
   Prof. Decker further opines in his Expert Report that the infringing ostinato is repeated
   throughout “Dark Horse.” Upon written statement of counsel, I am also advised that Prof.
   Decker has determined that the ostinato accounts for 95 seconds of the song (which
   Defendants’ expert Ferrara times at 3:32, or 212 seconds); or 45 percent of the elapsed
   time in the entire composition.

           5.11) Per Prof. Decker’s opinion, it is also proper for Plaintiffs to share some
   royalty share sales and licensing of the latter with regard to reproduction, performance,
   and video synchronization.

           5.12) I believe that a market-based outcome for a copyright negotiation for
   rights in “Joyful Noise” would have granted to Plaintiffs a fifteen percent (15%) share of
   copyright royalties (i.e., mechanical, digital, performance, and synchronization) in the
   musical composition “Dark Horse.”

           5.13) I determined the putative share of fifteen percent as follows. I am advised
   as a legal matter that copyright in a joint composition (i.e., a musical work in which more
   than one writer participates) vests initially in equal shares for all participants, regardless
   of the size of any individual contribution to the work. Per Katy Perry’s sworn deposition
   (36-37), there were five listed primary writers of “Dark Horse” – Katy Perry (vocal
   melody and lyrics, 12:6-9), Sarah Hudson (lyrics), Max Martin (melody, 37:3-4), Dr.
   Luke (instrumental, 13:1), and Cirkut (instrumental, 13:1)

           5.14) I have seen no contract among the writers to justify any other breakdown
   of the copyright. It then follows that each originally would have controlled a one fifth
   share of the copyright, or twenty percent (20%).

           5.15) The final songwriter in this lawsuit -- Juicy J – was not an original writer
   of “Dark Horse” and but made a rap contribution to the work after the music, melody and
   lyrics were composed (Perry Dep.. 36:15-16). For his later efforts, Juicy J apparently
   received a reduced copyright share of                      which is      of        . To
   provide for the share, the five primary writers (supra 5.13) then divided up the remaining
          percent equally, each receiving an identical royalty share of


           5.16) If properly licensed, the taking of the ostinato from “Joyful Noise” would
   have represented a sixth primary contribution to “Dark Horse” that would have needed to
   be assigned a copyright share. There is here a pre-existing sale or license agreement in
   place, and no ill-motive or competitive relationship that would interfere with its
   reasonable extension. If each of five original writer shares – i.e., Perry, Martin, Luke,
   Cirkut, and Hudson -- are equally valued at            percent of royalties paid
                                                                     1
   each of six would then be valued at fifteen percent (



   1
     This analysis maintains Juicy J at his original      percent copyright share, and I reserve
   the right to proffer a different estimate if this assumption is challenged.

   11083171.                                         6

                                            EXHIBIT 14
                                            PAGE 354
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 355 of 394 Page ID
                                    #:6054

           5.17) Based on the adjusted benchmark derived from defendant’s own copyright
   assignments, I shall now assign to the Plaintiffs a prorated share of royalties paid equal to
   fifteen percent of copyright royalties. This is consistent with the legal notion (I am
   advised) that copyright damages must be assigned and discounted to correspond to
   plaintiff’s ownership interests, and that courts may apportion damages for certain claims
   at issue pursuant to previous affirmative agreement of copyright holders as to percentage
   interest held by each. I am also advised that courts may order apportionment based on
   undisputed calculations provided by plaintiffs.

           5.18) I am advised that the defendants have provided summaries that represent
   the following amounts of copyright royalties paid to the present (infra Section 8).

   Katy Perry

   Publisher Royalties

   Performance Royalties

   Subtotal:



    Juicy J

    Publisher Royalties

    Performance Royalties

    Subtotal



   Dr. Luke

   Publisher Royalties

   Performance Royalties

   Subtotal



   Max Martin

   Publisher Royalties

   Performance Royalties

   Subtotal

   11083171.                                        7

                                           EXHIBIT 14
                                           PAGE 355
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 356 of 394 Page ID
                                    #:6055


   Cirkut

   Publisher Royalties

   Performance Royalties

   Subtotal



    Sarah Hudson

    Publisher Royalties

    Performance Royalties:

    Subtotal



    TOTAL:



          5.19) Total copyright royalties are                   . Valued at a fifteen percent
   share of the total, I estimate that Plaintiffs would have earned a licensing payment of
                 for their share of “Dark Horse.”

           5.20) I am advised that Defendants are jointly liable to pay the identified amount
   of actual damages.

   6.       LABEL REVENUES FROM “DARK HORSE”: 2013-2018

         6.1) Defendant Capitol Records recorded the track “Dark Horse” as a
   component of Katy Perry’s album, Prism. The album was released on October 18, 2013.

          6.2) The “Dark Horse” track was released in many different formats, including
   album, single, and DVD. (Drellishak Dep. 20:15-18). The standard album release
   contained thirteen (13) tracks and the deluxe release contained sixteen (16) tracks.

          6.3) The “Dark Horse” track was also made available and licensed as a
   download, ringtone, ringback, digital stream, video use, synchronized work, and
   compilation work.

         6.4) After returns, net sales of all products bearing the track “Dark Horse,”
   from October 2013 to June 2018, totaled             . (CAPITOL00923;
   CAPITOL1101-1103; CAPITOL01133). This amount is broken down as follows:


   11083171.                                         8



                                           EXHIBIT 14
                                           PAGE 356
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 357 of 394 Page ID
                                    #:6056

   Physical albums (Thirteen tracks)                        $

   Physical albums (Sixteen tracks)                         $

   Download albums (Thirteen tracks)                        $

   Download albums (Sixteen tracks)                         $

   Download albums (Two tracks)                             $

   Single Tracks (Downloads and Streams)                    $

   Domestic Licensing Income                                $

   Ancillary Income (Tour)                                  $

   TOTAL                                                    $



           6.5) Capitol Records sells physical albums as follows. The artist makes a
   master recording in the studio from which actual sales units are imprinted by an
   independent entity (Drellishak Dep. 59:15-17). Manufacturing is administered by
   Universal Music Logistics (“UML”) (Id. 59:1-8), which receives from the label a
   designated rate card payment per CD. (Id. 67:2-4) UML pays the actual manufacturer
   directly (Id. 60:4-14).

           6.6) after manufacturing, the albums are then moved into inventory through
   UMG’s distribution service (Universal Music Group Distribution) that administers the
   process of getting it into record stores. (Id. 85: 13-23) A customer then places an order
   through an EDI transaction to the sales order processing system. The sales order
   processing system records the sales in the general ledger (Drellishak Dep. 22:1-7). After
   distribution, returns of physical product are credited to the buyer (Id. 23:15-18). The label
   collects all due revenues from physical sales, and distributes royalties and other expenses
   to the appropriate parties.

           6.7) For sales of digital product, the label sends the file directly to the digital
   service provider (e.g., Apple iTunes, Spotify, Amazon). The service provider makes the
   track available to users through downloads or streaming. (Id. 36:6-10, 37:3-8). There are
   no additional costs of production or distribution for digital product. The service provider
   pays for the actual download or stream revenues that can be shared with the artist.
   Publishers collect copyright royalties from the sale of downloads through separate
   payment arrangements with the digital service provider.

          6.8) Capitol Records earned licensing income for ringtones, ring backs, digital
   streams, video uses, synchronized works (uses that integrate the music with scripted
   video or live background), and compilations (use of the track on different albums) (Id.
   42:11-15).


   11083171.                                        9


                                           EXHIBIT 14
                                           PAGE 357
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 358 of 394 Page ID
                                    #:6057

           6.9) Capitol Records earned ancillary income from revenues received for sale
   of the Prismatic World Tour DVD (Id. 55:15-18).

            6.10) Unreported to date are the licensing fees for sales to foreign markets. If
   foreign sales are recoverable, international revenues should be adjusted upward to reflect
   this licensing total. I reserve the right to amend this report if additional information on
   these revenues becomes available.

           6.11) To be conservative, I have included only the lower revenue estimates
   listed above, but reserve the right to include foreign revenues if the Court rules that it is
   appropriate to include any component of foreign sales in the calculation.

           6.12) I do believe that each amount itemized above implicates a product or
   service that in some way involves the use of the infringing musical composition “Dark
   Horse,” as reproduced on a master recording by Capitol Records.

   7.      ROYALTY PAYMENTS

          7.1)      Royalties for “Dark Horse” were earned by the lead artist Katy Perry,
   featured artist Juicy J producers Dr. Luke, Max Martin, and Circuit, and co-writers Katy
   Perry, Juicy J., Dr. Luke, Max Martin, Circuit, and Sarah Hudson.

   Lead Artist Royalties

          7.2) Recording artist Katy Perry appears as the lead artist on the track “Dark
   Horse.” The track was originally released on September 17, 2013 as the second
   promotional single (i.e., radio) from the album Prism (2013). The album was later
   released on October 18, 2013. The single was released for general sales on December 17,
   2013.

          7.3) As the lead artist, Ms. Perry earned artist royalties specified in her contract
   with Capitol Music Group (a division of Capitol Records). (CAPITOL00001-00061). Her
   contract was first established on June 20, 2007 and amended on December 13, 2012.

           7.4) Per the amended agreement, Ms. Perry earned artist royalties for what I
   believe to her Third Committed Album, Prism (Contract, Section 6). Ms. Perry earned a
   royalty rate of      based on all sales of the album in the U.S. and Canada; while foreign
   sales in the U.K./Eire and Rest of Territory were respectively valued at       and      of
   the above specified rate. The royalty for net streaming sales was specified at     of total
   revenues received (not including eligible non-interactive services covered by Sound
   Exchange (see next).

          7.5) Ms. Perry also earned artist royalties for her share of eligible transmissions
   performed on non-interactive digital services collected and distributed by Sound
   Exchange (per eligibility requirements established by the Digital Performance Rights in
   Sound Recording Act of 1996, 17 U.S.C. 114)

            7.6) Ms. Perry also received a flat payment of               as an upfront payment
   for artist rights related to a DVD release of her full Prismatics concert that she performed

   11083171.                                         10

                                            EXHIBIT 14
                                            PAGE 358
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 359 of 394 Page ID
                                    #:6058

   in Sydney Australia (KP000239-252), as well as a product royalty of
   (CAPITOL01193-7). The song “Dark Horse” appeared on the playlist of this concert
   (Id.).

           7.7) Some amount of Ms. Perry’s artist royalties were recouped by the label to
   cover its production and marketing costs for her album (Contract, Section 4), or paid out
   to her designated producers per independent contract. (Infra, Producer Royalties and
   Section 8)

          7.8) Finally, Ms. Perry earned copyright royalties for her share as a writer in
   the musical composition This work is regarded to be a controlled composition because
   Ms. Perry is also the lead artist on the album.

           7.9) I have not reviewed any written contracts that Ms. Perry (or any other
   writer) may have signed as a copyright owner of the song “Dark Horse.” As a matter of
   industry custom and practice, I believe that Ms. Perry received a reproduction rate of
         per sold track, pro-rated for her respective share of the composition (    see 7.18)
   and a possible reduction for her appearance in a controlled composition.

   Featured Artist Royalties

           7.10) As a featured artist on the track and video, Juicy J earned artist royalties
   specified in a separate contract with Katy Perry. Artist royalties were paid in flat sums for
   his work on the recorded track and the video. (BMG000257-BMG000275).

          7.11) Juicy J also earned royalties for some share of royalties for use of the
   recorded track on Sound Exchange. .

          7.12) Finally, Juicy J earned copyright royalties for his share as a writer in the
   musical composition

   Producer Royalties

          7.13) Co-producers of the recorded track “Dark Horse” were Dr. Luke, Max
   Martin, and Cirkut who were initially credited with equal shares of producer royalties. I
   believe that the co-producers may have arranged additional transfers among themselves.

          7.14) Katy Perry entered into two producer contracts on August 31, 2013 (Dr.
   Luke, Cirkut; Contract, KP000183-209; Max Martin Contract, KP000210-236). These
   contracts established that the producers were paid a share of artist royalties otherwise due
   to Ms. Perry from physical and digital sales.

           7.15) Payments to Dr. Luke and Cirkut for produced tracks on the album Prism
   were established as follows (Contract, Sections 3-4). The two producers together received
   upfront a non-recoupable payment of              a      percent royalty based on physical
   sales valued at the published price to dealers (“PPD”) of the album, a          royalty
   based on digital sales valued at the same PPD, and       of artist royalties for licensing of
   video. All royalty amounts were suitably pro-rated for the number of participating tracks
   on the album and the producer’s royalty relative to the artists. Dr. Luke and Cirkut were

   11083171.                                        11

                                           EXHIBIT 14
                                           PAGE 359
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 360 of 394 Page ID
                                    #:6059

   also to have received a share of         of Perry’s due artist royalties paid at Sound
   Exchange, (Contract, Appendix B, KP000204). Dr. Luke and Cirkut seem to have further
   divided their due royalties in a manner of which I am not aware.

            7.16) Payments to Max Martin for produced tracks on the album Prism were as
   follows (Contract, Sections 3-4). Max Martin received upfront a non-recoupable payment
   of          ,a        percent royalty based on physical sales valued at the PPD of the
   album, a          royalty based on digital sales valued at the same PPD, and       of artist
   royalties for licensing of video. All royalty amounts were suitably pro-rated for the
   number of participating tracks on the album and the producer’s royalty relative to the
   artists. Max Martin was also to have received a share of           of Ms. Perry’s due artist
   royalties paid by Sound Exchange (Contract, Appendix B, KP000230).

   Songwriter Royalties

          7.17) Co-writers of the musical composition “Dark Horse” are listed as Dr.
   Luke, Max Martin, Cirkut, and Sarah Hudson, as well as aforementioned artists Katy
   Perry and Juicy J. I have not reviewed any relevant publisher contracts that Capital
   Records signed with any writer or his/her publisher entity.

          7.18) Based on information made available from the performing rights
   organization Broadcast Music Inc., I believe that the writer shares of the copyright in the
   composition “Dark Horse” are as follows: 2

   Katy Perry:

   Dr. Luke:

   Max Martin:

   Cirkut:

   Sarah Hudson:

   Juicy J:



           7.19) As a co-writer of the musical composition “Dark Horse,” each listed writer
   earned royalties from the mechanical and digital reproductions of the song in albums and
   singles, public performances of the song in broadcast, digital, and general media venues,
   and third-party licensing of the song.




   2
     The same numbers appear as writer shares reported on Katy Perry’s artist contract with
   Juicy J (Jordan Houston). See also Email from Harold Papineau to Jermi Thomas, et al.,
   Re: URGENT: Juicy – Dark Horse Splits, January 28, 2014.

   11083171.                                       12

                                           EXHIBIT 14
                                           PAGE 360
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 361 of 394 Page ID
                                    #:6060

         7.20) Per industry custom and practice, record labels generally pay songwriter
 royalties for reproductions, synchronization, and compilation uses to each writer through
 his/her designated publisher.

         7.21) Each publisher designated a separate collection entity to administer the
 accounting for its incoming royalty payments. Each royalty administrator is paid a share
 of collected revenues as payment for its administrative service.

         7.22) Distinguished from other writer royalties, performance royalties are
 collected and administered by performing rights organizations (PRO), such as ASCAP
 (Dr. Luke, Max Martin, Cirkut, Perry, and Sarah Hudson are members) and BMI (Juicy J
 is an affiliate). The PRO pays some share (usually 50%) of the royalty amount directly to
 the songwriter. The remainder of the royalty is paid to the writer’s designated publisher.

        7.23) Based on the above, songwriter claims in the copyright of “Dark Horse”
 are summarized as follows:

 Writer             Publisher                 Administrator        PRO          Share

                    When I’m Rich You’ll Warner
                    Be My

 Katy Perry         Bitch                     Chappell             ASCAP

                    Kasz Money

 Dr. Luke           Publishing                Kobalt Songs         ASCAP
                    Kasz Money

 Max Martin         Publishing                Kobalt Songs         ASCAP
                    Kasz Money

 Cirkut             Publishing                Kobalt Songs         ASCAP
 Sarah

 Hudson             Prescription Songs        Kobalt Songs BMG ASCAP

 Juicy J            DeeEtta Music             Chrysalis            BMI



 8.        ROYALTY AMOUNT: 2013-2018

        8.1) Katy Perry, Juicy J, Dr. Luke, Max Martin, Cirkut, and Sarah Hudson
 earned writer, artist, and/or producer royalties in connection with their contributions to
 the song and track “Dark Horse.”.




 11083171.                                        13

                                            EXHIBIT 14
                                            PAGE 361
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 362 of 394 Page ID
                                    #:6061

 Katy Perry

        8.2) Defendant Katy Perry was a co-writer and primary artist of “Dark Horse”.
 As described in Section 7, her due collections accrued through her publishing entity
 When I’m Rich You’ll Be My Bitch, (as administered and collected by Warner Chappell
 Music) performing rights organization ASCAP, and artist collecting society Sound
 Exchange. She also earned a payment of              for licensing rights to her Prismatics
 concert performed in Australia

         8.3) Based on the most recent records provided to me (KP000239-252,
 KP000278-279), Ms. Perry received net royalty payment of             , broken down
 as follows.



 Publisher Royalties (through Kobalt Songs):                  (2013H2                  – 2018H1)

 Performance Royalties (through ASCAP):                       (2014M4                  – 2019:M4)

 Sound Exchange Royalties:                                    (2014M3                  - 2019M1)

 Artist Royalties:                                              (2013H2 – 2018H1)

 Video Royalties:

 Video Upfront

 Total:



 Juicy J

        8.4) Defendant Juicy J was a co-writer and featured artist of “Dark Horse”. As
 described in Section 7, collected amounts accrued through his publishing entity Dee Etta
 Music (as administered and collected by BMG Rights Management), performing rights
 organization BMI, and artist collecting society Sound Exchange.

         8.5) Per a direct contract with Katy Perry (KP00032), Juicy J also received
 directly from Ms. Perry a flat payment of        for his vocal appearance on the
 recorded track “Dark Horse”, and a flat payment of         for his appearance on the
 video.

       8.6)      Based on the most recent records provided to me, Juicy J’s total royalties
 amounted to                which were broken down as follows:




 11083171.                                       14

                                            EXHIBIT 14
                                            PAGE 362
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 363 of 394 Page ID
                                    #:6062

   Publisher Royalties (through BMG Chrysalis)             (2014Q2 – 2018Q2)

   Performance Royalties (through BMI):                    (2013Q3 – 2018Q1)

   Sound Exchange Royalties :                  (2013Q4 – 2018Q3)

   Artist Royalties (through Katy Perry):

   Total

   Dr. Luke

           8.7) Defendant Dr. Luke was a co-writer and co-producer of “Dark Horse”. As
   described in Section 7, collected amounts accrued to his publishing entity Kasz Money
   Publishing (as administered and collected by Kobalt Songs Music Publishing),
   production entity Kasz Money, Inc., performing rights organization ASCAP, artist
   collecting society Sound Exchange, and shared video royalties.

           8.8) Based on the most recent records provided to me, Dr. Luke’s reported
   royalties amounted to             , which were broken down as follows:

   Publisher Royalties (through Kobalt Songs):             (2013Q4 – 2018Q2)

   Production Royalties (through Kasz Money):               (2013Q4 – 2018Q2)

   Performance Royalties (through ASCAP):                (2014Q1 – 2018Q3)

   Sound Exchange Royalties:                  (2015Q2 – 2018Q4)

   Video Royalties                   (2017Q2 – 2018Q2)

   Total

   Max Martin

           8.9) Defendant Max Martin was a co-writer and co-producer of “Dark Horse”.
   As described in Section 7, collected amounts accrued to his publishing entity MXM
   Music, Inc. (as administered and collected through Kobalt Songs Music Publishing),
   production entity Maratone AB, Inc., performing rights organization ASCAP, and artist
   collecting society Sound Exchange and shared video royalties.

           8.10) Based on the most recent records provided to me, Max Martin’s gross
   royalties amounted to              , which were broken down as follows

   Publisher Royalties (through Kobalt Songs):              (2013Q4 – 2018Q2)

   Production Royalties (through Maratone, AB):              (2013Q4 – 2018Q2):

   Performance Royalties (through ASCAP):                  (2013Q3 – 2017Q4)

   Sound Exchange Royalties:                  (2014Q2 – 2018Q3)
   11083171.                                       15

                                            EXHIBIT 14
                                            PAGE 363
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 364 of 394 Page ID
                                    #:6063

 Video Royalties:                 (not available)

 Gross Royalty

         8.11) I am advised that parties stipulate that    of Max Martin’s gross
 royalties were paid to his administrator Kobalt Songs Music Publishing, and an additional
     was diverted for legal and management costs. His net royalty was then
                 3


 Cirkut

          8.12) Defendant Cirkut was a co-writer and co-producer of “Dark Horse.” As
 described in Section 7, collected amounts accrued to his publishing entity Oneiorology,
 Inc., (as administered and collected through Kobalt Songs Music Publishing), production
 entity Kasz Money Inc., performing rights organization ASCAP and artist collecting
 society Sound Exchange.

       8.13) Based on the most recent records provided to me, Cirkut’s total royalties
 amounted to            which were broken down as follows:

 Publisher Royalties (through Kobalt Songs):                            (2013Q4 – 2018Q3)

 Production Royalties (through Kasz Money):                             (2013Q4 – 2018Q2)

 Performance Royalties (through ASCAP):                                 (2013Q3 – 2018Q1)

 Sound Exchange Royalties:

 Video Royalties:                                                       (2017Q2 – 2018Q2)

 Total

 Sarah Hudson



         8.14) Defendant Sarah Hudson was a co-writer of “Dark Horse”. As described
 in Section 7, collected amounts accrued to her publishing entity Prescription Songs (as
 administered and collected through Kobalt Songs Music Publishing) and performing
 rights organization ASCAP.

         8.15) Based on the most recent records available to me, Ms. Hudson’s total
 royalties amounted to            , which were broken down as follows (without dates):



 3
     Per Stipulation, April 2019, costs include management commission of        of gross
               ) and legal and administrative fees of  of gross             .


 11083171.                                      16

                                          EXHIBIT 14
                                          PAGE 364
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 365 of 394 Page ID
                                    #:6064

   Publisher Royalties (through Kobalt Songs):

   Performance Royalties (through ASCAP): :

   Total

           8.16) With the exception of Max Martin, all royalty amounts reported above are
   gross receipts before deduction for any administrative costs by any entity. Based on the
   specific data that I may yet review and verify, I reserve the right to amend for any
   suitable deductions that are proven to be paid to administrators.

          8.17) Copyright royalties may accrue only to a songwriter’s share of the work,
   and not to artists and publishers. In the above charts in this Section, copyright royalties to
   each of six writers include only his/her publisher royalties and performance royalties.

           8.18) Before administration fees, total copyright royalties for the six writers
   above sum to                   . This amount can form the basis of a calculation for actual
   damages that Plaintiffs would have earned had their rights been properly licensed. If
   Plaintiffs are entitled to 15 percent of the total, actual damages are then

   9.      IMPORTANCE OF SONG DARK HORSE

            9.1) The album Prism was a leading album that earned over
            in sales and licensing for the label Capitol Records. The song Dark Horse was
   critically important to the success of this album. This is documented in and demonstrated
   by the appearance of the song in concert tours, radio promotion, video use, and
   commercial charts.

   Concert Tours

           9.2) Record labels generally market new releases by supporting artist tours
   related to the new album. In the course of her professional career with Capitol Records, I
   believe that Katy Perry performed in five Concert Tours under the terms specified in her
   Original Agreement with the label entered in 2007.

          9.3) Ms. Perry’s most successful tour of the five tours was the Prismatic World
   Tour, which promoted her album release of Prism. The tour ran from May 2014 to
   October 2015 and visited Europe, North America, Australia, Asia and South America.

          9.4) The Prismatic World Tour in 2014-2015 grossed more than $204.3 million
   from 151 shows with a total attendance of 1,984,503. The Sydney November 28th
   concert was recorded for her second live album: The Prismatic World Tour Live, which
   was released two weeks after the tour ended. The setlist for the Prismatic World Tour
   contained twenty songs,




   11083171.                                        17

                                            EXHIBIT 14
                                            PAGE 365
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 366 of 394 Page ID
                                    #:6065

    1. “Roar”

    2. “Part of Me”

    3. “Wide Awake”

    4. “This Moment” / “Love Me”

    5. “Dark Horse”

    6. “E.T.”

    7. “Legendary Lovers”

    8. “I Kissed a Girl’

    9. “Hot n Cold”

    10. “International Smile” / “Vogue”

    11. “By the Grace of God”

    12. “The One That Got Away” / “Thinking of You”

    13. “Unconditionally”

    14. “Walking on Air”

    15. “It Takes Two”

    16. “This Is How We Do” / “Last Friday Night (T.G.I.F.)”

    17. “Teenage Dream”

    18. “California Gurls”

    19. “Birthday”

    20. “Firework”

           9.5) Twelve of twenty songs on the setlists for the Prismatic World Tour
    appeared on the Prism album: “Roar,” “This Moment,” “Love Me,” “Dark Horse,”
    “Legendary Lovers,” “International Smile,” “By the Grace of God,” “Unconditionally,”
    “Walking on Air,” It Takes Two” (Prism Deluxe), “This Is How We Do,” and
    “Birthday.” “Dark Horse” was one of the twelve songs.

           9.6) Ms. Perry also performed “Dark Horse” for fourteen additional live
    performances, including the 56th Grammy Awards on January 26, 2014 in Los Angeles.



    11083171.                                    18

                                          EXHIBIT 14
                                          PAGE 366
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 367 of 394 Page ID
                                    #:6066

 Radio Play

         9.7) In documents provided by the Defendantfrom Media Base that are used by
 Capital Records itself (CAPITOL0103421—-1098), the label released five promotional
 singles from Prism for radio play before and after the release of the album on October 18,
 2013.

        9.8)       In the order of initial release, the five promotional singles were as
 follows: 4

     Song                    Date of 1st         Radio         # of         # of           Audience
                             play                Spins                                     Impressions
                                                                Stations     Markets

     Roar                    8/2610/2013         770,436       3450         3148           5.2 billion

     Dark Horse              9/2217/2013         930,186       2539         2148           6.3 billion

     Unconditionally         10/2216/2013        149,963       1370         1045           820.4
                                                                                           million

     Birthday                10/22//4/20/2014 141,266          320          1944           775
                             3                                                              million

     This     Is       How 810/0522/20143 55,024               1285         1541           262.3
                                                                                           million
     We Do




 4
   The aforementioned documents were provided in discovery by the Defendants. The
 documents were made available to me without the benefits of a previous deposition, and
 related inquiry thereto. Having achieved more understanding of the documents since the
 submission of my Original Report on April 12, 2019, I have revised the numbers that
 appear in the “Date of 1st Play,” “# of Stations” and “# of Markets” columns to reflect
 additional information of which I am now aware. However, I have re-confirmed the two
 key columns of numbers—namely, Radio Spins and Audience Impressions”—and they
 remain the same as before.


 11083171.                                           19

                                              EXHIBIT 14
                                              PAGE 367
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 368 of 394 Page ID
                                    #:6067

           9.9)   The chart is organized as follows.:

           •      Column 1: Name of songs performed on radio.

           •      Column 2: Date of first airplay

           •      Column 3: Radio Spins: Each broadcast play on a Radio Station is counted
                  as one recorded radio spin

           •      Column 4: Stations: Number of Individual Broadcast Stations

           •      Column 5: Markets: Number of Unique Geographic Markets (Some
                  markets can have more than one station performing the song

           •      Column 6: Number of Record Spins (column 3) Mmultiplied by the
                  Market Population radio station’s Listening Audience (as measured by
                  Nielson Ratings.)

           9.10) Two songs—” 9.10) Of the five listed songs released for promotional radio
   play, only two e – Roar” and “Dark Horse -- --”—were the first tracks released for radio
   play before the album was released (October 18, 2013), These two tracks released
   (October 18, 2013). accounted for over half of the radio spins. Based on release date and
   number of

           9.11) Along with “Unconditionally” (released October 22, 2013)spins, “Roar”
   and “Dark Horse” appear then to be the primary instruments to “Dark Horse” have the
   most important commercial appeal because they were used to promote and generate
   momentum for the album release of Prism... The twothree remaining singles—
   ”Unconditionally,” “Birthday,” and “This is How We Do” were introduced well after—
   initiated all of their radio play at a later time and nearly all after the album had the album
   made its debut, and most album copies were sold.

           9.12) Of the three most importantfive listed songs on the album, the track “Dark
   Horse” accounted for 450.24 percent of all radio spins, 69.027.4 percent of all radio
   stations, and 647.91 percent of all geographic markets, and 66.6 percent of all audience
   listens since its first play. Although Radio Spins in each station and market varied
   considerably by song, the total count of markets for each was largely

           9.13) From its first release on September 21, 2013, the track “Dark Horse” came
   to play on twenty-nine stations, twenty-three of which were of the Top 40 format, which
   has the most important commercial appeal. Seven of the top ten Top 40 stations were
   located in Los Angeles (rank 2), Chicago (3), San Francisco (4), Dallas (5), Washington
   (7), Atlanta (8), and Boston (10). Geographic locations for other Top 40 stations included
   Detroit (12), Seattle (13), San Diego (17), and Tampa (19)

   the same (ranging from 141 to 148). However, only “Dark Horse” and “Roar” appeared
   in all markets.



   11083171.                                         20

                                            EXHIBIT 14
                                            PAGE 368
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 369 of 394 Page ID
                                    #:6068

            9.14) The prereleases for “Roar” and “Unconditionally” were more modest in
   scope. From its first play on August 26, 2013, the prerelease “Roar” came to appear on
   satellite provider Sirius XM (October 11, 2013) and local stations in Washington, DC
   (alternative format, August 26, 2013) and Montgomery, Alabama (urban format,
   September 21, 2013).

           9.15) The song “Unconditionally” played on ten stations in ten markets (six
   adult contemporary format, three alternative format, one rhythmic format, and zero Top
   40). As pointed out above, these spins of “Unconditionally” occurred between October
   22, 2013 and December 31, 2013 – after the release of the album on October 18, 2013.

           9.163) From a commercial perspective, theBased on evidence available from
   radio plays demonstrates that, “Dark Horse” was a leading promotional song on the
   album – if not the most important.

   Streams and Videos on Chartmasters

          9.174) Chartmasters is a rating service in the record industry that charts the
   popularity of new albums and tracks among digital audiences.

          9.185) Using a special analytic technique,45 Chartmasters identified the twelve
   most popular tracks ever released by the recording artist Katy Perry until the present

           9.196) The tracks “Dark Horse” (3,660,000 AES) and “Roar” (3,640,000 AES)
   are the only listed tracks from Katy Perry’s album Prism. These two tracks share first and
   second place among the most popular twelve tracks from the artist. This ranking confirms
   the commercial importance of the track “Dark Horse”.

          9.2017) Chartmaster confirmed the history of the five promotional singles from
   Prism as they played on digital streaming services, such as Spotify.




   5
    Chartmasters estimates the importance of tracks by calculating album equivalent sales
   (AES). Album equivalent sales are generated from weighted sums of physical single
   sales, downloads, and streaming

   4Chartmasters estimates the importance of tracks by calculating album equivalent sales
   (AES). Album equivalent sales are generated from weighted sums of physical single
   sales, downloads, and streaming


   11083171.                                       21

                                           EXHIBIT 14
                                           PAGE 369
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 370 of 394 Page ID
                                    #:6069

  Song                               First Digital Stream             Streams

  Roar                               9/5/2013                         591,660

  Unconditionally                    11/20/2013                       223,360

  Dark Horse                         2/20/2014                        806,512

  Birthday                           4/10/2014                        160,547

  This Is How We Do                  7/31/2014                        257,370



        9.218) Judged by relative popularity on all streaming services, “Dark Horse”
 garnered the most listeners (806,512 streams), while “Roar” came in more distant second
 (591,660).

        9.2219) Of all sixteen tracks on Prism, the album hit a total of 2,352,447,000
 streams The share of this total for “Dark Horse” is 34.2 percent of the total

         9.230) Chartmaster also confirmed the history of the five promotional singles as
 they appeared on YouTube videos that were officially released by Capitol Records, with
 the input of Katy Perry and her team (Perry, Dep. 43:22-24, 46:1-2). As Ms. Perry
 explains, video tracks are chosen based on the belief (i.e., gamble and reaction) that the
 particular song is “bubbling”; i.e., appealing (44:21-25):

  Song                               First                            Views

  Roar                               9/5/2013                         2,645,384

  Unconditionally                    11/20/2013                       505,833

  Dark Horse                         2/20/2014                        2,369,953

  Birthday                           4/10/2014                        334,755

  This Is How We Do                  7/31/2014                        682,581



        9.241) Judged by relative popularity on YouTube, “Roar” garnered the most
 viewers and comments, while “Dark Horse” came in a very close second.

 37

         9.252) The sixteen tracks from Prism together attracted on YouTube a total of
 6,610,133,000 video views. The share of this total for “Dark Horse” was 35.9 percent of
 the total.

 11083171.                                        22


                                             EXHIBIT 14
                                             PAGE 370
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 371 of 394 Page ID
                                    #:6070

           9.263) Based on my review of data from concerts, radio play, streams, and video
   views, I believe that “Dark Horse” was one of the most important commercial songs on
   the album Prism, if not the most important. Given the demonstrated importance of the
   song “Dark Horse” to generating sales of the Prism album, any method of apportioning
   album or concert revenues to “Dark Horse” by simply dividing by total sales by the total
   number of tracks or songs is not an economic means of valuing its relative worth. I
   believe that Capital Records has made such a valuation error by the track valuation that it
   deploys on Prism (CAPITAL1101-3; see also Drellishak passim)

   10.     COSTS AND APPORTIONMENT

           10.1) As a co-defendant, Universal Music Group would bear the burden of
   proving costs and providing an apportionment technique for valuing infringing and non-
   infringing components of any record release through Capitol Records of the single “Dark
   Horse” and the album Prism.

            10.2) Based on documents that UMG provided and the Deposition of Edward
   Drellishak, I believe that UMG might attempt to deduct from sales and licensing revenues
   cost all components related to paid royalties, manufacturing costs, distribution costs,
   marketing costs, and overhead.

           10.3) Defendant costs generally are deductible only if they can be directly related
   to the actual release of the product. Claimed deductions cannot represent some
   apportionment of a common or historic cost that would have been incurred regardless.

          10.4) Publisher royalties for rights in musical compositions can be a legitimate
   deduction from label revenues that arose from sales and licensing of recorded material
   bearing the infringing work. Amounts that Capitol Records claims to have paid to
   copyright owners should correspond to amounts received by writers, publishers, and
   administrators.

           10.5) As the recording artist, Katy Perry also earned from Capitol Records a
   royalty as a recording artist after the label recovered amounts for production and
   marketing. From her net royalties, Ms. Perry also directed payments to featured artist
   Juicy J and co-producers Dr. Luke, Max Martin, and Cirkut. All royalty deductions
   should correspond with payments received by another beneficiary.

          10.6) I believe that Defendant UMG might attempt to deduct from sales revenues
   received through Capitol Records the manufacturing costs and artwork design for all
   physical units sold. However, manufacturing costs are not properly deductible if they
   simply reflect rate card payment to any other internal entity owned by UMG itself, such
   as Universal Music Logistics. Rather, reported payments to Universal Music Logistics
   here would simply be transfers within the UMG entity and do not reflect any truly
   incurred manufacturing expense paid to an outside entity. There then could be a variance
   between the standard rate and the actual cost of operation. (Drellishak Dep. 91:14-17).

           10.7) I believe that UMG might also attempt to deduct fees related to amounts
   paid for distribution of its recordings. However, Capitol Records pays distribution fees to
   an internal entity, Universal Music Group Distribution, based on a fixed percentage of
   11083171.                                       23

                                           EXHIBIT 14
                                           PAGE 371
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 372 of 394 Page ID
                                    #:6071

   product revenues that does not reflect any truly incurred expense outside of the
   Defendant corporation UMG. As explained above, transfer payments within the UMG
   organization are not properly deductible. This may also implicate handling, returns
   processing, refurbishment, and ancillary fees (Drellishak Dep. 70:11-72:18).

          10.8) As explained above, record labels market new releases by a recording artist
   through concert promotion, video production, and radio release. Radio costs would
   include amounts spent for promotion of the single through time buys, promotional
   appearances, advertising, singles & shipping, and payments to independent promoters. If
   Capitol Records can prove amounts related to infringing material, costs are deductible.
   The label may not deduct marketing costs that it later recouped previously from Ms.
   Perry’s artist royalties.

           10.9) I also believe that UMG might attempt to deduct amounts related to an
   apportionment of company overhead and related costs among units sold, including the
   infringing recordings. Overhead costs would include the salaries of marketing employees,
   among other things (Id. 115:3-5). The amounts are generally based upon some formulaic
   assignment of common and/or historic costs, but without any causal relation to the
   infringing event. Assigned overhead expenses for the album are portioned from total
   overhead for the first eighteen months of the album (called the frontline, Id. 121; 19-24;
   125:16-23). There is then no necessary relation between apportioned costs and the
   infringing activity.

           10.10) I am advised that the Defendants then bear the responsibility to identify all
   deductible costs and to apportion the worth of “Dark Horse” from every sale or licensing
   transaction on which the song appears, and must then present a credible means of
   performing both assignments. I reserve the right to contest any suggested procedure.

   11.     CONCERT REVENUES

          11.1) Depending on the court’s final ruling on the recoverability of concert
   revenues, I would expect to add to Katy Perry’s recoverable revenues a share of her
   earnings from concerts in the U.S. where “Dark Horse” was performed. No such
   information has been provided.

            11.2) Within the appropriate recovery period, the court should compel Ms. Perry
   to disclose all U.S. concerts where DARK HORSE was performed, the composite play
   list of each concert, and her payments for each event.

   12.     CONCLUSION

   The above conclusions constitute my personal independent assessment. These
   conclusions will form the basis of my testimony should I be called at trial.

   Amounts are subject to change as more information becomes available.




   11083171.                                       24

                                           EXHIBIT 14
                                           PAGE 372
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 373 of 394 Page ID
                                    #:6072


                                          /s/ Michael A. Einhorn

                   Michael A. Einhorn, Ph.D.

                   May 124, 2019




                   11083171.                                   25


                                    EXHIBIT 14
                                    PAGE 373
  Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 374 of 394 Page ID
                                      #:6073

                                       Appendix A

                       Professional Resume of Michael A. Einhorn

Michael A. Einhorn, Ph.D.     973-618-1212




MEDIA, TECHNOLOGY, COPYRIGHT

                              MICHAEL A. EINHORN

                              mae@mediatechcopy.com http://www.mediatechcopy.com




Michael A. Einhorn is an economic consultant and expert witness in the areas of
intellectual property, media, entertainment, technology, trademarks, publicity rights, and
product design. He received a B.A. from Dartmouth College, a Ph. D. in economics from
Yale University, and is the author of Media, Technology, and Copyright: Integrating Law
and Economics (Edward Elgar Publishers, 2004). He is also a former professor of
economics at Rutgers University and adjunct professor at the Silberman School of
Business (Fairleigh Dickinson University), a Senior Research Fellow at the Columbia
Institute for Tele-Information, and the author of seventy professional and academic
articles related to intellectual property and economic analysis.

Dr. Einhorn has provided valuation services in the following areas as a consultant or
expert witness:

Trademarks, Trade Secrets, and False Advertising: Trademarks (Samsung Electronics,
Dish Network, Madonna/Material Girl, Jakks Pacific, Kische USA, Oprah
Winfrey/Harpo Productions, Avon Cosmetics, The New York Observer, the
Kardashians/BOLDFACE Licensing + Branding, Wazu Holdings), trade secrets (The
Weather Channel, Hasbro), and advertising (J. Walter Thompson/Banco Popular, Kia
Motors, Coca Cola, General Automobile Insurance Company).



11083171.                                      26

                                             EXHIBIT 14
                                             PAGE 374
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 375 of 394 Page ID
                                    #:6074

   Music: Recording artists (Led Zeppelin, U2, Madonna, 50 Cent, Usher, Rascal Flatts,
   LMFAO, Aimee Mann, Nappy Roots, Justin Moore, Xzibit, Nelly Furtado, George
   Clinton, Notorious B.I.G., D.L. Byron), record labels (Sony Music Holdings, Universal
   Music Group, Disney Music, Atlantic Records, Rhino Entertainment), producers (P.
   Diddy, Timbaland), publishers (Major Bob Publishing, Universal Music Publishing,
   Bridgeport Music, Hamstein Music, Chrysalis Music, Kobalt Music), performing rights
   organizations (SESAC), radio stations (WPNT in Pittsburgh), live venues (World
   Wrestling Entertainment), and estates (Bill Graham Archives, Tasha Tudor, Bernard
   Lewis).

   Video: Movies (Paramount/DreamWorks, Bold Films), cable programs (NBCUniversal),
   musicals (Zorro Productions) product placement (Paxson Productions), treatments
   (Burnett Productions), soundtrack (Warner Bros. Entertainment), TV programs
   Televicentro of Puerto Rico), satellite programming (Golden Channels Company of
   Israel), DVD videos (Steve Harvey), commercials (Gray Television Group), and cable
   operations (AT&T).

   Design, Apparel, and Art: Apparel (Target Stores, Carol Anderson, .Forever 21, Crew
   Knitwear, Joyce Leslie, Anthropologie), architecture (Sprint PCS, Home Design LLC,
   Murray Engineering, Turnkey Associates), medical illustrations (Pearson Education
   Services), photography (Harris Publications, Neil Zlozower, Dana Ruth Lixenberg),
   sculpture (Marco Domo), cartoons (A.V. Phibes, Melissa Flock), toys (Jakks Pacific),
   and commercial marketing (Kaufman Global).

   Publicity Rights and Estate Valuations: Names and likenesses (Reese Witherspoon, Steve
   Harvey, Woody Allen, Rosa Parks, Arnold Schwarzenegger, Sandra Bullock, Cameron
   Diaz, Diane Keaton, Zooey Deschanel, Yogi Berra), estate valuations (Tasha Tudor,
   Marlon Brando, Bernard Lewis).

   Cyberspace: Music services (Apple iTunes, Napster, MP3.com), proprietary software
   (Centrifugal Force, Frogsware), open source software (Jacobsen v. Katzer), electronic
   publishing (Pearson), video games (Activision), search engines (eUniverse), and domain
   names (eCommerce).

   Patents and Technology: Semiconductors (General Electric v. Kodak, Great Lakes v.
   Sakar, cellular (Cellebrite v. Micro Systemation), software (Jacobsen v. Katzer,
   Centrifugal Force v. Softnet), medical technology (Lemper v. Legacy, Graston v.
   Graham), clutch components (Nouis Technologies v. Polaris Industries), pet topicals
   (Nite Glow Industries Inc. v. Central Garden & Pet Company) and general patents
   (DeCordova v. MCG).

   Antitrust and Commercial Losses: Antitrust, breach of contract, and commercial injury in
   actions (Los Angeles Rams, AT&T, American Home Realty Network, California Scents,
   Safmor, Inc., Golden Channels Company of Israel, St. Joseph’s Regional Hospital
   (College Station, Texas)).




   11083171.                                     27

                                         EXHIBIT 14
                                         PAGE 375
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 376 of 394 Page ID
                                    #:6075

               REPRESENTATIVE CLIENTS

               New York State Attorney General; New York

               Fish & Richardson; Boston

               Arnold & Porter; Washington

               Baker & Hostetler; Cleveland

               Palmer & Dodge; Boston

               Hunton & Williams; Washington

               Blecher & Collins; Los Angeles

               Stokes Bartholomew Evans & Petree; Nashville

               King & Ballow; Nashville

               Frankfurt Kurnit Klein & Selz; New York

               Lavely & Singer; Los Angeles

               Davis and Gilbert; New York

               Cowan DeBaets Abrahams & Sheppard; New York

               Taft Stettinius & Hollister; Indianapolis

               Sheppard Mullin Hampton & Richter; Los Angeles

               Seyfarth Shaw; Los Angeles

               Connolly Bove Lodge & Hutz; Wilmington

               Blackwell Sanders Peper Martin; St. Louis

               Lipsitz Green Faringer Roll Salisbury & Cambria; Buffalo




               11083171.                                    28

                                      EXHIBIT 14
                                      PAGE 376
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 377 of 394 Page ID
                                    #:6076

   LITIGATIONPROFESSSIONAL ENGAGEMENTS

   Media and Entertainment

   Gray et al. v. Katy Perry et al. Central District of California, 2019, consultantreport,
   valuation of damages resulting from copyright infringement in Katy Perry’s song Dark
   Horse. Dan Marino v. Dante Barton and Will Guice, Pennsylvania Court of Common
   Pleas, 2018, report and testimony, valuation of damages resulting from breach of contract
   among three songwriters claiming rights in Usher’s song Bad Girl.

   Robert W. Cabell v. Zorro Productions, Inc., et al., Northern District of California, report,
   estimated commercial damages resulting from infringement of copyright in a musical
   adaptation.

   Gray Television Group, Inc. v. Found Footage Festival, LLC, et al., Eastern District of
   New York, report, estimated commercial damages resulting from infringement of
   television programming

   Richard Dutcher v. Bold Films LLP, et al., Central District of Utah, 2017, report,
   estimated commercial damages resulting from copyright infringement of leading
   screenwriter in the movie Nightcrawlers.

   RCN Capital, LLC, et al. v. The Los Angeles Rams, LLC, et al., Eastern District of
   Missouri, 2017, report and deposition, breach of contract regarding use of rights to sell
   tickets in secondary markets.

   Michael Skidmore v. Led Zeppelin, et al., Central District of California, 2016, trial
   testimony, copyright infringement matter against rock group Led Zeppelin regarding
   classic song Stairway to Heaven.

   Joseph Cooper v. Broderick Steven “Steve” Harvey, Northern District of Texas, 2016,
   report and deposition, breach of contract matter regarding recorded films of
   comedian/actor Steve Harvey.

   Sidney Earl Swanson v. MJJ Productions, Central District of California, 2015, report,
   copyright infringement matter regarding a musical composition used in a sound recording
   Chicago by Michael Jackson.

   Original Appalachian Artworks, Inc. v. Jakks Pacific, Inc., International Institute for
   Conflict Prevention and Resolution, 2015, report and deposition, matter involving lost
   sales related to breach of contract for copyright owners of Cabbage Patch Kids.
   Alexander Graham-Sult and David Graham v. Bill Graham Archives, LLC, et al.,
   Northern District of California, 2015, report and deposition, valuation of copyrights and
   business concern resulting from fiduciary breach of the estate of rock concert producer
   Bill Graham.

   William L. Roberts (p/k/a Rick Ross), et al. v. Stefan Kendal Gordy, Southern District of
   Florida, 2015, report, valuation of defendant enrichment resulting from infringement of a


   11083171.                                        29

                                           EXHIBIT 14
                                           PAGE 377
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 378 of 394 Page ID
                                    #:6077

   musical composition in a multi-platinum release (Party Rock Anthem) and a Kia
   automobile commercial.

   Cartagena Enterprises, Inc. v. J. Walter Thompson Co., et al., American Arbitration
   Association, 2015, report, valuation of damages resulting from infringement of prominent
   salsa composition in an advertising message by the leading advertising agency and the
   largest bank in Puerto Rico.

   Digital Satellite Connection v. Dish Network Corporation, et al., District of Colorado,
   2014, report and deposition, valuation of damages resulting from trademark infringement
   by national satellite provider.

   Ron Satija and Heather Lynette Mowder v. General Automobile Insurance Company,
   District Court of Northern Ohio, 2014, report, valuation of damages resulting from
   infringement of cartoon character The General in national advertising campaign.

   Daniel Moser v. Raymond Ayala (p/k/a Daddy Yankee), et al., District Court of Puerto
   Rico, 2014, report, valuation of damages resulting from infringing reproduction and
   performance rights in Daddy Yankee’s multi-platinum song Rompe.

   Dan Marino v. Usher Raymond, et al., Eastern District of Pennsylvania, 2013, report,
   valuation of damages resulting from infringing reproduction and performance rights in
   Usher’s song Bad Girl.

   Preston Asevedo v. NBCUniversal Media, et al., Eastern District of Louisiana, 2013,
   report, estimated damages for commercial artwork used on a Syfy cable television
   program Dream Machines.

   Ryan Lessem and Douglas Johnson v. Universal Music Group, Southern District of New
   York, 2013, report and deposition, valuation of damages involving copyright
   infringement in 50 Cent’s song How We Do, recorded by The Game.

   Montana Connection, et al. v. Justin Moore, Middle District of Tennessee, 2013, report,
   estimated damages for infringement in country hit song Backwoods on Justin Moore’s
   record album and concert performances.

   VMG Salsoul v. Madonna Louise Ciccone, et al., Central District of California, 2013,
   report, valuation of damages resulting from copyright infringement in Madonna’s song
   Vogue.

   Interstar Holdings v. Truman Press, Superior Court of California, 2011, report, matter
   involving valuation of commercial losses resulting from breach of contract involving
   DVD movie Dawn of the Living Dead.

   Lutfu Murat Uckardesler, et al. v. Azteca International Corporation, et al., Central
   District of California, 2010, consultant, estimated damages resulting from infringement
   of treatment on internationally popular reality television show.



   11083171.                                      30

                                          EXHIBIT 14
                                          PAGE 378
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 379 of 394 Page ID
                                    #:6078

   Kernel Records Oy v. Timbaland, et al., Southern District of Florida, 2010, report,
   estimated damages resulting from copyright infringement of sound recording on multi-
   platinum Nelly Furtado song “Do It.”

   Anthony Lawrence Dash v. World Wrestling Entertainment, Inc., District of South
   Carolina, 2011, report, valuation of damages involving use of a copyrighted song in a
   highly promoted WrestleMania event.

   Rafael Vergara Hermosilla v. The Coca Cola Company, Southern District of Florida,
   2010, report and deposition, valuation of defendant profits resulting from infringement of
   song in international advertising campaign for the World Cup.

   Chris Lester v. U2, Apple Computer, and Universal Music Group, Central District of
   California, 2009, report and deposition, estimated damages from copyright infringement
   involving U2’s song Vertigo used in concerts and recordings.

   Serendip LLC, et al. v. Warner Bros. Entertainment, Inc., Central District of California,
   2009, report and deposition, estimated damages in copyright infringement on released
   DVD containing the soundtrack to A Clockwork Orange.

   D.L. Byron v. Rascal Flatts and Disney Corp., Southern District of New York, 2009,
   report, estimated copyright damages for settlement involving infringement of classic Pat
   Benatar composition “Shadows of the Night” by Rascal Flatts.

   Evilkid Productions v. DreamWorks LLC & Paramount Pictures, Southern District of
   New York, 2009, report, estimated damages and assisted settlement involving the
   unauthorized use of commercial art in the hit movie Transformers.

   Victor Lopez v. Daddy Yankee and Universal Music, Central District of California, 2009,
   consultant on damages for album track used on multi-platinum release Barrio Fino.

   Charles Watt v. Dennis Butler, et al., Northern District of Georgia, 2009, report,
   estimated copyright damages involving platinum release by rap group D4L.

   The Jackson Sisters v. Universal Music Group, Superior Court of the State of California,
   2008, consultant, assisted classic recording act for recovery of damages for unfair trade
   practices in use of legacy materials in sound recording.

   MCS Music America, Inc., et al. v. Napster, Inc., et al., Central District of California,
   2008, consultant to music publishers in copyright infringement matter involving limited
   downloads and subscription streaming by the digital music service Napster.

   Henry Carter v. Independent Productions, Inc., et al., Superior Court of Delaware, 2008,
   consultant, royalty dispute among members of rock band George Thorogood and the
   Destroyers.

   Bridgeport Music, Inc. v. Smelzgood Entertainment, et al., Middle District of Tennessee,
   2007, report and trial testimony, estimated damages for unauthorized use of George
   Clinton’s classic composition Atomic Dog on later infringing record album.

   11083171.                                       31

                                          EXHIBIT 14
                                          PAGE 379
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 380 of 394 Page ID
                                    #:6079

   TMTV Corp. v. Mass Productions, Inc., District of Puerto Rico, 2006, report and trial
   testimony, estimated damages resulting from copyright infringement of television
   program by producer and comedian Sunshine Logrono.

   Velocity Entertainment Group v. NBC Universal and Donald Trump, 2006, Los Angeles
   Superior Court, Los Angeles, California, consultant, valuation of treatment used in
   popular reality television show, The Apprentice.

   Bridgeport Music, et al. v. Crited Music., Middle District of Tennessee, 2006, report,
   estimated damages for copyright infringement of musical composition You’ll Like it Too.

   Thomas Turino, et al. v. Universal Music, et al., Central District of California, 2006,
   report and deposition, estimated damages resulting from copyright infringement in
   Christina Milian’s sound recording Dip It Low.

   Bridgeport Music, et al. v. Universal Music, et al., Middle District of Tennessee, 2006,
   report and trial testimony, estimated damages for unauthorized use of three compositions
   and sound recordings on Notorious B.I.G. album produced by P. Diddy.

   TMTV Corp. v. Televicentro de Puerto Rico, Inc., District Court of Puerto Rico, 2005,
   report, estimated damages resulting from infringement of television program.

   The Royalty Network, Inc., et al. v. Activision, et al., Central District of California, 2005,
   report, estimated damages for use of music on best-selling video game Streets of Los
   Angeles.

   Al Howard Productions, Inc. v. Paxson Productions, Central District of California, 2005,
   report, estimated commercial damages for breach of contract involving product
   placements on prominent game show, Supermarket Sweeps.

   Mojo Music, et al., v. Walt Disney Records, Los Angeles Superior Court, 2004, report,
   valued synchronization rights in musical compositions used in Lion King 2.

   Willie Woods v. BMG Music/Atlantic Recording Company, et al., Eastern District of
   Missouri, 2004, report, valued damages for unauthorized use of musical compositions in
   a Nappy Roots’ multi-platinum song “Po Folks”.

   Darryl D. Lassiter, et al., v. Twentieth Century Fox Film Corp., Central District of
   California, 2004, consultant, regarding damages due for use of unauthorized screenplay
   in the movie Drumline.

   Sharon Haygood, et al. v. Coca-Cola, et al., 17th District Court of Tarrant County, Texas,
   2004, report and deposition, calculated professional losses for gospel artist who suffered
   personal injury in automobile accident.

   Universal Music Publishing Group v. Fitness Quest, Inc., Northern District of Ohio,
   2003, report and deposition, estimated damages from copyright infringement of music
   soundtrack in an exercise video tape.


   11083171.                                        32

                                            EXHIBIT 14
                                            PAGE 380
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 381 of 394 Page ID
                                    #:6080

   Brought to Life v. MCA Records, Inc., et al., Southern District of New York, 2002,
   consultant, valued copyright damages in Mary J. Blige song “Family Affair”.

   Michael A. Lowe v. Loud Records, Eastern District of Pennsylvania, 2002, report, valued
   damages for copyright infringement in musical track “X” produced by Dr. Dre.

   Aimee Mann v. UMG Recordings, Inc., et al., Central District of California, 2002,
   consultant, estimated sales displacement and loss of income resulting from the
   unauthorized release of compilation album.

   Jacques Loussier v. UMG Recordings, Inc., et al., Southern District of New York, 2002,
   consultant, surveyed data regarding copyright infringement of improvisational composer
   by Eminem in song “Kill You”.

   Hamstein Music Group, et al. v. MP3.com, Inc., et al., Central District of California,
   2002, consultant, estimated damages for multiple infringements involving musical
   compositions.

   Chrysalis Music v. MP3.com, Inc., et al., Central District of California, 2002, consultant,
   estimated damages for multiple infringements of musical compositions.

   Major Bob Music, Inc., et al. v. MP3.com, Inc., Southern District of New York, 2001,
   report, estimated damages for unauthorized use of Garth Brooks’ musical catalog by
   digital library service.

   Trademarks, Trade Secrets, and False Advertising

   GoDigital Media Group, LLC v. GoDigital Inc., Central District of California, report,
   2018, liability and damage valuation from infringement of trademark owned by digital
   media company

   Helpful Hound, LLC, v. New Orleans Bldg. Corp., et al., Eastern District of Louisiana,
   2019, report, damages related to use of an infringing trademark used in a food market
   based in New Orleans.

   Computer Programs and Systems, Inc. et al. v. Wazu Holdings, Inc., et al., Southern
   District of Alabama, 2018, report and deposition. damages related to use of an infringing
   mark in a software application in medical technology.

   The Choice is Yours v. The City of Philadelphia, et al, Eastern District of Pennsylvania,
   2018, report, damages related to trademark infringement of worker training program

   Kische USA, LLC v. Ali Simsek and Jane Doe Simsek, et al., Western District of
   Washington, 2017, report. damages related to trademark infringement and unfair
   competition from a competing distributor of imported apparel.

   VBS Distribution, Inc. et al. v. Nutrivita Laboratories, Inc., et al., Central District of
   California, report, 2017, damages related to false advertising and unjust enrichment
   involving dietary supplements.

   11083171.                                         33

                                            EXHIBIT 14
                                            PAGE 381
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 382 of 394 Page ID
                                    #:6081

   Mladen Pintur, et al. v. Helen Rogic, et al., Southern District of New York, report, 2017,
   damages related to trademark infringement of business name

   Baskim Holdings, Inc. v. Two M, Inc. d/b/a Babe’s Cabaret, et al., District of Nevada,
   report and deposition, 2017, damages related to misuse of trademarked name.

   Healthmate International, Inc., v. Timothy W.T. French, et al., Western District of
   Missouri, report, 2016, damages related to false advertising and unfair competition.

   Elinor Shapiro v. Hasbro, Inc., Central District of California, 2016, report and deposition,
   infringement of trade secrets by toy manufacturer Hasbro.

   Milk Studios v. Samsung Electronics Co., Ltd., et al., Southern District of New York,
   2016, report, defense of Samsung Electronics in a trademark damage valuation.

   JMC Restaurant Holdings, Inc., et al. v. Marcelo Pevida, Inc., et al., Eastern District of
   New York, 2016, report and deposition, defense of trademark user in international
   restaurant market.

   House of Auth, LLC v. 721 Bourbon, Inc., District of Connecticut, 2016, report,
   regarding damages from trademark infringement of beverage

   Events Media, Inc. v. The Weather Channel, Inc., District Court of New Jersey, 2015,
   report and deposition, trade secret infringement by major cable network The Weather
   Channel.

   KLM & M, LLC, et al. v. VCP2 Augusta, P.C., et al., Southern District of Georgia, 2015,
   report, valuation of damages related to trademark infringement by a medical practice.

   Simone Kelly-Brown v. Oprah Winfrey and Harpo Productions, Southern District of New
   York, 2014, report and deposition, valuation of damages resulting from a trademark
   infringement by Oprah Winfrey and Harpo Productions.

   Who Dat?, Inc. v. Who Dat Shoppe, et al., Eastern District of Louisiana, 2014, report,
   valuation of damages resulting from infringement of trademark of major regional brand
   of apparel.

   Vivid Entertainment, LLC v. Jose Baserva, Middle District of Florida, 2014, report,
   valuation of damages resulting from infringement of business name in entertainment
   chain

   Benchmark Young Adult School v. Launchworks Life Services LLC, Southern District of
   California, 2014, report, valuation of damages resulting from infringement of plaintiff’s
   business name by competing health care provider.

   Kim, Khloe, and Kourtney Kardashian, and BOLDFACE Licensing + Branding v. By
   Lee Tillett, Inc., Central District of California, 2013, report, valuation of damages
   resulting from trademark infringement in cosmetics line KROMA by the Kardashian
   sisters.

   11083171.                                        34

                                           EXHIBIT 14
                                           PAGE 382
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 383 of 394 Page ID
                                    #:6082

   Original Gourmet Food Company, Inc. v. Jelly Belly Candy Company, District of New
   Hampshire, 2013, report and deposition, regarding declaratory judgment to enforce
   trademark rights for candy manufacturer.

   East West LLC v. Caribbean Crescent, Inc., Northern District of Virginia, 2012, report
   and deposition, valuation of damages involving use of a trademark and trade name by a
   competitor in the food provision business.

   Rock and Roll Religion v. Cels Enterprises, Central District of California, 2012, report,
   valuation of damages resulting from infringement of trademark in women’s apparel. PML
   Clubs v. Gold Suit, Inc., Northern District of Texas, 2012, report and deposition,
   valuation of damages resulting from trademark infringement in the market for adult
   cabaret establishments.

   Super-Krete International v. Lafarge Group, 2013, opinion letter, regarding trademark
   valuation of a cement product for a settlement conference between two parties.

   Kilter, Inc. v. Avon Corporation, Southern District of New York, 2011, report and
   deposition, damage valuation of trademark infringement and misappropriation of
   intellectual property by major cosmetics company.

   L.A. Triumph, Inc. v. Madonna Louise Veronica Ciccone and Material Girl, Central
   District of California, 2011, report, valuation of damages from a trademark infringement
   in clothing line (Material Girl) owned by Madonna.

   Miller International, Inc. v. Clinch Gear, Inc., et al., District of Colorado, 2010, report,
   valuation of damages from a trademark infringement by a designer of martial arts
   apparel.

   Golf Cart World, Inc. v. Mike’s Golf Carts, Inc., Middle District of Georgia, 2010,
   report, estimated damages resulting from a trademark infringement in golf carts and
   hunting carts.

   Doctor’s Associates, Inc. v. QIP Holder, LLC and IFilm, Corp., District Court of
   Connecticut, 2008, consultant, reviewed expert materials in false advertising matter
   involving Subway and Quizno’s.

   Publicity Rights

   Alana Campos, et al. v. Metropolitan Bush Company, Sup. Ct. of the State of Ariz., 2019,
   report, valuation of damages resulting from use of name and images of ten glamour
   models by adult nightclub in Arizona..

   Timed Out v. Red Tie Gentlemen’ Club,. No. Dist. of California, 2019, consultant,
   valuation of damages resulting from use of name and images of glamour models by adult
   nightclub in California.




   11083171.                                         35

                                            EXHIBIT 14
                                            PAGE 383
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 384 of 394 Page ID
                                    #:6083

   Hilary Hepner, et al. v. Déjà vu Services, Inc. et al., Eastern District of Michigan, 2018,
   report, valuation of damages resulting from use of images of eleven glamour models by
   adult nightclubs in Michigan.

   Irina Voronina, et al. v. Scores Holding Company, et al, Southern District of New York,
   2018, report, valuation of damages resulting from use of images of fifty-one glamour
   models by a chain of adult clubs in New York City.

   Jamie Edmondson et al. v. Caliente Resorts, LLC, et al. Middle District of Florida, 2016,
   report and deposition, valuation of damages resulting from use of images of glamour
   models by adult resort in Florida.

   Reese Witherspoon v. Marketing Advantages International, Superior Court of California,
   2015, report, valuation of damages involving use of name and image of actress Reese
   Witherspoon in connection with online retailer.

   Jason Lezak v. Active Network, Superior Court of California, 2015, report, valuation of
   damages involving use of image of Olympic swimmer Jason Lezak in connection with
   online software application

   Sandra Bullock v. ToyWatch USA, Superior Court of California, 2013, opinion letter,
   valuation of damages involving use of image of actress Sandra Bullock in a commercial
   website for apparel accessory.

   Zooey Deschanel v. Steve Madden, et al., Superior Court of California, 2011, report and
   deposition, valuation of publicity rights of actress Zooey Deschanel used in line of
   women’s shoes.

   Michelle Pfeiffer, et al. v. CompUSA, Superior Court of California, 2011, report,
   valuation of publicity rights of Sandra Bullock, Michelle Pfeiffer, Diane Keaton, Mandy
   Moore, Cameron Diaz, and Kate Hudson in retail advertisements .

   Woody Allen v. American Apparel, Inc., Southern District of New York, 2009,
   consultant in valuation of reasonable damages in publicity rights of movie director
   Woody Allen used on urban billboards .

   Evgeni Petrosyan v. DIRECTV, Inc., Eastern District of New York. 2009, consultant
   regarding damages for infringement of publicity rights of comedian Evgeni Petrossian by
   satellite network.

   Arnold Schwarzenegger and Oak Productions, Inc. v. Recycled Paper Greetings, Inc., et
   al., Superior Court of California, 2005, report, estimated damages in publicity rights case
   involving greeting card merchandise bearing image likeness of Arnold Schwarzenegger.

   Lawrence “Yogi” Berra v. Turner Broadcasting System, Superior Court of New York,
   2005, consultant, valued publicity rights case involving the unauthorized use of personal
   name Yogi Berra in citywide advertising campaign.



   11083171.                                        36

                                           EXHIBIT 14
                                           PAGE 384
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 385 of 394 Page ID
                                    #:6084

   Rosa Parks v. BMG Music/Laface Records, et al., Eastern District of Michigan, 2004,
   deposition, valued publicity rights involving use of celebrity name Rosa Parks in a BMG
   album bearing the name and track Rosa Parks.

   Melina Kanakaredes v. Ouidad, Inc., Eastern District of Ohio, consultant, 2004; publicity
   rights case involving damages resulting from magazine articles bearing actress name
   Melina Kanakaredes. Apparel, Design, Art, and Photography

   Neil Zlozower and Barry Levine v. Motley Crue, Inc., Southern District of New York,
   2017, report and deposition, infringement of copyrighted photographs of famous music
   group by touring company and merchandise sellers.

   Dana Ruth Lixenberg v. Bioworld Merchandising, Inc., et al., Central District of
   California, 2017, infringement of photos of Tupac Shakur and Notorious B.I.G. used on
   apparel sold in major retail chain.

   PK Studios, Inc. v. RLR Investments, LLC, et al., Middle District of Florida, 2016,
   report, matter involving infringement of architectural plans in residential development.

   Idra Alta Mode, LLC v. D’Lymer, Inc. d/b/a Edwards Lowell, Central District of
   California, 2016, report, matter involving breach of contract in furrier operations.

   Hansel Oy v. US Department of Health and Human Services, et al., 2016, opinion letter,
   report, valuation of copyright damages in use of designs created by a Finnish technology
   company.

   Glen Craig v. Universal Music Group et al. Southern District of New York, 2016, report,
   infringement of copyrighted photographs of legendary artist B.B. King by parties related
   to his estate.

   Radix Textile, Inc. v. Anthropologie, Inc., et al., Central District of California, 2015,
   report, valuation of damages resulting from copyright infringement of apparel design by
   major clothing chain.

   Klauber Brothers, Inc. v. Forever 21 Retail, Inc., et al., Central District of California,
   2015, report, valuation of damages resulting from infringement of copyrighted apparel
   design by a major apparel chain.

   Star Fabrics, Inc. v. Joyce Leslie, Inc., Central District of California, 2014, report,
   valuation of damages resulting from infringement of copyrighted apparel design by major
   retail chain.

   Ron Satija and Heather Lynette Mowder v. General Automobile Insurance Company,
   District Court of Northern Ohio, 2014, report, valuation of damages resulting from
   infringement of cartoon character The General in national advertising campaign.

   NTD Architects v. Baker Nowicki Design Studio, Southern District of California, 2013,
   report and deposition, estimated damages resulting from copyright infringement
   involving architectural plans.

   11083171.                                        37

                                           EXHIBIT 14
                                           PAGE 385
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 386 of 394 Page ID
                                    #:6085

   Sheila Lyons, DVM v. Robert Gillette, et al., District of Massachusetts, 2013, report,
   valuation of damages resulting from copyright infringement of professional training
   materials.

   Turnkey Associates v. Steph Weiand, et al., District of Iowa, 2012, report, estimated
   damages resulting from copyright infringement of architectural plans by severed
   employee in new professional concern.

   Murray Engineering v. Windermere Properties, et al., Southern District of New York,
   2012, report, estimated damages resulting from copyright infringement of architectural
   plans in New York residential building.

   Home Design, LLC v. Collard Properties, District of Colorado, 2012, report, valuation of
   damages and defendant profits in connection with copyright infringement of architectural
   plans in new residential development.

   U.S. Textile Printing v. Crew Knitwear, et al., Central District of California, 2010, report
   and deposition, estimated damages resulting from copyright infringement of textile
   design by retail chain.

   Melk Communications v. Pennsylvania Medical Society, et al., Eastern District of
   Pennsylvania, 2010, report, estimated damages resulting from fraud, misappropriation,
   and copyright infringement of commercial marketing materials.

   Timpco v. Implementation Services, Southern District of Indiana, 2009, report, valuation
   of damages resulting from copyright infringement of commercial marketing materials.

   Malibu Textiles v. CABI, Inc., Southern District of New York, 2008, report and
   deposition, estimated damages for copyright infringement of eight apparel designs.

   Melissa Flock v. State of Florida, Division of Emergency Management, Northern District
   of Florida, 2007, report, estimated damages for copyright infringement of cartoon
   characters by the State of Florida.

   Neil Zlozower v. Harris Publications, Inc., Southern District of New York, 2006, report
   and deposition, valuation of lost photographic slides owned by famous photographer of
   rock group Metallica.

   Vera Bradley, Inc. v. Target Stores, Inc., Northern District of Indiana, 2006, report,
   valuation of unauthorized apparel design on swimwear distributed by Target Stores.

   Command Cinema Corp. v. VCA Labs, Inc., Southern District of New York, 2006,
   report, estimated commercial damages resulting from the destruction of master tapes
   bearing releases of two adult movies.

   Impala Lechner v. Marco-Domo Internationales Interieur, et al., Southern District of New
   York, 2004, consultant, estimated damages for copyright infringement of sculpture
   designs.


   11083171.                                        38

                                           EXHIBIT 14
                                           PAGE 386
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 387 of 394 Page ID
                                    #:6086

   Core Group P.C. v. Sprint PCS, American Arbitration Association, 2004, report and trial
   testimony, estimated damages for copyright infringement of architectural plans used in
   nationwide redesign of retail space operated by Sprint.

   Technology and Cyberspace

   Nite Glow Industries Inc., et al. v. Central Garden & Pet Company, et al., District of New
   Jersey, 2018, testimony at trial, estimation of damages related to patent infringement for
   pet goods products.

   Nouis Technologies v. Polaris Industries, W. D. Wisc., 2015, report, matter involving
   patent infringement for clutch components in all-terrain vehicles.

   Brian Lemper, M.D. v. Legacy IP, LLC, Superior Court of Nevada, 2015, deposition,
   matter involving purported breach of contract in procuring patent application for medical
   technology.

   Cellebrite Mobile SyncRonization Ltd. v. Micro Systemation AB, Northern District of
   Virginia, 2014, report, estimated damages for copyright infringement of intelligence
   software designed to remove records from suspect cell phones.

   Scott E. D. Skyrm v. Newedge USA, LLC, FINRA Dispute Resolution #12-02346, 2014,
   testimony, , valuation of damages resulting from copyright infringement of data format in
   online financial newsletter.

   Munhwa Broadcasting Corporation v. Media Journal, Inc., et al., Central District of
   California, 2014, declaration in support of plaintiff in anti-circumvention liability.

   Virtual Studios v. Beaulieu Group, LLC, Eastern District of Tennessee, 2013, report,
   valuation of damages involving copyright infringement of design software for virtual
   display of interior designs.

   TVB Holdings (USA), Inc. v. Tai Lake Communication, Inc., Central District of
   California, 2013, report, regarding economic harm created by circumvention device that
   breached access and copyright protection on Asian programming.

   James DeCordova v. MCG Nevada, Inc., Central District of California, 2012, report,
   valuation of damages resulting from patent infringement for a sleep-enhancing device.

   BanxCorp. v. Costco Wholesale Corporation, Inc., et al., Southern District of New York,
   2012, report, valuation of damages resulting from infringing use of compilation data in an
   online banking service.

   Robert Jacobsen v. Matthew Katzer, Northern District of California, 2009, report,
   estimated damages in landmark copyright case involving copyright infringement of open
   source software created by world-renowned Berkeley professor.

   Centrifugal Force, Inc. v. Softnet, et al., Southern District of New York, 2009, report,
   valuation of damages resulting from copyright infringement of operations software.

   11083171.                                       39

                                           EXHIBIT 14
                                           PAGE 387
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 388 of 394 Page ID
                                    #:6087

   Frogsware, Ltd. v. Viva Media, et al., Southern District of New York, 2009, consultant,
   assisted video game designer for recovery of damages resulting from a breach of contract
   and copyright infringement of video game software.

   Carpal Therapy, Inc., and David Graston v. Jennifer Graham, Esq., Marian County
   Superior Court of Indiana, 2008, report and deposition, estimated commercial losses for
   inventor of medical technology for loss of rights to intellectual property.

   Great Lakes Intellectual Property, Ltd. v. Sakar International, Inc., Western District of
   Michigan, 2006, report, valuation of reasonable royalties for patent infringement in a
   graphical user interface chip.

   Frederic H. Martini v. Pearson Education Services, Northern District of California, 2005,
   report, estimated damages for website infringements of prominent illustrator by leading
   publisher of medical books.

   Sandi Gray, et al. v. eUniverse, Inc., et al., Eastern District of Texas, consultant, 2004;
   valuation for copyright infringement by digital provider of shared content.

   General Electric v. Kodak, 2002, consultant, assisted General Electric in valuation of
   semiconductor portfolio in patent infringement matter.

   RIAA v. MP3Board, Southern District of New York, 2001, report and deposition,
   involving the economic effects of search engines that post links to infringing material.

   Universal City Studios.Inc.,et al. v. Eric Corley, Southern District of New York, 2000,
   report and trial testimony, regarding economic effects of decrypting protective code
   established to protect copyrighted digital works.

   Private Valuations of Intellectual Property

   Juarez Foods, 2015, trademarks now controlled by Wise Foods, Atlanta.

   Tom Binns Design, LLC, 2015, trademarks and copyrights controlled by the international
   jewelry concern Tom Binns Design, LLC.

   The Domain Names of eCommerce, IX Web Hosting, and Host Excellence. 2012,
   domain names and websites owned by online business.

   The Estate of Tasha Tudor, 2009, valued the worth of publishing royalties due to the
   estate of renowned author and illustrator.

   New York Observer. 2008, domain name of political blog.

   Greens Today, 2006, trademarks for greens health product.

   Bernard Lewis, 2005, future publishing royalties due to Princeton professor and writer of
   twenty four books on politics and history.



   11083171.                                        40

                                            EXHIBIT 14
                                            PAGE 388
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 389 of 394 Page ID
                                    #:6088

   Estate of Marlon Brando. 2005, consultant, valued worth of the Marlon Brando name for
   estate purposes.

   Commercial Losses, Wrongful Termination, and Personal Injury

   Jakks Pacific, Inc. v. Wicked Cool Toys, LLC and Jeremy Padawer, Supreme Court of
   the State of New York, 2017, report and deposition, valued commercial losses resulting
   from breach of contract and tortious interference.

   Pansy Harris-Lane, M.D. v. Jersey City Medical Center, et al., Superior Court of New
   Jersey, 2017, report, valued professional damages resulting from disputed termination of
   medical doctor

   Hasan Khushaim v. Tullow Inc. Superior Court of the State of Delaware, 2017, report,
   valued actual damages resulting from breach of contract regarding software design.

   Anti-Aging Essentials v. Brian T. Must, et al., Court of Common Pleas of Allegheny
   County, 2016, report, valued commercial losses resulting from manufacturing
   malfeasance.

   DeMartino v. Belleville Board of Education, Superior Court of New Jersey, 2014,
   consultant, assisted defense counsel for courtroom preparation against plaintiff expert in
   wrongful termination case.

   Deborah Rollins and Luke Randall v. Sunrise Village, LLC, Superior Court of New
   Jersey, 2013, report, examined economic losses resulting from property negligence.

   Crystal Evans v. Meadowlands Hospital, Superior Court of New Jersey, 2012, report and
   testimony, examined economic losses resulting from medical malpractice.

   Christine Delurski v. Chester Stone, M.D., Superior Court of New Jersey, Morris County
   Court, 2012, report, estimated economic losses resulting from wrongful death.

   Carl Lawson v. K2 Sports U.S.A., et al, Superior Court of New Jersey, Monmouth
   County Court, 2012, report, estimated economic losses resulting from personal injury.

   Peter Piegdon v. H&S Bakery, Superior Court of New Jersey, Middlesex County Court,
   2007, report and deposition, calculated economic losses from automobile accident.

   Dash Artist Management and Dash Entertainment Management v. Ruben Gomez, et al.,
   Southern District of Texas, 2004, report, calculated commercial losses for music manager
   arising from breach of contract.

   Florencia Flores, et al. v. Parkchester Preservation Company, et al., New York Superior
   Court, 2004 report, examined economic losses suffered by domestic worker from on-the-
   job injury.

   Safmor, Inc. v. Ministers, Elders, & Deacons of the Reformed Protestant Dutch Church
   of City of New York, New York Superior Court, 2005, report and deposition, calculated
   commercial losses for New York business foreclosed from use of its storefront sign.
   11083171.                                       41

                                          EXHIBIT 14
                                          PAGE 389
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 390 of 394 Page ID
                                    #:6089

   Sharon Haygood, et al. v. Coca-Cola, et al., 17th District Court of Tarrant County, Texas,
   2004, report and deposition, calculated economic losses for gospel artist who suffered
   from personal injury.

   Antitrust

   American Home Realty Network v. Edina Realty, District of Minnesota, 2014, report,
   examined antitrust liability involving group boycott of an online realty referral service
   Royal Benson, M.D. v. St. Joseph Regional Health Center, Central District of Texas,
   2006, report and deposition, examined antitrust liability for vertical restraints in hospital
   admissions.

   United Magazine Company, Inc. v. Murdoch Magazine Distribution, Inc., et al., Southern
   District of New York, 2004, report and deposition, examined antitrust damages in price
   discrimination matter involving magazine distributors.

   The Coalition for a Level Playing Field v. Autozone, Inc., et al., Eastern District of New
   York, 2003, report and trial testimony, examined antitrust damages in price
   discrimination matter involving auto part retailers.

   AT&T Corp. v. Winback and Conserve Program, Inc., et al., New Jersey District Court,
   2003, consultant, calculated commercial losses suffered by third party telecom provider
   for improper termination of AT&T wholesale service.

   California Scents v. Medo Industries, Inc., Central District of California, 2002, report,
   examined antitrust liability in matter involving the anticompetitive use of slotting
   allowances in retail outlets.

   Prime Communications, Inc. v. AT&T Corp., Eastern District of Massachusetts, 2002,
   report and deposition, examined liability in antitrust lawsuit involving vertical restraints
   in access to cable advertising.

   The Intimate Bookshop, Inc. v. Barnes and Noble, Inc., et al., Southern District of New
   York, 2001, report and deposition, examined economic issues in antitrust suit involving
   price discrimination in book retailing.

   SESAC v. WPNT, Western District of Pennsylvania, 2001, report and deposition,
   antitrust case involving the economic consequences of blanket licensing of musical
   compositions.

   Nobody in Particular, Inc. v. Clear Channel, Inc., District of Colorado, 2001, consultant,
   antitrust case involving advertising restrictions enforced by a radio station against a
   competing concert promoter.

   State of Florida, et al. v. BMG Music, et al., District of Maine, 2001, consultant, antitrust
   case involving the anti-competitive effects of minimum advertising pricing rules
   established by five major record companies.



   11083171.                                         42

                                            EXHIBIT 14
                                            PAGE 390
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 391 of 394 Page ID
                                    #:6090

   Golden Channels Company, et al. v. Director General of the Antitrust Authority, The
   Court of Trade Restrictions, Tel Aviv, Israel, 2000, report, case involving vertical
   licensing restrictions on content of Sony, Warner, and Paramount.

   PUBLISHED BOOKS

   Media, Technology, and Copyright: Integrating Law and Economics, Edward Elgar, 2004

   ARTICLES AND CHAPTERS

   See also http://mediatechcopy.com/?page id=71

   Reasonable Royalties in Patent Litigation: Methods, Evidence, and Experts, presented at
   Knowledge Group Webinar, March 22, 2017.

   First Sale Rights at SCOTUS: Kirtsaeng v. John Wiley & Sons, Journal of the Copyright
   Society, Spring, 2016.

   Copyright, Causality, and the Courts, Journal of the Copyright Society, Winter, 2015.

   The ASCAP and BMI Consent Decrees: Is Partial Withdrawal Wise?, Journal of the
   Copyright Society, Fall, 2014

   Copyright, Causality, and Statutory Reform, Landslide, January-February, 2013-2014.

   Gorillas in our Midst: Searching for King Kong in the Music Jungle, Journal of the
   Copyright Society, Winter, 2007.

   Patent Reform and Infringement Damages: Some Economic Reasoning IP Lawyer,
   December, 2007; new version at Patents and the Entire Market Value Rule.

   Copyright Settlement Strategies from a Damages Expert, GPSOLO, September, 2008.

   Expediting the Settlement: The Use of an Expert, Entertainment and Sports Lawyer,
   October, 2007.

   How Advertising and Peer to Peer are Transforming Media and Copyright, Journal of the
   Copyright Society, Spring, 2007.

   Copyright at a Crossroads, Again!: The Copyright Modernization Act, Entertainment,
   Arts, and Sports Law Journal, December, 2006.

   Swords Into Plowshares: A Convergence of Interests in P2P, Entertainment and Sports
   Lawyer, Summer, 2006.

   Publicity Rights, Merchandise, and Economic Reasoning, Entertainment and Sports
   Lawyer, March, 2006.

   Canadian Quandary: Digital Rights Management, Access Protection, and Free Markets,
   Progress on Point 3:12, Progress and Freedom Foundation, May, 2006.

   11083171.                                      43

                                         EXHIBIT 14
                                         PAGE 391
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 392 of 394 Page ID
                                    #:6091

   “File-Sharing at Madison and Vine: The New Convergence”, Century City Lawyer,
   December, 2005.

   “File-Sharing and Market Harm”, Entertainment, Arts, and Sports Law Journal, July,
   2005.

   Transactions Costs and Administered Markets: The Case of Music Performance

   Rights, Review of Economic Research in Copyright Issues, 3 (1), 37, 2006.

   Grokster v. Sony: The Supreme Court’s Real Decision, Entertainment and Sports
   Lawyer, Summer, 2004.

   “Peer-to-Peer Networking and Digital Rights Management: How Market Tools Can
   Solve Copyright Problems” (with Bill Rosenblatt), Journal of the Copyright Society,
   Winter, 2005.

   Music, Mantras, and Markets: Facts and Myths in the Brave New World, Entertainment,
   Arts, and Sports Law Journal, Winter, 2004.

   “Music in the Crucible: A Year in Review”, Entertainment and Sports Lawyer, Summer,
   2004.

   Digitization and its Discontents: Digital Rights Management, Access Protection, and Free
   Markets, Journal of the Copyright Society, Spring, 2004.

   Whose Song is it Anyway?: Infringement and Damages in Musical Compositions,
   Entertainment and Sports Lawyer, Spring, 2004; new version at Damage Valuation in
   Music Copyright

   Vertical Merger in a High Tech Industry: Synopsis, Avant!, and the FTC, 2 Economics
   Committee Newsletter of the American Bar Association 2, 2002.

   Tying, Patents, and Refusal to Deal: Economics at the Summit, 2 Economics Committee
   Newsletter of the American Bar Association 1, 2002.

   Intellectual Property and Antitrust: Music Performance Rights in Broadcasting, Columbia
   Journal for Law and the Arts, 2002.

   “Keep Off My Privacy: How Sweet the Sound?”, Bright Ideas, 2002.

   Purple Beasts and Lewd Tunes: Economic Reasoning and Copyright, Entertainment,
   Arts, and Sports Law Journal, 2002.

   “How to Cure Performance Anxiety”, 13 Entertainment, Arts, and Sports Law Journal, 2
   Summer, 2002.

   “Traffic Jam on the Music Superhighway: Is it a Reproduction or a Performance?”,
   Journal of the Copyright Society, 2002 (with Lewis Kurlantzick).


   11083171.                                     44

                                         EXHIBIT 14
                                         PAGE 392
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 393 of 394 Page ID
                                    #:6092

   Miss Scarlett’s License Done Gone: Parody, Satire, and Economic Reasoning, 20
   Cardozo Arts and Entertainment Law Journal 4, 2002.

   Copyright, Prevention, and Rational Governance: File-Sharing and Napster, Columbia
   Journal for Law and the Arts, 2002.

   “Internet Television and Copyright Licensing”, 20 Cardozo Arts and Entertainment Law
   Journal 2, 2002.

   Old Friends: ASCAP and DOJ Reach a New Consent Decree, Entertainment and Sports
   Lawyer, 2002.

   “Digital Rights Management and Access Protection” in Proceedings of the ALAI
   Congress: June 13-17, 2001, J. Ginsburg, ed., Columbia University, 2002.

   Digitalization’ and the Arts”, Handbook of Cultural Economics, Ruth Towse, ed.,
   Edward Elgar Publishing Ltd., 2002.

   Internet TV and Copyright Licensing: Balancing Cents and Sensibility, Internet
   Television, ed. D. Gerbarg, E. Noam, J. Groebbel, Lawrence Erlbaum Publishers,
   Mahwah, NJ, 2002.

   “Music Licensing in the Digital Age”, Copyright in the Cultural Industries, Ruth Towse,
   ed., Edward Elgar Publishing Ltd., 2002.

   Search and Destroy: How to Tame a Spider, IPL Newsletter 1, 2001.

   “Biting the Hand that Feeds”, Century City Lawyer, November, 2001, with Duncan
   Cameron.

   “Interpreting Amended ASCAP Consent Decree: More Options to Avoid Blanket
   Royalties”, Entertainment Law and Finance, October, 2001.

   UNPUBLISHED ARTICLES

   Reasonable Royalties in Patent Litigation: Methods, Evidence, and Experts

   Trademarks and Financial Remedies: Standards in the Common Law

   Trademark Valuation and Market Analysis

   Pharmaceuticals and Compulsory Licensing

   Trademarks, Injunctions, and eBay v. MercExchange

   Publicity Rights and Rational Valuation

   Art as Innovation: “The Wind Done Gone” Case

   Market Imperfection and Failed Governance: The Case of Music Performance Rights

   11083171.                                     45

                                        EXHIBIT 14
                                        PAGE 393
Case 2:15-cv-05642-CAS-JC Document 351-1 Filed 06/12/19 Page 394 of 394 Page ID
                                    #:6093

    Information Transfer in Cyberspace: Popups, Keying, and Privacy

    Copyright Settlement Strategies from a Damages Expert

    OTHER AFFILIATIONS

    Columbia Institute for Tele-Information, Senior Research Fellow, Columbia University,
    New York, New York

    ecomp Consultants, Special Consultant, Tampa, Florida:

    Giant Steps Media, Affiliate, New York

    Contributor to MusicDish E-Journal

    MarchApril, 2019

    267




    11083171.                                    46

                                         EXHIBIT 14
                                         PAGE 394
